 

Exhibit 10.13

LEASE

by and between

BMR-SIDNEY RESEARCH CAMPUS LLC,

a Delaware limited liability company

and

SERES THERAPEUTICS, INC.,

a Delaware corporation

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

1.

Lease of Premises

1

2.

Basic Lease Provisions

1

3.

Term

4

4.

Possession and Commencement Date.

4

5.

Condition of Premises

8

6.

Rentable Area

8

7.

Rent

9

8.

Rent Adjustments

10

9.

Operating Expenses

10

10.

Taxes on Tenant’s Property

15

11.

Security Deposit

15

12.

Use

17

13.

Rules and Regulations, CC&Rs, Parking Facilities and Common Area

20

14.

Project Control by Landlord

22

15.

Quiet Enjoyment

23

16.

Utilities and Services

23

17.

Alterations

27

18.

Repairs and Maintenance

29

19.

Liens

30

20.

Estoppel Certificate

31

21.

Hazardous Materials.

31

22.

Odors and Exhaust

34

23.

Insurance; Waivers of Subrogation

35

24.

Damage or Destruction

37

25.

Eminent Domain

39

26.

Surrender

40

27.

Holding Over

40

28.

Indemnification and Exculpation

41

29.

Assignment or Subletting

42

30.

Subordination and Attornment

45

31.

Defaults and Remedies

46

32.

Bankruptcy

50

33.

Brokers

51

i

--------------------------------------------------------------------------------

 

34.

Definition of Landlord

51

35.

Limitation of Landlord’s Liability

51

36.

Joint and Several Obligations

52

37.

Representations

52

38.

Confidentiality

52

39.

Notices

53

40.

Miscellaneous

53

41.

Rooftop Installation Area

55

42.

Option to Extend Term

57

43.

Right of First Offer

58

44.

Bicycle Storage

60

 

 

 

 

 

ii

--------------------------------------------------------------------------------

 

LEASE

THIS LEASE (this “Lease”) is entered into as of this 11th day of November, 2015
(the “Execution Date”), by and between BMR-Sidney Research Campus LLC (f/k/a
BMR-200 Sidney Street LLC), a Delaware limited liability company (“Landlord”),
and Seres Therapeutics, Inc., a Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord owns certain real property (the “Property”) and the
improvements on the Property located at 200 Sidney Street, Cambridge,
Massachusetts, including the building located thereon (the “Building”); and

B. WHEREAS, Landlord wishes to lease to Tenant, and Tenant desires to lease from
Landlord, certain premises (the “Premises”) located in the basement and on the
first (1st), second (2nd) and fourth (4th) floors of the Building, pursuant to
the terms and conditions of this Lease, as detailed below.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Lease of Premises.

1.1. Effective on the Term Commencement Date (as defined below), Landlord hereby
leases to Tenant, and Tenant hereby leases from Landlord, the Premises, as shown
on Exhibit A attached hereto, including exclusive shafts, cable runs, mechanical
spaces and rooftop areas, for use by Tenant in accordance with the Permitted Use
(as defined below) and no other uses (except that the Control Areas and Rooftop
Installation Area (both as hereinafter defined) that are depicted on Exhibit A
are explicitly not part of the Premises demised under this Lease). The Property
and all landscaping, parking facilities, private drives and other improvements
and appurtenances related thereto, including the Building and the parking garage
located at 47 Erie Street in Cambridge, Massachusetts (to the extent of
Landlord’s interest therein) (the “Parking Garage”), are hereinafter
collectively referred to as the “Project.” All portions of the Project that are
for the non-exclusive use of the tenants of the Building, such as service
corridors, stairways, elevators, public restrooms, public lobbies, driveways,
sidewalks, parking areas, the Parking Garage, and landscaped areas, are
hereinafter referred to as “Common Area.”

2. Basic Lease Provisions. For convenience of the parties, certain basic
provisions of this Lease are set forth herein. The provisions set forth herein
are subject to the remaining terms and conditions of this Lease and are to be
interpreted in light of such remaining terms and conditions.

2.1. This Lease shall take effect upon the Execution Date and, except as
specifically otherwise provided within this Lease, each of the provisions hereof
shall be binding upon and inure to the benefit of Landlord and Tenant from the
date of execution and delivery hereof by all parties hereto.

 

--------------------------------------------------------------------------------

 

2.2. In the definitions below, each current Rentable Area (as defined below) is
expressed in square feet. Rentable Area and “Tenant’s Pro Rata Share” are all
subject to adjustment as provided in this Lease.

 

Definition or Provision

Means the Following (As of the Term Commencement Date)

Approximate Rentable Area of Premises

83,396 square feet, as follows:

(a) 14,958 square feet in the basement of the Building (the “Basement
Premises”);

(b) 42,267 square feet on the first floor of the Building (the “First Floor
Premises”), which includes (i) 9,310 square feet of pilot manufacturing area
more specifically identified on Exhibit A (the “Manufacturing Area”), (ii) 1,890
square feet consisting of a vivarium area as more specifically identified on
Exhibit A (the “Vivarium”) and (iii) 1,934 square feet consisting of a quality
control lab as more specifically identified on Exhibit A (the “Quality Control
Lab”);

(c) 15,768 square feet on the second floor of the Building (the “Second Floor
Premises”); and

(d) 10,403 square feet on the fourth floor of the Building (the “Fourth Floor
Premises”).

Approximate Rentable Area of Building

188,614 square feet

 

 

Tenant’s Pro Rata Share of Building

44.22%




 

2

--------------------------------------------------------------------------------

 

2.3. Monthly and annual installments of Base Rent for the Premises (“Base Rent”)
as of the Rent Commencement Date (as defined below), subject to adjustment under
this Lease:

 

Dates

 

Square Feet of Rentable Area

 

Base Rent per Square Foot of Rentable Area

 

Monthly Base Rent

 

Annual Base Rent

Rent

Commencement

Date – The day

prior to first (1st) anniversary of Rent Commencement

Date

 

83,396

 

$66.15 annually

 

$459,720.45

 

$5,516,645.40

 

2.4. Estimated Term Commencement Date: March 24, 2016

2.5. Estimated Term Expiration Date: November 6, 2023

2.6. Security Deposit: $1,400,000.00, subject to adjustment in accordance with
Article 11 hereof.

2.7. Permitted Use: Office and laboratory use, in conformity with all federal,
state, municipal and local laws, codes, ordinances, rules and regulations of
Governmental Authorities (as defined below), committees, associations, or other
regulatory committees, agencies or governing bodies having jurisdiction over the
Premises, the Building, the Property, the Project, Landlord or Tenant, including
both statutory and common law and hazardous waste rules and regulations
(“Applicable Laws”). Tenant acknowledges and agrees that, notwithstanding
anything in this Lease to the contrary, pursuant to Applicable Laws, the portion
of the Premises located in the basement of the Building is not permitted to be
occupied by human beings and may only be used for storage purposes or other uses
that are included within the Permitted Use that do not involve or require
occupancy by human beings. For avoidance of doubt, to the extent permitted by
Applicable Laws, the use of a portion of the Premises as a vivarium and a pilot
manufacturing facility is permitted under this Lease.

2.8. Address for Rent Payment:

BMR-Sidney Research Campus LLC

Attention Entity 652

P.O. Box 511415

Los Angeles, California 90051-7970

2.9. Address for Notices to Landlord:

BMR-Sidney Research Campus LLC

17190 Bernardo Center Drive

San Diego, California 92128

Attn: Real Estate Legal Department

2.10. Address for Notices to Tenant:

Seres Therapeutics, Inc.

200 Sidney Street

Cambridge, MA 02139

ATTN: Chief Financial Officer

 

3

--------------------------------------------------------------------------------

 

2.11. Address for Invoices to Tenant:

Seres Therapeutics, Inc.

200 Sidney Street

Cambridge, MA 02139

ATTN: Chief Financial Officer

2.12. The following Exhibits are attached hereto and incorporated herein by
reference:

 

Exhibit A

Premises

Exhibit A-1

Lab and Office Zones

Exhibit A-2

Phasing Plan

Exhibit B

Work Letter

Exhibit B-1-a

Tenant Improvement Plans for Lab/Office Improvements

Exhibit B-1-b

Basis of Design and User/Design Requirements Specifications for Manufacturing
Area Improvements (the “URS”)

Exhibit B-1-c

Draft Manufacturing Area Schematic Plans

Exhibit B-2

Landlord’s Work

Exhibit B-3-a

Budget for Lab/Office Improvements

Exhibit B-3-b

Budget for Manufacturing Area Improvements

Exhibit B-4-a

Phase 1 Schedule

Exhibit B-4-b

Phase 2 Schedule

Exhibit B-5

Tenant Work Insurance Requirements

Exhibit C-1

Acknowledgement of Term Commencement Date

Exhibit C-2

Acknowledgement of Phase 1B Substantial Completion Date

Exhibit C-3

Acknowledgement of Phase 2 Substantial Completion Date and Term Expiration Date

Exhibit D

Landlord/Tenant Responsibilities Matrix

Exhibit E

Form of Letter of Credit

Exhibit F

Intentionally omitted

Exhibit G

Rules and Regulations

Exhibit H

PTDM

Exhibit I

Tenant’s Personal Property

Exhibit J

Form of Estoppel Certificate

Exhibit K

Surrender Condition of Manufacturing Area

 

3. Term. The actual term of this Lease (as the same may be extended pursuant to
Article 42 hereof, and as the same may be earlier terminated in accordance with
this Lease, the “Term”) shall commence on the actual Term Commencement Date (as
defined in Article 4) and end on the date (the “Term Expiration Date”) that is
seven (7) years after the Rent Commencement Date, subject to extension or
earlier termination of this Lease as provided herein.

4. Possession and Commencement Date.

4.1. As used in this Lease, the following terms have the following definitions:

(i) “Phase 1A Improvements”: Those improvements to be constructed by Landlord in
the Fourth Floor Premises and identified on the Phasing Plan as “Phase 1A”
(referred to herein as the “Phase 1A Premises” or the “Fourth Floor Premises”),
as more particularly described in the

 

4

--------------------------------------------------------------------------------

 

Work Letter attached hereto as Exhibit B (the “Work Letter”) and depicted on the
plans attached hereto as Exhibit B-1-a and applicable to the Fourth Floor
Premises.

(ii) “Phase 1B Improvements”: Those improvements to be constructed by Landlord
in the Second Floor Premises and in a portion of the First Floor Premises and
identified on the Phasing Plan as “Phase 1B” (collectively, the “Phase 1B
Premises”), as more particularly described in the Work Letter and depicted on
the plans attached hereto as Exhibit B-1-a and applicable to the Phase 1B
Premises.

(iii) “Phase 2 Improvements”: Those improvements to be constructed by Landlord
in the portion of the First Floor Premises and identified on the Phasing Plan as
“Phase 2” (the “Phase 2 Premises”), as more particularly described in the Work
Letter and depicted on (A) the plans attached hereto as Exhibit B-1-a that are
applicable to the Phase 2 Premises (excluding the Manufacturing Area), (B) the
Basis of Design and URS attached hereto as Exhibit B-1-b that are applicable to
the Manufacturing Area and (C) the Draft Manufacturing Area Schematic Plans
attached hereto as Exhibit B-1-c.

(iv) “Phasing Plan”: The plan attached to this Lease as Exhibit A-2.

4.2. Landlord shall use commercially reasonable efforts to deliver possession of
the Fourth Floor Premises to Tenant on the Estimated Term Commencement Date,
with the Phase 1A Improvements and the work in the Common Areas described in
Exhibit B-2 (the “Landlord’s Work”) Substantially Complete (as defined below),
except as noted on Exhibit B-2. Landlord shall use commercially reasonable
efforts to deliver possession of the Phase 1B Premises to Tenant on April 28,
2016 (the “Estimated Phase 1B Delivery Date”), with the Phase 1B Improvements
Substantially Complete (as defined below). Landlord shall use commercially
reasonable efforts to deliver possession of the Phase 2 Premises to Tenant on
July 7, 2016 (the “Estimated Phase 2 Delivery Date”, as the same may be extended
in accordance with this Article 4 and the Work Letter), with the Phase 2
Premises Substantially Complete. As used in this Lease, the Phase 1A
Improvements the Phase 1B Improvements and the Phase 2 Improvements are
collectively referred to as the “Tenant Improvements”).

(a) If Landlord has failed to Substantially Complete the Phase 1A Improvements
and the Phase 1B Improvements on or prior to the date that is ninety (90) days
after the Estimated Phase 1B Delivery Date, then Tenant shall be entitled to one
(1) day of abatement of Base Rent pro rated for the Fourth Floor Premises and
the Phase 1B Premises (based on the Rentable Area of the Fourth Floor Premises
and the Phase 1B Premises multiplied by the Base Rent Per Square Foot of
Rentable Area described in Section 2.3 of this Lease) for every day after the
Estimated Phase 1B Delivery Date (as it may be extended as provided herein) that
Substantial Completion of Phase 1A Improvements and Phase 1B Improvements has
not occurred; provided, however, that the Estimated Phase 1A Delivery Date and
the Estimated Phase 1B Delivery Date shall each be subject to extension on a
day-for-day basis as a result of Force Majeure and Landlord shall not incur any
liability under this Section 4.2(a) for any delay caused by any action or
inaction of Tenant or its contractors, agents or employees. Any such Base Rent
abatement shall be credited against the Base Rent due from Tenant following the
Rent Commencement Date (as hereinafter defined); and further provided if that if
Landlord has Substantially Completed the Phase 1A Improvements by the Estimated
Phase 1B Delivery Date, but has not yet Substantially Completed the Phase 1B
Improvements by the Estimated Phase 1B Delivery Date, then the foregoing Base
Rent abatement provided in this Section 4.2(a) shall be applicable only to the
Phase 1B Premises and not the Fourth Floor Premises.

(b) If Landlord has failed to Substantially Complete the Phase 2 Improvements on
or prior to the date that is ninety (90) days after the Estimated Phase 2
Delivery Date (as the same may be extended by Force Majeure), then Tenant shall
be entitled to one (1) day of abatement of Base Rent pro rated for the Phase 2

 

5

--------------------------------------------------------------------------------

 

Premises (based on the Rentable Area of the Phase 2 Premises multiplied by the
Base Rent Per Square Foot of Rentable Area described in Section 2.3 of this
Lease) for every day past the Estimated Phase 2 Delivery Date that Substantial
Completion of the Phase 2 Improvements has not occurred; provided, however, that
Landlord shall have no liability under this Section 4.2(b) for any delay caused
by any action or inaction of Tenant or its contractors, agents or employees. Any
such Base Rent abatement shall be credited against the Base Rent due from Tenant
following the Rent Commencement Date.

(c) If Landlord has failed to Substantially Complete the Phase 1A Improvements
and the Phase 1B Improvements on or prior to the date that is one hundred twenty
(120) days after the Estimated Phase 1B Delivery Date (the “Outside Phase 1
Completion Date”), then Tenant shall have the right to terminate this Lease by
written notice to Landlord given no later than thirty (30) days following such
date, at which time neither party shall have any further rights or obligations
hereunder (except for those terms and provisions which expressly survive the
expiration or sooner termination of this Lease); provided, however, that the
Outside Phase 1 Completion Date shall be subject to extension on a day-for-day
basis as a result of Force Majeure and Landlord shall not incur any liability
under this Section 4.2(c) for any delay caused by any action or inaction of
Tenant or its contractors, agents or employees; and further provided that any
such termination notice shall be null and void and no longer of any force and
effect if Landlord Substantially Completes the Phase 1A Improvements and the
Phase 1B Improvements within fifteen (15) days after receipt of such termination
notice.

(d) If Landlord has failed to Substantially Complete the Phase 2 Improvements on
or prior to the date that is one hundred twenty (120) days after the Estimated
Phase 2 Delivery Date (the “Outside Phase 2 Completion Date”), then Tenant shall
have the right to terminate this Lease by written notice to Landlord given no
later than thirty (30) days following such date, at which time neither party
shall have any further rights or obligations hereunder (except for those terms
and provisions which expressly survive the expiration or sooner termination of
this Lease); provided, however, that the Outside Phase 2 Completion Date shall
be subject to extension on a day-for-day basis as a result of Force Majeure and
Landlord shall not incur any liability under this Section 4.2(d) for any delay
caused by any action or inaction of Tenant or its contractors, agents or
employees; and further provided that any such termination notice shall be null
and void and no longer of any force and effect if Landlord Substantially
Completes the Phase 2 Improvements within forty-five (45) days after receipt of
such termination notice.

(e) Tenant agrees that in the event (i) the Phase 1A Improvements are not
Substantially Complete on or before the Estimated Term Commencement Date or the
Estimated Phase 1B Delivery Date for any reason or (ii) the Phase 1B
Improvements are not Substantially Complete on or before the Estimated Phase 1B
Delivery Date or (iii) the Phase 2 Improvements are not Substantially Complete
on or before the Estimated Phase 2 Delivery Date, then (A) this Lease shall not
be void or voidable, except as explicitly set forth above, (B) Landlord shall
not be liable to Tenant for any loss or damage resulting therefrom, (C) the
Estimated Term Expiration Date shall be extended accordingly to the extent
applicable and (D) Tenant shall not be responsible for the payment of any Base
Rent with respect to any portion of the Premises which is not Substantially
Complete until the Substantial Completion of the Phase 1A Improvements, the
Phase 1B Improvements or the Phase 2 Improvements, as the case may be, and as
described in Section 4.2, occurs. The term “Substantially Complete” or
“Substantial Completion” means that (x) the Phase 1A Improvements, the Phase 1B
Improvements, the Phase 2 Improvements or Landlord’s Work, as the case may be,
are substantially complete in accordance with the Approved Lab/Office Plans or
Approved Manufacturing Area Plans, as applicable (as both terms are defined in
the Work Letter), as reasonably determined by Landlord’s architect, except for
minor punch list items and (y) with respect to Landlord’s Work, Landlord’s Work
is substantially complete, as reasonably determined by Landlord’s architect,
except for minor punch list items, and (z) Tenant is able to obtain a
certificate of occupancy or a temporary certificate of occupancy for the Fourth
Floor Premises, the Phase 1B Premises or the Phase 2 Premises, as the case may
be (excluding the portion of the Premises located

 

6

--------------------------------------------------------------------------------

 

in the basement of the Building). Notwithstanding anything in this Lease
(including the Work Letter) to the contrary, Landlord’s obligation to timely
achieve Substantial Completion shall be subject to extension on a day-for-day
basis as a result of Force Majeure (as defined below) or any delay caused by any
action or inaction of Tenant or its contractors, agents or employees.

(f) Landlord shall provide to Tenant such access cards as are necessary for
Tenant’s employees to access the Premises, Building, Project, and if applicable
restrooms and parking areas upon delivery of the applicable phase of the
Premises to Tenant (or within a reasonable time after delivery, so long as
Landlord otherwise provides Tenant with adequate access during such period).

4.3. The “Term Commencement Date” shall be the day Landlord first delivers
possession of any phase of the Premises to Tenant with the Tenant Improvements
applicable thereto Substantially Complete. If Substantial Completion of the
Phase 1A Improvements, Substantial Completion of the Phase 1B Improvements or
Substantial Completion of the Phase 2 Improvements is delayed by action of
Tenant, then the Term Commencement Date, the date of Substantial Completion of
the Phase 1B Improvements or the date of Substantial Completion of the Phase 2
Improvements shall be the date that the Term Commencement Date, Substantial
Completion of the Phase 1B Improvements or Substantial Completion of the Phase 2
Improvements, as the case may be, would have occurred but for such delay. Tenant
shall execute and deliver to Landlord (a) written acknowledgment of the actual
Term Commencement Date within ten (10) days after Tenant takes occupancy of the
first phase of the Premises delivered to Tenant, (b) written acknowledgement of
the date that each subsequent phase of the Premises is delivered to Tenant
Substantially Complete and (c) the Term Expiration Date within ten (10) days
after Tenant takes occupancy of the Phase 2 Premises, and such other information
as set forth in the forms attached as Exhibits C-1, C-2 and C-3 hereto,
respectively. Failure to execute and deliver such acknowledgment, however, shall
not affect the Term Commencement Date or Landlord’s or Tenant’s liability
hereunder. Failure by Tenant to obtain validation by any medical review board or
other similar governmental licensing of the Premises required for the Permitted
Use by Tenant shall not serve to extend the Term Commencement Date.

4.4. Tenant shall have the option to gain early access to the Fourth Floor
Premises and Phase 1B Premises thirty (30) days prior to the Term Commencement
Date or Substantial Completion of the Phase 1B Premises, respectively, for the
purpose of installing furniture and telephone and data cabling and otherwise to
prepare the Premises for occupancy. Prior to such entry by Tenant, Tenant shall
furnish to Landlord evidence satisfactory to Landlord in advance that insurance
coverages required of Tenant under the provisions of Article 23 are in effect,
and (a) such entry shall be subject to all the terms and conditions of this
Lease, other than the payment of Base Rent (as defined below), and (b) such
entry shall not interfere with the ability of Landlord and its contractors and
subcontractors to achieve Substantial Completion of the Tenant Improvements and
the Landlord’s Work; and provided, further, that if the Term Commencement Date
is delayed due to such early access, then the Term Commencement Date shall be
the date that the Term Commencement Date would have occurred but for such delay.

4.5. Landlord shall cause the Tenant Improvements to be constructed in the
Premises pursuant to the Work Letter at a cost to Landlord not to exceed (a)
Four Million One Hundred Sixty-Nine Thousand Eight Hundred Dollars
($4,169,800.00) (based upon Fifty Dollars ($50.00) per square foot of Rentable
Area (as defined below and subject to change based upon the Rentable Area of the
Premises) (the “Base TI Allowance”)) plus (b) an additional amount of Eight
Million Three Hundred Thirty-Nine Thousand Six Hundred Dollars ($8,339,600.00)
(based upon One Hundred Dollars ($100.00) per square foot of Rentable Area (as
defined below and subject to change based upon the Rentable Area of the
Premises) (the “Additional Amount”, together with the Base TI Allowance, the “TI
Allowance”), for a total of Twelve Million Five Hundred Nine Thousand Four
Hundred Million Dollars ($12,509,400.00). Landlord shall complete the Landlord’s
Work at Landlord’s expense.

 

7

--------------------------------------------------------------------------------

 

4.6. The TI Allowance may be applied to the costs of (m) construction, (n)
project management by Landlord (which fee shall equal $125,000), (o) space
planning, architect, engineering and other related services performed by third
parties unaffiliated with Tenant, (p) building permits and other taxes, fees,
charges and levies by Governmental Authorities (as defined below) for permits or
for inspections of the Tenant Improvements, and (q) costs and expenses for
labor, material, equipment and fixtures. In no event shall the TI Allowance be
used for (w) payments to Tenant or any affiliates of Tenant, (x) the purchase of
any furniture, personal property or other non-building system equipment, (y)
costs resulting from any default by Tenant of its obligations under this Lease
or (z) costs that are recoverable by Tenant from a third party (e.g., insurers,
warrantors, or tortfeasors).

4.7. Tenant shall have until nine (9) months after the Term Commencement Date
(the “TI Deadline”) to expend the unused portion of the TI Allowance, after
which date Landlord’s obligation to fund such costs shall expire.

4.8. In no event shall any unused TI Allowance entitle Tenant to a credit
against Rent payable under this Lease.

4.9. Notwithstanding anything to the contrary in this Lease, Landlord and Tenant
agree that all Tenant Improvements shall (a) be programmed in accordance with
the lab and office zones identified on Exhibit A-1 attached hereto, and (b)
incorporate flexible wall and lab bench systems.

5. Condition of Premises.

Landlord represents to Tenant that, on the date on which Landlord delivers the
Premises (or the applicable portion thereof) to Tenant with the Tenant
Improvements (or the applicable portion thereof) Substantially Complete, all
base building systems within the Premises (or the applicable portion thereof),
including the HVAC (as hereinafter defined), electrical, life safety and
plumbing systems, shall be in good working order (provided that the sole remedy
for any breach of the foregoing representation shall be that Landlord shall
repair or remedy the violation of the foregoing representation at its sole cost,
provided that Landlord may include the costs thereof in Operating Expenses to
the extent that Landlord is permitted to do so under Article 9 below, and Tenant
shall not be entitled to any monetary damages for any breach of such
representation). Except as set forth in the immediately foregoing sentence,
Tenant acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of the Premises, the
Building or the Project, or with respect to the suitability of the Premises, the
Building or the Project for the conduct of Tenant’s business. Tenant
acknowledges that (a) it is fully familiar with the condition of the Premises
and agrees to take (i) the Fourth Floor Premises in its condition “as is” as of
the Term Commencement Date, (ii) the Phase 1B Premises in its condition “as is”
as of the Substantial Completion of the Phase 1B Improvements and (iii) the
Phase 2 Premises in its condition “as is” as of the Substantial Completion of
the Phase 2 Improvements and (b) Landlord shall have no obligation to alter,
repair or otherwise prepare the Premises for Tenant’s occupancy or to pay for or
construct any improvements to the Premises, except with respect to the
completion of the Landlord’s Work and the Tenant Improvements and except with
respect to the payment of the TI Allowance. Tenant’s taking of possession of the
Premises shall, except as otherwise agreed to in writing by Landlord and Tenant,
conclusively establish that the Premises, the Building and the Project were at
such time in good, sanitary and satisfactory condition and repair.

6. Rentable Area.

6.1. The term “Rentable Area” shall reflect such areas as reasonably calculated
by Landlord’s architect in a manner consistent with Landlord’s determination of
Rentable Area for the remainder of the Building and Project, as the same may be
reasonably adjusted from time to time by Landlord in consultation with
Landlord’s

 

8

--------------------------------------------------------------------------------

 

architect only to reflect a physical change to the outer walls, roof or basement
of the Building or a physical change to the demising walls of the Premises.

6.2. The Rentable Area of the Building is generally determined by making
separate calculations of Rentable Area applicable to each floor within the
Building and totaling the Rentable Area of all floors within the Building. The
Rentable Area of a floor is computed by measuring to the outside finished
surface of the permanent outer Building walls. The full area calculated as
previously set forth is included as Rentable Area, without deduction for columns
and projections or vertical penetrations, including stairs, elevator shafts,
flues, pipe shafts, vertical ducts and the like, as well as such items’
enclosing walls.

6.3. The term “Rentable Area,” when applied to the Premises, is that area equal
to the usable area of the Premises, plus an equitable allocation of Rentable
Area within the Building that is not then utilized or expected to be utilized as
usable area, including that portion of the Building devoted to corridors,
equipment rooms, restrooms, elevator lobby, atrium and mailroom.

6.4. Intentionally omitted.

6.5. Review of allocations of Rentable Areas as between tenants of the Building
shall be made as frequently as Landlord deems appropriate, including in order to
facilitate an equitable apportionment of Operating Expenses (as defined below),
but in no event shall the Rentable Area of the Premises or the Building be
subject to remeasurement except as otherwise provided in Section 6.1 hereof.

7. Rent.

7.1. Commencing on the Term Commencement Date, Tenant shall pay to Landlord Base
Rent for the Fourth Floor Premises (based on the Rentable Area of the Fourth
Floor Premises multiplied by the Base Rent Per Square Foot of Rentable Area
described in Section 2.3 of this Lease). Commencing on the date that the Phase
1B Premises are Substantially Complete, Tenant shall pay to Landlord Base Rent
for both the Fourth Floor Premises and the Phase 1B Premises (based on the
Rentable Area of the Fourth Floor Premises and Phase 1B Premises multiplied by
the Base Rent Per Square Foot of Rentable Area described in Section 2.3 of this
Lease). Commencing on the date that the Phase 2 Improvements are Substantially
Complete, Tenant’s obligation to pay Base Rent for the entire Premises shall
abate until the date that is four (4) months after the Substantial Completion of
the Phase 2 Improvements (the “Rent Commencement Date”). Commencing on the Rent
Commencement Date, Tenant shall pay to Landlord the sums set forth in Section
2.3, subject to the rental adjustments provided in Article 8 hereof. Base Rent
shall be paid in equal monthly installments as set forth in Section 2.3, subject
to the rental adjustments provided in Article 8 hereof, and except as otherwise
set forth in the first two sentences of this Section 7.1, each in advance on the
first day of each and every calendar month during the Term.

7.2. In addition to Base Rent, Tenant shall pay to Landlord as additional rent
(“Additional Rent”) at times hereinafter specified in this Lease (a) Tenant’s
Adjusted Share (as defined below) of Operating Expenses (as defined below), (b)
the Property Management Fee (as defined below) and (c) any other amounts that
Tenant assumes or agrees to pay under the provisions of this Lease that are owed
to Landlord, including any and all other sums that may become due by reason of
any default of Tenant or failure on Tenant’s part to comply with the agreements,
terms, covenants and conditions of this Lease to be performed by Tenant, after
notice and the lapse of any applicable cure periods.

7.3. Base Rent and Additional Rent shall together be denominated “Rent.” Rent
shall be paid to Landlord, without abatement, deduction or offset, in lawful
money of the United States of America to the address set forth in Section 2.8 or
to such other person or at such other place as Landlord may from time

 

9

--------------------------------------------------------------------------------

 

designate in writing. In the event the Term commences or ends on a day other
than the first day of a calendar month, then the Rent for such fraction of a
month shall be prorated for such period on the basis of the number of days in
the month and shall be paid at the then-current rate for such fractional month.

7.4. Tenant’s obligation to pay Rent shall not be discharged or otherwise
affected by (a) any Applicable Laws now or hereafter applicable to the Premises,
(b) any other restriction on Tenant’s use, (c) except as expressly provided
herein, any casualty or taking or (d) any other occurrence; and Tenant waives
all rights now or hereafter existing to terminate or cancel this Lease or quit
or surrender the Premises or any part thereof, or to assert any defense in the
nature of constructive eviction to any action seeking to recover rent. Tenant’s
obligation to pay Rent with respect to any period or obligations arising,
existing or pertaining to the period prior to the date of the expiration or
earlier termination of the Term or this Lease shall survive any such expiration
or earlier termination; provided, however, that nothing in this sentence shall
in any way affect Tenant’s obligations with respect to any other period.

8. Rent Adjustments. Base Rent shall be subject to an annual upward adjustment
of three percent (3%) of the then-current Base Rent. The first such adjustment
shall become effective commencing on the first (1st) annual anniversary of the
Rent Commencement Date, and subsequent adjustments shall become effective on
every successive annual anniversary for so long as this Lease continues in
effect.

9. Operating Expenses.

9.1. As used herein, the term “Operating Expenses” shall include:

(a) Government impositions, including property tax costs consisting of real and
personal property taxes (including amounts due under any improvement bond upon
the Building or the Project (including the parcel or parcels of real property
upon which the Building and areas serving the Building are located)) or
assessments in lieu thereof imposed by any federal, state, regional, local or
municipal governmental authority, agency or subdivision (each, a “Governmental
Authority”); taxes on or measured by gross rentals received from the rental of
space in the Project; taxes based on the square footage of the Premises, the
Building or the Project, as well as any parking charges, utilities surcharges or
any other costs levied, assessed or imposed by, or at the direction of, or
resulting from Applicable Laws or interpretations thereof, promulgated by any
Governmental Authority in connection with the use or occupancy of the Project or
the parking facilities serving the Project, including without limitation the
Parking Garage; taxes on this transaction or any document to which Tenant is a
party creating or transferring an interest in the Premises; any fee for a
business license to operate an office building; and any expenses, including the
reasonable cost of attorneys or experts, reasonably incurred by Landlord in
seeking reduction by the taxing authority of the applicable taxes, less tax
refunds obtained as a result of an application for review thereof; and

(b) All other costs of any kind paid or incurred by Landlord in connection with
the operation or maintenance of the Building and the Project, which shall
include Project office rent at fair market rental for a commercially reasonable
amount of space for Project management personnel, to the extent an office used
for Project operations is maintained at the Project, plus customary expenses for
such office, and costs of repairs and replacements to improvements within the
Project as appropriate to maintain the Project as required hereunder, including
costs of funding such reasonable reserves as Landlord, consistent with good
business practice, may establish to provide for future repairs and replacements;
costs of utilities furnished to the Common Area; costs associated with the
operation of food trucks for the benefit of employees of tenants at the Project;
sewer fees; cable television; trash collection; cleaning, including windows;
heating, ventilation and air-conditioning (“HVAC”); maintenance of landscaping
and grounds; snow removal; maintenance of drives and parking areas, including
without limitation the Parking Garage; maintenance of the roof; security
services and devices; building supplies; maintenance or replacement of equipment
utilized for operation and maintenance of the

 

10

--------------------------------------------------------------------------------

 

Project; license, permit and inspection fees; sales, use and excise taxes on
goods and services purchased by Landlord in connection with the operation,
maintenance or repair of the Building or Project systems and equipment;
telephone, postage, stationery supplies and other expenses incurred in
connection with the operation, maintenance or repair of the Project; accounting,
legal and other professional fees and expenses incurred in connection with the
Project; costs of furniture, draperies, carpeting, landscaping supplies, snow
removal supplies and other customary and ordinary items of personal property
provided by Landlord for use in Common Areas or in the Project office; capital
expenditures but only to the extent permitted in Section 9.1(c) below; costs of
complying with Applicable Laws (except to the extent such costs are incurred to
remedy non-compliance as of the Execution Date with Applicable Laws); costs to
keep the Project in compliance with, or fees otherwise required under, any CC&Rs
(as defined below), including condominium fees; insurance premiums, including
premiums for commercial general liability, property casualty, earthquake,
terrorism and environmental coverages; portions of insured losses paid by
Landlord as part of the deductible portion of a loss pursuant to the terms of
insurance policies; service contracts; costs of services of independent
contractors retained to do work of a nature referenced above; and costs of
compensation (including employment taxes and fringe benefits) of all persons who
perform regular and recurring duties connected with the day-to-day operation and
maintenance of the Project, its equipment, the adjacent walks, landscaped areas,
drives and parking areas, including janitors, floor waxers, window washers,
watchmen, gardeners, sweepers, plow truck drivers, handymen, and
engineering/maintenance personnel.

(c) Notwithstanding the foregoing, Operating Expenses shall not include any net
income, franchise, capital stock, estate or inheritance taxes, or taxes that are
the personal obligation of Tenant or of another tenant of the Project; any
leasing commissions; expenses (including attorney fees and court costs) incurred
in connection with (i) negotiations or disputes with tenants of the Property or
other occupants or prospective tenants or other occupants, (ii) the enforcement
of any leases or (iii) the defense of Landlord's title to, or interest in, the
Building or any part thereof; costs (including permit, license, and inspection
fees) incurred in connection with preparing rental space for a tenant, that
relate to preparation of rental space for a tenant; expenses of initial
development and construction, including grading, paving, landscaping and
decorating (as distinguished from maintenance, repair and replacement of the
foregoing); Landlord's costs of any services provided to tenants or other
occupants for which Landlord is actually reimbursed by such tenants or other
occupants (other than reimbursement through Operating Expenses) as an additional
charge or rental over and above the basic rent (and escalations thereof) payable
under the lease with such tenant or other occupant; costs in connection with
services that are provided to another tenant or occupant of the Building, but
are not offered to Tenant; capital expenditures, except for those incurred (A)
in replacing obsolete equipment, (B) for the primary purpose of reducing
Operating Expenses, or (C) required to comply with changes in Applicable Laws
that take effect after the Execution Date of the Lease, in each case amortized
over the useful life thereof (but in no event more than thirteen (13) years), as
reasonably determined by Landlord; costs (i.e., interest and penalties) incurred
due to Landlord's default of this Lease or any other lease, mortgage, or other
agreement, in each case affecting the Building or Property; payments to
subsidiaries or affiliates of Landlord, or to any other party, in each case as a
result of a non-arm's length transaction, for management or other services for
the Building, or for supplies or other materials for the Building, to the extent
that such payments exceed arm's length competitive prices in the Cambridge,
Massachusetts market for the services, supplies or materials provided;
Landlord's legal existence and general corporate overhead and general
administrative expenses; legal expenses relating to other tenants; costs of
repairs to the extent reimbursed by payment of insurance proceeds received by
Landlord; advertising and promotional expenditures directly related to
Landlord's efforts to lease space in the Building; the cost of repairs or other
work occasioned by fire, windstorm, or other insured casualty, to the extent
Landlord actually receives proceeds of such insurance for such repairs or other
work; debt service; interest upon loans to Landlord or secured by a mortgage or
deed of trust covering the Project or a portion thereof or any other debt of
Landlord (provided that interest upon a government assessment or improvement
bond payable in installments shall constitute an Operating Expense under
Subsection 9.1(a)); rental payments under any ground lease; the cost of

 

11

--------------------------------------------------------------------------------

 

correcting defects in the construction of the Building, Building equipment,
Parking Garage, parking lot or other site improvements, but only to the extent
such costs are covered by and actually reimbursed to Landlord under any
applicable warranty or service contract held by Landlord; costs incurred
directly and solely as a result of Landlord's gross negligence or willful
misconduct; salaries paid to Landlord's personnel above the level of Building
manager who are not spending a majority of their time doing work related to the
Building; legal and accounting fees not incurred in connection with operation
and management of the Building, (including any legal and other costs incurred in
connection with the sale, financing, refinancing, syndication, securitization,
or change of ownership of the Building, including, without limitation, brokerage
commissions, attorneys’ and accountants’ fees, closing costs, title insurance
premiums, points, and interest charges) salaries of executive officers of
Landlord; depreciation claimed by Landlord for tax purposes (provided that this
exclusion of depreciation is not intended to delete from Operating Expenses
actual costs of repairs and replacements and reasonable reserves in regard
thereto that are provided for in Subsection 9.1(b)); taxes that are excluded
from Operating Expenses by the last sentence of Subsection 9.1(a); costs or
expenses incurred in connection with the financing or sale of the Project or any
portion thereof; costs expressly excluded from Operating Expenses elsewhere in
this Lease or that are charged to or paid by Tenant under other provisions of
this Lease; professional fees and disbursements and other costs and expenses
related to the ownership (as opposed to the use, occupancy, operation,
maintenance or repair) of the Project; political and charitable contributions;
any item that, if included in Operating Expenses, would involve a double
collection for such item by Landlord, such as ordinary maintenance and repair
costs for the Parking Garage which are included in the parking fee payable by
Tenant in accordance with Section 13.4 hereof; and costs arising from Hazardous
Materials at the Project in violation of Applicable Laws as of the Execution
Date, unless placed at the Project by a Tenant Party. To the extent that Tenant
uses more than Tenant’s Pro Rata Share of any item of Operating Expenses, Tenant
shall pay Landlord for such excess in addition to Tenant’s obligation to pay
Tenant’s Pro Rata Share of Operating Expenses (such excess, together with
Tenant’s Pro Rata Share, “Tenant’s Adjusted Share”).

9.2. Tenant shall pay to Landlord on the first day of each calendar month of the
Term, as Additional Rent, (a) one-twelfth (1/12th) of the Property Management
Fee (as defined below) and (b) Landlord’s estimate of Tenant’s Adjusted Share of
Operating Expenses with respect to the Building and the Project, as applicable,
for such month. Notwithstanding the immediately foregoing sentence, for the
period between the Term Commencement Date and the Rent Commencement Date, Tenant
shall only be required to pay the Property Management Fee and Tenant’s Adjusted
Share of Operating Expenses with respect to the Fourth Floor Premises and Phase
1B Premises (and not the Phase 2 Premises), and the Property Management Fee and
Tenant’s Adjusted Share of Operating Expenses shall be adjusted proportionately.

(x) The “Property Management Fee” shall equal three percent (3%) of Base Rent
due from Tenant. Tenant shall pay the Property Management Fee in accordance with
Section 9.2 with respect to the entire Term, including any extensions thereof or
any holdover periods, regardless of whether Tenant is obligated to pay Base
Rent, Operating Expenses or any other Rent with respect to any such period or
portion thereof. For the period of time between the Term Commencement Date and
Rent Commencement Date, if any, and any period of occupancy prior to the Term as
further described in Section 9.5, the Property Management Fee shall be
calculated as if Tenant were paying $459,720.45 per month for Base Rent.

(y) Within ninety (90) days after the conclusion of each calendar year (or such
longer period as may be reasonably required by Landlord), Landlord shall furnish
to Tenant a statement showing in reasonable detail the actual Operating
Expenses, Tenant’s Adjusted Share of Operating Expenses, and the cost of
providing utilities to the Premises for the previous calendar year (“Landlord’s
Statement”). Any additional sum due from Tenant to Landlord shall be due and
payable within thirty (30) days after receipt of an invoice therefor. If the
amounts paid by Tenant pursuant to this Section exceed Tenant’s Adjusted Share
of Operating Expenses for the previous calendar year, then Landlord shall credit
the difference against the Rent next due and owing from

 

12

--------------------------------------------------------------------------------

 

Tenant; provided that, if the Lease term has expired, Landlord shall accompany
Landlord’s Statement with payment for the amount of such difference.

(z) Any amount due under this Section for any period that is less than a full
month shall be prorated for such fractional month on the basis of the number of
days in the month.

9.3. Landlord may, from time to time, modify Landlord’s calculation and
allocation procedures for Operating Expenses, so long as such modifications
produce Dollar results substantially consistent with Landlord’s then-current
practice at the Project. Landlord or an affiliate(s) of Landlord currently own
other property(ies) adjacent to the Building and Project or its neighboring
properties, including but not limited to the buildings located at 21 Erie Street
and 40 Erie Street in Cambridge, Massachusetts (collectively, “Neighboring
Properties”). In connection with Landlord performing services for the Project
pursuant to this Lease, similar services may be performed by the same vendor(s)
for Neighboring Properties (for instance, shuttle services, food truck services
or landscaping maintenance). In such a case, Landlord shall reasonably allocate
to the Building and the Project the costs for such services based upon the ratio
that the square footage of the Building or the Project (as applicable) bears to
the total square footage of all of the Neighboring Properties or buildings
within the Neighboring Properties for which the services are performed, unless
the scope of the services performed for any building or property (including the
Building and the Project) is disproportionately more or less than for others, in
which case Landlord shall equitably allocate the costs based on the scope of the
services being performed for each building or property (including the Building
and the Project). In addition, Landlord intends on or about the date hereof, to
consolidate ownership of the Property with the property known as 40 Erie Street
in Cambridge, Massachusetts (the “40 Erie Street Property”, which contains a
building known as 40 Erie Street (the “40 Erie Building”)) by consolidating the
40 Erie Street Property with the Property, and upon such consolidation, the
defined term “Property” as used in this Lease shall mean the former Property (as
defined in Recital “A” to this Lease) and the 40 Erie Street Property.
Thereafter, in the case of any Operating Expenses (including, without
limitation, any real estate or other taxes set forth in Section 9.1(a) hereof)
that apply to the Property as a whole (as opposed to allocated specifically to
each of the Building and the 40 Erie Building), as determined by Landlord,
Landlord shall reasonably allocate to each building the costs of such Operating
Expenses based upon the ratio that the rentable area of each of the Building and
the 40 Erie Building, respectively, bears to the total rentable area of the
Building and the 40 Erie Building together, or such other equitable allocation
as Landlord reasonably determines.

9.4. Landlord’s annual statement shall be final and binding upon Tenant unless
Tenant, within sixty (60) days after Tenant’s receipt thereof, shall contest any
item therein by giving written notice to Landlord, specifying each item
contested and the reasons therefor; provided that Tenant shall in all events pay
the amount specified in Landlord’s annual statement, pending the results of the
Independent Review and determination of the Accountant(s), as applicable and as
each such term is defined below. If, during such thirty (30)-day period, Tenant
reasonably and in good faith questions or contests the correctness of Landlord’s
statement of Tenant’s Adjusted Share of Operating Expenses, Landlord shall
provide Tenant with reasonable access to Landlord’s books and records to the
extent relevant to determination of Operating Expenses, and such information as
Landlord reasonably determines to be responsive to Tenant’s written inquiries.
In the event that, after Tenant’s review of such information, Landlord and
Tenant cannot agree upon the amount of Tenant’s Adjusted Share of Operating
Expenses, then Tenant shall have the right to have an independent public
accounting firm hired by Tenant on an hourly basis and not on a contingent-fee
basis (at Tenant’s sole cost and expense) and approved by Landlord (which
approval Landlord shall not unreasonably withhold or delay) audit and review
such of Landlord’s books and records for the year in question as directly relate
to the determination of Operating Expenses for such year (the “Independent
Review”), but not books and records of entities other than Landlord. Landlord
shall make such books and records available at the location where Landlord
maintains them in the ordinary course of its business. Landlord need not provide
copies of any books or records. Tenant shall

 

13

--------------------------------------------------------------------------------

 

commence the Independent Review within thirty (30) days after the date Landlord
has given Tenant access to Landlord’s books and records for the Independent
Review. Tenant shall complete the Independent Review and notify Landlord in
writing of Tenant’s specific objections to Landlord’s calculation of Operating
Expenses (including Tenant’s accounting firm’s written statement of the basis,
nature and amount of each proposed adjustment) no later than sixty (60) days
after Landlord has first given Tenant access to Landlord’s books and records for
the Independent Review. Landlord shall review the results of any such
Independent Review. The parties shall endeavor to agree promptly and reasonably
upon Operating Expenses taking into account the results of such Independent
Review. If, as of the date that is sixty (60) days after Tenant has submitted
the Independent Review to Landlord, the parties have not agreed on the
appropriate adjustments to Operating Expenses, then the parties shall engage a
mutually agreeable independent third party accountant with at least ten (10)
years’ experience in commercial real estate accounting in the Cambridge,
Massachusetts area (the “Accountant”). If the parties cannot agree on the
Accountant, each shall within ten (10) days after such impasse appoint an
Accountant (different from the accountant and accounting firm that conducted the
Independent Review) and, within ten (10) days after the appointment of both such
Accountants, those two Accountants shall select a third (which cannot be the
accountant and accounting firm that conducted the Independent Review). If either
party fails to timely appoint an Accountant, then the Accountant the other party
appoints shall be the sole Accountant. Within ten (10) days after appointment of
the Accountant(s), Landlord and Tenant shall each simultaneously give the
Accountants (with a copy to the other party) its determination of Operating
Expenses, with such supporting data or information as each submitting party
determines appropriate. Within ten (10) days after such submissions, the
Accountants shall by majority vote select either Landlord’s or Tenant’s
determination of Operating Expenses. The Accountants may not select or designate
any other determination of Operating Expenses. The determination of the
Accountant(s) shall bind the parties. If the parties agree or the Accountant(s)
determine that the Operating Expenses actually paid by Tenant for the calendar
year in question exceeded Tenant’s obligations for such calendar year, then
Landlord shall, at Tenant’s option, either (a) credit the excess to the next
succeeding installments of estimated Additional Rent or (b) pay the excess to
Tenant within thirty (30) days after delivery of such results. If the parties
agree or the Accountant(s) determine that Tenant’s payments of Operating
Expenses for such calendar year were less than Tenant’s obligation for the
calendar year, then Tenant shall pay the deficiency to Landlord within thirty
(30) days after delivery of such results. If the Independent Review reveals or
the Accountant(s) determine that the Operating Expenses billed to Tenant by
Landlord and paid by Tenant to Landlord for the applicable calendar year in
question exceeded by more than seven and one-half percent (7.5%) what Tenant
should have been billed during such calendar year, then Landlord shall pay the
reasonable cost of the Independent Review. In all other cases Tenant shall pay
the cost of the Independent Review and the Accountant(s).

9.5. Tenant shall not be responsible for Operating Expenses with respect to any
time period prior to the Term Commencement Date; provided, however, that if
Landlord shall permit Tenant possession of the Premises prior to the Term
Commencement Date, Tenant shall be responsible for Operating Expenses from such
earlier date of possession (the Term Commencement Date or such earlier date, as
applicable, the “Expense Trigger Date”); and provided, further, that Landlord
may annualize certain Operating Expenses incurred prior to the Expense Trigger
Date over the course of the budgeted year during which the Expense Trigger Date
occurs, and Tenant shall be responsible for the annualized portion of such
Operating Expenses corresponding to the number of days during such year,
commencing with the Expense Trigger Date, for which Tenant is otherwise liable
for Operating Expenses pursuant to this Lease. Tenant’s responsibility for
Tenant’s Adjusted Share of Operating Expenses shall continue to the latest of
(a) the date of termination of the Lease, (b) the date Tenant has fully vacated
the Premises and (c) if termination of the Lease is due to a default by Tenant,
the date of rental commencement of a replacement tenant.

9.6. Operating Expenses for the calendar year in which Tenant’s obligation to
share therein commences and for the calendar year in which such obligation
ceases shall be prorated on a basis reasonably determined by

 

14

--------------------------------------------------------------------------------

 

Landlord. Expenses such as taxes, assessments and insurance premiums that are
incurred for an extended time period shall be prorated based upon the time
periods to which they apply so that the amounts attributed to the Premises
relate in a reasonable manner to the time period wherein Tenant has an
obligation to share in Operating Expenses.

9.7. Within thirty (30) days after the end of each calendar month, Tenant shall
submit to Landlord an invoice, or, in the event an invoice is not available, an
itemized list, of all costs and expenses that (a) Tenant has incurred (either
internally or by employing third parties) during the prior month and (b) for
which Tenant reasonably believes it is entitled to reimbursements from Landlord
pursuant to the terms of this Lease.

9.8. In the event that the Building or Project is less than fully occupied
during a calendar year, Tenant acknowledges that Landlord may extrapolate
Operating Expenses that vary depending on the occupancy of the Building or
Project, as applicable, to equal Landlord’s reasonable estimate of what such
Operating Expenses would have been had the Building or Project, as applicable,
been ninety-five percent (95%) occupied during such calendar year; provided,
however, that Landlord shall not recover more than one hundred percent (100%) of
Operating Expenses.

10. Taxes on Tenant’s Property.

10.1. Tenant shall be solely responsible for the payment of any and all taxes
levied upon (a) personal property and trade fixtures located at the Premises and
(b) any gross or net receipts of or sales by Tenant, and shall pay the same at
least twenty (20) days prior to delinquency.

10.2. If any such taxes on Tenant’s personal property or trade fixtures are
levied against Landlord or Landlord’s property or, if the assessed valuation of
the Building, the Property or the Project is increased by inclusion therein of a
value attributable to Tenant’s personal property or trade fixtures, and if
Landlord, after written notice to Tenant, pays the taxes based upon any such
increase in the assessed value of the Building, the Property or the Project,
then Tenant shall, upon demand, repay to Landlord the taxes so paid by Landlord.

11. Security Deposit.

11.1. Tenant shall deposit with Landlord on or before the Execution Date the sum
set forth in Section 2.6 (the “Security Deposit”), which sum shall be held by
Landlord as security for the faithful performance by Tenant of all of the terms,
covenants and conditions of this Lease to be kept and performed by Tenant during
the period commencing on the Execution Date and ending upon the expiration or
termination of Tenant’s obligations under this Lease. If Tenant Defaults (as
defined below) with respect to any provision of this Lease, including any
provision relating to the payment of Rent, then Landlord may (but shall not be
required to) use, apply or retain all or any part of the Security Deposit for
the payment of any Rent or any other sum in default, or to compensate Landlord
for any other loss or damage that Landlord may suffer by reason of Tenant’s
default. If any portion of the Security Deposit is so used or applied, then
Tenant shall, within ten (10) days following demand therefor, deposit cash with
Landlord in an amount sufficient to restore the Security Deposit to its original
amount, and Tenant’s failure to do so shall be a material breach of this Lease.
The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

11.2. In the event of bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for all periods prior to the filing of
such proceedings.

 

15

--------------------------------------------------------------------------------

 

11.3. Landlord may deliver to any purchaser of Landlord’s interest in the
Premises the funds deposited hereunder by Tenant, and thereupon Landlord shall
be discharged from any further liability with respect to such deposit. This
provision shall also apply to any subsequent transfers.

11.4. If Tenant shall fully and faithfully perform every provision of this Lease
to be performed by it, then the Security Deposit, or any balance thereof, shall
be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder) within thirty (30) days after the expiration or
earlier termination of this Lease.

11.5. If the Security Deposit shall be in cash, Landlord shall hold the Security
Deposit in an account at a banking organization selected by Landlord; provided,
however, that Landlord shall not be required to maintain a separate account for
the Security Deposit, but may intermingle it with other funds of Landlord.
Landlord shall be entitled to all interest and/or dividends, if any, accruing on
the Security Deposit. Landlord shall not be required to credit Tenant with any
interest for any period during which Landlord does not receive interest on the
Security Deposit.

11.6. The Security Deposit may be in the form of cash, a letter of credit or any
other security instrument reasonably acceptable to Landlord Tenant may at any
time, except when Tenant is in Default (as defined below), deliver a letter of
credit (the “L/C Security”) as the entire Security Deposit, as follows:

(a) If Tenant elects to deliver L/C Security, then Tenant shall provide
Landlord, and maintain in full force and effect throughout the Term and until
the date that is four (4) months after the then-current Term Expiration Date, a
letter of credit in the form of Exhibit E issued by an issuer reasonably
satisfactory to Landlord, in the amount of the Security Deposit, with an initial
term of at least one year. Landlord may require the L/C Security to be re-issued
by a different issuer at any time during the Term if Landlord reasonably
believes that the issuing bank of the L/C Security is or may soon become
insolvent; provided, however, Landlord shall return the existing L/C Security to
the existing issuer immediately upon receipt of the substitute L/C Security. If
any issuer of the L/C Security shall become insolvent or placed into FDIC
receivership, then Tenant shall immediately deliver to Landlord (without the
requirement of notice from Landlord) substitute L/C Security issued by an issuer
reasonably satisfactory to Landlord, and otherwise conforming to the
requirements set forth in this Article. As used herein with respect to the
issuer of the L/C Security, “insolvent” shall mean the determination of
insolvency as made by such issuer’s primary bank regulator (i.e., the state bank
supervisor for state chartered banks; the OCC or OTS, respectively, for
federally chartered banks or thrifts; or the Federal Reserve for its member
banks). If, at the Term Expiration Date, any Rent remains uncalculated or
unpaid, then (i) Landlord shall with reasonable diligence complete any necessary
calculations, (ii) Tenant shall extend the expiry date of such L/C Security from
time to time as Landlord reasonably requires and (iii) in such extended period,
Landlord shall not unreasonably refuse to consent to an appropriate reduction of
the L/C Security. Tenant shall reimburse Landlord’s legal costs (as estimated by
Landlord’s counsel) in handling Landlord’s acceptance of L/C Security or its
replacement or extension.

(b) If Tenant delivers to Landlord satisfactory L/C Security in place of the
entire Security Deposit, Landlord shall remit to Tenant any cash Security
Deposit Landlord previously held.

(c) Landlord may draw upon the L/C Security, and hold and apply the proceeds in
the same manner and for the same purposes as the Security Deposit, if (i) an
uncured Default (as defined below) exists, (ii) as of the date forty-five (45)
days before any L/C Security expires (even if such scheduled expiry date is
after the Term Expiration Date) Tenant has not delivered to Landlord an
amendment or replacement for such L/C Security, reasonably satisfactory to
Landlord, extending the expiry date to the earlier of (1) four (4) months after
the then-current Term Expiration Date or (2) the date one year after the
then-current expiry date of the L/C Security, (iii) the L/C Security provides
for automatic renewals, Landlord asks the issuer to confirm the current

 

16

--------------------------------------------------------------------------------

 

L/C Security expiry date, and the issuer fails to do so within ten (10) business
days, (iv) Tenant fails to pay (when and as Landlord reasonably requires) any
bank charges for Landlord’s transfer of the L/C Security or (v) the issuer of
the L/C Security ceases, or announces that it will cease, to maintain an office
in the city where Landlord may present drafts under the L/C Security (and fails
to permit drawing upon the L/C Security by overnight courier or facsimile). This
Section does not limit any other provisions of this Lease allowing Landlord to
draw the L/C Security under specified circumstances.

(d) Tenant shall not seek to enjoin, prevent, or otherwise interfere with
Landlord’s draw under L/C Security, even if it violates this Lease. Tenant
acknowledges that the only effect of a wrongful draw would be to substitute a
cash Security Deposit for L/C Security, causing Tenant no legally recognizable
damage. Landlord shall hold the proceeds of any draw in the same manner and for
the same purposes as a cash Security Deposit. In the event of a wrongful draw,
(a) the parties shall cooperate to allow Tenant to post replacement L/C Security
simultaneously with the return to Tenant of the wrongfully drawn sums, (b)
Landlord shall upon request confirm in writing to the issuer of the L/C Security
that Landlord’s draw was erroneous, and (c) if Tenant receives a final
determination from a court of competent jurisdiction that is not subject to
appeal that Landlord has made a “wrongful” draw, (i) Landlord shall pay Tenant
interest upon the amount of such wrongful draw at the rate of twelve percent
(12%) and (ii) Tenant shall be entitled to recover its reasonable attorney’s
fees in accordance with Section 40.7. For purposes of the immediately foregoing
sentence, the term “wrongful” shall mean that Landlord had no reasonable basis
to believe that it had the right to make the draw.

(e) If Landlord transfers its interest in the Premises, then Tenant shall at
Tenant’s expense, within five (5) business days after receiving a request from
Landlord, deliver (and, if the issuer requires, Landlord shall consent to) an
amendment to the L/C Security naming Landlord’s grantee as substitute
beneficiary. If the required Security Deposit changes while L/C Security is in
force, then Tenant shall deliver (and, if the issuer requires, Landlord shall
consent to) a corresponding amendment to the L/C Security.

11.8. If Tenant, as of the third (3rd) anniversary of the Term Commencement
Date, (a) has a market capitalization of at least One Billion Five Hundred
Million Dollars ($1,500,000,000) and (b) has not been in Default under this
Lease prior to such third (3rd) anniversary of the Term Commencement Date, then
Tenant, no later than forty-five (45) days after the third (3rd) anniversary of
the Term Commencement Date, may notify Landlord in writing and any such
notification shall include a certificate (in form and substance reasonably
acceptable to Landlord) from Tenant’s Chief Financial Officer certifying to such
market capitalization with any such reasonable supporting documentation
requested by Landlord. Upon Landlord’s approval of such certificate (and, if
requested, supporting documentation), the Security Deposit shall be reduced to
Nine Hundred Thirty Thousand Dollars ($930,000). If Landlord is then holding a
cash Security Deposit, it shall return to Tenant the amount of Four Hundred
Seventy Thousand Dollars ($470,000) within thirty (30) days of its approval of
such certificate. If the Security Deposit is in the form of the L/C Security,
Tenant may provide to Landlord a replacement L/C Security in the amount of Nine
Hundred Thirty Thousand Dollars ($930,000) that satisfies the requirements of
this Article 11. Provided such replacement L/C Security complies with the terms
and provisions of this Article 11, Landlord shall, within thirty (30) days after
its receipt of such replacement L/C Security, return to Tenant the original L/C
Security.

12. Use.

12.1. Tenant shall use the Premises for the Permitted Use, and shall not use the
Premises, or permit or suffer the Premises to be used, for any other purpose
without Landlord’s prior written consent, which consent Landlord may withhold in
its sole and absolute discretion.

12.2. Tenant shall not use or occupy the Premises in violation of Applicable
Laws; zoning ordinances; or the certificate of occupancy issued for the Building
or the Project, and shall, upon five (5) days’ written notice

 

17

--------------------------------------------------------------------------------

 

from Landlord, discontinue any use of the Premises that is declared or claimed
by any Governmental Authority having jurisdiction to be a violation of any of
the above, or that in Landlord’s reasonable opinion violates any of the above.
Tenant shall comply with any direction of any Governmental Authority having
jurisdiction that shall, by reason of the nature of Tenant’s use or occupancy of
the Premises, impose any duty upon Tenant or Landlord with respect to the
Premises or with respect to the use or occupation thereof and shall indemnify,
save, defend (at Landlord’s option and with counsel reasonably acceptable to
Landlord) and hold Landlord and its affiliates, employees, agents and
contractors; and any lender, mortgagee, ground lessor or beneficiary (each, a
“Lender” and, collectively with Landlord and its affiliates, employees, agents
and contractors, the “Landlord Indemnitees”) harmless from and against any and
all demands, claims, liabilities, losses, costs, expenses, actions, causes of
action, damages, suits or judgments, and all reasonable expenses (including
reasonable attorneys’ fees, charges and disbursements, regardless of whether the
applicable demand, claim, action, cause of action or suit is voluntarily
withdrawn or dismissed) incurred in investigating or resisting the same
(collectively, “Claims”) of any kind or nature that arise before, during or
after the Term as a result of Tenant’s breach of this Section.

12.3. Tenant shall not do or permit to be done anything that will invalidate or
increase the cost of any fire, environmental, extended coverage or any other
insurance policy covering the Building or the Project, and shall comply with all
rules, orders, regulations and requirements of the insurers of the Building and
the Project, and Tenant shall promptly, upon demand, reimburse Landlord for any
additional premium charged for such policy by reason of Tenant’s failure to
comply with the provisions of this Article.

12.4. Tenant shall keep all doors opening onto public corridors closed, except
when in use for ingress and egress.

12.5. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made to existing locks or
the mechanisms thereof without Landlord’s prior written consent. Tenant shall,
upon termination of this Lease, return to Landlord all keys to offices and
restrooms either furnished to or otherwise procured by Tenant. In the event any
key so furnished to Tenant is lost, Tenant shall pay to Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such change. Tenant shall be permitted
to install its own security system in the Premises which is compatible with the
key card access system for the Building and may include, within the Premises,
video, motion and other sensors. Tenant shall have the right to install and use
a WiFi system in its Premises. Any installations under this Section 12.5,
irrespective of their cost, shall be considered Alterations, and not Cosmetic
Alterations (as both such terms are hereinafter defined), and the installation
thereof shall be subject to the terms and provisions of Article 17.

12.6. No awnings or other projections shall be attached to any outside wall of
the Building. No curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises other
than Landlord’s standard window coverings. Neither the interior nor exterior of
any windows shall be coated or otherwise sunscreened without Landlord’s prior
written consent, nor shall any bottles, parcels or other articles be placed on
the windowsills or items attached to windows that are visible from outside the
Premises. No equipment, furniture or other items of personal property shall be
placed on any exterior balcony without Landlord’s prior written consent.

12.7. Tenant shall be entitled to install and maintain, at its sole cost and
expense, one (1) exterior sign identifying the Tenant, the nature of which is to
be mutually agreed upon by Landlord and Tenant, acting in good faith, so long as
Tenant occupies at least seventy-five percent (75%) of the Premises. No sign,
advertisement or notice (collectively, “Signage”) shall be exhibited, painted or
affixed by Tenant on any part of the Premises or the Building without Landlord’s
prior written consent, and Landlord’s consent shall not be unreasonably withheld
or delayed in relation to the size, location, quality, color and style of any
such Signage.

 

18

--------------------------------------------------------------------------------

 

All Signage shall conform to Landlord’s design criteria and shall be removed by
Tenant upon the expiration or early termination of this Lease. For any Signage,
Tenant shall, at Tenant’s own cost and expense, (a) acquire all permits for such
Signage and such Signage shall comply with Applicable Laws and (b) design,
fabricate, install and maintain such Signage in a first-class condition. If
Tenant fails to remove Signage upon the expiration or early termination of this
Lease, Landlord shall be entitled to remove the same, and Tenant shall be
responsible for reimbursing Landlord for costs incurred by Landlord in removing
any of Tenant’s Signage. Interior signs on entry doors to the Premises shall be
inscribed, painted or affixed by Tenant at Tenant’s sole cost and expense, and
shall be of a size, color and type and be located in a place acceptable to
Landlord, and the directory tablet shall be inscribed or affixed for Tenant by
Landlord at Landlord’s sole cost and expense, and shall be of a size, color and
type and be located in a place acceptable to Landlord. The directory tablet
shall be provided exclusively for the display of the name and location of
tenants only. Tenant shall not place anything on the exterior of the corridor
walls or corridor doors other than Landlord’s standard lettering. At Landlord’s
option, Landlord may install any Tenant Signage, and Tenant shall pay all costs
associated with such installation within thirty (30) days after demand therefor.
Notwithstanding anything set forth herein to the contrary, all rights of Tenant
with respect to Signage on the exterior of the Building shall be personal to
Tenant and may not be assigned with this Lease or otherwise.

12.8. Tenant may only place equipment within the Premises with floor loading
consistent with the Building’s structural design unless Tenant obtains
Landlord’s prior written approval. Tenant may place such equipment only in a
location designed to carry the weight of such equipment.

12.9. Tenant shall cause any equipment or machinery to be installed in the
Premises so as to reasonably prevent sounds or vibrations therefrom from
extending into the Common Area or other offices in the Project.

12.10. Tenant shall not (a) do or permit anything to be done in or about the
Premises that shall in any way obstruct or interfere with the rights of other
tenants or occupants of the Project, or injure or annoy them, (b) use or allow
the Premises to be used for immoral, unlawful or objectionable purposes, (c)
cause, maintain or permit any nuisance or waste in, on or about the Project or
(d) take any other action that would in Landlord’s reasonable determination in
any manner adversely affect other tenants’ quiet use and enjoyment of their
space or adversely impact their ability to conduct business in a professional
and suitable work environment. Notwithstanding anything in this Lease to the
contrary, Tenant may not install any security systems (including cameras)
outside the Premises or that record sounds or images outside the Premises
without Landlord’s prior written consent, which Landlord may withhold in its
sole and absolute discretion.

12.11. Notwithstanding any other provision herein to the contrary, Tenant shall
be responsible for all liabilities, costs and expenses arising out of or in
connection with the compliance of the Premises with the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq., and any state and local
accessibility laws, codes, ordinances and rules (collectively, and together with
regulations promulgated pursuant thereto, the “ADA”) (except to the extent that
any such non-compliance of the Premises with the ADA (as in effect and
interpreted as of the Term Commencement Date) existed as of the Term
Commencement Date), and Tenant shall indemnify, compensate, save, defend (at
Landlord’s option and with counsel reasonably acceptable to Landlord) and hold
the Landlord Indemnitees harmless from and against Claims arising out of any
such failure of the Premises to comply with the Tenant’s obligations with
respect to the ADA under this Section. This Section (as well as any other
provisions of this Lease dealing with indemnification of the Landlord
Indemnitees by Tenant) shall be deemed to be modified in each case by the
insertion in the appropriate place of the following: “except as otherwise
provided in Mass. G.L. Ter. Ed., C. 186, Section 15.” The provisions of this
Section 12 shall survive the expiration or earlier termination of this Lease.

 

19

--------------------------------------------------------------------------------

 

12.12. Tenant shall maintain temperature and humidity in the Premises in
accordance with ASHRAE standards at all times (subject to Landlord’s compliance
with its obligations with respect to base Building HVAC systems under Sections
16.9 and 18.1 of this Lease).

12.13. To the extent Tenant engages in laboratory use that uses Hazardous
Materials (as hereinafter defined) at the Premises, Tenant shall establish and
maintain a chemical safety program administered by a licensed, qualified
individual in accordance with the requirements of the Massachusetts Water
Resources Authority (“MWRA”) and any other applicable Governmental Authority.
Tenant shall be solely responsible for all costs incurred in connection with
such chemical safety program, and Tenant shall provide Landlord with such
documentation as Landlord may reasonably require evidencing Tenant’s compliance
with the requirements of (a) the MWRA and any other applicable Governmental
Authority with respect to such chemical safety program and (b) this Section.
Notwithstanding the foregoing, Landlord shall obtain and maintain during the
Term (m) any permit required by the MWRA (“MWRA Permit”) and (n) a wastewater
treatment operator license from the Commonwealth of Massachusetts with respect
to Tenant’s use of the Acid Neutralization Tank (as defined below) in the
Building. Tenant shall not introduce anything into the Acid Neutralization Tank
(x) in violation of the terms of the MWRA Permit, (y) in violation of Applicable
Laws or (z) that would interfere with the proper functioning of the Acid
Neutralization Tank. Tenant agrees to reasonably cooperate with Landlord in
order to obtain the MWRA Permit and the wastewater treatment operator license.
Tenant shall reimburse Landlord within ten (10) business days after demand for
any reasonable costs incurred by Landlord pursuant to this Section.

13. Rules and Regulations, CC&Rs, Parking Facilities and Common Area.

13.1. Tenant shall have the non-exclusive right, in common with others, to use
the Common Area in conjunction with Tenant’s use of the Premises for the
Permitted Use, and such use of the Common Area and Tenant’s use of the Premises
shall be subject to the rules and regulations adopted by Landlord and attached
hereto as Exhibit G, together with such other reasonable and nondiscriminatory
rules and regulations as are hereafter promulgated by Landlord in its sole and
absolute discretion (the “Rules and Regulations”). Tenant shall use commercially
reasonable efforts to ensure that its contractors, subcontractors, employees,
subtenants and invitees faithfully observe and comply with the Rules and
Regulations. Landlord shall not be responsible to Tenant for the violation or
non-performance by any other tenant or any agent, employee or invitee thereof of
any of the Rules and Regulations.

13.2. This Lease is subject to any recorded covenants, conditions or
restrictions on the Project or Property, including the Parking and
Transportation Demand Management Plan for the Project that was approved on April
28, 1999, and that is attached hereto as Exhibit H with all applicable transfers
thereof (the “PTDM”), as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time (the “CC&Rs”). Tenant shall
comply with the CC&Rs. Tenant acknowledges that Tenant, at its sole cost and
expense, shall comply with the tenant requirements in the PTDM, including the
requirements set forth in the “Alternative Work Programs,” “Alternative Mode
Promotions and Incentives,” “MBTA Corporate Pass Program and Subsidized Transit
Passes,” “Ridesharing Vehicles” and “Bicycle and Pedestrian Programs” sections
thereof. Landlord shall provide covered bicycle storage for Tenant’s use as
provided in Section 44 hereof. Tenant, at its sole cost and expense, shall also
comply with the reporting requirements set forth in the PTDM at Landlord’s
request. Any costs incurred by Landlord in connection with the PTDM shall
constitute an Operating Expense.

13.3. The Charles River Transportation Management Association (of which Landlord
or an affiliate of Landlord is currently a member) provides certain programs to
help improve transportation in the Cambridge area. Their website is
www.charlesrivertma.org.

 

20

--------------------------------------------------------------------------------

 

13.4. Tenant shall have a non-exclusive, irrevocable license to use 83 parking
spaces, 78 of which shall be in the Parking Garage in common on an unreserved
basis with other tenants of the Project and Neighboring Properties during the
Term and 5 of which shall be reserved parking spaces on the west end of the
Building, in the parking area near the loading dock and adjacent to Tenant’s
first (1st) floor space (“Dedicated Spaces”). The Dedicated Spaces shall be
marked as reserved and Landlord shall make reasonable efforts to enforce that
these spaces are reserved. The cost of the parking spaces shall be Two Hundred
Fifty Dollars ($250.00) per parking space per month (subject to market rate
adjustments by Landlord from time to time throughout the Term), which Tenant
shall pay simultaneously with payments of Base Rent as Additional Rent. Landlord
and Tenant agree that for the period from the Execution Date to the first (1st)
anniversary of the Execution Date (a) Tenant shall have the one-time right, upon
not less than thirty (30) days prior written notice to Landlord, to elect to use
less than such 83 parking spaces allocated to Tenant (such number, the “Initial
Reduced Parking Number”), and (b) Tenant shall only be obligated to pay for the
use of the Initial Reduced Parking Number. On or before the first (1st)
anniversary of the Execution Date, Tenant may notify Landlord in writing (the
“Parking Notice”) whether Tenant elects to use all 83 parking spaces or some
other number of parking spaces that is equal to or greater than the Initial
Reduced Parking Number but less than 83 parking spaces (the “Established Reduced
Parking Number”) for the remainder of the Term (including any extension
thereof), provided that if Tenant fails to timely deliver to Landlord the
Parking Notice, Tenant shall be deemed to have elected to use all 83 parking
spaces. If Tenant elects the Established Reduced Parking Number in the Parking
Notice, then Tenant shall forfeit for the then remainder of the Term (including
any extension thereof) any and all rights to the parking spaces exceeding the
Established Reduced Parking Number; provided, however, that Tenant may later
request from Landlord additional parking spaces, including parking spaces in
excess of the 83 parking spaces allocated to Tenant as aforesaid, and subject to
the availability of such additional parking spaces, as determined by Landlord in
its sole and absolute discretion, and provided such increase is in compliance
with Applicable Laws, then the number of parking spaces licensed to Tenant under
this Section 13.4 shall be increased by the number of parking spaces so
requested; provided, however, that any such parking spaces in excess of the
Established Reduced Parking Number shall be terminable by Landlord upon not less
than thirty (30) days prior written notice to Tenant. Landlord, from time to
time during the Term of this Lease, may require that Tenant confirm the number
of parking spaces licensed to Tenant under this Section 13.4, and Tenant shall
execute and deliver any such reasonable document required by Landlord confirming
the same.

13.5. Tenant agrees not to unreasonably overburden the parking facilities and
agrees to cooperate with Landlord and other tenants in the use of the parking
facilities. Landlord reserves the right to determine that parking facilities are
becoming overcrowded and to limit Tenant’s use thereof. Upon such determination,
Landlord may reasonably allocate parking spaces among Tenant and other tenants
of the Building or the Project provided that Tenant shall be entitled to the
number of spaces set forth in Section 13.4 above. Nothing in this Section,
however, is intended to create an affirmative duty on Landlord’s part to monitor
parking, except as set forth in Section 13.4 above.

13.6. Subject to the terms of this Lease including the Rules and Regulations and
the rights of other tenants of the Building, Tenant shall have the non-exclusive
right on an unreserved basis to access the freight loading dock and freight
elevator twenty-four (24) hours per day, seven (7) days per week, at no
additional cost. Landlord shall not be responsible for any coordination of the
use of the freight elevator or the loading dock by tenants at the Building.
Landlord shall provide a dumpster at the loading dock for Tenant’s use for the
disposal of non-Hazardous Materials, and Tenant shall pay Tenant’s Adjusted
Share of the cost of said dumpster. Tenant shall be solely responsible for the
disposal of any Hazardous Materials in accordance with Applicable Laws.

13.7. The land upon which the Parking Garage is situated is subject to that
certain Activity and Use Limitation dated February 23, 2001, which was recorded
on February 27, 2001 as Instrument No. 785 in Book

 

21

--------------------------------------------------------------------------------

 

32422, Page 393 in the Middlesex South District Registry of Deeds, Commonwealth
of Massachusetts and filed as Document No. 1163744 in the Middlesex South
District Registry of the Land Court.

14. Project Control by Landlord.

14.1. Landlord reserves full control over the Building and the Project to the
extent not inconsistent with Tenant’s enjoyment of the Premises as provided by
this Lease. This reservation includes Landlord’s right to subdivide the Project;
convert the Building to condominium units; change the size of the Project by
selling all or a portion of the Project or adding real property and any
improvements thereon to the Project; grant easements and licenses to third
parties; maintain or establish ownership of the Building separate from fee title
to the Property; make additions to or reconstruct portions of the Building and
the Project; install, use, maintain, repair, replace and relocate for service to
the Premises and other parts of the Building or the Project pipes, ducts,
conduits, wires and appurtenant fixtures, wherever located in the Premises, the
Building or elsewhere at the Project; and alter or relocate any other Common
Area or facility, including private drives, lobbies, entrances and landscaping;
provided, however, that such rights shall be exercised in a way that does not
materially adversely affect Tenant’s beneficial use and occupancy of the
Premises, including the Permitted Use and Tenant’s access to the Premises.
Tenant acknowledges that Landlord specifically reserves the right to allow the
exclusive use of corridors and restroom facilities located on specific floors to
one or more tenants occupying such floors; provided, however, that Tenant shall
not be deprived of the use of the corridors reasonably required to serve the
Premises or of restroom facilities serving the floor upon which the Premises are
located.

14.2. Possession of areas of the Premises necessary for utilities, services,
safety and operation of the Building is reserved to Landlord.

14.3. Tenant shall, at Landlord’s request, promptly execute such further
documents as may be reasonably appropriate to assist Landlord in the performance
of its obligations hereunder; provided that Tenant need not execute any document
that creates additional liability for Tenant or that deprives Tenant of the
quiet enjoyment and use of the Premises as provided for in this Lease.

14.4. Landlord may, at any and all reasonable times during non-business hours
(or during business hours, if (a) with respect to Subsections 14.4(u) through
14.4(y), Tenant so requests, and (b) with respect to Subsection 14.4(z), if
Landlord so requests), and upon twenty-four (24) hours’ prior notice (which may
be oral or by email to the office manager or other Tenant-designated individual
at the Premises; but provided that no time restrictions shall apply or advance
notice be required if an emergency necessitates immediate entry), enter the
Premises to (u) inspect the same and to determine whether Tenant is in
compliance with its obligations hereunder, (v) supply any service Landlord is
required to provide hereunder, (w) alter, improve or repair any portion of the
Building other than the Premises for which access to the Premises is reasonably
necessary, (x) post notices of nonresponsibility, (y) access the telephone
equipment, electrical substation and fire risers and (z) show the Premises to
prospective tenants during the final year of the Term and current and
prospective purchasers and lenders at any time. Notwithstanding the foregoing,
Tenant shall have the right to have a representative of Tenant accompany
Landlord at such times; provided, however, if Tenant’s representative is not
available or does not elect to accompany Landlord at the times that Landlord has
requested access, then such unavailability shall not prohibit or otherwise
restrict Landlord’s access, and Landlord may access the Premises with or without
Tenant’s representative present. Notwithstanding the immediately foregoing
sentence, and except in the event of an emergency, Tenant’s representative shall
be present during any times that Landlord accesses the Manufacturing Area or
Vivarium (collectively, the “Secure Areas”), and Landlord shall endeavor to
comply with Tenant’s reasonable confidentiality, security, cleanliness and
safety requirements when accessing the Secure Areas. As used in the immediately
foregoing sentence, the term “emergency” shall mean an event or occurrence for
which Landlord reasonably believes there exists the possibility of personal
injury, loss of life, or damage to real or personal property. Tenant shall have
the right to post signs in its

 

22

--------------------------------------------------------------------------------

 

Premises related to the Secure Areas provided that such signs are not visible
from outside the Premises. In connection with any such alteration, improvement
or repair as described in Subsection 14.4(w), Landlord may erect in the Premises
or elsewhere in the Project scaffolding and other structures reasonably required
for the alteration, improvement or repair work to be performed. In no event
shall Tenant’s Rent abate as a result of Landlord’s activities pursuant to this
Section; provided, however, that all such activities shall be conducted in such
a manner so as to cause as little interference to Tenant as is reasonably
possible. Landlord shall at all times retain a key with which to unlock all of
the doors in the Premises. If an emergency necessitates immediate access to the
Premises, Landlord may use whatever force is necessary to enter the Premises,
and any such entry to the Premises shall not constitute a forcible or unlawful
entry to the Premises, a detainer of the Premises, or an eviction of Tenant from
the Premises or any portion thereof.

15. Quiet Enjoyment. Landlord covenants that Tenant, upon paying the Rent and
performing its obligations contained in this Lease, may peacefully and quietly
have, hold and enjoy the Premises, free from any claim by Landlord or persons
claiming under Landlord, but subject to all of the terms and provisions hereof,
provisions of Applicable Laws and rights of record to which this Lease is or may
become subordinate. This covenant is in lieu of any other quiet enjoyment
covenant, either express or implied.

16. Utilities and Services.

16.1. Tenant shall pay for all water (including the cost to service, repair and
replace reverse osmosis, de-ionized and other treated water), gas, heat, light,
power, telephone, internet service, cable television, other telecommunications
and other utilities supplied to the Premises, together with any fees, surcharges
and taxes thereon. Electricity, HVAC airflow and gas shall be separately
sub-metered to Tenant as part of the Tenant Improvements. Water and sewer
charges, as well as charges for reverse osmosis and other treated water, shall
be charged to and paid by Tenant in accordance with Article 9 of this Lease.
Notwithstanding the foregoing, if any other utility is not separately metered or
sub-metered to Tenant, Tenant shall pay Tenant’s Adjusted Share of all charges
of such utility jointly metered with other premises as Additional Rent or, in
the alternative, Landlord may, at its option, monitor the usage of such
utilities by Tenant and charge Tenant with the cost of purchasing, installing
and monitoring such metering equipment, which cost shall be paid by Tenant as
Additional Rent. Landlord may base its bills for utilities on reasonable
estimates; provided that Landlord adjusts such billings promptly thereafter or
as part of the next Landlord’s Statement to reflect the actual cost of providing
utilities to the Premises. To the extent that Tenant uses more than Tenant’s Pro
Rata Share of any utilities, then Tenant shall pay Landlord for Tenant’s
Adjusted Share of such utilities to reflect such excess. In the event that the
Building or Project is less than fully occupied during a calendar year, Tenant
acknowledges that Landlord may extrapolate utility usage that varies depending
on the occupancy of the Building or Project (as applicable) to equal Landlord’s
reasonable estimate of what such utility usage would have been had the Building
or Project, as applicable, been ninety-five percent (95%) occupied during such
calendar year; provided, however, that Landlord shall not recover more than one
hundred percent (100%) of the cost of such utilities. Tenant shall not be liable
for the cost of utilities supplied to the Premises attributable to the time
period prior to the Term Commencement Date; provided, however, that, if Landlord
shall permit Tenant possession of the Premises prior to the Term Commencement
Date and Tenant uses the Premises for any purpose other than placement of
personal property as set forth in Section 4.4, then Tenant shall be responsible
for the cost of utilities supplied to the Premises from such earlier date of
possession.

16.2. Landlord shall not be liable for, nor shall any eviction of Tenant result
from, the failure to furnish any utility or service, whether or not such failure
is caused by accidents; breakage; casualties (to the extent not caused by the
party claiming Force Majeure); Severe Weather Conditions (as defined below);
physical natural disasters (but excluding weather conditions that are not Severe
Weather Conditions); strikes, lockouts or other labor disturbances or labor
disputes (other than labor disturbances and labor disputes resulting solely from
the acts or omissions of the party claiming Force Majeure); acts of terrorism;
riots or civil disturbances; wars or

 

23

--------------------------------------------------------------------------------

 

insurrections; shortages of materials (which shortages are not unique to the
party claiming Force Majeure); government regulations, moratoria or other
governmental actions, inactions or delays; failures by third parties to deliver
gas, oil or another suitable fuel supply, or inability of the party claiming
Force Majeure, by exercise of reasonable diligence, to obtain gas, oil or
another suitable fuel; or other causes beyond the reasonable control of the
party claiming that Force Majeure has occurred (collectively, “Force Majeure”);
or, to the extent permitted by Applicable Laws, Landlord’s negligence. In the
event of such failure, Tenant shall not be entitled to termination of this Lease
or any abatement or reduction of Rent, nor shall Tenant be relieved from the
operation of any covenant or agreement of this Lease. “Severe Weather
Conditions” means weather conditions that are materially worse than those that
reasonably would be anticipated for the Property at the applicable time based on
historic meteorological records. Notwithstanding anything to the contrary in
this Lease, if, for more than three (3) consecutive business days following
written notice to Landlord and as a direct result of Landlord’s gross negligence
or willful misconduct (and except to the extent that such failure is caused in
whole or in part by the action or inaction of a Tenant Party (as defined
below)), the provision of HVAC or other utilities to all or a material portion
of the Premises that Landlord must provide pursuant to this Lease is interrupted
(a “Material Services Failure”), then Tenant’s Base Rent and Operating Expenses
(or, to the extent that less than all of the Premises are affected, a
proportionate amount (based on the Rentable Area of the Premises that is
rendered unusable) of Base Rent and Operating Expenses) shall thereafter be
abated until the Premises are again usable by Tenant for the Permitted Use;
provided, however, that, if Landlord is diligently pursuing the restoration of
such HVAC and other utilities and Landlord provides substitute HVAC and other
utilities reasonably suitable for Tenant’s continued use and occupancy of the
Premises for the Permitted Use (e.g., supplying potable water or portable air
conditioning equipment), then neither Base Rent nor Operating Expenses shall be
abated. During any Material Services Failure, Tenant will cooperate with
Landlord to arrange for the provision of any interrupted utility services on an
interim basis via temporary measures until final corrective measures can be
accomplished, and Tenant will permit Landlord the necessary access to the
Premises to remedy such Material Service Failure. In the event of any
interruption of HVAC or other utilities that Landlord must provide pursuant to
this Lease, regardless of the cause, Landlord shall diligently pursue the
restoration of such HVAC and other utilities. Notwithstanding anything in this
Lease to the contrary, but subject to Article 24 (which shall govern in the
event of a casualty), the provisions of this Section shall be Tenant’s sole
recourse and remedy in the event of an interruption of HVAC or other utilities
to the Premises, including related to Section 16.8.

16.3. Tenant shall pay for, prior to delinquency of payment therefor, any
utilities and services that may be furnished to the Premises during or, if
Tenant occupies the Premises after the expiration or earlier termination of the
Term, after the Term, beyond those utilities provided by Landlord, including
telephone, internet service, cable television and other telecommunications,
together with any fees, surcharges and taxes thereon. Upon Landlord’s demand,
utilities and services provided to the Premises that are separately metered
shall be paid by Tenant directly to the supplier of such utilities or services.

16.4. Tenant shall not, without Landlord’s prior written consent, use any device
in the Premises (including data processing machines) that will in any way (a)
increase the amount of ventilation, air exchange, gas, steam, electricity or
water required or consumed in the Premises based upon Tenant’s Pro Rata Share of
the Building beyond the existing capacity of the Building usually furnished or
supplied for the Permitted Use or (b) exceed Tenant’s Pro Rata Share of the
Building’s capacity to provide such utilities or services.

16.5. If Tenant shall require utilities or services in excess of those usually
furnished or supplied for tenants in similar spaces in the Building or the
Project by reason of Tenant’s equipment or extended hours of business
operations, then Tenant shall first procure Landlord’s consent for the use
thereof, which consent Landlord may condition upon the availability of such
excess utilities or services, and Tenant shall pay as Additional Rent an amount
equal to the cost of providing such excess utilities and services.

 

24

--------------------------------------------------------------------------------

 

16.6. Landlord shall provide water in Common Area for lavatory and landscaping
purposes only, which water shall be from the local municipal or similar source;
provided, however, that if Landlord determines that Tenant requires, uses or
consumes water provided to the Common Area for any purpose other than ordinary
lavatory purposes, Landlord may install a water meter (“Tenant Water Meter”) and
thereby measure Tenant’s water consumption for all purposes. Tenant shall pay
Landlord for the costs of any Tenant Water Meter and the installation and
maintenance thereof during the Term. If Landlord installs a Tenant Water Meter,
Tenant shall pay for water consumed, as shown on such meter, as and when bills
are rendered. If Tenant fails to timely make such payments, Landlord may pay
such charges and collect the same from Tenant. Any such costs or expenses
incurred or payments made by Landlord for any of the reasons or purposes stated
in this Section shall be deemed to be Additional Rent payable by Tenant and
collectible by Landlord as such.

16.7. Landlord reserves the right to stop service of the elevator, plumbing,
ventilation, air conditioning and utility systems, when Landlord deems necessary
or desirable, due to accident, emergency or the need to make repairs,
alterations or improvements, until such repairs, alterations or improvements
shall have been completed, and Landlord shall further have no responsibility or
liability for failure to supply elevator facilities, plumbing, ventilation, air
conditioning or utility service when prevented from doing so by Force Majeure
or, to the extent permitted by Applicable Laws, Landlord’s negligence. Without
limiting the foregoing, it is expressly understood and agreed that any covenants
on Landlord’s part to furnish any service pursuant to any of the terms,
covenants, conditions, provisions or agreements of this Lease, or to perform any
act or thing for the benefit of Tenant, shall not be deemed breached if Landlord
is unable to furnish or perform the same by virtue of Force Majeure or, to the
extent permitted by Applicable Laws, Landlord’s negligence.

16.8. Landlord will connect an existing back-up generator at the Building (the
“Building Generator”) to the Premises’ stand-by electrical panel. Tenant shall
be entitled to use up to Tenant’s Pro Rata Share of the Building (after
deducting any power from the Building Generator required for the Common Area) of
power from the Building Generator on a non-exclusive basis with other tenants in
the Building; provided, however, that neither the Building Generator, nor the
Premises’ stand-by electrical panel, shall serve the Manufacturing Area. The
cost of maintaining, repairing and replacing the Building Generator shall
constitute Operating Expenses. Landlord expressly disclaims any warranties with
regard to the Building Generator or the installation thereof, including any
warranty of merchantability or fitness for a particular purpose. Landlord shall
maintain the Building Generator and any equipment connecting the Building
Generator to Tenant’s automatic transfer switch in good working condition as set
forth above, provided, however, that Tenant shall be solely responsible, at
Tenant’s sole cost and expense, (and Landlord shall not be liable) for
maintaining and operating Tenant’s automatic transfer switch and the
distribution of power from Tenant’s automatic transfer switch throughout the
Premises, and provided further that Landlord shall not be liable for any failure
to make any repairs or to perform any maintenance of the Building Generator that
is an obligation of Landlord unless Tenant provides Landlord with written notice
of the need for such repairs or maintenance. Upon receipt of such written
notice, Landlord shall promptly commence to cure such failure and shall
diligently prosecute the same to completion in accordance with Section 31.12 of
this Lease. The provisions of Section 16.2 of this Lease shall apply to the
Building Generator.

16.9. For the Premises, Landlord shall (a) subject to Section 18.1, maintain and
operate the HVAC systems used for the Permitted Use only and not for uses other
than laboratory use and (b) subject to Section 16.2 and Subsection 16.9(a),
furnish HVAC as reasonably required (except as this Lease otherwise provides or
as to any special requirements that arise from Tenant’s particular use of the
Premises) for reasonably comfortable occupancy of the Premises twenty-four (24)
hours a day, every day during the Term, subject to casualty, eminent domain or
as otherwise specified in this Article. To the extent that Tenant requires HVAC
services in excess of those provided by connection to the Building HVAC systems,
Tenant shall install and maintain, at its sole cost, (and Landlord shall not be
liable for) supplemental HVAC systems in accordance with

 

25

--------------------------------------------------------------------------------

 

the provisions of this Lease. Tenant shall pay Landlord, as Additional Rent,
Tenant’s Adjusted Share of airflow to the Premises. Notwithstanding anything to
the contrary in this Section, Landlord shall have no liability, and Tenant shall
have no right or remedy, on account of any interruption or impairment in HVAC
services; provided that Landlord diligently endeavors to cure any such
interruption or impairment.

16.10. For any utilities serving the Premises for which Tenant is billed
directly by such utility provider, Tenant agrees to furnish to Landlord (a) any
invoices or statements for such utilities within thirty (30) days after Tenant’s
receipt thereof, (b) within thirty (30) days after Landlord’s request, any other
utility usage information reasonably requested by Landlord, and (c) within
thirty (30) days after each calendar year during the Term, authorization to
allow Landlord to access Tenant’s usage information necessary for Landlord to
complete an ENERGY STAR® Statement of Performance (or similar comprehensive
utility usage report (e.g., related to Labs 21), if requested by Landlord) and
any other information reasonably requested by Landlord for the immediately
preceding year; and Tenant shall comply with any other energy usage or
consumption requirements required by Applicable Laws. Tenant shall retain
records of utility usage at the Premises, including invoices and statements from
the utility provider, for at least sixty (60) months, or such other period of
time as may be requested by Landlord. Tenant acknowledges that any utility
information for the Premises, the Building and the Project may be shared with
third parties, including Landlord’s consultants and Governmental Authorities. In
the event that Tenant fails to comply with this Section, Tenant hereby
authorizes Landlord to collect utility usage information directly from the
applicable utility providers, and Tenant shall pay Landlord a fee of Seven
Hundred Fifty Dollars ($750) per month to collect such utility usage
information. In addition to the foregoing, Tenant shall comply with all
Applicable Laws related to the disclosure and tracking of energy consumption at
the Premises. The provisions of this Section shall survive the expiration or
earlier termination of this Lease.

16.11. The Building is currently serviced by a common laboratory waste sanitary
sewer connection from the pH neutralization room in the basement of the Building
to the municipal sewer line in the street adjacent to the Building. There
currently exists a separate acid neutralization tank (the “Acid Neutralization
Tank”) that is connected to the Premises, as well as to other premises in the
Building. Tenant shall have a non-exclusive right to use up to Tenant’s Pro Rata
Share of the Building of the Acid Neutralization Tank in accordance with
Applicable Laws in common with other tenants of the Building. Tenant, as a
portion of its Operating Expenses, shall reimburse Landlord for all costs,
charges and expenses incurred by Landlord from time to time in connection with
or arising out of the operation, use, maintenance, repair or refurbishment of
the Acid Neutralization Tank, including all clean-up costs relating to the Acid
Neutralization Tank (collectively, “Tank Costs”); provided, however, that if the
Acid Neutralization Tank is being used by other tenant(s) or occupant(s) of the
Building at any time during the Term, then, during such time period, Tenant
shall only be obligated to pay its Pro Rata Share of the Building of the Tank
Costs. Notwithstanding the foregoing, in the event the Acid Neutralization Tank
is damaged or repairs to the Acid Neutralization Tank are required as a result
of the improper use of the Acid Neutralization Tank by Tenant, Tenant shall be
responsible for one hundred percent (100%) of the cost of any repairs or
replacement required as a result of such improper use by Tenant, regardless of
whether the Acid Neutralization Tank is then being used by other tenant(s) or
occupant(s) of the Building; provided, however, that if Tenant reasonably
believes that another tenant(s) or occupant(s) in the Building is improperly
using the Acid Neutralization Tank, and Landlord, using reasonable efforts, has
confirmed such allegation, then Landlord shall equitably apportion the cost of
any such repairs or replacements between Tenant and such other tenant(s) or
occupant(s). Tenant shall indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord) and hold the Landlord Indemnitees
harmless from and against any and all Claims, including (a) diminution in value
of the Project or any portion thereof, (b) damages for the loss or restriction
on use of rentable or usable space or of any amenity of the Project, (c) damages
arising from any adverse impact on marketing of space in the Project or any
portion thereof and (d) sums paid in settlement of Claims that arise during or
after the Term as a result of Tenant’s improper use of the Acid Neutralization
Tank.

 

26

--------------------------------------------------------------------------------

 

This indemnification by Tenant includes costs incurred in connection with any
investigation of site conditions or any clean-up, remediation, removal or
restoration required by any Governmental Authority caused by Tenant’s improper
use of the Acid Neutralization Tank.

17. Alterations.

17.1. Tenant shall make no alterations, additions or improvements in or to the
Premises or engage in any construction, demolition, reconstruction, renovation
or other work (whether major or minor) of any kind in, at or serving the
Premises (“Alterations”) without Landlord’s prior written approval, which
approval Landlord shall not unreasonably withhold; provided, however, that, in
the event any proposed Alteration affects (a) any structural portions of the
Building, including exterior walls, the roof, the foundation or slab, foundation
or slab systems (including barriers and subslab systems) or the core of the
Building, (b) the exterior of the Building or (c) any Building systems,
including elevator, plumbing, HVAC, electrical, security, life safety and power,
then Landlord may withhold its approval in its sole and absolute discretion.
Tenant shall, in making any Alterations, use only those architects, contractors,
suppliers and mechanics of which Landlord has given prior written approval,
which approval shall be in Landlord’s sole and absolute discretion. In seeking
Landlord’s approval, Tenant shall provide Landlord, at least thirty (30) days in
advance of any proposed construction, with plans, specifications, bid proposals,
certified stamped engineering drawings and calculations by Tenant’s engineer of
record or architect of record (including connections to the Building’s
structural system, modifications to the Building’s envelope, non-structural
penetrations in slabs or walls, and modifications or tie-ins to life safety
systems), work contracts, requests for laydown areas and such other information
concerning the nature and cost of the Alterations as Landlord may reasonably
request. In no event shall Tenant use or Landlord be required to approve any
architects, consultants, contractors, subcontractors or material suppliers that
Landlord reasonably believes could cause labor disharmony or may not have
sufficient experience, in Landlord’s reasonable opinion, to perform work in an
occupied Class “A” laboratory research building and in tenant-occupied lab
areas. Notwithstanding the foregoing, Tenant may make strictly cosmetic changes
to the Premises that do not require any permits or more than three (3) total
contractors and subcontractors (“Cosmetic Alterations”) without Landlord’s
consent; provided that (y) the cost of any Cosmetic Alterations does not exceed
Fifty Thousand Dollars ($50,000) in any one instance or One Hundred Fifty
Thousand Dollars ($150,000) annually, (z) such Cosmetic Alterations do not (i)
require any structural or other substantial modifications to the Premises, (ii)
require any changes to or adversely affect the Building systems, (iii) affect
the exterior of the Building or (iv) trigger any requirement under Applicable
Laws that would require Landlord to make any alteration or improvement to the
Premises, the Building or the Project. Tenant shall give Landlord at least ten
(10) days’ prior written notice of any Cosmetic Alterations.

17.2. Tenant shall not construct or permit to be constructed partitions or other
obstructions that might interfere with free access to mechanical installation or
service facilities of the Building or with other tenants’ components located
within the Building, or interfere with the moving of Landlord’s equipment to or
from the enclosures containing such installations or facilities.

17.3. Tenant shall accomplish any work performed on the Premises or the Building
in such a manner as to permit any life safety systems to remain fully operable
at all times.

17.4. Any work performed on the Premises, the Building or the Project by Tenant
or Tenant’s contractors shall be done at such times and in such manner as
Landlord may from time to time designate. Tenant covenants and agrees that all
work done by Tenant or Tenant’s contractors shall be performed in full
compliance with Applicable Laws. Within thirty (30) days after completion of any
Alterations, Tenant shall provide Landlord with complete “as built” drawing
print sets and electronic CADD files on disc (or files in such other current
format in common use as Landlord reasonably approves or requires) showing any
changes in the Premises, as well as a commissioning report prepared by a
licensed, qualified commissioning agent hired by

 

27

--------------------------------------------------------------------------------

 

Tenant and approved by Landlord for all new or affected mechanical, electrical
and plumbing systems. Any such “as built” plans shall show the applicable
Alterations as an overlay on the Building as-built plans; provided that Landlord
provides the Building “as built” plans to Tenant.

17.5. Before commencing any Alterations, Tenant shall give Landlord at least
thirty (30) days’ prior written notice of the proposed commencement of such work
and shall, if required by Landlord, secure, at Tenant’s own cost and expense, a
completion and lien indemnity bond satisfactory to Landlord for such work.

17.6. Tenant shall repair any damage to the Premises caused by Tenant’s removal
of any property from the Premises. During any such restoration period, Tenant
shall pay Rent to Landlord as provided herein as if such space were otherwise
occupied by Tenant. The provisions of this Section shall survive the expiration
or earlier termination of this Lease.

17.7. The Premises plus any Alterations, Signage, Tenant Improvements, attached
equipment, decorations, fixtures, movable laboratory casework and related
appliances, trade fixtures, and other additions and improvements attached to or
built into the Premises made by either of the parties (including all floor and
wall coverings; paneling; sinks and related plumbing fixtures; laboratory
benches; exterior venting fume hoods; walk-in freezers and refrigerators;
ductwork; conduits; electrical panels and circuits; business and trade fixtures;
attached machinery and equipment; and built-in furniture and cabinets, in each
case, together with all additions and accessories thereto), shall (unless, prior
to such construction or installation, Landlord elects otherwise in writing) at
all times remain the property of Landlord, shall remain in the Premises and
shall (unless, prior to construction or installation thereof, Landlord elects
otherwise in writing) be surrendered to Landlord upon the expiration or earlier
termination of this Lease. For the avoidance of doubt, the items listed on
Exhibit I attached hereto (which Exhibit I may be updated by Tenant from and
after the Term Commencement Date, subject to Landlord’s reasonable written
consent) constitute Tenant’s property and shall be removed by Tenant upon the
expiration or earlier termination of the Lease.

17.8. Notwithstanding any other provision of this Article to the contrary, in no
event shall Tenant remove any improvement from the Premises as to which landlord
contributed payment, including the Tenant Improvements, without Landlord’s prior
written consent, which consent Landlord may withhold in its sole and absolute
discretion.

17.9. If Tenant shall fail to remove any of its property from the Premises prior
to the expiration or earlier termination of this Lease, then Landlord may, at
its option, remove the same in any manner that Landlord shall choose and store
such effects without liability to Tenant for loss thereof or damage thereto, and
Tenant shall pay Landlord, upon demand, any costs and expenses incurred due to
such removal and storage or Landlord may, at its sole option and without notice
to Tenant, sell such property or any portion thereof at private sale and without
legal process for such price as Landlord may obtain and apply the proceeds of
such sale against any (a) amounts due by Tenant to Landlord under this Lease and
(b) any expenses incident to the removal, storage and sale of such personal
property.

17.10. Tenant shall pay to Landlord the actual out-of-pocket expenses incurred
by Landlord in connection with the project management of any Alterations,
including costs incurred for plan review, engineering review, coordination,
scheduling and supervision thereof. Tenant shall reimburse Landlord for any
extra expenses incurred by Landlord by reason of faulty work done by Tenant or
its contractors, or by reason of delays caused by such work, or by reason of
inadequate clean-up.

17.11. Within sixty (60) days after final completion of any Alterations
performed by Tenant with respect to the Premises, Tenant shall submit to
Landlord documentation showing the amounts expended by Tenant with respect to
such Alterations, together with supporting documentation reasonably acceptable
to Landlord.

 

28

--------------------------------------------------------------------------------

 

17.12. Tenant shall take, and shall cause its contractors to take, commercially
reasonable steps to protect the Premises during the performance of any
Alterations, including covering or temporarily removing any window coverings so
as to guard against dust, debris or damage.

17.13. Tenant shall require its contractors and subcontractors performing work
on the Premises to name Landlord and its affiliates and Lenders as additional
insureds on their respective insurance policies.

17.14. Notwithstanding anything to the contrary in this Lease, Landlord and
Tenant agree that Landlord shall be permitted to withhold its approval (in its
sole and absolute discretion) of any Alteration that (a) is inconsistent with
the office and lab zones identified on Exhibit A-1 attached hereto, or (b)
affects the use or function of any flexible wall and lab bench system within the
Premises.

18. Repairs and Maintenance.

18.1. Subject to the limitations set forth in Section 16.9, Landlord shall
repair and maintain the structural and exterior portions and Common Area of the
Building and the Project, including roofing and covering materials; foundations
(excluding any architectural slabs, but including any structural slabs);
exterior walls; plumbing; fire sprinkler and life safety systems (if any); base
Building HVAC systems up to the first damper or isolation valve that serves the
Premises (for purposes of clarity, the portion of the HVAC system that includes
such first damper or isolation valve and extends into and through the Premises,
and any supplemental HVAC serving the Premises, including but not limited to any
supplemental HVAC serving the Vivarium and the Manufacturing Area shall not be
part of the base Building HVAC and shall be Tenant’s obligation to maintain and
repair pursuant to Section 18.2 below); the Acid Neutralization Tank and
associated monitoring system; the Base Building Laboratory Support Systems (as
defined below); elevators; and base Building electrical systems, in a first
class manner comparable to other buildings in Cambridgeport, Cambridge,
Massachusetts owned or operated by Landlord or its affiliates that are similar
to the Building and operated and used for the same use as the Permitted Use.
Further detail of the items that Landlord is responsible for repairing and
maintaining are set forth on the Landlord/Tenant Responsibilities Matrix
attached as Exhibit D and designated with an “X” under the “Landlord” column.

As used in this Lease, the term “Base Building Laboratory Support System” shall
mean each of the following base Building systems: (i) vacuum and compressed air;
(ii) purified water and (iii) laboratory waste water treatment, and shall
include only the portion of such system that extends to the isolation valve for
such system that serves the Premises, but specifically excludes dedicated
services to the Manufacturing Area; Tenant hereby agreeing that any such
isolation valve and the portion of such system that extends from such isolation
valve to and in the Premises and any dedicated services to the Manufacturing
Area (a “Premises Laboratory Support System”) is not a Base Building Laboratory
Support System. To the extent that a Base Building Laboratory Support System
does not include an isolation valve that serves the Premises, then only the
portion of such system that is located outside of the Premises shall constitute
a Base Building Laboratory Support System, and any portion of such system that
is located inside the Premises shall be a Premises Laboratory Support System.
Tenant shall repair and maintain each Premises Laboratory Support System in
accordance with Section 18.2 of this Lease. Further, and with respect to the
Base Building Laboratory Support System that is the purified water system for
the Building, such system provides only water that has been treated by reverse
osmosis, and Landlord makes no representations or warranties with respect to the
purity or quality of such water and shall incur no liability whatsoever with
respect to the purity, quality or any other condition of such water, and Tenant,
at Tenant’s sole cost and expense, shall be solely responsible for the purity,
quality and condition of the water from such purified water system that Tenant
may elect to use in the Premises.

18.2. Except for services of Landlord, if any, required by Section 18.1, Tenant
shall at Tenant’s sole cost and expense maintain and keep the Premises
(including but not limited to each Premises Laboratory Support

 

29

--------------------------------------------------------------------------------

 

System, the portion of the HVAC system that includes such first damper or
isolation valve and extends into and through the Premises and any supplemental
HVAC serving the Premises, including but not limited to any supplemental HVAC
serving Tenant’s Vivarium and the Manufacturing Area, and any systems or
equipment exclusively serving the Premises, including without limitation any
vaporized hydrogen peroxide system serving the Manufacturing Area), and every
part thereof in good condition and repair, damage thereto from ordinary wear and
tear excepted. Tenant shall, within ten (10) days after receipt of written
notice from Landlord, provide to Landlord any maintenance, operating or
certification records that Landlord reasonably requests, and to the extent
Landlord determines that a third-party expert is necessary to review or evaluate
any such records relating to systems serving Tenant’s Premises, Tenant shall
reimburse Landlord for Landlord’s actual out-of-pocket costs and expenses
related thereto. Further detail of the items that Tenant is responsible for
repairing and maintaining are set forth on the Landlord/Tenant Responsibilities
Matrix attached as Exhibit D and designated with an “X” under the “Tenant”
column. In addition to the obligations set forth on Exhibit D or elsewhere in
this Article 18, Tenant shall be responsible for all other systems and equipment
serving the Manufacturing Area, wherever located, including without limitation
any vaporized hydrogen peroxide system. Subject to Section 26.2, Tenant shall,
upon the expiration or sooner termination of the Term, surrender the Premises to
Landlord in as good a condition as existed when the Tenant Improvements are
finally completed by Landlord, and with respect to Alterations, in substantially
the same condition as existed on the date such Alterations are substantially
completed by Tenant, ordinary wear and tear excepted; and shall, at Landlord’s
request and Tenant’s sole cost and expense, remove all telephone and data
systems, wiring and equipment from the Premises, and repair any damage to the
Premises caused thereby. Landlord shall have no obligation to alter, remodel,
improve, repair, decorate or paint the Premises or any part thereof, other than
pursuant to the terms and provisions of the Work Letter or Section 4.2.

18.3. Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance that is Landlord’s obligation pursuant to this Lease
unless such failure shall persist for an unreasonable time after Tenant provides
Landlord with written notice of the need of such repairs or maintenance. Tenant
waives its rights under Applicable Laws now or hereafter in effect to make
repairs at Landlord’s expense.

18.4. If any excavation shall be made upon land adjacent to or under the
Building, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation, license to enter the Premises
for the purpose of performing such work as such person shall deem necessary or
desirable to preserve and protect the Building from injury or damage and to
support the same by proper foundations, without any claim for damages or
liability against Landlord and without reducing or otherwise affecting Tenant’s
obligations under this Lease.

18.5. This Article relates to repairs and maintenance arising in the ordinary
course of operation of the Building and the Project. In the event of a casualty
described in Article 24, Article 24 shall apply in lieu of this Article. In the
event of eminent domain, Article 25 shall apply in lieu of this Article.

18.6. Costs incurred by Landlord pursuant to this Article shall constitute
Operating Expenses.

19. Liens.

19.1. Subject to the immediately succeeding sentence, Tenant shall keep the
Premises, the Building and the Project free from any liens arising out of work
or services performed, materials furnished to or obligations incurred by Tenant.
Tenant further covenants and agrees that any mechanic’s or materialman’s lien
filed against the Premises, the Building or the Project for work or services
claimed to have been done for, or materials claimed to have been furnished to,
or obligations incurred by Tenant shall be discharged or bonded by Tenant within
ten (10) days after the filing thereof, at Tenant’s sole cost and expense.

 

30

--------------------------------------------------------------------------------

 

19.2. Should Tenant fail to discharge or bond against any lien of the nature
described in Section 19.1, Landlord may, at Landlord’s election, pay such claim
or post a statutory lien bond or otherwise provide security to eliminate the
lien as a claim against title, and Tenant shall immediately reimburse Landlord
for the costs thereof as Additional Rent. Tenant shall indemnify, compensate,
save, defend (at Landlord’s option and with counsel reasonably acceptable to
Landlord) and hold the Landlord Indemnitees harmless from and against any Claims
arising from any such liens, including any administrative, court or other legal
proceedings related to such liens.

19.3. In the event that Tenant leases or finances the acquisition of office
equipment, furnishings or other personal property of a removable nature utilized
by Tenant in the operation of Tenant’s business, Tenant warrants that any
Uniform Commercial Code financing statement shall, upon its face or by exhibit
thereto, indicate that such financing statement is applicable only to removable
personal property of Tenant located within the Premises. In no event shall the
address of the Premises, the Building or the Project be furnished on a financing
statement without qualifying language as to applicability of the lien only to
removable personal property located in an identified suite leased by Tenant.
Should any holder of a financing statement record or place of record a financing
statement that appears to constitute a lien against any interest of Landlord or
against equipment that may be located other than within an identified suite
leased by Tenant, Tenant shall, within ten (10) days after filing such financing
statement, cause (a) a copy of the lender security agreement or other documents
to which the financing statement pertains to be furnished to Landlord to
facilitate Landlord’s ability to demonstrate that the lien of such financing
statement is not applicable to Landlord’s interest and (b) Tenant’s lender to
amend such financing statement and any other documents of record to clarify that
any liens imposed thereby are not applicable to any interest of Landlord in the
Premises, the Building or the Project.

20. Estoppel Certificate. Tenant shall, within ten (10) days after receipt of
written notice from Landlord, execute, acknowledge and deliver a statement in
writing substantially in the form attached to this Lease as Exhibit J, or on any
other form reasonably requested by a current or proposed Lender or encumbrancer
or proposed purchaser, (a) certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease as so modified is in full force and effect) and the
dates to which rental and other charges are paid in advance, if any, (b)
acknowledging that there are not, to Tenant’s knowledge, any uncured defaults on
the part of Landlord hereunder, or specifying such defaults if any are claimed,
and (c) setting forth such further information with respect to this Lease or the
Premises as may be requested thereon. Any such statements may be relied upon by
any prospective purchaser or encumbrancer of all or any portion of the Property.
Tenant’s failure to deliver any such statement within such the prescribed time
shall, at Landlord’s option, constitute a Default (as defined below) under this
Lease, and, in any event, shall be binding upon Tenant that the Lease is in full
force and effect and without modification except as may be represented by
Landlord in any certificate prepared by Landlord and delivered to Tenant for
execution.

21. Hazardous Materials.

21.1. Tenant shall not cause or permit any Hazardous Materials (as defined
below) to be brought upon, kept or used in or about the Premises, the Building
or the Project in violation of Applicable Laws by Tenant or any of its
employees, agents, contractors or invitees (collectively with Tenant, each a
“Tenant Party”). If (a) Tenant breaches such obligation, (b) the presence of
Hazardous Materials as a result of such a breach results in contamination of the
Project, any portion thereof, or any adjacent property, (c) contamination of the
Premises otherwise occurs during the Term or any extension or renewal hereof or
holding over hereunder or (d) contamination of the Project occurs as a result of
Hazardous Materials that are placed on or under or are released into the Project
by a Tenant Party, then Tenant shall indemnify, compensate, save, defend (at
Landlord’s option and with counsel reasonably acceptable to Landlord) and hold
the Landlord Indemnitees harmless from and against any and all Claims of any
kind or nature, including (w) diminution in value of the Project or any portion
thereof, (x) damages for the loss or restriction on use of rentable or usable
space or of any

 

31

--------------------------------------------------------------------------------

 

amenity of the Project, (y) damages arising from any adverse impact on marketing
of space in the Project or any portion thereof and (z) sums paid in settlement
of Claims that arise before, during or after the Term as a result of such breach
or contamination. This indemnification and compensation by Tenant includes costs
incurred in connection with any investigation of site conditions or any
clean-up, remedial, removal or restoration work required by any Governmental
Authority because of Hazardous Materials present in the air, soil or groundwater
above, on, under or about the Project. Without limiting the foregoing, if the
presence of any Hazardous Materials in, on, under or about the Project, any
portion thereof or any adjacent property caused or permitted by any Tenant Party
results in any contamination of the Project, any portion thereof or any adjacent
property, then Tenant shall promptly take all actions at its sole cost and
expense as are necessary to return the Project, any portion thereof or any
adjacent property to its respective condition existing prior to the time of such
contamination; provided that Landlord’s written approval of such action shall
first be obtained, which approval Landlord shall not unreasonably withhold; and
provided, further, that it shall be reasonable for Landlord to withhold its
consent if such actions could have a material adverse long-term or short-term
effect on the Project, any portion thereof or any adjacent property. Tenant’s
obligations under this Section shall not be affected, reduced or limited by any
limitation on the amount or type of damages, compensation or benefits payable by
or for Tenant under workers’ compensation acts, disability benefit acts,
employee benefit acts or similar legislation.

21.2. Landlord acknowledges that it is not the intent of this Article to
prohibit Tenant from operating its business for the Permitted Use. Tenant may
operate its business according to the custom of Tenant’s industry so long as the
use or presence of Hazardous Materials is strictly and properly monitored in
accordance with Applicable Laws. As a material inducement to Landlord to allow
Tenant to use Hazardous Materials in connection with its business, Tenant agrees
to deliver to Landlord (a) a list identifying each type of Hazardous Material to
be present at the Premises that is subject to regulation under any environmental
Applicable Laws, (b) a list of any and all approvals or permits from
Governmental Authorities required in connection with the presence of such
Hazardous Material at the Premises and (c) correct and complete copies of (i)
notices of violations of Applicable Laws related to Hazardous Materials and (ii)
plans relating to the installation of any storage tanks to be installed in, on,
under or about the Project (provided that installation of storage tanks shall
only be permitted after Landlord has given Tenant its written consent to do so,
which consent Landlord may withhold in its sole and absolute discretion) and
closure plans or any other documents required by any and all Governmental
Authorities for any storage tanks installed in, on, under or about the Project
for the closure of any such storage tanks (collectively, “Hazardous Materials
Documents”). Tenant shall deliver to Landlord updated Hazardous Materials
Documents, within fourteen (14) days after receipt of a written request therefor
from Landlord, not more often than once per year, unless (m) there are any
changes to the Hazardous Materials Documents or (n) Tenant initiates any
Alterations or changes its business, in either case in a way that involves any
material increase in the types or amounts of Hazardous Materials. For each type
of Hazardous Material listed, the Hazardous Materials Documents shall include
(t) the chemical name, (u) the material state (e.g., solid, liquid, gas or
cryogen), (v) the concentration, (w) the storage amount and storage condition
(e.g., in cabinets or not in cabinets), (x) the use amount and use condition
(e.g., open use or closed use), (y) the location (e.g., room number or other
identification) and (z) if known, the chemical abstract service number.
Notwithstanding anything in this Section to the contrary, Tenant shall not be
required to provide Landlord with any Hazardous Materials Documents containing
information of a proprietary nature, which Hazardous Materials Documents, in and
of themselves, do not contain a reference to any Hazardous Materials or
activities related to Hazardous Materials. Landlord may, at Landlord’s expense,
cause the Hazardous Materials Documents to be reviewed by a person or firm
qualified to analyze Hazardous Materials to confirm compliance with the
provisions of this Lease and with Applicable Laws. In the event that a review of
the Hazardous Materials Documents indicates non-compliance with this Lease or
Applicable Laws, Tenant shall, at its expense, diligently take steps to bring
its storage and use of Hazardous Materials into compliance. Notwithstanding
anything in this Lease to the contrary or Landlord’s review into Tenant’s
Hazardous Materials Documents or use or disposal of hazardous materials,

 

32

--------------------------------------------------------------------------------

 

however, Landlord shall not have and expressly disclaims any liability related
to Tenant’s or other tenants’ use or disposal of Hazardous Materials, it being
acknowledged by Tenant that Tenant is best suited to evaluate the safety and
efficacy of its Hazardous Materials usage and procedures.

21.3. Tenant represents and warrants to Landlord that it is not nor has it been,
in connection with the use, disposal or storage of Hazardous Materials, (a)
subject to a material enforcement order issued by any Governmental Authority or
(b) required to take any remedial action.

21.4. Upon at least two (2) business days prior written notice to Tenant (unless
Landlord reasonably believes testing must be completed sooner), prior to the
expiration of the Term Landlord shall have the right to conduct appropriate
tests of the Project or any portion thereof to demonstrate that Hazardous
Materials are present or that contamination has occurred due to the acts or
omissions of a Tenant Party. Tenant shall pay all reasonable costs of such tests
if such tests reveal that Hazardous Materials exist at the Project in violation
of this Lease.

21.5. If underground or other storage tanks storing Hazardous Materials
installed or utilized by Tenant are located on the Premises, or are hereafter
placed on the Premises by Tenant (or by any other party, if such storage tanks
are utilized by Tenant), then Tenant shall monitor the storage tanks, maintain
appropriate records, implement reporting procedures, properly close any
underground storage tanks, and take or cause to be taken all other steps
necessary or required under the Applicable Laws. Tenant shall have no
responsibility or liability for underground or other storage tanks installed by
anyone other than Tenant unless Tenant utilizes such tanks, in which case
Tenant’s responsibility for such tanks shall be as set forth in this Section.

21.6. Tenant shall promptly report to Landlord any actual or suspected presence
of mold or water intrusion at the Premises.

21.7. Tenant’s obligations under this Article shall survive the expiration or
earlier termination of the Lease. During any period of time needed by Tenant or
Landlord after the termination of this Lease to complete the removal from the
Premises of any such Hazardous Materials, Tenant shall be deemed a holdover
tenant and subject to the provisions of Article 27.

21.8. As used herein, the term “Hazardous Material” means any toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous substance, material or waste that is or becomes regulated by
Applicable Laws or any Governmental Authority.

21.9. Notwithstanding anything to the contrary in this Lease, Landlord shall
have sole control over the equitable allocation of fire control areas (as
defined in the Uniform Building Code as adopted by the city or municipality(ies)
in which the Project is located (the “UBC”)) within the Project for the storage
of Hazardous Materials. Notwithstanding anything to the contrary in this Lease,
the quantity of Hazardous Materials allowed by this Section 21.9 is specific to
Tenant and shall not run with the Lease in the event of a Transfer (as defined
in Article 29). Tenant shall have the exclusive license to use the control area
depicted on Exhibit A attached to this Lease and designated as “Control Area 3”
and the non-exclusive license to use the control areas depicted on Exhibit A and
designated as “Control Area 1” and “Control Area 4” thereon (collectively, the
“Control Areas”), and Tenant’s use of such Control Areas shall be subject to any
limitations set forth thereon. The license granted by Landlord in the
immediately foregoing sentence is revocable by Landlord for any reason or no
reason, in Landlord’s sole and absolute discretion, provided, however, if
Landlord revokes said license, then it will provide to Tenant another control
area(s) in the Building in accordance with Tenant’s Pro Rata Share of the
Building. In the event of a Transfer, if the use of Hazardous Materials by such
new tenant (“New Tenant”) is such that New Tenant utilizes fire control areas in
excess of New Tenant’s Pro Rata Share of the Building, then New Tenant shall, at
its sole cost and expense and upon Landlord’s written request, establish and
maintain a

 

33

--------------------------------------------------------------------------------

 

separate area of the Premises classified by the UBC as an “H” occupancy area for
the use and storage of Hazardous Materials, or take such other action as is
necessary to ensure that its share of the fire control areas of the Building is
not greater than New Tenant’s Pro Rata Share of the Building. Notwithstanding
anything in this Lease to the contrary, Landlord shall not have and expressly
disclaims any liability related to Tenant’s or other tenants’ use or disposal of
fire control areas, it being acknowledged by Tenant that Tenant and other
tenants are best suited to evaluate the safety and efficacy of its Hazardous
Materials usage and procedures.

22. Odors and Exhaust. Tenant acknowledges that Landlord would not enter into
this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will any other occupants of the Building or the Project (including
persons legally present in any outdoor areas of the Project) be subjected to
odors or fumes (whether or not noxious), and that the Building and the Project
will not be damaged by any exhaust, in each case from Tenant’s operations,
including in Tenant’s Vivarium and in the Manufacturing Area. Landlord and
Tenant therefore agree as follows:

22.1. Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any odors or fumes of any kind from the Premises.

22.2. If the Building has a ventilation system that, in Landlord’s judgment, is
adequate, suitable, and appropriate to vent the Premises in a manner that does
not release odors affecting any indoor or outdoor part of the Project, Tenant
shall vent the Premises through such system. If Landlord at any time determines
that any existing ventilation system is inadequate, or if no ventilation system
exists, Tenant shall in compliance with Applicable Laws vent all fumes and odors
from the Premises (and remove odors from Tenant’s exhaust stream) as Landlord
requires. The placement and configuration of all ventilation exhaust pipes,
louvers and other equipment shall be subject to Landlord’s approval. Tenant
acknowledges Landlord’s legitimate desire to maintain the Project (indoor and
outdoor areas) in an odor-free manner, and Landlord may require Tenant to abate
and remove all odors in a manner that goes beyond the requirements of Applicable
Laws.

22.3. Tenant shall, at Tenant’s sole cost and expense, provide odor eliminators
and other devices (such as filters, air cleaners, scrubbers and whatever other
equipment may in Landlord’s judgment be necessary or appropriate from time to
time) to completely remove, eliminate and abate any odors, fumes or other
substances in Tenant’s exhaust stream that, in Landlord’s judgment, emanate from
Tenant’s Premises. Any work Tenant performs under this Section shall constitute
Alterations.

22.4. Tenant’s responsibility to remove, eliminate and abate odors, fumes and
exhaust shall continue throughout the Term. Landlord’s construction of the
Tenant Improvements shall not preclude Landlord from requiring additional
measures to eliminate odors, fumes and other adverse impacts of Tenant’s exhaust
stream (as Landlord may designate in Landlord’s discretion). Tenant shall
install additional equipment as Landlord requires from time to time under the
preceding sentence. Such installations shall constitute Alterations.

22.5. If Tenant fails to install satisfactory odor control equipment within ten
(10) business days after Landlord’s demand made at any time, then Landlord may,
without limiting Landlord’s other rights and remedies, require Tenant to cease
and suspend any operations in the Premises that, in Landlord’s determination,
cause odors, fumes or exhaust. For example, if Landlord determines that Tenant’s
production of a certain type of product causes odors, fumes or exhaust, and
Tenant does not install satisfactory odor control equipment within ten (10)
business days after Landlord’s request, then Landlord may require Tenant to stop
producing such type of product in the Premises unless and until Tenant has
installed odor control equipment satisfactory to Landlord.

 

34

--------------------------------------------------------------------------------

 

23. Insurance; Waivers of Subrogation.

23.1. Landlord shall maintain insurance for the Building and the Project in
amounts equal to full replacement cost (exclusive of the costs of excavation,
foundations and footings, engineering costs or such other costs to the extent
the same are not incurred in the event of a rebuild and without reference to
depreciation taken by Landlord upon its books or tax returns) or such lesser
coverage as Landlord may elect, provided that such coverage shall not be less
than the amount of such insurance Landlord’s Lender, if any, requires Landlord
to maintain, providing protection against any peril generally included within
the classification “Fire and Extended Coverage,” together with insurance against
sprinkler damage (if applicable), vandalism and malicious mischief. Landlord,
subject to availability thereof, shall further insure, if Landlord deems it
appropriate, coverage against flood, environmental hazard, earthquake, loss or
failure of building equipment, rental loss during the period of repairs or
rebuilding, Workers’ Compensation insurance and fidelity bonds for employees
employed to perform services. Notwithstanding the foregoing, Landlord may, but
shall not be deemed required to, provide insurance for any improvements
installed by Tenant or that are in addition to the standard improvements
customarily furnished by Landlord, without regard to whether or not such are
made a part of or are affixed to the Building.

23.2. In addition, Landlord shall carry Commercial General Liability insurance
with limits of not less than One Million Dollars ($1,000,000) per
occurrence/general aggregate for bodily injury (including death), or property
damage with respect to the Project.

23.3. Tenant shall, at its own cost and expense, procure and maintain during the
Term the following insurance for the benefit of Tenant and Landlord (as their
interests may appear) with insurers financially acceptable and lawfully
authorized to do business in the state where the Premises are located:

(a) Commercial General Liability insurance on a broad-based occurrence coverage
form, with coverages including but not limited to bodily injury (including
death), property damage (including loss of use resulting therefrom),
premises/operations, personal & advertising injury, and contractual liability
with limits of liability of not less than $2,000,000 for bodily injury and
property damage per occurrence, $2,000,000 general aggregate, which limits may
be met by use of excess and/or umbrella liability insurance provided that such
coverage is at least as broad as the primary coverages required herein.

(b) Commercial Automobile Liability insurance covering liability arising from
the use or operation of any auto, including those owned, hired or otherwise
operated or used by or on behalf of the Tenant. The coverage shall be on a
broad-based occurrence form with combined single limits of not less than
$1,000,000 per accident for bodily injury and property damage.

(c) Commercial Property insurance covering property damage to the full
replacement cost value and business interruption. Covered property shall include
all tenant improvements in the Premises (to the extent not insured by Landlord
pursuant to Section 23.1) and Tenant’s Property including personal property,
furniture, fixtures, machinery, equipment, stock, inventory and improvements and
betterments, which may be owned by Tenant or Landlord and required to be insured
hereunder, or which may be leased, rented, borrowed or in the care custody or
control of Tenant, or Tenant’s agents, employees or subcontractors. Such
insurance, with respect only to all Alterations or other work performed on the
Premises by Tenant (collectively, “Tenant Work”), shall name Landlord and
Landlord’s current and future mortgagees as loss payees as their interests may
appear. Such insurance shall be written on an “all risk” of physical loss or
damage basis including the perils of fire, extended coverage, electrical injury,
mechanical breakdown, windstorm, vandalism, malicious mischief, sprinkler
leakage, back-up of sewers or drains, flood, terrorism and such other risks
Landlord may from time to time designate, for the full replacement cost value of
the covered items with an agreed amount endorsement with no co-insurance.
Business interruption coverage shall have limits sufficient to cover Tenant’s
lost profits

 

35

--------------------------------------------------------------------------------

 

and necessary continuing expenses, including rents due Landlord under the Lease.
The minimum period of indemnity for business interruption coverage shall be
twelve (12) months.

(d) Workers’ Compensation insurance as is required by statute or law, or as may
be available on a voluntary basis and Employers’ Liability insurance with limits
of not less than the following: each accident, Five Hundred Thousand Dollars
($500,000); disease ($500,000); disease (each employee), Five Hundred Thousand
Dollars ($500,000).

(e) Pollution Legal Liability insurance is required if Tenant stores, handles,
generates or treats Hazardous Materials, as determined solely by Landlord, on or
about the Premises. Such coverage shall include bodily injury, sickness,
disease, death or mental anguish or shock sustained by any person; property
damage including physical injury to or destruction of tangible property
including the resulting loss of use thereof, clean-up costs, and the loss of use
of tangible property that has not been physically injured or destroyed; and
defense costs, charges and expenses incurred in the investigation, adjustment or
defense of claims for such compensatory damages. Coverage shall apply to both
sudden and non-sudden pollution conditions including the discharge, dispersal,
release or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic
chemicals, liquids or gases, waste materials or other irritants, contaminants or
pollutants into or upon land, the atmosphere or any watercourse or body of
water. Claims-made coverage is permitted, provided the policy retroactive date
is continuously maintained prior to the commencement date of this agreement, and
coverage is continuously maintained during all periods in which Tenant occupies
the Premises. Coverage shall be maintained with limits of not less than
$1,000,000 per incident with a $2,000,000 policy aggregate and for a period of
two (2) years thereafter.

(f) During all construction by Tenant at the Premises, with respect to tenant
improvements being constructed (including any Alterations, insurance required in
Exhibit B-5 must be in place.

The insurance required of Tenant by this Article shall be with companies at all
times having a current rating of not less than A- and financial category rating
of at least Class VII in “A.M. Best’s Insurance Guide” current edition. Tenant
shall obtain for Landlord from the insurance companies/broker or cause the
insurance companies/broker to furnish certificates of insurance evidencing all
coverages required herein to Landlord. Landlord reserves the right to require
complete, certified copies of all required insurance policies including any
endorsements. No such policy shall be cancelable or subject to reduction of
coverage or other modification or cancellation except after twenty (20) days’
prior written notice to Landlord from Tenant or its insurers (except in the
event of non-payment of premium, in which case ten (10) days’ written notice
shall be given). All such policies shall be written as primary policies, not
contributing with and not in excess of the coverage that Landlord may carry.
Tenant’s required policies shall contain severability of interests clauses
stating that, except with respect to limits of insurance, coverage shall apply
separately to each insured or additional insured. Tenant shall, prior to the
expiration of such policies, furnish Landlord with renewal certificates of
insurance or binders. Tenant agrees that if Tenant does not take out and
maintain such insurance, Landlord may (but shall not be required to) procure
such insurance on Tenant’s behalf and at its cost to be paid by Tenant as
Additional Rent. Commercial General Liability, Commercial Automobile Liability,
and Umbrella Liability and Pollution Legal Liability insurance as required above
shall name Landlord, BioMed Realty, L.P., and BioMed Realty Trust, Inc., and
their respective officers, employees, agents, general partners, members,
subsidiaries, affiliates and Lenders (“Landlord Parties”) as additional insureds
as respects liability arising from work or operations performed by or on behalf
of Tenant, Tenant’s use or occupancy of Premises, and ownership, maintenance or
use of vehicles by or on behalf of Tenant.

23.4. In each instance where insurance is to name Landlord Parties as additional
insureds, Tenant shall, upon Landlord’s written request, also designate and
furnish certificates evidencing such Landlord Parties as additional insureds to
(a) any Lender of Landlord holding a security interest in the Building or the
Project, (b)

 

36

--------------------------------------------------------------------------------

 

the landlord under any lease whereunder Landlord is a tenant of the real
property upon which the Building is located if the interest of Landlord is or
shall become that of a tenant under a ground lease rather than that of a fee
owner and (c) any management company retained by Landlord to manage the Project.

23.5. Tenant assumes the risk of damage to any fixtures, goods, inventory,
merchandise, equipment and leasehold improvements, and Landlord shall not be
liable for injury to Tenant’s business or any loss of income therefrom, relative
to such damage, all as more particularly set forth within this Lease. Tenant
shall, at Tenant’s sole cost and expense, carry such insurance as Tenant desires
for Tenant’s protection with respect to personal property of Tenant or business
interruption.

23.6. Each party and its insurers hereby waive any and all rights of recovery or
subrogation against the other party (and Tenant and its insurers hereby waive
any and all rights of recovery or subrogation against the Landlord Parties) with
respect to any loss, damage, claims, suits or demands, howsoever caused, that
are covered, or should have been covered, by valid and collectible insurance,
including any deductibles or self-insurance maintained thereunder. If necessary,
the parties agree to endorse the required insurance policies to permit waivers
of subrogation as required hereunder and hold harmless and indemnify each other
(and the Landlord Parties) for any loss or expense incurred as a result of a
failure to obtain such waivers of subrogation from insurers.

23.7. Landlord may require insurance policy limits required under this Lease to
be raised to conform with requirements of Landlord’s Lender or to bring coverage
limits to levels then being required of new tenants within the Project.

23.8. Any costs incurred by Landlord pursuant to this Article shall constitute a
portion of Operating Expenses.

23.9. The provisions of this Section shall survive the expiration or earlier
termination of this Lease.

24. Damage or Destruction.

24.1. In the event of a partial destruction of (a) the Premises or (b) Common
Area of the Building or the Project ((a) and (b) together, the “Affected Areas”)
by fire or other perils covered by extended coverage insurance not exceeding
twenty-five percent (25%) of the full insurable value thereof, and provided that
(x) the damage thereto is such that the Affected Areas may be repaired,
reconstructed or restored within a period of six (6) months from the date of the
happening of such casualty, (y) Landlord shall receive insurance proceeds
sufficient to cover the cost of such repairs, reconstruction and restoration
(except for any deductible amount provided by Landlord’s policy, which
deductible amount, if paid by Landlord, shall constitute an Operating Expense)
and (z) such casualty was not intentionally caused by a Tenant Party, then
Landlord shall commence and proceed diligently with the work of repair,
reconstruction and restoration of the Affected Areas and this Lease shall
continue in full force and effect.

24.2. In the event of any damage to or destruction of the Building or the
Project other than as described in Section 24.1, Landlord may elect to repair,
reconstruct and restore the Building or the Project, as applicable, in which
case this Lease shall continue in full force and effect. If Landlord elects not
to repair, reconstruct and restore the Building or the Project, as applicable,
then this Lease shall terminate as of the date of such damage or destruction. In
the event of any damage or destruction (regardless of whether such damage is
governed by Section 24.1 or this Section), if (a) in Landlord’s determination as
set forth in the Damage Repair Estimate (as defined below), the Affected Areas
cannot be repaired, reconstructed or restored within twelve (12) months after
the date of the Damage Repair Estimate, (b) subject to Section 24.6, the
Affected Areas are not actually repaired, reconstructed and restored within
eighteen (18) months after the date of the Damage Repair Estimate,

 

37

--------------------------------------------------------------------------------

 

or (c) the damage and destruction occurs within the last twelve (12) months of
the then-current Term, then Tenant shall have the right to terminate this Lease,
effective as of the date of such damage or destruction, by delivering to
Landlord its written notice of termination (a “Termination Notice”) (y) with
respect to Subsections 24.2(a) and (c), no later than thirty (30) days after
Landlord delivers to Tenant Landlord’s Damage Repair Estimate and (z) with
respect to Subsection 24.2(b), no later than thirty (30) days after such
eighteen (18) month period (as the same may be extended pursuant to Section
24.6) expires. If Tenant provides Landlord with a Termination Notice pursuant to
Subsection 24.2(z), Landlord shall have an additional thirty (30) days after
receipt of such Termination Notice to complete the repair, reconstruction and
restoration. If Landlord does not complete such repair, reconstruction and
restoration within such thirty (30) day period, then Tenant may terminate this
Lease by giving Landlord written notice within two (2) business days after the
expiration of such thirty (30) day period. If Landlord does complete such
repair, reconstruction and restoration within such thirty (30) day period, then
this Lease shall continue in full force and effect.

24.3. As soon as reasonably practicable, but in any event within sixty (60) days
following the date of damage or destruction, Landlord shall notify Tenant of
Landlord’s good faith estimate of the period of time in which the repairs,
reconstruction and restoration will be completed (the “Damage Repair Estimate”),
which estimate shall be based upon the opinion of a contractor reasonably
selected by Landlord and experienced in comparable repair, reconstruction and
restoration of similar buildings. Additionally, Landlord shall give written
notice to Tenant within sixty (60) days following the date of damage or
destruction of its election not to repair, reconstruct or restore the Building
or the Project, as applicable.

24.4. Upon any termination of this Lease under any of the provisions of this
Article, the parties shall be released thereby without further obligation to the
other from the date possession of the Premises is surrendered to Landlord,
except with regard to (a) items occurring prior to the damage or destruction and
(b) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof.

24.5. In the event of repair, reconstruction and restoration as provided in this
Article, all Rent to be paid by Tenant under this Lease shall be abated
proportionately based on the extent to which Tenant’s use of the Premises is
impaired during the period of such repair, reconstruction or restoration, unless
Landlord provides Tenant with other space during the period of repair,
reconstruction and restoration that, in Tenant’s reasonable opinion, is suitable
for the temporary conduct of Tenant’s business; provided, however, that the
amount of such abatement shall be reduced by the amount of Rent that is received
by Tenant as part of the business interruption or loss of rental income with
respect to the Premises from the proceeds of business interruption or loss of
rental income insurance.

24.6. Notwithstanding anything to the contrary contained in this Article, should
Landlord be delayed or prevented from completing the repair, reconstruction or
restoration of the damage or destruction to the Premises after the occurrence of
such damage or destruction by Force Majeure or delays caused by a Tenant Party,
then the time for Landlord to commence or complete repairs, reconstruction and
restoration shall be extended on a day-for-day basis; provided, however, that,
at Landlord’s election, Landlord shall be relieved of its obligation to make
such repairs, reconstruction and restoration.

24.7. If Landlord is obligated to or elects to repair, reconstruct or restore as
herein provided, then Landlord shall be obligated to make such repairs,
reconstruction or restoration only with regard to (a) those portions of the
Premises that were originally provided at Landlord’s expense and (b) the Common
Area portion of the Affected Areas. The repairs, reconstruction or restoration
of improvements not originally provided by Landlord or at Landlord’s expense
shall be the obligation of Tenant. In the event Tenant has elected to upgrade
certain improvements from the Building Standard, Landlord shall, upon the need
for replacement due to an insured loss, provide only the Building Standard,
unless Tenant again elects to upgrade such improvements and pay any incremental
costs related thereto, except to the extent that excess insurance proceeds, if
received, are

 

38

--------------------------------------------------------------------------------

 

adequate to provide such upgrades, in addition to providing for basic repairs,
reconstruction and restoration of the Premises, the Building and the Project.

24.8. Notwithstanding anything to the contrary contained in this Article,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises if the damage resulting from any casualty covered under
this Article occurs during the last twenty-four (24) months of the Term or any
extension thereof, or to the extent that insurance proceeds are not available
therefor.

24.9. Landlord’s obligation, should it elect or be obligated to repair,
reconstruct or restore, shall be limited to the Affected Areas. Tenant shall, at
its expense, replace or fully repair all of Tenant’s personal property and any
Alterations installed by Tenant existing at the time of such damage or
destruction. If Affected Areas are to be repaired, reconstructed or restored in
accordance with the foregoing, Landlord shall make available to Tenant any
portion of insurance proceeds it receives that are allocable to the Alterations
constructed by Tenant pursuant to this Lease; provided Tenant is not then in
default under this Lease, and subject to the requirements of any Lender of
Landlord.

25. Eminent Domain.

25.1. In the event (a) the whole of all Affected Areas or (b) such part thereof
as shall substantially interfere with Tenant’s use and occupancy of the Premises
for the Permitted Use shall be taken for any public or quasi-public purpose by
any lawful power or authority by exercise of the right of appropriation,
condemnation or eminent domain, or sold to prevent such taking, Tenant or
Landlord may terminate this Lease effective as of the date possession is
required to be surrendered to such authority, except with regard to (y) items
occurring prior to the taking and (z) provisions of this Lease that, by their
express terms, survive the expiration or earlier termination hereof.

25.2. In the event of a partial taking of (a) the Building or the Project or (b)
drives, walkways or parking areas serving the Building or the Project for any
public or quasi-public purpose by any lawful power or authority by exercise of
right of appropriation, condemnation, or eminent domain, or sold to prevent such
taking, then, without regard to whether any portion of the Premises occupied by
Tenant was so taken, Landlord may elect to terminate this Lease (except with
regard to (y) items occurring prior to the taking and (z) provisions of this
Lease that, by their express terms, survive the expiration or earlier
termination hereof) as of such taking if such taking is, in Landlord’s sole
opinion, of a material nature such as to make it uneconomical to continue use of
the unappropriated portion for purposes of renting office or laboratory space.

25.3. Tenant shall be entitled to any award that is specifically awarded as
compensation for (a) the taking of Tenant’s personal property that was installed
at Tenant’s expense and (b) the costs of Tenant moving to a new location. Except
as set forth in the previous sentence, any award for such taking shall be the
property of Landlord.

25.4. If, upon any taking of the nature described in this Article, this Lease
continues in effect, then Landlord shall promptly proceed to restore the
Affected Areas to substantially their same condition prior to such partial
taking. To the extent such restoration is infeasible, as determined by Landlord
in its sole and absolute discretion, the Rent shall be decreased proportionately
to reflect the loss of any portion of the Premises no longer available to
Tenant.

25.5. This Article sets forth the terms and conditions upon which this Lease may
terminate in the event of any damage or destruction. Accordingly, the parties
hereby waive the provisions of any Applicable Laws (and any successor statutes)
permitting the parties to terminate this Lease as a result of any damage or
destruction.

 

39

--------------------------------------------------------------------------------

 

26. Surrender.

26.1. At least thirty (30) days prior to Tenant’s surrender of possession of any
part of the Premises, Tenant shall provide Landlord with a facility
decommissioning and Hazardous Materials closure plan for the Premises (“Exit
Survey”) prepared by an independent third party state-certified professional
with appropriate expertise, which Exit Survey must be reasonably acceptable to
Landlord. The Exit Survey shall comply with the American National Standards
Institute’s Laboratory Decommissioning guidelines (ANSI/AIHA Z9.11-2008) or any
successor standards published by ANSI or any successor organization (or, if ANSI
and its successors no longer exist, a similar entity publishing similar
standards). In addition, at least ten (10) days prior to Tenant’s surrender of
possession of any part of the Premises, Tenant shall (a) provide Landlord with
written evidence of all appropriate governmental releases obtained by Tenant in
accordance with Applicable Laws, including laws pertaining to the surrender of
the Premises, (b) place Laboratory Equipment Decontamination Forms on all
decommissioned equipment to assure safe occupancy by future users and (c)
conduct a site inspection with Landlord. In addition, Tenant agrees to remain
responsible after the surrender of the Premises for the remediation of any
recognized environmental conditions set forth in the Exit Survey and comply with
any recommendations set forth in the Exit Survey. Tenant’s obligations under
this Section shall survive the expiration or earlier termination of the Lease.

26.2. Notwithstanding anything in this Lease to the contrary, Landlord, upon at
least six (6) months’ written notice to Tenant prior to the Term Expiration Date
(as it may be extended in accordance with Article 42 hereof), may require that
Tenant, at Tenant’s sole cost and expense, yield up and surrender the
Manufacturing Area to Landlord in the condition set forth in Exhibit K attached
hereto. Tenant’s obligations under this Section 26.2 include the obligation to
remove any equipment that serves the Manufacturing Area and located elsewhere in
the Building (including without limitation the basement area and Rooftop
Installation Area (as hereinafter defined)) that Landlord, in such 6-months’
notice to Tenant or in a separate notice to Tenant given at least six (6) months
prior to the Term Expiration Date (as it may be extended in accordance with
Article 42 hereof) instructs Tenant to remove notwithstanding any contrary
language in Section 17.7 hereof that may require that Landlord notify Tenant of
such removal obligations at an earlier time.

26.3. No surrender of possession of any part of the Premises shall release
Tenant from any of its obligations hereunder, unless such surrender is accepted
in writing by Landlord.

26.4. The voluntary or other surrender of this Lease by Tenant shall not effect
a merger with Landlord’s fee title or leasehold interest in the Premises, the
Building, the Property or the Project, unless Landlord consents in writing, and
shall, at Landlord’s option, operate as an assignment to Landlord of any or all
subleases.

26.5. The voluntary or other surrender of any ground or other underlying lease
that now exists or may hereafter be executed affecting the Building or the
Project, or a mutual cancellation thereof or of Landlord’s interest therein by
Landlord and its lessor shall not effect a merger with Landlord’s fee title or
leasehold interest in the Premises, the Building or the Property and shall, at
the option of the successor to Landlord’s interest in the Building or the
Project, as applicable, operate as an assignment of this Lease.

27. Holding Over.

27.1. If, with Landlord’s prior written consent, Tenant holds possession of all
or any part of the Premises after the Term, Tenant shall become a tenant from
month to month after the expiration or earlier termination of the Term, and in
such case Tenant shall continue to pay (a) Base Rent in accordance with Article
7, as adjusted in accordance with Article 8, and (b) any amounts for which
Tenant would otherwise be liable under this Lease if the Lease were still in
effect, including payments for Tenant’s Adjusted Share of Operating Expenses.
Any such month-to-month tenancy shall be subject to every other term, covenant
and agreement contained herein.

 

40

--------------------------------------------------------------------------------

 

27.2. Notwithstanding the foregoing, if Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without
Landlord’s prior written consent, (a) Tenant shall become a tenant at sufferance
subject to the terms and conditions of this Lease, except that the monthly rent
shall be equal to one hundred fifty percent (150%) of the Rent in effect during
the last thirty (30) days of the Term, and (b) if such holdover persists for
more than thirty (30) days after the earlier of (i) the expiration or earlier
termination of the Term and (ii) the date Landlord notifies Tenant that Landlord
has procured a tenant that is ready, willing and able to sign a lease for the
Premises (or portion thereof), Tenant shall be liable to Landlord for any and
all damages suffered by Landlord as a result of such holdover, including any
lost rent or consequential, special and indirect damages (in each case,
regardless of whether such damages are foreseeable).

27.3. Acceptance by Landlord of Rent after the expiration or earlier termination
of the Term shall not result in an extension, renewal or reinstatement of this
Lease.

27.4. The foregoing provisions of this Article are in addition to and do not
affect Landlord’s right of reentry or any other rights of Landlord hereunder or
as otherwise provided by Applicable Laws.

27.5. The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

28. Indemnification and Exculpation.

28.1. Tenant agrees to indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord) and hold the Landlord Indemnitees
harmless from and against any and all Claims arising from injury to or death of
any person or damage to any property occurring within or about the Premises, the
Building, the Property or the Project, arising directly or indirectly out of (a)
the presence at or use or occupancy of the Premises or Project by a Tenant
Party, (b) an act or omission on the part of any Tenant Party, (c) a breach or
default by Tenant in the performance of any of its obligations hereunder or (d)
injury to or death of persons or damage to or loss of any property, real or
alleged, arising from the serving of alcoholic beverages at the Premises or
Project, including liability under any dram shop law, host liquor law or similar
Applicable Law, except to the extent directly caused by Landlord’s negligence or
willful misconduct. Tenant’s obligations under this Section shall not be
affected, reduced or limited by any limitation on the amount or type of damages,
compensation or benefits payable by or for Tenant under workers’ compensation
acts, disability benefit acts, employee benefit acts or similar legislation.
Tenant’s obligations under this Section shall survive the expiration or earlier
termination of this Lease. Subject to Sections 23.6, 28.2 and 31.12 and any
subrogation provisions contained in the Work Letter, Landlord agrees to
indemnify, save, defend (at Tenant’s option and with counsel reasonably
acceptable to Tenant) and hold the Tenant Parties harmless from and against any
and all Claims arising from injury to or death of any person or damage to or
loss of any physical property occurring within or about the Premises, the
Building, the Property or the Project to the extent directly arising out of
Landlord’s gross negligence or willful misconduct.

28.2. Notwithstanding anything in this Lease to the contrary, Landlord shall not
be liable to Tenant for and Tenant assumes all risk of (a) damage or losses
caused by fire, electrical malfunction, gas explosion or water damage of any
type (including broken water lines, malfunctioning fire sprinkler systems, roof
leaks or stoppages of lines), unless any such loss is due to Landlord’s willful
disregard of written notice by Tenant of need for a repair that Landlord is
responsible to make for an unreasonable period of time, and (b) damage to
personal property or scientific research, including loss of records kept by
Tenant within the Premises (in each case, regardless of whether such damages are
foreseeable). Tenant further waives any claim for injury to Tenant’s business or
loss of income relating to any such damage or destruction of personal property
as described in this Section. Notwithstanding anything in the foregoing or this
Lease to the contrary, except (x) as otherwise provided herein (including
Section 27.2), (y) as may be provided by Applicable Laws or (z) in the event of
Tenant’s breach of Article 21 or Section 26.1, in no event shall Landlord or
Tenant be liable to the

 

41

--------------------------------------------------------------------------------

 

other for any consequential, special or indirect damages arising out of this
Lease, including lost profits (provided that this Subsection 28.2 shall not
limit Tenant’s liability for Base Rent or Additional Rent pursuant to this
Lease).

28.3. Landlord shall not be liable for any damages arising from any act,
omission or neglect of any other tenant in the Building or the Project, or of
any other third party.

28.4. Tenant acknowledges that security devices and services, if any, while
intended to deter crime, may not in given instances prevent theft or other
criminal acts. Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a criminal. If
Tenant desires protection against such criminal acts, then Tenant shall, at
Tenant’s sole cost and expense, obtain appropriate insurance coverage. Tenant’s
security programs and equipment for the Premises shall be coordinated with
Landlord and subject to Landlord’s reasonable approval.

28.5. The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

29. Assignment or Subletting

29.1. Except as hereinafter expressly permitted, none of the following (each, a
“Transfer”), either voluntarily or by operation of Applicable Laws, shall be
directly or indirectly performed without Landlord’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed: (a) Tenant
selling, hypothecating, assigning, pledging, encumbering or otherwise
transferring this Lease or subletting the Premises or (b) a controlling interest
in Tenant being sold, assigned or otherwise transferred (other than as a result
of shares in Tenant being sold on a public stock exchange). For purposes of the
preceding sentence, “control” means (a) owning (directly or indirectly) more
than fifty percent (50%) of the stock or other equity interests of another
person or (b) possessing, directly or indirectly, the power to direct or cause
the direction of the management and policies of such person. Notwithstanding the
foregoing, Tenant shall have the right to Transfer, without Landlord’s prior
written consent, Tenant’s interest in this Lease or the Premises or any part
thereof to (i) any person that as of the date of determination and at all times
thereafter directly, or indirectly through one or more intermediaries, controls,
is controlled by or is under common control with Tenant (“Tenant’s Affiliate”),
(ii) any person or any entity with which Tenant is merged or to which all or
substantially all of Tenant’s assets or all or substantially all of the
ownership interests in Tenant are sold, including in connection with a tender
offer that is consummated or (iii) any person that is an entity funded or
sponsored by Flagship Ventures if such Transfer involves no more than 20,000
rentable square feet of the Premises; provided that (in each instance under the
foregoing clauses (i), (ii) and (iii)); Tenant shall notify Landlord in writing
at least ten (10) business days prior to the effectiveness of such Transfer (an
“Exempt Transfer”) and otherwise comply with the requirements of this Lease
regarding such Transfer; and provided, further, that the person that will be the
tenant under this Lease after an Exempt Transfer pursuant to clause (ii) above
has a net worth (as of both the day immediately prior to and the day immediately
after the Exempt Transfer) that is equal to or greater than the net worth (as of
both the Execution Date and the date of the Exempt Transfer) of the transferring
Tenant. For purposes of the immediately preceding sentence, “control” requires
both (a) owning (directly or indirectly) more than fifty percent (50%) of the
stock or other equity interests of another person and (b) possessing, directly
or indirectly, the power to direct or cause the direction of the management and
policies of such person. In no event shall Tenant perform a Transfer to or with
an entity that is a tenant at the Project or the properties at 21 or 40 Erie
Street in Cambridge, Massachusetts or an entity that is in active discussions
with Landlord or an affiliate of Landlord to lease premises at the Project or
the properties at 21 or 40 Erie Street in Cambridge, Massachusetts. As used in
the immediately foregoing sentence the term “active discussions” shall mean a
proposed transaction in which either Landlord or such entity (or their
respective broker) has submitted in writing to the other (or to the other’s
broker) the material terms of a proposed lease transaction.

 

42

--------------------------------------------------------------------------------

 

Notwithstanding anything in this Lease to the contrary, if (a) any proposed
transferee, assignee or sublessee of Tenant has been required by any prior
landlord, Lender or Governmental Authority to take material remedial action in
connection with Hazardous Materials contaminating a property if the
contamination resulted from such party’s action or omission or use of the
property in question or (b) any proposed transferee, assignee or sublessee is
subject to a material enforcement order issued by any Governmental Authority in
connection with the use, disposal or storage of Hazardous Materials, then it
shall not be unreasonable for Landlord to withhold its consent to any proposed
transfer, assignment or subletting (with respect to any such matter involving a
proposed transferee, assignee or sublessee); provided, however, that the
foregoing shall not apply if the Transfer is an Exempt Transfer pursuant to
clause (ii) of this Section 29.1.

29.2. In the event Tenant desires to effect a Transfer, except for an Exempt
Transfer, then, at least thirty (30) days, but not more than nine (9) months,
prior to the date when Tenant desires the Transfer to be effective (the
“Transfer Date”), Tenant shall provide written notice to Landlord (the “Transfer
Notice”) containing information (including references) concerning the character
of the proposed transferee, assignee or sublessee; the Transfer Date; the most
recent unconsolidated financial statements of Tenant and of the proposed
transferee, assignee or sublessee satisfying the requirements of Section 40.2
(“Required Financials”); any ownership or commercial relationship between Tenant
and the proposed transferee, assignee or sublessee; and the consideration and
all other material terms and conditions of the proposed Transfer, all in such
detail as Landlord shall reasonably require.

29.3. Landlord, in determining whether consent should be given to a proposed
Transfer, may give consideration to (a) the financial strength of Tenant and of
such transferee, assignee or sublessee (notwithstanding Tenant remaining liable
for Tenant’s performance), (b) any change in use that such transferee, assignee
or sublessee proposes to make in the use of the Premises and (c) Landlord’s
desire to exercise its rights under Section 29.7 to cancel this Lease. In no
event shall Landlord be deemed to be unreasonable for declining to consent to a
Transfer to a transferee, assignee or sublessee of poor reputation, lacking
financial qualifications or seeking a change in the Permitted Use, or
jeopardizing directly or indirectly the status of Landlord or any of Landlord’s
affiliates as a Real Estate Investment Trust under the Internal Revenue Code of
1986 (as the same may be amended from time to time, the “Revenue Code”).
Notwithstanding anything contained in this Lease to the contrary, (w) no
Transfer shall be consummated on any basis such that the rental or other amounts
to be paid by the occupant, assignee, manager or other transferee thereunder
would be based, in whole or in part, on the income or profits derived by the
business activities of such occupant, assignee, manager or other transferee; (x)
Tenant shall not furnish or render any services to an occupant, assignee,
manager or other transferee with respect to whom transfer consideration is
required to be paid, or manage or operate the Premises or any capital additions
so transferred, with respect to which transfer consideration is being paid; (y)
Tenant shall not consummate a Transfer with any person in which Landlord owns an
interest, directly or indirectly (by applying constructive ownership rules set
forth in Section 856(d)(5) of the Revenue Code); and (z) Tenant shall not
consummate a Transfer with any person or in any manner that could cause any
portion of the amounts received by Landlord pursuant to this Lease or any
sublease, license or other arrangement for the right to use, occupy or possess
any portion of the Premises to fail to qualify as “rents from real property”
within the meaning of Section 856(d) of the Revenue Code, or any similar or
successor provision thereto or which could cause any other income of Landlord to
fail to qualify as income described in Section 856(c)(2) of the Revenue Code.

29.4. The following are conditions precedent to a Transfer or to Landlord
considering a request by Tenant to a Transfer:

(a) Tenant shall remain fully liable under this Lease. Tenant agrees that it
shall not be (and shall not be deemed to be) a guarantor or surety of this
Lease, however, and waives its right to claim that is it is a guarantor or
surety or to raise in any legal proceeding any guarantor or surety defenses
permitted by this Lease or by Applicable Laws;

 

43

--------------------------------------------------------------------------------

 

(b) If Tenant or the proposed transferee, assignee or sublessee does not or
cannot deliver the Required Financials, then Landlord may elect to have either
Tenant’s ultimate parent company or the proposed transferee’s, assignee’s or
sublessee’s ultimate parent company provide a guaranty of the applicable
entity’s obligations under this Lease, in a form acceptable to Landlord, which
guaranty shall be executed and delivered to Landlord by the applicable guarantor
prior to the Transfer Date;

(c) In the case of an Exempt Transfer, Tenant shall provide Landlord with
evidence reasonably satisfactory to Landlord that the Transfer qualifies as an
Exempt Transfer;

(d) [Intentionally omitted];

(e) Tenant shall reimburse Landlord for Landlord’s actual costs and expenses,
including reasonable attorneys’ fees, charges and disbursements incurred in
connection with the review, processing and documentation of such request not to
exceed $2,500.00;

(f) Except with respect to an Exempt Transfer, if Tenant’s transfer of rights or
sharing of the Premises provides for the receipt by, on behalf of or on account
of Tenant of any consideration of any kind whatsoever (including a premium
rental for a sublease or lump sum payment for an assignment, but excluding
Tenant’s reasonable costs in marketing and subleasing the Premises) in excess of
the rental and other charges due to Landlord under this Lease, Tenant shall pay
fifty percent (50%) of all of such excess to Landlord, after making deductions
for any reasonable marketing expenses, tenant improvement funds expended by
Tenant, alterations, cash concessions, brokerage commissions, attorneys’ fees
and free rent actually paid by Tenant. If such consideration consists of cash
paid to Tenant, payment to Landlord shall be made upon receipt by Tenant of such
cash payment;

(g) The proposed transferee, assignee or sublessee shall agree that, in the
event Landlord gives such proposed transferee, assignee or sublessee notice that
Tenant is in default under this Lease, such proposed transferee, assignee or
sublessee shall thereafter make all payments otherwise due Tenant directly to
Landlord, which payments shall be received by Landlord without any liability
being incurred by Landlord, except to credit such payment against those due by
Tenant under this Lease, and any such proposed transferee, assignee or sublessee
shall agree to attorn to Landlord or its successors and assigns should this
Lease be terminated for any reason; provided, however, that in no event shall
Landlord or its Lenders, successors or assigns be obligated to accept such
attornment;

(h) Landlord’s consent to any such Transfer shall be effected on Landlord’s
forms;

(i) Tenant shall not then be in default hereunder in any respect;

(j) Such proposed transferee, assignee or sublessee’s use of the Premises shall
be the same as the Permitted Use;

(k) Landlord shall not be bound by any provision of any agreement pertaining to
the Transfer, except for Landlord’s written consent to the same;

(l) Tenant shall pay all transfer and other taxes (including interest and
penalties) assessed or payable for any Transfer;

(m) Landlord’s consent (or waiver of its rights) for any Transfer shall not
waive Landlord’s right to consent or refuse consent to any later Transfer;

 

44

--------------------------------------------------------------------------------

 

(n) Tenant shall deliver to Landlord one executed copy of any and all written
instruments evidencing or relating to the Transfer; and

(o) Tenant shall deliver to Landlord a list of Hazardous Materials (as defined
below), certified by the proposed transferee, assignee or sublessee to be true
and correct, that the proposed transferee, assignee or sublessee intends to use
or store in the Premises. Additionally, Tenant shall deliver to Landlord, on or
before the date any proposed transferee, assignee or sublessee takes occupancy
of the Premises, all of the items relating to Hazardous Materials of such
proposed transferee, assignee or sublessee as described in Section 21.2.

29.5. Any Transfer that is not in compliance with the provisions of this Article
or with respect to which Tenant does not fulfill its obligations pursuant to
this Article shall be void and shall, at the option of Landlord, terminate this
Lease.

29.6. Notwithstanding any Transfer, Tenant shall remain fully and primarily
liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant. The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.

29.7. If Tenant delivers to Landlord a Transfer Notice indicating a desire to
(a) assign this Lease to a proposed transferee (excluding any assignment
constituting an Exempt Transfer), or (b) enter into a sublease or license
agreement that would, in the aggregate with all other then-current subleases and
licenses, cause more than fifty percent (50%) of the Rentable Area of the
Premises to be licensed or subleased (excluding any subleases and licenses that
constitute Exempt Transfers), then Landlord shall have the option, exercisable
by giving notice to Tenant at any time within ten (10) days after Landlord’s
receipt of such Transfer Notice, to terminate this Lease as of the date
specified in the Transfer Notice as the Transfer Date, except for those
provisions that, by their express terms, survive the expiration or earlier
termination hereof. If Landlord exercises such option, then Tenant shall have
the right to withdraw such Transfer Notice by delivering to Landlord written
notice of such election within five (5) days after Landlord’s delivery of notice
electing to exercise Landlord’s option to terminate this Lease. In the event
Tenant withdraws the Transfer Notice as provided in this Section, this Lease
shall continue in full force and effect. No failure of Landlord to exercise its
option to terminate this Lease shall be deemed to be Landlord’s consent to a
proposed Transfer.

29.8. If Tenant sublets the Premises or any portion thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and Landlord
(or a receiver for Tenant appointed on Landlord’s application) may collect such
rent and apply it toward Tenant’s obligations under this Lease; provided that,
until the occurrence of a Default (as defined below) by Tenant, Tenant shall
have the right to collect such rent. Upon the occurrence of a Default, and
without limiting the enforceability and validity of the other provisions of this
Section 29.8, Landlord may require Tenant to appoint Landlord as assignee and
attorney-in-fact for Tenant to collect such rent.

30. Subordination and Attornment.

30.1. This Lease shall be subject and subordinate to the lien of any mortgage,
deed of trust, or lease in which Landlord is tenant now or hereafter in force
against the Building or the Project and to all advances made or hereafter to be
made upon the security thereof without the necessity of the execution and
delivery of any further instruments on the part of Tenant to effectuate such
subordination.

30.2. Notwithstanding the foregoing, Tenant shall execute and deliver upon
demand such further instrument or instruments evidencing such subordination of
this Lease to the lien of any such mortgage or

 

45

--------------------------------------------------------------------------------

 

mortgages or deeds of trust or lease in which Landlord is tenant as may be
required by Landlord. If any such mortgagee, beneficiary or landlord under a
lease wherein Landlord is tenant (each, a “Mortgagee”) so elects, however, this
Lease shall be deemed prior in lien to any such lease, mortgage, or deed of
trust upon or including the Premises regardless of date and Tenant shall execute
a statement in writing to such effect at Landlord’s request. If Tenant fails to
execute any document required from Tenant under this Section within ten (10)
days after written request therefor, Tenant hereby constitutes and appoints
Landlord or its special attorney-in-fact to execute and deliver any such
document or documents in the name of Tenant. Such power is coupled with an
interest and is irrevocable. For the avoidance of doubt, “Mortgagees” shall also
include historic tax credit investors and new market tax credit investors.

30.3. Upon written request of Landlord and opportunity for Tenant to review,
Tenant agrees to execute any Lease amendments not materially altering the terms
of this Lease, if required by a Mortgagee incident to the financing of the real
property of which the Premises constitute a part.

30.4. In the event any proceedings are brought for foreclosure, or in the event
of the exercise of the power of sale under any mortgage or deed of trust made by
Landlord covering the Premises, Tenant shall at the election of the purchaser at
such foreclosure or sale attorn to the purchaser upon any such foreclosure or
sale and recognize such purchaser as Landlord under this Lease.

31. Defaults and Remedies.

31.1. Late payment by Tenant to Landlord of Rent and other sums due shall cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which shall be extremely difficult and impracticable to ascertain. Such costs
include processing and accounting charges and late charges that may be imposed
on Landlord by the terms of any mortgage or trust deed covering the Premises.
Therefore, if any installment of Rent due from Tenant is not received by
Landlord within three (3) days after the date such payment is due, Tenant shall
pay to Landlord (a) an additional sum of six percent (6%) of the overdue Rent as
a late charge plus (b) interest at an annual rate (the “Default Rate”) equal to
the lesser of (a) twelve percent (12%) and (b) the highest rate permitted by
Applicable Laws. The parties agree that this late charge represents a fair and
reasonable estimate of the costs that Landlord shall incur by reason of late
payment by Tenant and shall be payable as Additional Rent to Landlord due with
the next installment of Rent or within five (5) business days after Landlord’s
demand, whichever is earlier. Landlord’s acceptance of any Additional Rent
(including a late charge or any other amount hereunder) shall not be deemed an
extension of the date that Rent is due or prevent Landlord from pursuing any
other rights or remedies under this Lease, at law or in equity.

31.2. No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent payment herein stipulated shall be deemed to be other than on account of
the Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other remedy provided in
this Lease or in equity or at law. If a dispute shall arise as to any amount or
sum of money to be paid by Tenant to Landlord hereunder, Tenant shall have the
right to make payment “under protest,” such payment shall not be regarded as a
voluntary payment, and there shall survive the right on the part of Tenant to
institute suit for recovery of the payment paid under protest.

31.3. If Tenant fails to pay any sum of money required to be paid by it
hereunder or perform any other act on its part to be performed hereunder, in
each case within the applicable cure period (if any) described in Section 31.4,
then Landlord may (but shall not be obligated to), without waiving or releasing
Tenant from any obligations of Tenant, make such payment or perform such act;
provided that such failure by Tenant unreasonably interfered with the use of the
Building or the Project by any other tenant or with the efficient operation of
the Building or the Project, or resulted or could have resulted in a violation
of Applicable Laws or

 

46

--------------------------------------------------------------------------------

 

the cancellation of an insurance policy maintained by Landlord. Notwithstanding
the foregoing, in the event of an emergency, Landlord shall have the right to
enter the Premises and act in accordance with its rights as provided elsewhere
in this Lease. In addition to the late charge described in Section 31.1, Tenant
shall pay to Landlord as Additional Rent all sums so paid or incurred by
Landlord, together with interest at the Default Rate, computed from the date
such sums were paid or incurred.

31.4. The occurrence of any one or more of the following events shall constitute
a “Default” hereunder by Tenant:

(a) Tenant abandons or vacates the Premises;

(b) Tenant fails to make any payment of Rent, as and when due, or to satisfy its
obligations under Article 19, where such failure shall continue for a period of
three (3) business days after written notice thereof from Landlord to Tenant;

(c) Tenant fails to observe or perform any obligation or covenant contained
herein (other than described in Sections 31.4(a) and 31.4(b)) to be performed by
Tenant, where such failure continues for a period of thirty (30) days after
written notice thereof from Landlord to Tenant; provided that, if the nature of
Tenant’s default is such that it reasonably requires more than thirty (30) days
to cure, Tenant shall not be deemed to be in Default if Tenant commences such
cure within such thirty (30) day period and thereafter diligently prosecutes the
same to completion; and provided, further, that such cure is completed no later
than thirty (30) days after Tenant’s receipt of written notice from Landlord;

(d) Tenant makes an assignment for the benefit of creditors;

(e) A receiver, trustee or custodian is appointed to or does take title,
possession or control of all or substantially all of Tenant’s assets;

(f) Tenant files a voluntary petition under the United States Bankruptcy Code or
any successor statute (as the same may be amended from time to time, the
“Bankruptcy Code”) or an order for relief is entered against Tenant pursuant to
a voluntary or involuntary proceeding commenced under any chapter of the
Bankruptcy Code;

(g) Any involuntary petition is filed against Tenant under any chapter of the
Bankruptcy Code and is not dismissed within one hundred twenty (120) days;

(h) Tenant fails to deliver an estoppel certificate in accordance with Article
20; or

(i) Tenant’s interest in this Lease is attached, executed upon or otherwise
judicially seized and such action is not released within one hundred twenty
(120) days of the action.

Notices given under this Section shall specify the alleged default and shall
demand that Tenant perform the provisions of this Lease or pay the Rent that is
in arrears, as the case may be, within the applicable period of time, or quit
the Premises. No such notice shall be deemed a forfeiture or a termination of
this Lease unless Landlord elects otherwise in such notice.

 

47

--------------------------------------------------------------------------------

 

31.5. In the event of a Default by Tenant, and at any time thereafter, with or
without notice or demand and without limiting Landlord in the exercise of any
right or remedy that Landlord may have, Landlord has the right to do any or all
of the following:

(a) Halt any Tenant Improvements or Landlord’s Work and Alterations and order
Tenant’s contractors, subcontractors, consultants, designers and material
suppliers to stop work;

(b) Terminate Tenant’s right to possession of the Premises by written notice to
Tenant or by any lawful means, in which case Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby; and

(i) Terminate this Lease, in which event Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby. In the event that Landlord
shall elect to so terminate this Lease, then Landlord shall be entitled to
recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default, including the sum of:

(A) The worth at the time of award of any unpaid Rent that had accrued at the
time of such termination; plus

(B) The costs of restoring the Premises to the condition required under the
terms of this Lease; plus

(C) An amount (the “Election Amount”) equal to either (A) the positive
difference (if any, and measured at the time of such termination) between (1)
the then-present value of the total Rent and other benefits that would have
accrued to Landlord under this Lease for the remainder of the Term if Tenant had
fully complied with the Lease minus (2) the then-present cash rental value of
the Premises as determined by Landlord for what would be the then-unexpired Term
if the Lease remained in effect, computed using the discount rate of the Federal
Reserve Bank of San Francisco at the time of the award plus one (1) percentage
point (the “Discount Rate”) or (B) twelve (12) months (or such lesser number of
months as may then be remaining in the Term) of Base Rent and Additional Rent at
the rate last payable by Tenant pursuant to this Lease, in either case as
Landlord specifies in such election. Landlord and Tenant agree that the Election
Amount represents a reasonable forecast of the minimum damages expected to occur
in the event of a breach, taking into account the uncertainty, time and cost of
determining elements relevant to actual damages, such as fair market rent, time
and costs that may be required to re-lease the Premises, and other factors; and
that the Election Amount is not a penalty.

As used in Section 31.5(c)(i), “worth at the time of award” shall be computed by
allowing interest at the Default Rate.

 

48

--------------------------------------------------------------------------------

 

31.6. In addition to any other remedies available to Landlord at law or in
equity and under this Lease, Landlord may continue this Lease in effect after
Tenant’s Default or abandonment and recover Rent as it becomes due. In addition,
Landlord shall not be liable in any way whatsoever for its failure or refusal to
relet the Premises. For purposes of this Section, the following acts by Landlord
will not constitute the termination of Tenant’s right to possession of the
Premises:

(a) Acts of maintenance or preservation or efforts to relet the Premises,
including alterations, remodeling, redecorating, repairs, replacements or
painting as Landlord shall consider advisable for the purpose of reletting the
Premises or any part thereof; or

(b) The appointment of a receiver upon the initiative of Landlord to protect
Landlord’s interest under this Lease or in the Premises.

Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.

31.7. If Landlord does not elect to terminate this Lease as provided in Section
31.5, then Landlord may, from time to time, recover all Rent as it becomes due
under this Lease. At any time thereafter, Landlord may elect to terminate this
Lease and to recover damages to which Landlord is entitled.

31.8. In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name. Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant. The proceeds of any such reletting shall be applied as follows:

(a) First, to the payment of any indebtedness other than Rent due hereunder from
Tenant to Landlord, including storage charges or brokerage commissions owing
from Tenant to Landlord as the result of such reletting;

(b) Second, to the payment of the costs and expenses of reletting the Premises,
including (i) alterations and repairs that Landlord deems reasonably necessary
and advisable and (ii) reasonable attorneys’ fees, charges and disbursements
incurred by Landlord in connection with the retaking of the Premises and such
reletting;

(c) Third, to the payment of Rent and other charges due and unpaid hereunder;
and

(d) Fourth, to the payment of future Rent and other damages payable by Tenant
under this Lease.

31.9. All of Landlord’s rights, options and remedies hereunder shall be
construed and held to be nonexclusive and cumulative. Landlord shall have the
right to pursue any one or all of such remedies, or any other remedy or relief
that may be provided by Applicable Laws, whether or not stated in this Lease. No
waiver of any default of Tenant hereunder shall be implied from any acceptance
by Landlord of any Rent or other payments due hereunder or any omission by
Landlord to take any action on account of such default if such default persists
or is repeated, and no express waiver shall affect defaults other than as
specified in such waiver. Notwithstanding any provision of this Lease to the
contrary, in no event shall Landlord be required to mitigate its damages with
respect to any default by Tenant. Any obligation imposed by Applicable Law upon
Landlord to relet the Premises after any termination of this Lease shall be
subject to the reasonable requirements of Landlord to (a) lease to high quality
tenants on such terms as Landlord may from time to time deem appropriate in its
discretion and (b) develop the Project in a harmonious manner with a mix of
uses, tenants, floor areas, terms of tenancies, etc., as determined by Landlord.
Landlord shall not be obligated to relet the Premises to (y) any Tenant’s
Affiliate or (z) any party (i) unacceptable to a Lender, (ii) that requires
Landlord to make

 

49

--------------------------------------------------------------------------------

 

improvements to or re-demise the Premises, (iii) that desires to change the
Permitted Use, (iv) that desires to lease the Premises for more or less than the
remaining Term or (v) to whom Landlord or an affiliate of Landlord may desire to
lease other available space in the Project or at another property owned by
Landlord or an affiliate of Landlord.

31.10. Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the Premises shall not relieve Tenant of any liability to Landlord
that has previously accrued or that shall arise based upon events that occurred
prior to the later to occur of (y) the date of Lease termination and (z) the
date Tenant surrenders possession of the Premises.

31.11. To the extent permitted by Applicable Laws, Tenant waives any and all
rights of redemption granted by or under any present or future Applicable Laws
if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant’s default hereunder or otherwise.

31.12. Landlord shall not be in default or liable for damages under this Lease
unless Landlord fails to perform obligations required of Landlord within a
reasonable time, but in no event shall such failure continue for more than
thirty (30) days after written notice from Tenant specifying the nature of
Landlord’s failure; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion. In no event shall Tenant have the right to
terminate or cancel this Lease or to withhold or abate rent or to set off any
Claims against Rent as a result of any default or breach by Landlord of any of
its covenants, obligations, representations, warranties or promises hereunder,
except as may otherwise be expressly set forth in this Lease.

31.13. In the event of any default by Landlord, Tenant shall give notice by
registered or certified mail to any (a) beneficiary of a deed of trust or (b)
mortgagee under a mortgage covering the Premises, the Building or the Project
and to any landlord of any lease of land upon or within which the Premises, the
Building or the Project is located, and shall offer such beneficiary, mortgagee
or landlord a reasonable opportunity to cure the default, including time to
obtain possession of the Building or the Project by power of sale or a judicial
action if such should prove necessary to effect a cure; provided that Landlord
shall furnish to Tenant in writing, upon written request by Tenant, the names
and addresses of all such persons who are to receive such notices.

32. Bankruptcy. In the event a debtor, trustee or debtor in possession under the
Bankruptcy Code, or another person with similar rights, duties and powers under
any other Applicable Laws, proposes to cure any default under this Lease or to
assume or assign this Lease and is obliged to provide adequate assurance to
Landlord that (a) a default shall be cured, (b) Landlord shall be compensated
for its damages arising from any breach of this Lease and (c) future performance
of Tenant’s obligations under this Lease shall occur, then such adequate
assurances shall include any or all of the following, as designated by Landlord
in its sole and absolute discretion:

32.1. Those acts specified in the Bankruptcy Code or other Applicable Laws as
included within the meaning of “adequate assurance,” even if this Lease does not
concern a shopping center or other facility described in such Applicable Laws;

32.2. A prompt cash payment to compensate Landlord for any monetary defaults or
actual damages arising directly from a breach of this Lease;

32.3. A cash deposit in an amount at least equal to the then-current amount of
the Security Deposit; or

32.4. The assumption or assignment of all of Tenant’s interest and obligations
under this Lease.

 

50

--------------------------------------------------------------------------------

 

33. Brokers.

33.1. Tenant represents and warrants that it has had no dealings with any real
estate broker or agent in connection with the negotiation of this Lease other
than Transwestern | RBJ, Inc. and Cushman and Wakefield of Massachusetts, Inc.
(collectively, “Broker”), and that it knows of no other real estate broker or
agent that is or might be entitled to a commission in connection with this
Lease. Landlord shall compensate Broker in relation to this Lease pursuant to a
separate agreement between Landlord and Broker.

33.2. Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Lease, other than as contained in this Lease.

33.3. Tenant acknowledges and agrees that the employment of brokers by Landlord
is for the purpose of solicitation of offers of leases from prospective tenants
and that no authority is granted to any broker to furnish any representation
(written or oral) or warranty from Landlord unless expressly contained within
this Lease. Landlord is executing this Lease in reliance upon Tenant’s
representations, warranties and agreements contained within Sections 33.1 and
33.2.

33.4. Tenant agrees to indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord) and hold the Landlord Indemnitees
harmless from any and all cost or liability for compensation claimed by any
broker or agent, other than Broker, employed or engaged by Tenant or claiming to
have been employed or engaged by Tenant.

34. Definition of Landlord. With regard to obligations imposed upon Landlord
pursuant to this Lease, the term “Landlord,” as used in this Lease, shall refer
only to Landlord or Landlord’s then-current successor-in-interest. In the event
of any transfer, assignment or conveyance of Landlord’s interest in this Lease
or in Landlord’s fee title to or leasehold interest in the Property, as
applicable, Landlord herein named (and in case of any subsequent transfers or
conveyances, the subsequent Landlord) shall be automatically freed and relieved,
from and after the date of such transfer, assignment or conveyance, from all
liability for the performance of any covenants or obligations contained in this
Lease thereafter to be performed by Landlord and, without further agreement, the
transferee, assignee or conveyee of Landlord’s in this Lease or in Landlord’s
fee title to or leasehold interest in the Property, as applicable, shall be
deemed to have assumed and agreed to observe and perform any and all covenants
and obligations of Landlord hereunder during the tenure of its interest in the
Lease or the Property. Landlord or any subsequent Landlord may transfer its
interest in the Premises or this Lease without Tenant’s consent.

35. Limitation of Landlord’s Liability.

35.1. If Landlord is in default under this Lease and, as a consequence, Tenant
recovers a monetary judgment against Landlord, the judgment shall be satisfied
only out of (a) the proceeds of sale received on execution of the judgment and
levy against the right, title and interest of Landlord in the Building and the
Project, (b) rent or other income from such real property receivable by Landlord
or (c) the consideration received by Landlord from the sale, financing,
refinancing or other disposition of all or any part of Landlord’s right, title
or interest in the Building or the Project.

35.2. Neither Landlord nor any of its affiliates, nor any of their respective
partners, shareholders, directors, officers, employees, members or agents shall
be personally liable for Landlord’s obligations or any deficiency under this
Lease, and service of process shall not be made against any shareholder,
director, officer, employee or agent of Landlord or any of Landlord’s
affiliates. No partner, shareholder, director, officer, employee, member or
agent of Landlord or any of its affiliates shall be sued or named as a party in
any suit or action, and service of process shall not be made against any partner
or member of Landlord except as may be

 

51

--------------------------------------------------------------------------------

 

necessary to secure jurisdiction of the partnership, joint venture or limited
liability company, as applicable. No partner, shareholder, director, officer,
employee, member or agent of Landlord or any of its affiliates shall be required
to answer or otherwise plead to any service of process, and no judgment shall be
taken or writ of execution levied against any partner, shareholder, director,
officer, employee, member or agent of Landlord or any of its affiliates.

35.3. Each of the covenants and agreements of this Article shall be applicable
to any covenant or agreement either expressly contained in this Lease or imposed
by Applicable Laws and shall survive the expiration or earlier termination of
this Lease.

36. Joint and Several Obligations. If more than one person or entity executes
this Lease as Tenant, then:

36.1. Each of them is jointly and severally liable for the keeping, observing
and performing of all of the terms, covenants, conditions, provisions and
agreements of this Lease to be kept, observed or performed by Tenant, and such
terms, covenants, conditions, provisions and agreements shall be binding with
the same force and effect upon each and all of the persons executing this
Agreement as Tenant; and

36.2. The term “Tenant,” as used in this Lease, shall mean and include each of
them, jointly and severally. The act of, notice from, notice to, refund to, or
signature of any one or more of them with respect to the tenancy under this
Lease, including any renewal, extension, expiration, termination or modification
of this Lease, shall be binding upon each and all of the persons executing this
Lease as Tenant with the same force and effect as if each and all of them had so
acted, so given or received such notice or refund, or so signed.

37. Representations. Tenant guarantees, warrants and represents that (a) Tenant
is duly incorporated or otherwise established or formed and validly existing
under the laws of its state of incorporation, establishment or formation, (b)
Tenant has and is duly qualified to do business in the state in which the
Property is located, (c) Tenant has full corporate, partnership, trust,
association or other appropriate power and authority to enter into this Lease
and to perform all Tenant’s obligations hereunder, (d) each person (and all of
the persons if more than one signs) signing this Lease on behalf of Tenant is
duly and validly authorized to do so and (e) neither (i) the execution, delivery
or performance of this Lease nor (ii) the consummation of the transactions
contemplated hereby will violate or conflict with any provision of documents or
instruments under which Tenant is constituted or to which Tenant is a party. In
addition, Tenant guarantees, warrants and represents that none of (x) it, (y)
its affiliates or partners nor (z) to the best of its knowledge, its members,
shareholders or other equity owners or any of their respective employees,
officers, directors, representatives or agents is a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism) or other similar governmental
action.

38. Confidentiality. Tenant shall keep the terms and conditions of this Lease
and any information provided to Tenant or its employees, agents or contractors
pursuant to Article 9 confidential and shall not (a) disclose to any third party
any terms or conditions of this Lease or any other Lease-related document
(including subleases, assignments, work letters, construction contracts, letters
of credit, subordination agreements, non-disturbance agreements, brokerage
agreements or estoppels) or (b) provide to any third party an original or copy
of this Lease (or any Lease-related document). Landlord shall not release to any
third party any non-public financial information or non-public information about
Tenant’s ownership structure that Tenant gives Landlord. Notwithstanding the
foregoing, confidential information under this Section may be released by
Landlord or Tenant under the following circumstances: (x) if required by
Applicable Laws or in any judicial proceeding; provided that the releasing party
has given the other party reasonable notice of such requirement, if feasible,
(y)

 

52

--------------------------------------------------------------------------------

 

to a party’s attorneys, accountants, brokers and other bona fide consultants or
advisers (with respect to this Lease only); provided such third parties agree to
be bound by this Section or (z) to bona fide prospective assignees or subtenants
of this Lease; provided they agree in writing to be bound by this Section.

39. Notices. Except as otherwise stated in this Lease, any notice, consent,
demand, invoice, statement or other communication required or permitted to be
given hereunder shall be in writing and shall be given by (a) personal delivery,
(b) overnight delivery with a reputable international overnight delivery
service, such as FedEx, or (c) facsimile or email transmission, so long as such
transmission is followed within one (1) business day by delivery utilizing one
of the methods described in Subsection 39(a) or (b). Any such notice, consent,
demand, invoice, statement or other communication shall be deemed delivered (x)
upon receipt, if given in accordance with Subsection 39(a); (y) one (1) business
day after deposit with a reputable international overnight delivery service, if
given if given in accordance with Subsection 39(b); or (z) upon transmission, if
given in accordance with Subsection 39(c). Except as otherwise stated in this
Lease, any notice, consent, demand, invoice, statement or other communication
required or permitted to be given pursuant to this Lease shall be addressed to
Tenant at the Premises, or to Landlord or Tenant at the addresses shown in
Sections 2.9 and 2.10 or 2.11, respectively. Either party may, by notice to the
other given pursuant to this Section, specify additional or different addresses
for notice purposes.

40. Miscellaneous.

40.1. Landlord reserves the right to change the name of the Building or the
Project in its sole discretion.

40.2. To induce Landlord to enter into this Lease, Tenant agrees that it shall
promptly furnish to Landlord, from time to time, upon Landlord’s written
request, the most recent year-end unconsolidated financial statements reflecting
Tenant’s current financial condition audited by a nationally recognized
accounting firm. Tenant shall, within ninety (90) days after the end of Tenant’s
financial year, furnish Landlord with a certified copy of Tenant’s year-end
unconsolidated financial statements for the previous year audited by a
nationally recognized accounting firm. Tenant represents and warrants that all
financial statements, records and information furnished by Tenant to Landlord in
connection with this Lease are true, correct and complete in all respects. If
audited financials are not otherwise prepared, unaudited financials complying
with generally accepted accounting principles and certified by the chief
financial officer of Tenant as true, correct and complete in all respects shall
suffice for purposes of this Section. The provisions of this Section shall not
apply at any time while Tenant is a corporation whose shares are traded on any
nationally recognized stock exchange.

40.3. Submission of this instrument for examination or signature by Tenant does
not constitute a reservation of or option for a lease, and shall not be
effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.

40.4. The terms of this Lease are intended by the parties as a final, complete
and exclusive expression of their agreement with respect to the terms that are
included herein, and may not be contradicted or supplemented by evidence of any
other prior or contemporaneous agreement.

40.5. Upon the request of either Landlord or Tenant, the parties shall execute a
document in recordable form containing only such information as is necessary to
constitute a Notice of Lease under Massachusetts law. All costs of preparing and
recording such notice shall be borne by the requesting party. Simultaneously
with the execution of any Notice of Lease as provided above, Tenant shall
executed a recordable termination of such Notice of Lease (the “Termination
Notice”), which Termination Notice shall be held in escrow by Landlord and may
be released from escrow and recorded by Landlord after the expiration or earlier
termination of this Lease. Neither party shall record this Lease.

 

53

--------------------------------------------------------------------------------

 

40.6. Where applicable in this Lease, the singular includes the plural and the
masculine or neuter includes the masculine, feminine and neuter. The words
“include,” “includes,” “included” and “including” mean “‘include,’ etc., without
limitation.” The word “shall” is mandatory and the word “may” is permissive. The
section headings of this Lease are not a part of this Lease and shall have no
effect upon the construction or interpretation of any part of this Lease.
Landlord and Tenant have each participated in the drafting and negotiation of
this Lease, and the language in all parts of this Lease shall be in all cases
construed as a whole according to its fair meaning and not strictly for or
against either Landlord or Tenant.

40.7. Except as otherwise expressly set forth in this Lease, each party shall
pay its own costs and expenses incurred in connection with this Lease and such
party’s performance under this Lease; provided that, if either party commences
an action, proceeding, demand, claim, action, cause of action or suit against
the other party arising out of or in connection with this Lease, then the
substantially prevailing party shall be reimbursed by the other party for all
reasonable costs and expenses, including reasonable attorneys’ fees and
expenses, incurred by the substantially prevailing party in such action,
proceeding, demand, claim, action, cause of action or suit, and in any appeal in
connection therewith (regardless of whether the applicable action, proceeding,
demand, claim, action, cause of action, suit or appeal is voluntarily withdrawn
or dismissed).

40.8. Time is of the essence with respect to the performance of every provision
of this Lease.

40.9. Each provision of this Lease performable by Tenant shall be deemed both a
covenant and a condition.

40.10. Notwithstanding anything to the contrary contained in this Lease,
Tenant’s obligations under this Lease are independent and shall not be
conditioned upon performance by Landlord.

40.11. Whenever consent or approval of either party is required, that party
shall not unreasonably withhold, condition or delay such consent or approval,
except as may be expressly set forth to the contrary.

40.12. Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.

40.13. Each of the covenants, conditions and agreements herein contained shall
inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors and assigns. This Lease is for the sole
benefit of the parties and their respective heirs, legatees, devisees,
executors, administrators and permitted successors and assigns, and nothing in
this Lease shall give or be construed to give any other person or entity any
legal or equitable rights. Nothing in this Section shall in any way alter the
provisions of this Lease restricting assignment or subletting.

40.14. This Lease shall be governed by, construed and enforced in accordance
with the laws of the state in which the Premises are located, without regard to
such state’s conflict of law principles.

40.15. Tenant guarantees, warrants and represents that the individual or
individuals signing this Lease have the power, authority and legal capacity to
sign this Lease on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.

40.16. This Lease may be executed in one or more counterparts, each of which,
when taken together, shall constitute one and the same document.

 

54

--------------------------------------------------------------------------------

 

40.17. No provision of this Lease may be modified, amended or supplemented
except by an agreement in writing signed by Landlord and Tenant.

40.18. No waiver of any term, covenant or condition of this Lease shall be
binding upon Landlord unless executed in writing by Landlord. The waiver by
Landlord of any breach or default of any term, covenant or condition contained
in this Lease shall not be deemed to be a waiver of any preceding or subsequent
breach or default of such term, covenant or condition or any other term,
covenant or condition of this Lease.

40.19. To the extent permitted by Applicable Laws, the parties waive trial by
jury in any action, proceeding or counterclaim brought by the other party hereto
related to matters arising out of or in any way connected with this Lease; the
relationship between Landlord and Tenant; Tenant’s use or occupancy of the
Premises; or any claim of injury or damage related to this Lease or the
Premises.

41. Rooftop Installation Area.

41.1. Tenant may use those portions of the Building identified as “TENANT
100/220/410 ROOFTOP INSTALLATION AREA” on the 5th and 6th pages of Exhibit A
attached hereto (collectively, the “Rooftop Installation Area”) solely to
operate, maintain, repair and replace rooftop antennae, mechanical equipment,
communications antennas and other equipment installed by Tenant, or as part of
the Tenant Improvements, in the Rooftop Installation Area in accordance with
this Article (“Tenant’s Rooftop Equipment”). Tenant’s Rooftop Equipment shall be
only for Tenant’s use of the Premises for the Permitted Use. The parties
acknowledge and agree that the Rooftop Installation Area depicted on Exhibit A
is based on the Basis of Design and URS for the Manufacturing Area and is not
based on Approved Plans (as defined in the Work Letter) for the Manufacturing
Area. If Landlord determines, in accordance with the Work Letter, that Tenant’s
Rooftop Equipment can be accommodated in an area that is smaller than the
Rooftop Installation Area depicted on Exhibit A, then the Rooftop Installation
Area shall be reduced to an area, as determined by Landlord, that is necessary
to accommodate Tenant’s Rooftop Equipment, and Tenant agrees that upon the
written request of Landlord, Tenant shall execute an amendment to this Lease
that depicts such final Rooftop Installation Area.

41.2. Other than Tenant’s Rooftop Equipment that is being installed by Landlord
as part of the Tenant Improvements, Tenant shall install Tenant’s Rooftop
Equipment at its sole cost and expense, at such times and in such manner as
Landlord may reasonably designate, and in accordance with this Article and the
applicable provisions of this Lease regarding Alterations. Tenant’s Rooftop
Equipment and the installation thereof shall be subject to Landlord’s prior
written approval, which approval shall not be unreasonably withheld. Among other
reasons, Landlord may withhold approval if the installation or operation of
Tenant’s Rooftop Equipment could reasonably be expected to damage the structural
integrity of the Building or to transmit vibrations or noise or cause other
adverse effects beyond the Premises to an extent not customary in first class
laboratory buildings, unless Tenant implements measures that are acceptable to
Landlord in its reasonable discretion to avoid any such damage or transmission.

41.3. Tenant, at Tenant’s sole cost and expense, shall maintain and keep
Tenant’s Rooftop Equipment and every part thereof in good condition and repair
and in compliance with all Applicable Laws and the manufacturer’s specifications
therefor, and shall, within ten (10) days after receipt of written notice from
Landlord, provide to Landlord any records that Landlord reasonably requests,
which shall be subject to the records provisions of Section 18.2. At all times
that it is in operation, Tenant’s Rooftop Equipment shall meet or exceed the
manufacturer’s specifications therefor (including without limitation any
specifications concerning noise and vibration), and Landlord, from time to time
during the Term (including without limitation following the initial installation
of Tenant’s Rooftop Equipment), may require that Tenant test Tenant’s Rooftop
Equipment to determine whether it is operating in accordance with said
specifications and in accordance with Applicable Laws.

 

55

--------------------------------------------------------------------------------

 

41.4. Tenant shall comply with any roof or roof-related warranties. Tenant shall
obtain a letter from Landlord’s roofing contractor within thirty (30) days after
completion of any Tenant work on the rooftop stating that such work did not
affect any such warranties. Tenant, at its sole cost and expense, shall inspect
the Rooftop Installation Area at least annually, and correct any loose bolts,
fittings or other appurtenances and repair any damage to the roof caused by the
installation or operation of Tenant’s Rooftop Equipment. Tenant shall not permit
the installation, maintenance or operation of Tenant’s Rooftop Equipment to
violate any Applicable Laws or constitute a nuisance. Tenant shall pay Landlord
within thirty (30) days after demand (a) all applicable taxes, charges, fees or
impositions imposed on Landlord by Governmental Authorities as the result of
Tenant’s use of the Rooftop Installation Areas in excess of those for which
Landlord would otherwise be responsible for the use or installation of Tenant’s
Rooftop Equipment and (b) the amount of any increase in Landlord’s insurance
premiums as a result of the installation of Tenant’s Rooftop Equipment. Upon
Tenant’s written request to Landlord, Landlord shall use commercially reasonable
efforts to cause other tenants to remedy any interference in the operation of
Tenant’s Rooftop Equipment caused by any such tenants’ equipment installed after
the applicable piece of Tenant’s Rooftop Equipment; provided, however, that
Landlord shall not be required to request that such tenants waive their rights
under their respective leases.

41.5. If Tenant’s Rooftop Equipment (a) causes physical damage to the structural
integrity of the Building, (b) interferes with any telecommunications,
mechanical or other systems located at or near or servicing the Building or the
Project that were installed prior to the installation of Tenant’s Rooftop
Equipment, (c) interferes with any other service provided to other tenants in
the Building or the Project by rooftop or penthouse installations that were
installed prior to the installation of Tenant’s Rooftop Equipment or (d)
interferes with any other tenants’ business, in each case in excess of that
permissible under Federal Communications Commission regulations, then Tenant
shall cooperate with Landlord to determine the source of the damage or
interference and promptly repair such damage and eliminate such interference, in
each case at Tenant’s sole cost and expense, within ten (10) days after receipt
of notice of such damage or interference (which notice may be oral; provided
that Landlord also delivers to Tenant written notice of such damage or
interference within twenty-four (24) hours after providing oral notice).

41.6. If Landlord determines that, after the Term Commencement Date, Tenant’s
Rooftop Equipment is not in compliance with Applicable Laws, then Landlord shall
have the right to cause Tenant, at Tenant’s cost and expense, to relocate
Tenant’s Rooftop Equipment to comparably functional space on the roof or in the
penthouse of the Building by giving Tenant prior written notice thereof. If
Landlord elects to exercise such relocation right, Tenant may, at Tenant’s
option, propose in writing to Landlord within thirty (30) days after receipt of
such notice from Landlord, reasonable alternatives to the relocation of Tenant’s
Rooftop Equipment that, if taken, would cause Tenant’s Rooftop Equipment to
comply with Applicable Laws, such as, by way of example only, screening Tenant’s
Rooftop Equipment (if not then screened) or adding additional screening (if then
screened), taking other noise mitigation measures or making adjustments to
Tenant’s Rooftop Equipment to reduce the noise emanating therefrom. If Landlord
consents to the same, such consent not to be unreasonably withheld (except that
with respect to any such mitigation measures that affect the appearance of the
Building or the roof or base Building systems, such consent shall be at
Landlord’s sole and absolute discretion), then Landlord shall permit Tenant, at
Tenant’s cost and expense, to undertake such mitigation measures. If such
mitigation measures cause Tenant’s Rooftop Equipment to be in compliance with
Applicable Laws, then Landlord shall not exercise its relocation right under
this Section 41.6. If, however, such mitigation measures do not cause Tenant’s
Rooftop Equipment to be in compliance with Applicable Laws, or if Landlord does
not approve such mitigation measures, or if Tenant does not propose any
mitigation measures within the 30-day time period set forth above, then Tenant
shall arrange for the relocation of Tenant’s Rooftop Equipment within sixty (60)
days after receipt of Landlord’s notification of such relocation or within
thirty (30) days after Landlord does not approve any proposed mitigation
measures or promptly after Landlord has determined that such mitigation measures
have not caused Tenant’s Rooftop Equipment to be in compliance with Applicable

 

56

--------------------------------------------------------------------------------

 

Laws. In the event Tenant fails to arrange for relocation within the foregoing
time periods, Landlord shall have the right to arrange for the relocation of
Tenant’s Rooftop Equipment in a manner that does not unnecessarily interrupt or
interfere with Tenant’s use of the Premises for the Permitted Use.

42. Option to Extend Term. Tenant shall have two options (“Options”) to extend
the Term by five (5) years each as to the entire Premises, upon the following
terms and conditions. Any extension of the Term pursuant to the Options shall be
on all the same terms and conditions as this Lease, except as follows:

42.1. Base Rent at the commencement of each Option term shall equal to the
then-current fair market value for comparable Class A office and laboratory
space in the East Cambridge submarket of comparable age, quality, level of
finish and proximity to amenities and public transit, and taking into account
the location of the Building in the Cambridgeport sub-submarket (“FMV”), and
shall be further increased on each annual anniversary of the Option term
commencement date by three percent (3%). Tenant may, no more than thirteen (13)
months prior to the date the Term is then scheduled to expire, request
Landlord’s estimate of the FMV for the Option term. Landlord shall, within
fifteen (15) days after receipt of such request, give Tenant a written proposal
of such FMV. If Tenant gives written notice to exercise the Option, such notice
shall specify whether Tenant accepts Landlord’s proposed estimate of FMV. If
Tenant does not accept the FMV, then the parties shall endeavor to agree upon
the FMV, taking into account all relevant factors, including (a) the size of the
Premises, (b) the length of the Option term, (c) rent in comparable buildings in
the relevant submarket, including concessions offered to new tenants, such as
free rent, tenant improvement allowances and moving allowances, (d) Tenant’s
creditworthiness, (e) the quality and location of the Building and the Project,
(f) the location of the Building in the Cambridgeport sub-submarket and (g) the
systems and improvements in the portion of the Premises that is not the
Manfuacturing Area and the value of the Manufacturing Area as so-called “warm”
laboratory space. In the event that the parties are unable to agree upon the FMV
within thirty (30) days after Tenant notifies Landlord that Tenant is exercising
the applicable Option, then either party may request that the same be determined
as follows: a senior officer of a nationally recognized leasing brokerage firm
with local knowledge of the East Cambridge and Cambridgeport laboratory/research
and development leasing submarket (the “Baseball Arbitrator”) shall be selected
and paid for jointly by Landlord and Tenant. If Landlord and Tenant are unable
to agree upon the Baseball Arbitrator, then the same shall be designated by the
local chapter of the Judicial Arbitration and Mediation Services or any
successor organization thereto (the “JAMS”). The Baseball Arbitrator selected by
the parties or designated by JAMS shall have at least ten (10) years’ experience
in the leasing of laboratory/research and development space in the East
Cambridge and Cambridgeport submarkets and (z) not have been employed or
retained by either Landlord or Tenant or any affiliate of either for a period of
at least ten (10) years prior to appointment pursuant hereto. Each of Landlord
and Tenant shall submit to the Baseball Arbitrator and to the other party its
determination of the FMV. The Baseball Arbitrator shall grant to Landlord and
Tenant a hearing and the right to submit evidence. The Baseball Arbitrator shall
determine which of the two (2) FMV determinations more closely represents the
actual FMV. The arbitrator may not select any other FMV for the Premises other
than one submitted by Landlord or Tenant. The FMV selected by the Baseball
Arbitrator shall be binding upon Landlord and Tenant and shall serve as the
basis for determination of Base Rent payable for the Option term. If, as of the
commencement date of either Option term, the amount of Base Rent payable during
such Option term shall not have been determined, then, pending such
determination, Tenant shall pay Base Rent equal to the Base Rent payable with
respect to the last year of the then-current Term. After the final determination
of Base Rent payable for applicable Option term, the parties shall promptly
execute a written amendment to this Lease specifying the amount of Base Rent to
be paid during the applicable Option term. Any failure of the parties to execute
such amendment shall not affect the validity of the FMV determined pursuant to
this Section.

42.2. The Option is not assignable separate and apart from this Lease.

 

57

--------------------------------------------------------------------------------

 

42.3. The Option is conditional upon Tenant giving Landlord written notice of
its election to exercise the Option at least twelve (12) months prior to the end
of the expiration of the then-current Term. Time shall be of the essence as to
Tenant’s exercise of the applicable Option. Tenant assumes full responsibility
for maintaining a record of the deadlines to exercise the Option. Tenant
acknowledges that it would be inequitable to require Landlord to accept any
exercise of the Option after the date provided for in this Section.

42.4. Notwithstanding anything contained in this Article to the contrary, Tenant
shall not have the right to exercise the Option:

(a) During the time commencing from the date Landlord delivers to Tenant a
written notice that Tenant is in default under any provisions of this Lease and
continuing until Tenant has cured the specified default to Landlord’s reasonable
satisfaction; or

(b) At any time after any Default as described in Article 31 of the Lease
(provided, however, that, for purposes of this Section 42.4(b), Landlord shall
not be required to provide Tenant with notice of such Default) and continuing
until Tenant cures any such Default, if such Default is susceptible to being
cured; or

(c) Tenant has subleased more than fifty percent (50%) of the Rentable Area of
the Premises as of the exercise of the applicable Option or at the commencement
of the applicable Option term (unless such sublease constituted a Business
Transfer); or

(d) In the event that Tenant has defaulted in the performance of any monetary
obligations or material non-monetary obligations under this Lease two (2) or
more times during the twelve (12)-month period immediately prior to the date
that Tenant intends to exercise the Option, whether or not Tenant has cured such
defaults.

42.5. The period of time within which Tenant may exercise the Option shall not
be extended or enlarged by reason of Tenant’s inability to exercise such Option
because of the provisions of Section 42.4.

42.6. All of Tenant’s rights under the provisions of the Option shall terminate
and be of no further force or effect, after Tenant’s due and timely exercise of
the Option if, after such exercise, but prior to the commencement date of the
new term, Tenant defaults in the performance of any monetary obligations or
material non-monetary obligations under this Lease and Tenant has also defaulted
in any monetary obligations or material nonmonetary obligations under this Lease
one (1) or more times during the preceeding twelve (12)-month period.

43. Right of First Offer.

43.1. Subject to (a) the conditions set forth in this Article, (b) any other
party’s pre-existing rights with respect to the Available ROFO Premises (as
defined below), (c) Tenant, both as of the time of exercising the ROFO (as
defined below) and as of the commencement of the term with respect to the
Available ROFO Premises, (i) not being in default (A) of any non-monetary
obligation under this Lease of which Landlord has delivered notice to Tenant or
(B) of any monetary obligation under this Lease, (ii) not having assigned this
Lease or sublet any portion of the Premises (except with respect to an Exempt
Transfer) and (iii) occupying (as the original tenant under this Lease or a
tenant pursuant to an Exempt Transfer under this Lease) seventy-five percent
(75%) of the Premises, Tenant shall have a one-time right of first offer
(“ROFO”) as to any rentable premises within the Building for which Landlord is
seeking a tenant (the “Available ROFO Premises”). To the extent that Landlord
renews or extends a then-existing lease with any then-existing tenant of any
space in the Building under any extension or renewal rights in existence under
any such lease as of the Execution Date, or enters into a new lease with such
then-existing tenant for the same premises provided that the term for such new

 

58

--------------------------------------------------------------------------------

 

lease (including any extension or renewal terms) does not exceed the term
(including any extension or renewal terms) under any existing lease for such
tenant as of the Execution Date, the affected space shall not be deemed to be
Available ROFO Premises. In the event Landlord intends to market Available ROFO
Premises, Landlord shall provide written notice thereof to Tenant (the
“Advice”). The Advice shall include the terms under which Landlord is prepared
to lease the Available ROFO Premises to Tenant, including the base rent, ,
property management fee, Tenant’s improvement allowance, if any, any renewal
term and all other material economic terms. Tenant may lease such Available ROFO
Premises under such terms, by delivering written notice of exercise to Landlord
(the “Notice of Exercise”) within fifteen (15) business days after the date of
the Advice.

43.2. Terms for Offering Space.

(a) The term for the Available ROFO Premises shall commence upon the
commencement date stated in the Advice and expire on the Term Expiration Date
(as it may be extended pursuant to Section 42 above) and during such period,
such Available ROFO Premises shall be considered a part of the Premises,
provided that all of the terms and conditions of this Lease shall apply to the
Available ROFO Premises except to the extent that they conflict with the Advice,
in which case the Advice shall govern until the parties have entered into the
Offering Amendment (as hereinafter defined).

(b) Tenant shall pay Base Rent and Operating Expenses for the Available ROFO
Premises in accordance with the terms and conditions of the Advice.

(c). The Available ROFO Premises (including improvements and personalty, if any)
shall be accepted by Tenant in its condition and as-built configuration existing
on the earlier of the date Tenant takes possession of the Available ROFO
Premises or as of the date the term for such Available ROFO Premises commences,
unless the Advice specifies any work to be performed by Landlord in the
Available ROFO Premises, in which case Landlord shall perform such work in the
Available ROFO Premises.

43.3. The rights of Tenant hereunder with respect to the Available ROFO Premises
shall terminate on the earlier to occur of: (i) Tenant’s failure to exercise its
ROFO within the fifteen (15) business day period provided in Section 43.1 above;
and (ii) the date Landlord would have provided Tenant an Advice if Tenant had
not been in violation of one or more of the conditions set forth in Section 43.1
above, and in the event such rights of Tenant terminate with respect to the
Available ROFO Premises, Landlord shall have the right to consummate a lease of
the Available ROFO Premises to any other tenant and Tenant’s ROFO shall be
deemed waived for such space for the remainder of the Term of this Lease.
Notwithstanding the immediately foregoing, if Tenant fails to exercise its ROFO
as set forth above and if Landlord intends to lease the Available ROFO Premises
to a third party that is not the existing occupant of such space at a Net
Effective Rent (defined below) that is less than ninety-five percent (95%) of
the Net Effective Rent that would be payable under the original Advice, then,
prior to offering to lease such Available ROFO Premises to a third party,
Landlord shall again give Tenant an Advice and Tenant shall have a ROFO with
respect to such Available ROFO Premises, subject to, and in accordance with the
provisions of this Article 43.

43.4. As used in this Article 43, the term “Net Effective Rent” shall mean the
net present value (using the same discount factor in each case) of the aggregate
consideration, determined on an average annual basis, payable to Landlord under
the proposal at issue (i.e., either the Advice or the offer to another party, as
the case may be), taking into account all fixed base rent, additional rent, free
rent, construction or other allowances, the cost of any work performed in the
Available ROFO Premises by Landlord at its expense, the length of lease term,
and all other relevant economic terms, as the same may be modified by Landlord
to account for the other tenant-party’s financial strength.

 

59

--------------------------------------------------------------------------------

 

43.5. If Tenant exercises its ROFO, Landlord shall prepare an amendment (the
“Offering Amendment”) adding the Available ROFO Premises to the Premises on the
terms set forth in the Advice. A copy of the Offering Amendment shall be sent to
Tenant within a reasonable time after Landlord’s receipt of the Notice of
Exercise executed by Tenant, and Tenant shall execute and return the Offering
Amendment to Landlord within fifteen (15) days thereafter, but an otherwise
valid exercise of the ROFO shall be fully effective whether or not the Offering
Amendment is executed.

43.6. Notwithstanding anything in this Article to the contrary, any exercise by
Tenant of the ROFO during any period of time in which Tenant is not permitted to
exercise the ROFO in accordance with Section 43.1 above shall be void and of no
effect. In addition, Tenant shall not be entitled to exercise the ROFO if Tenant
has defaulted in the performance of any monetary obligations or material
non-monetary obligations under this Lease two (2) or more times during the
twelve (12) month period prior to the date on which Tenant seeks to exercise the
ROFO.

43.7. Notwithstanding anything in this Lease to the contrary, Tenant shall not
assign or transfer the ROFO (other than as part of an Exempt Transfer), either
separately or in conjunction with an assignment or transfer of Tenant’s interest
in the Lease, without Landlord’s prior written consent, which consent Landlord
may withhold in its sole and absolute discretion.

43.8. If Tenant exercises the ROFO, Landlord does not guaranty that the
Available ROFO Premises will be available on the anticipated commencement date
for the Lease as to such Premises due to a holdover by the then-existing
occupants of the Available ROFO Premises or for any other reason beyond
Landlord’s reasonable control.

44. Bicycle Storage. For so long as Landlord provides bicycle storage to all of
the tenants in the Building, Tenant shall be able to access and use bicycle
storage at the Parking Garage, at no additional cost. Landlord shall have no
liability to Tenant or its employees with respect to any loss or damage to any
bicycles or other personal property or equipment in such bicycle storage area.
Landlord agrees that, in addition to Landlord’s Work set forth on Exhibit B-2
attached hereto, the Landlord’s Work shall include the installation of covered
bicycle storage in the Parking Garage to serve Tenant and other tenants and
occupants of the Building and neighboring properties.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

60

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as a sealed
Massachusetts instrument as of the date first above written.

LANDLORD:

BMR-SIDNEY RESEARCH CAMPUS LLC,

a Delaware limited liability company

 

By:

 

/s/ William Kane

Name:

 

William Kane

Title:

 

Senior Vice President, Boston Market Lead

TENANT:

SERES THERAPEUTICS, INC.,

a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as a sealed
Massachusetts instrument as of the date first above written.

LANDLORD:

BMR-SIDNEY RESEARCH CAMPUS LLC,

a Delaware limited liability company

 

By:

 

 

Name:

 

 

Title:

 

 

TENANT:

SERES THERAPEUTICS, INC.,

a Delaware corporation

 

By:

 

/s/ Roger Pomerantz

Name:

 

Roger Pomerantz

Title:

 

President, CEO, Chairman

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

PREMISES

 

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155455112541.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155458212542.jpg]

 

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155462912543.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155466012544.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155469112545.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155472212546.jpg]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

LAB AND OFFICE ZONES

 

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155476912547.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155480112548.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155484712549.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155487912550.jpg]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-2

PHASING PLAN

 

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155491012551.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155494112552.jpg]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

WORK LETTER

This Work Letter (this “Work Letter”) is made and entered into as of the  11th 
day of November, 2015, by and between BMR-SIDNEY RESEARCH CAMPUS LLC, a Delaware
limited liability company (“Landlord”), and SERES THERAPEUTICS, INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of that certain Lease
dated as of November   11  , 2015 (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Lease”), by
and between Landlord and Tenant for the Premises located at 200 Sidney Street,
Cambridge, Massachusetts.  All capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Lease.

1. General Requirements.

1.1. Authorized Representatives.

(a) Landlord designates, as Landlord’s authorized representative (“Landlord’s
Authorized Representative”), (i) Edward McDonald as the person authorized to
initial plans, drawings, approvals and to sign change orders pursuant to this
Work Letter and (ii) an officer of Landlord as the person authorized to sign any
amendments to this Work Letter or the Lease. Tenant shall not be obligated to
respond to or act upon any such item until such item has been initialed or
signed (as applicable) by the appropriate Landlord’s Authorized Representative.
Landlord may change either Landlord’s Authorized Representative upon one (1)
business day’s prior written notice to Tenant.

(b) Tenant designates Candace B. Martin (“Tenant’s Authorized Representative”)
as the person authorized to initial and sign all plans, drawings, change orders
and approvals pursuant to this Work Letter. Landlord shall not be obligated to
respond to or act upon any such item until such item has been initialed or
signed (as applicable) by Tenant’s Authorized Representative. Tenant may change
Tenant’s Authorized Representative upon one (1) business day’s prior written
notice to Landlord.

1.2. Schedule. The schedule for design and development of the Phase 1A
Improvements and Phase 1B Improvements (collectively, the “Phase 1
Improvements”), including the time periods for preparation and review of
construction documents, approvals and performance, shall be in accordance with
the schedule prepared by Landlord and attached hereto as Exhibit B-4-a (the
“Phase 1 Schedule”). The Phase 1 Schedule shall be subject to adjustment as
mutually agreed upon in writing by the parties, or as otherwise provided in this
Work Letter. The schedule for design and development of the Phase 2
Improvements, including the time periods for preparation and review of
construction documents, approvals and performance, shall be in accordance with
the schedule prepared by Landlord and attached hereto as Exhibit B-4-b (the
“Phase 2 Schedule”). The Phase 2 Schedule is a preliminary schedule based upon
the current design specified in the Draft Manufacturing Area Schematic Plans and
is the schedule upon which the Estimated Phase 2 Delivery Date is based. The
final Phase 2 Schedule, based upon finalizing the Manufacturing Area Approved
Plans and Approved Manufacturing Area Budget (as both such terms are hereinafter
defined) in accordance with the terms of this Work Letter, shall be prepared by
Landlord. Once prepared by Landlord, changes to such final Phase 2 Schedule
shall be subject to adjustment as mutually agreed upon in writing by the
parties, or as otherwise provided in this Work Letter.

1.3. Landlord’s Architects, Contractors and Consultants. The architect,
engineering consultants, design team, construction manager, general contractor
and subcontractors responsible for the construction of the Tenant Improvements
shall be selected by Landlord; provided, however, that Tenant shall have the
right to reasonably approve the architect, MEP engineer, and construction
manager. Landlord and Tenant hereby approve The Richmond Group (construction
manager), Dineen Architects and Planners (architect), and AHA Engineering (MEP
engineers).

Page B-1

--------------------------------------------------------------------------------

 

1.4. Construction Meetings. Landlord, its general contractor and Tenant shall
reasonably cooperate to schedule and conduct regular construction meetings
(approximately once per week, except as otherwise agreed to by the parties)
regarding the progress of the Tenant Improvements and Landlord’s Work. During
such meetings, Landlord shall use commercially reasonable efforts to notify
Tenant of any potential delays in construction. Tenant’s representative shall
have the right to attend such meetings via conference call or other reasonably
agreed means.

1.5. Tenant Improvements. All Tenant Improvements shall be performed by
Landlord’s contractor, at Tenant’s sole cost and expense (subject to Landlord’s
obligations with respect to the TI Allowance) and in substantial accordance with
the Approved Plans (as defined below), the Lease and this Work Letter. To the
extent that the total projected cost of the Tenant Improvements (as projected by
Landlord) exceeds the TI Allowance (such excess, the “Excess TI Costs”), Tenant
shall pay the costs of the Tenant Improvements on a pari passu basis with
Landlord as such costs become due, in the proportion of Excess TI Costs payable
by Tenant to the TI Allowance payable by Landlord. If the cost of the Tenant
Improvements (as projected by Landlord) increases over Landlord’s initial
projection, then Landlord may notify Tenant and Tenant shall pay any additional
Excess TI Costs in the same way that Tenant pays such initial Excess TI Costs.
If Tenant fails to pay, or is late in paying, any sum due to Landlord under this
Work Letter, then Landlord shall have all of the rights and remedies set forth
in the Lease for nonpayment of Rent (including the right to interest and the
right to assess a late charge), and for purposes of any litigation instituted
with regard to such amounts the same shall be considered Rent. All material and
equipment furnished by Landlord or its contractors as the Tenant Improvements
shall be new or “like new,” and the Tenant Improvements shall be performed in a
first-class, workmanlike manner.

1.6. Landlord’s Work. Landlord shall perform Landlord’s Work at Landlord’s sole
cost and expense, which cost will not be reimbursable from the TI Allowance. Any
work to the Common Areas required by Applicable Laws as a result of Landlord’s
Work shall be considered Landlord’s Work and shall be undertaken at Landlord’s
sole cost and expense. Any work to the Common Areas required by Applicable Laws
as a result of the Tenant Improvements shall be considered Tenant Improvements
and shall be undertaken by Landlord and shall be paid for in accordance with
Section 4.5 of the Lease and this Work Letter.

2. Plans for Tenant Improvements.

2.1. Plans for Lab/Office Improvements. Landlord shall prepare final plans and
specifications for the Phase 1 Improvements and the Phase 2 Improvements
(excluding the Manufacturing Area and the Quality Control Lab) (collectively,
the “Lab/Office Improvements”) that are consistent with and are logical
evolutions of the plans attached hereto as Exhibit B-1-a. As soon as such final
plans and specifications for the Lab/Office Improvements (the “Lab/Office
Construction Plans”) are completed, Landlord shall deliver the same to Tenant
for Tenant’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. In a commercially reasonable manner after the execution
of the Lease, Landlord shall consult with Tenant and Landlord shall finalize the
Lab/Office Construction Plans. If the Lab/Office Construction Plans are
disapproved by Tenant, then Tenant shall notify Landlord in writing of its
reasonable objections to such Lab/Office Construction Plans, and the parties
shall confer and negotiate in good faith to reach agreement on the Lab/Office
Construction Plans. Promptly after the Lab/Office Construction Plans are
finalized, two (2) copies of the Lab/Office Construction Plans shall be
initialed and dated by Landlord and Tenant, and Landlord shall promptly submit
such Lab/Office Construction Plans to all appropriate Governmental Authorities
for approval. The Lab/Office Construction Plans so approved, and all change
orders specifically permitted by this Work Letter, are referred to herein as the
“Lab/Office Approved Plans.”

Page B-2

--------------------------------------------------------------------------------

 

2.2. Plans for Manufacturing Area Improvements.

(a) Landlord has prepared schematics covering the Phase 2 Improvements
applicable to the Manufacturing Area and the Quality Control Lab (collectively,
the “Manufacturing Area Improvements”) in conformity with the applicable
provisions of this Work Letter (the “Draft Manufacturing Area Schematic Plans”)
which are attached hereto as Exhibit B-1-c. The Draft Manufacturing Area
Schematic Plans contain sufficient information and detail to accurately describe
the proposed design to Tenant. Tenant shall notify Landlord in writing within
five (5) business days after receipt of the Draft Manufacturing Area Schematic
Plans whether Tenant approves or objects to the Draft Manufacturing Area
Schematic Plans and of the manner, if any, in which the Draft Manufacturing Area
Schematic Plans are unacceptable. Tenant’s failure to respond within such five
(5) business day period shall be deemed approval by Tenant. If Tenant reasonably
objects to the Draft Manufacturing Area Schematic Plans, then Landlord shall
revise the Draft Manufacturing Area Schematic Plans and cause Tenant’s
objections to be remedied in the revised Draft Manufacturing Area Schematic
Plans. Landlord shall then resubmit the revised Draft Manufacturing Area
Schematic Plans to Tenant for approval, such approval not to be unreasonably
withheld, conditioned or delayed. Tenant’s approval of or objection to revised
Draft Manufacturing Area Schematic Plans and Landlord’s correction of the same
shall be in accordance with this Section until Tenant has approved the Draft
Manufacturing Area Schematic Plans in writing or been deemed to have approved
them. The iteration of the Draft Manufacturing Area Schematic Plans that is
approved or deemed approved by Tenant without objection shall be referred to
herein as the “Approved Manufacturing Area Schematic Plans.” For each day after
the Execution Date that Tenant has not finally approved the Draft Manufacturing
Schematic Plans in writing, and notwithstanding anything in this Lease or Work
Letter to the contrary, then in addition to any additional delays in Substantial
Completion of the Phase 2 Improvements caused by Tenant, it shall be a
day-for-day delay by Tenant of the Estimated Phase 2 Delivery Date (i.e., the
date Substantial Completion of the Phase 2 Improvements would have occurred but
for such delay by Tenant).

(b) Landlord shall prepare final plans and specifications for the Manufacturing
Area Improvements that (a) are consistent with and are logical evolutions of the
Approved Manufacturing Area Schematic Plans and (b) incorporate any other
Tenant-requested (and Landlord-approved) Changes (as defined below). As soon as
such final plans and specifications for the Manufacturing Area Improvements (the
“Manufacturing Area Construction Plans”) are completed, Landlord shall deliver
the same to Tenant for Tenant’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed. If the Manufacturing Area
Construction Plans are disapproved by Tenant, then Tenant shall notify Landlord
in writing of its reasonable objections to such Manufacturing Area Construction
Plans, and the parties shall confer and negotiate in good faith to reach
agreement on the Manufacturing Area Construction Plans. Promptly after the
Manufacturing Area Construction Plans are finalized, two (2) copies of the
Manufacturing Area Construction Plans shall be initialed and dated by Landlord
and Tenant, and Landlord shall promptly submit such Manufacturing Area
Construction Plans to all appropriate Governmental Authorities for approval. The
Manufacturing Area Construction Plans so approved, and all change orders
specifically permitted by this Work Letter, are referred to herein as the
“Manufacturing Area Approved Plans”. As used in this Work Letter, the term
“Approved Plans” shall mean either the Lab/Office Approved Plans or the
Manufacturing Area Approved Plans, as the context requires.

2.3. Notwithstanding anything in the Lease or this Work Letter to the contrary,
Landlord shall only be responsible for constructing the Tenant Improvements in
accordance with the Approved Plans and shall not in any way be responsible for
ensuring that the Tenant Improvements satisfy the requirements of Governmental
Authorities (including, without limitation, the Food and Drug Administration)
regarding use of the Premises or any portion thereof as a “clean room” in
accordance with good manufacturing practices or for obtaining validation or
licensing from any such Governmental Authorities, the responsibility for which
shall be borne exclusively by Tenant.

Page B-3

--------------------------------------------------------------------------------

 

2.4. Changes to Plans. Any changes to the Lab/Office Construction Plans, the
Lab/Office Approved Plans, the Basis of Design, the URS, the Draft Manufacturing
Area Schematic Plans, the Approved Manufacturing Area Schematic Plans, the
Manufacturing Area Construction Plans or the Manufacturing Area Approved Plans
(each, a “Plan”) by Tenant (each, a “Tenant Change”), and any changes to the
Approved Plans by Landlord (each, a “Landlord Change”), shall be requested and
instituted in accordance with the provisions of this Article 2 and shall be
subject to the written approval of the non-requesting party in accordance with
this Work Letter. For purposes of clarity, any modification or change to the
Basis of Design, the URS, the Draft Manufacturing Area Schematic Plans, the
Approved Manufacturing Area Schematic Plans or the Manufacturing Area
Construction Plans initiated or requested by Landlord is expressly not a
Landlord Change and is not subject to this Section 2.4, and further, in
connection with any such modifications or changes, Landlord, in its reasonable
discretion, may extend the Estimated Phase 2 Delivery Date without liability to
Tenant. For purposes of Section 2.4(a) below, the term “Change” shall mean
either a Tenant Change or Landlord Change depending upon the party requesting
the Change.

(a) Change Request. Either Landlord or Tenant may request Changes by notifying
the other party thereof in writing in substantially the same form as the AIA
standard change order form (or, with respect to Tenant Changes to Plans that are
not Approved Plans, in any other form as Landlord may reasonably accept) (a
“Change Request”), which Change Request shall detail the nature and extent of
any requested Changes, including (a) the Change, (b) the party required to
perform the Change and (c) any modification of the applicable Plan necessitated
by the Change. The party requesting the Change shall be solely responsible for
the cost and expense of any necessary revisions to the applicable Plan and any
increases in the cost of the Tenant Improvements as a result of such Change. If
the requesting party is the Tenant, and if the Change results in a delay of the
Substantial Completion of either the Phase 1 Improvements or the Phase 2
Improvements after the Estimated Term Commencement Date, the Estimated Phase 1B
Delivery Date or the Estimated Phase 2 Delivery Date, as the case may be, and as
determined by Landlord, then, in accordance with Section 4.3 of the Lease, the
Term Commencement Date (with respect to Phase 1A), or the date of Substantial
Completion of the Phase 1B Improvements or the date of Substantial Completion of
the Phase 2 Improvements, as the case may be, shall be the date that such dates
would have occurred but for such delay, and Landlord shall have no obligation to
perform overtime work or take any other extraordinary measures in order reduce
or otherwise mitigate such delay. Change Requests shall be signed by the
requesting party’s Authorized Representative.

(b) If any Change requested by Tenant increases the cost of the Tenant
Improvements in excess of the costs reflected on the Approved Lab/Office Budget
or Approved Manufacturing Area Budget (as both terms are hereinafter defined),
then Tenant may apply any remaining TI Allowance to pay the cost of such Change,
but Tenant shall not have the right (and Landlord shall not be obligated) to
apply any of the Additional Amount to pay the cost of such Change. Change
Requests shall be signed by the requesting party’s Authorized Representative.

(c) Approval of Changes. All Change Requests shall be subject to the other
party’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. The non-requesting party shall have five (5)
business days after receipt of a Change Request to notify the requesting party
in writing of the non-requesting party’s decision either to approve or object to
the Change Request. The non-requesting party’s failure to respond within such
five (5) business day period shall be deemed approval by the non-requesting
party.

3. Requests for Consent. Except as otherwise provided in this Work Letter,
Tenant shall respond to all requests for consents, approvals or directions made
by Landlord pursuant to this Work Letter within five (5) days following Tenant’s
receipt of such request. Tenant’s failure to respond within such five (5) day
period shall be deemed approval by Tenant.

Page B-4

--------------------------------------------------------------------------------

 

4. TI Allowance.

4.1. Application of TI Allowance. If the entire TI Allowance is not applied
toward or reserved for the costs of the Tenant Improvements, then Tenant shall
not be entitled to a credit of such unused portion of the TI Allowance. If the
entire Excess TI Costs advanced by Tenant to Landlord are not applied toward the
costs of the Tenant Improvements, then Landlord shall promptly return such
excess to Tenant following completion of the Tenant Improvements.

5. Approval of Budgets for the Tenant Improvements.

5.1. Landlord and Tenant agree that the project budget for the Lab/Office
Improvements attached hereto as Exhibit B-3-a, which budget shall include a fee
for Landlord’s role in managing and reviewing the Tenant Improvements (the
“Approved Lab/Office Budget”), depicts the parties’ understanding of the
estimated cost to complete the Lab/Office Improvements.

5.2. Landlord and Tenant agree that the project budget with respect to the
Manufacturing Area Improvements attached hereto as Exhibit B-3-b (the
“Preliminary Manufacturing Area Budget”) is a preliminary budget for the
estimated cost of the Manufacturing Area Improvements based on the Basis of
Design and URS, which such Basis of Design and URS shall be superseded by the
Manufacturing Area Approved Plans. Upon the parties’ agreement of the
Manufacturing Area Approved Plans, the Preliminary Manufacturing Area Budget
will be revised accordingly, and upon the parties’ written agreement thereof,
such revised Preliminary Budget shall be the final approved budget (the
“Approved Manufacturing Area Budget”) for the cost of the Manufacturing Area
Improvements. Notwithstanding anything to the contrary set forth elsewhere in
this Work Letter or the Lease, Landlord shall not have any obligation to expend
any portion of the TI Allowance until Landlord and Tenant shall have approved in
writing the Approved Manufacturing Area Budget.

6. Miscellaneous.

6.1. Incorporation of Lease Provisions. Sections 40.6 through 40.19 of the Lease
are incorporated into this Work Letter by reference, and shall apply to this
Work Letter in the same way that they apply to the Lease.

6.2. General. Except as otherwise set forth in the Lease or this Work Letter,
this Work Letter shall not apply to improvements performed in any additional
premises added to the Premises at any time or from time to time, whether by any
options under the Lease or otherwise; or to any portion of the Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term, whether by any options under the Lease or otherwise, unless the Lease or
any amendment or supplement to the Lease expressly provides that such additional
premises are to be delivered to Tenant in the same condition as the initial
Premises.

6.3. Punch list. Within ten (10) days after the date of Substantial Completion
of the Tenant Improvements, Landlord's Authorized Representative and Tenant's
Authorized Representative shall inspect the Premises and identify “punch list”
items of the Tenant Improvements (i.e., minor defects or conditions in the
Tenant Improvements that do not materially and adversely interfere with Tenant's
use and occupancy of the Premises for the permitted use set forth in the Lease)
and jointly prepare a written list of such "punch list" items. Landlord shall
use commercially reasonable efforts to complete all "punch list" items within
thirty (30) days after such inspection, subject to Force Majeure or any delay
caused by the action or omission of Tenant, its employees, contractors or
representatives.

6.4. Warranties. To the extent assignable, Landlord will assign all warranties
obtained by Landlord in connection with the Tenant Improvements, including,
without limitation, any equipment for the Premises installed by Landlord;
provided, however, that, notwithstanding any such assignment, Landlord shall
also retain

Page B-5

--------------------------------------------------------------------------------

 

the right to enforce such warranties against the applicable contractor, at
Landlord’s sole option, and further provided that if any such warranties are not
assignable, then Landlord, upon written notice from Tenant, shall use
commercially reasonable efforts to enforce such non-assignable warranties. With
respect to those warranties that have been assigned to Tenant, upon Tenant’s
written request of Landlord and at Tenant’s sole cost and expense, Landlord
shall reasonably cooperate with Tenant in enforcing such warranties; provided,
however, that Landlord shall no have obligations under this sentence in
connection with any litigation between Tenant and the provider of such warranty.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

Page B-6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter as a
sealed Massachusetts instrument to be effective on the date first above written.

LANDLORD:

BMR-SIDNEY RESEARCH CAMPUS LLC,

a Delaware limited liability company

 

By:

 

/s/ William Kane

Name:

 

William Kane

Title:

 

Senior Vice President, Boston Market Lead

 

TENANT:

SERES THERAPEUTICS, INC.,

a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Page B-7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter as a
sealed Massachusetts instrument to be effective on the date first above written.

LANDLORD:

BMR-SIDNEY RESEARCH CAMPUS LLC,

a Delaware limited liability company

 

By:

 

 

Name:

 

 

Title:

 

 

 

TENANT:

SERES THERAPEUTICS, INC.,

a Delaware corporation

 

By:

 

/s/ Roger Pomerantz

Name:

 

Roger Pomerantz

Title:

 

President, CEO, Chairman

 

 

 

Page B-8

--------------------------------------------------------------------------------

 

EXHIBIT B-1-a

TENANT IMPROVEMENT PLANS FOR LAB/OFFICE IMPROVEMENTS

[SEE ATTACHED]

 

 

 

 

--------------------------------------------------------------------------------

 

ARCHITECTURAL BASIS OF DESIGN

 

[g2016031418155520712553.jpg]

 

Seres Therapeutics

200 Sidney Street

Cambridge, Massachusetts

[g2016031418155522212554.jpg]

 

 

R.E. Dinneen Architects & Planners, Inc.

22 October 2015

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

SECTION 1 –

Office Areas

Floors 1, 2 & 4

SECTION 2 –

Research Laboratories

Floors 1 & 2

SECTION 3 –

Tissue Culture Suite

Floor 2

SECTION 4 –

Animal Care Facility (Phase 2)

Floor 1

SECTION 5 –

Pilot Lab (Phase 2)

Floor 1

SECTION 6 –

Lab Support Spaces

SECTION 7 –

Basement Storage Areas

 

 

 



Page 2 of 11

--------------------------------------------------------------------------------

Seres Therapeutics

200 Sidney Street, Cambridge

Architectural Basis Of Design

REDAP Project No.15176.11

 

SECTION 1:

Office Areas

 

Reception Areas, Open Office Areas, Executive Offices, Private and Shared
Offices, Conference Rooms, Telephone Rooms, Break Room, Coffee Bars, and Copy
Areas.

FUNCTION:

Office Space.

ARCHITECTURAL:

 

Flooring:

Carpet tile for direct-glue installation; installed budget at $40.00 SY at 4th
floor only; installed budget at $35.00 SY at the balance of the spaces.
Porcelain tile, by Landlord, at 4th Floor Elevator Lobby.

 

Solid Vinyl Wood Plank at Break Room and Coffee Bars.

 

Wall Base to be 4” high straight at carpet areas, cove at vinyl plank.

Wall Finish:

Tenant Standard eggshell finish, latex paint – Benjamin Moore base wall paint
plus 6 accent colors.

Ceiling Height/Finish:

9’-6” AFF @ Floors 1 & 2; 8’-6” @ Floor 4 (coordinate with existing
mechanicals); 2’x2’ tegular acoustical tile (white) Armstrong ‘Ultima’ 1912 with
1/8” reveal Silhouette 9/16” Slot-bolt grid (white or clear anodized); GWB
ceiling soffits with smooth finish on metal stud system at various heights.

Door/Frame/Hardware:

Glass entrance doors and sidelights shall match building standard: 7’-8” high
frameless glass, full height sidelights, and single glass door hardware, with
mag locks and motion sensor release.

 

Fourth floor Seminar Room and Board Room shall be 7’-0” high tempered glass
doors with 18” transom, recessed closer, pivot hinges and 8’-6” frameless glass
sidelites. Break Room doors shall be 7’-0” high tempered glass doors with 18”
transom, and Dorma sliding door hardware, with 8’-6” frameless glass sidelites.

 

Add Alternate: DIRTT aluminum framed glazing system, 8’-6” tall, with 36”
acoustically sealed swing doors at the Seminar and Board Rooms and acoustically
sealed sliding doors at the Break Room.

 

All Small Conference Room, Private and Shared Office and Telephone Room doors
shall be 8’-0” solid core wood with hickory stained oak veneer, full-glass lite
and hollow metal frames. Butt-glazed sidelites at Medium (and above) Conference
Rooms and Executive offices.

 

Film Allowance Required for full height glazing sidelites and glass doors.

Millwork:

Fourth Floor Elevator Lobby reception workstation shall be solid surface counter
and wood veneer plywood, and stainless steel column enclosure

 

Copy Room cabinets to be premium plastic laminate base and wall units with
laminate countertop.

Page 3 of 11

--------------------------------------------------------------------------------

Seres Therapeutics

200 Sidney Street, Cambridge

Architectural Basis Of Design

REDAP Project No.15176.11

 

 

Coffee Bar cabinets to be premium plastic laminate base and wall units with 26”
tall plastic laminate backsplash; Break Room cabinets to be premium plastic
laminate base and wall units with solid surface countertops and glass tile
backsplash.

Equipment:

Operable partition by Hufcor with marker board and end glass panels. STC panel
rating shall be 50; glass rating shall be 45.

 

4’ x 6’ glass marker boards at Conference Rooms; (2) 4 x 4 glass marker boards
at Board Room; 4 x 4 Porcelain enamel steel marker boards at Private Offices

 

Tenant furnished / contractor installed appliances: two (2) french door
refrigerators, two (2) built-in microwave ovens and dishwasher at Break Room;
one (1) french door refrigerator and one (1) built-in microwave at Coffee Bars.

 

Flat screen TVs (in Boardroom, Seminar Room and Medium Conference Rooms, and A/V
components shall be by Tenant.

Window Treatment:

Building Standard window treatment, consisting of horizontal mini-blinds, are to
be installed at all perimeter windows. Supplemental window treatment for room
darkening or aesthetic value are to be provided by Tenant for installation by
contractor.

 

 

 



Page 4 of 11

--------------------------------------------------------------------------------

Seres Therapeutics

200 Sidney Street, Cambridge

Architectural Basis Of Design

REDAP Project No.15176.11

 

SECTION 2

Research Laboratories

 

R & D Lab, Bioprocessing-Fermentation Lab, Pathogen Lab, Molecular Technologies
Suites, and Bioprocessing Formulations.

FUNCTION:

General laboratory environment.

ARCHITECTURAL:

 

Flooring:

Vinyl Composition Tile (VCT) shall be Mannington Commercial “Progressions”, in a
4-color pattern; with 4” coved Wall Base.

Wall Finish:

Tenant Standard eggshell finish, latex paint – Benjamin Moore base wall paint
plus 1 accent color.

Ceiling Height/Finish:

9’-6” AFF (coordinate with existing mechanicals); 2’-0” x 4’-0” x 3/4” mineral
fiber, square edged, Armstrong Ultima 1913; and 15/16” Armstrong Prelude XL.

Door/Frame/Hardware:

Doors – painted metal; building standard paint grade doors at common corridor:

 

3’-0” x 7’-0” no-lite (Scope Rooms);

3’-0” x 7’-0”, half-lite (2nd Floor Shared Equipment, & secondary doors at
Molecular Technology Suite and Tissue Culture Suite);

 

Pair Doors: 3’-0” x 7’-0” & 1’-0” x 7’-0”, no lite (all common corridor Lab
doors);

 

Pair Doors: 3’-0” x 7’-0” & 1’-0” x 7’-0”, half-lite in active leaf (balance of
Lab doors).

 

Frames – Hollow metal, alkyd enamel paint finish.

 

Hardware – Sargent 10 Line Cylindrical Lockset, B Lever Design with L Rose
Design, both in finish 626 “satin chromium plated”; Hinge – Stanley standard
weight ball bearing FBB179 ANSI A8112, 4-1/2” x 4-1/2” steel; Floor/Wall stop –
Rockwood in satin 441/406-8 chrome finish. Closers, flush bolts, armor plate,
silencers.

Casework:

Fixed Casework at all sink units: metal case with metal cabinet/drawer fronts
and 1” epoxy tops; metal utility chase with removable panel.

 

Modular Table Benches shall be painted, welded steel frame, with tubular steel
uprights supporting phenolic re-agent shelving and electrical plug strip,
suspended metal cabinet or drawer units (1 p/table, 50% distribution), and 1”
thick epoxy top.

 

Wall shelving shall be phenolic on painted metal brackets and standards.

EQUIPMENT:

 

 

Lab equipment, floor and bench mounted, per Equipment Matrix, by Tenant;

 

Two existing fume hoods shall be repaired, electrostatically painted, and
re-used on Floor 1. One existing fume hood shall be repaired, electrostatically
painted, and relocated on Floor 2.

 

 

 



Page 5 of 11

--------------------------------------------------------------------------------

Seres Therapeutics

200 Sidney Street, Cambridge

Architectural Basis Of Design

REDAP Project No.15176.11

 

SECTION 3

Tissue Culture Suite

 

Immunology Lab, Tissue Culture 1, Tissue Culture 2, Equipment Room

FUNCTION:

Tissue Culture laboratory environment.

ARCHITECTURAL:

 

Flooring:

Sheet vinyl flooring, welded seams, with integral flash cove base.

Wall Finish:

Tenant Standard eggshell finish, latex paint – Benjamin Moore base wall paint.

Ceiling Height/Finish:

Tenant Standard: 9’-6” AFF; 2’-0” x 4’-0” x 1/2” USG “ClimaPlus” vinyl faced
sheetrock, square edged tile (white), and USG Donn DXLA 15/16” aluminum capped
exposed tee grid system (white).

Door/Frame/Hardware:

See previous.

Casework:

See previous.

EQUIPMENT:

Emergency Eyewash/Shower units, per plan.

 

Lab equipment, floor and bench mounted per equipment matrix, by Tenant.

 

 

 



Page 6 of 11

--------------------------------------------------------------------------------

Seres Therapeutics

200 Sidney Street, Cambridge

Architectural Basis Of Design

REDAP Project No.15176.11

 

SECTION 4

Animal Care Facility

 

 

 



Page 7 of 11

--------------------------------------------------------------------------------

Seres Therapeutics

200 Sidney Street, Cambridge

Architectural Basis Of Design

REDAP Project No.15176.11

 

SECTION 5

Pilot Plant

 

 

 



Page 8 of 11

--------------------------------------------------------------------------------

Seres Therapeutics

200 Sidney Street, Cambridge

Architectural Basis Of Design

REDAP Project No.15176.11

 

SECTION 6

Lab Support Spaces

 

Glass Wash Room, Cryo Storage Service Corridors, Janitor’s Closets, and
Receiving Area (including Offices, Sampling, Shipping Prep, and Caged Storage
Areas).

ARCHITECTURAL:

 

Flooring:

VCT Composition Tile (VCT) shall be Mannington Commercial “Progressions”, in a
4-color pattern with 4” coved Wall Base.

 

Epoxy Dur-A-Quartz flooring, abrasion resistant, with integral flash cove base
at Glass Wash.

Wall Finish:

Tenant Standard eggshell finish, latex paint – Benjamin Moore base wall paint.

 

Acrylic epoxy paint on moisture and mildew resistant, insulated GWB
construction. Perimeter demising walls to have moisture barrier.

Ceiling Height/Finish:

9’-6” AFF; 2’-0” x 4’-0” x 3/4” mineral fiber, square edged, Armstrong Ultima
1913; and 15/16” Armstrong Prelude XL; insert TC ceiling at Glass Wash.

Door/Frame/Hardware:

Doors – solid core wood with clear finish, maple face veneers;

 

3’0” x 7’-0”, no lite at Janitor’s closets;

 

3’-0” x 7’-0”, with half-lite at Offices;

 

Pair Doors –

3’-0” x 7’-0” and 1’-0” x 7’-0” no lite, at common corridor;

 

 

3’-0” x 7’-0” and 1’-0” x 7’-0” with half-lite at Sampling, Shipping Prep and
Glass Wash.

 

Caging with 4’-0” sliding doors at Quarantine, Reject Material and General
Storage.

 

Frames – Hollow metal, alkyd enamel paint finish.

 

Hardware – Sargent 10 Line Cylindrical Lockset, B Lever Design with L Rose
Design, both in finish 626 “satin chromium plated”; Hinge – Stanley standard
weight ball bearing FBB179 ANSI A8112, 4-1/2” x 4-1/2” steel; Floor/Wall stop –
Rockwood in satin 441/406-8 chrome finish. Closers, flush bolts, armor plate,
silencers.

Casework:

Stainless steel sink assembly at Glass Wash, Type 304; 1 5/8” diameter; tube
legs with bullet leveling feet; 1” diameter support bars at rear and sides; 24”
x 18” integral sink with marine edge; 6” integral backsplash.

 

Modular Tables at Receiving/Shipping, per previous.

EQUIPMENT:

Two (2) Steam Autoclaves, Full Height Glass Wash and undercounter Glass Wash at
Glass Wash Room.

 

 

 



Page 9 of 11

--------------------------------------------------------------------------------

Seres Therapeutics

200 Sidney Street, Cambridge

Architectural Basis Of Design

REDAP Project No.15176.11

 

SECTION 7

Basement Storage Areas

ARCHITECTURAL:

 

Flooring:

N/A

Wall Finish:

Caging System: varied heights due to existing pipe, conduit and beam
obstructions.

Ceiling Height/Finish:

N/A

Door/Frame/Hardware:

Caging with 4’-0” sliding doors at Quarantine, Reject Material and General
Storage.

EQUIPMENT:

Power and Data Drops in support of Server Racks (by Tenant), refrigerator,
freezers and mechanical equipment.

 

 

 

Page 10 of 11

--------------------------------------------------------------------------------

200 Sidney Street

Cambridge MA

Basis of Design

October 14, 2015

 

Seres Therapeutics

Tenant Improvement

 

200 Sidney Street

Cambridge, MA

 

Office/Lab/ACF

Basis of Design

Draft 10.08.2015

 

October 14, 2015

 

Prepared By:

 

[g2016031418155541012555.jpg]

 

Lexington, MA | Cambridge, MA | Atlanta, GA | Washington, DC

24 Hartwell Avenue, Third Floor | Lexington, MA 02421

781-372-3000

 

 

 

Page 8 of 8

AHA Consulting Engineers, Inc.

--------------------------------------------------------------------------------

200 Sidney Street

Cambridge MA

Basis of Design

October 14, 2015

 

Based on 8th Edition, Massachusetts Building Code

Fire Protection

The building is provided with an existing automatic wet-pipe sprinkler
protection and automatic wet standpipes in accordance with 780CMR, and NFPA
13.  An existing fire pump serves the standpipe and sprinkler systems for the
building.

The system design shall include the tenant area coverage shall have concealed
sprinkler heads.

Fire Protection design shall be based upon the following NFPA 13 criteria:

Procedure Rooms and Holding Rooms (without fume hoods), hallways, holding,
gowning and cage prep: Light Hazard

Procedure rooms and Holding Rooms (with fume hoods), storage rooms, and
receiving rooms:   Ordinary Hazard Group 1

Automatic sprinkler systems in areas of Light Hazard Occupancy are designed with
a minimum design density of .10 GPM per square foot over the hydraulically most
remote 1500 square feet.  Maximum protection area per sprinkler head shall be
225 square feet for upright and pendent sprinkler heads.  Hose allowance shall
be 100 GPM.  

Automatic sprinkler systems in areas of Ordinary Hazard Group I Occupancy are
designed with a minimum design density of .15 GPM per square foot over the
hydraulically most remote 1500 square feet.  Maximum protection area per
sprinkler head shall be 130 square feet for upright and pendent sprinkler heads.
Hose allowance shall be 250 GPM.

No specialty fire suppression systems are provided

Plumbing

RO, potable and non-potable water (hot & cold, vacuum, compressed air, and
tempered water systems shall be provided by the base building. Tenant shall
connect to existing distribution without tenant space and re-route distribution
piping to suit new lab areas, lab benches, hoods and ceiling panels per the
equipment matrix.

The existing dual stage pH neutralization system shall be as currently provided
by the base building with existing risers. Tenant shall route new distribution
piping to existing risers and connect with a sample testing trap configuration
prior to connection to risers.

Tenant shall be responsible for specialty gas systems (N2, CO2, etc) with
distribution piping routed to locations indicated in the equipment matrix.
Specialty gas vendor shall provide tanks. Manifolds will part of the
distribution system.

Page 2 of 8

AHA Consulting Engineers, Inc.

--------------------------------------------------------------------------------

200 Sidney Street

Cambridge MA

Basis of Design

October 14, 2015

 

Office area kitchenette will have domestic cold water, waste and vent connected
to existing building services.  Hot water will be generated by a point of use
heater below the sink or above ceiling depending on whether a dishwasher is
provided in space.

Non-potable hot water is generated by base building duplex gas fired water
heaters located in the penthouse mechanical room and shall serve all laboratory
sinks and equipment throughout the tenant space.

Floor drains shall be provided at all new equipment requiring drains such as ice
makers, glass washers, autoclaves, steam generators, etc.  

RO shall be piped to the humidification units serving the ACF Area. All new RO
piping shall be installed in a continuous loop, with no dead legs. Piping shall
match existing polypropylene material, shall be joined utilizing socket weld
joints, and shall be continuously supported to ensure no trapped sections of
piping. All piping shall be installed with a positive pitch to allow all section
to drain back to risers or sink outlets.

ACF sinks in the receiving and gowning rooms shall be piped to the building
sanitary drainage & vent system, sinks in procedure room’s connection to the lab
waste/vent system with a sampling port.

Cage wash and autoclave equipment shall have self-contained electric steam
generators with cool down tanks. A separate cold water connection with connected
temperature sensor in the floor drain trap shall be provided to protect against
cool down system failure, and to prevent the discharge of water in excess of 140
degrees F into the plumbing drainage system in accordance with the MA State
Plumbing Code.

HVAC

Equipment from the base building is sized to adequately maintain a cooling
temperature within the Tenant areas of an inside condition of 75ºF, dry bulb at
50% relative humidity; with outside condition of 91ºF dry bulb and 74ºF wet bulb
during summer and 72ºF dry bulb inside at zero degree dry bulb outside during
the winter.

The allowance for occupancy density for air conditioning design is one (1)
person for 400 square feet of lab and one (1) person for 200 square feet of
office.

Air flow from the base building system for the lab area is a variable air volume
system with supply and exhaust air capacity at a rate of 2 CFM/SF.

Air flow from the base building system for the office area is a variable air
volume, with a plenum return system with a capacity of 1.25 CFM/SF.

Hot water shall be piped to all variable air volume units from the base building
distribution system.

Variable air terminal unit shall serve the IT/Data Room.

Page 3 of 8

AHA Consulting Engineers, Inc.

--------------------------------------------------------------------------------

200 Sidney Street

Cambridge MA

Basis of Design

October 14, 2015

 

The main server room will have a split system air conditioning unit on generator
power to operate under normal and generator conditions. The air cooled
condensing unit will be located toward the loading dock area.

Existing cold rooms shall be storage only, and will not require any additional
ventilation.

BSC’s which are 60% exhausted will be ducted into the general exhaust system
thru a constant flow terminal unit. BSC’s which are 100% exhausted will ducted
to the general exhaust system thru a booster fan and constant flow terminal
unit. The BSC’s which are 100% exhausted will be combined where possible on a
single booster fan.

Six foot fume hoods shall be constant type rated at 100 FPM face velocity at 18
inch sash height opening (785 CFM/hood).

ACF Area shall be designated for 72°± 2° dry bulb, 40% (winter) to 55% (summer)
RH range in the holding rooms and 72°± 2° dry bulb, 25% (winter) to 55% (summer)
RH in the remaining rooms. Constant flow terminal units shall be connected to
the base building supply air system with an independent tenant exhaust air
system with dual fans. Each fan will be rated for 55% capacity of the total
system, with both fans operating during normal and generator power conditions.

 

·

Procedure rooms with and without hoods shall have a minimum of 10 air changes
per hour.

 

·

Holding rooms with and without hoods shall a minimum of 15 air changes per hour.

 

·

All other rooms and corridors will be balanced to maintain pressure
relationships per air flow diagram.

A 5 ton split system air conditioning unit with 20 KW electric heating coil
shall be cross connected into the ACF Area ductwork distribution system with
dampers to provide stand – by conditions for the holding rooms only. Air
handling unit shall be located in the basement and connected to an intake plenum
with refrigerant piping connecting the air cooled condensing unit located on
grade. The heating and cooling functions will not operate at the same time and
will be control by the average temperature in the holding rooms.

Primary electric in line humidifier shall be installed to serve the entire ACF.
Humidifiers shall be stainless steel and served from the RO system. Primary
humidifier shall be controlled from a common exhaust duct from the ACF.
Secondary humidifiers shall be install to serve each holding room and controlled
from wall mounted humidistats. Humidifiers are not operational during normal
power outage.

Conference room shall be on independent zones. Open offices and closed offices
shall be grouped in areas per the HVAC zoning plan.

Page 4 of 8

AHA Consulting Engineers, Inc.

--------------------------------------------------------------------------------

200 Sidney Street

Cambridge MA

Basis of Design

October 14, 2015

 

Automatic Temperature Control system shall be an extension of the base building
system. The following requirements shall be incorporated into the control of
Seres Therapeutics systems for proper operation and energy savings:

 

·

Under normal power all air and water valves shall modulate to maintain set point
temperature.

 

·

In occupied mode the lab and office air valves shall modulate between maximum
and minimum set points.

 

·

In un-occupied mode, the lab valve will reset minimum to 4 air changes and the
office air valves will close. Terminal units shall cycle to maintain night set
back temperatures.

 

·

The ACF control will not change under any condition.

 

·

On generator power all supply and exhaust air valves in the office and lab shall
fail closed, except the fume hood air valves which shall remain operational. In
the ACF the supply valve shall fail closed, the exhaust valve shall remain
operational, and the cross over dampers shall switch operation to allow for the
backup system/sequence to function, serving the one holding room.

Electrical

Lighting Requirements:

In general, lighting will be provided in all spaces. New fixtures will be as
proposed by the architect and lighting designer as required to meet space
lighting requirements as proposed below.

 

·

Office Areas: 30-40 foot candles.

 

·

Laboratory Areas: 60-75 foot candles.

 

·

Lab Support Areas: 50 foot candles.

Lighting controls will be provided in all spaces as required to meet the current
energy code.

 

·

Open office areas controlled via occupancy sensors with separate controls for
lighting in daylight zones, (as defined as 15’ from exterior glazing) manual
override switch stations and light reduction controls.

 

·

Enclosed office controlled via local occupancy sensors with integral or separate
manual on override switch stations.

Page 5 of 8

AHA Consulting Engineers, Inc.

--------------------------------------------------------------------------------

200 Sidney Street

Cambridge MA

Basis of Design

October 14, 2015

 

 

·

Laboratory areas controlled via programmable microprocessor based lighting
control system with separate controls for lighting in daylight zones, (as
defined as 15’ from exterior glazing) manual override switch stations and light
reduction controls. 

Power Requirements:

In general, power will be provided as required to meet the program requirements
and as dictated by the equipment and utility matrix and associated equipment cut
information.

Office Areas:

 

·

Provide duplex receptacles and a single tele/data outlet per enclosed office.
Open office furniture shall be fed from a multi-wire, 4-circuit feed. Conference
and multipurpose areas will have additional power for equipment and in floor
locations as required by owner’s telecommunications and audio/video programming.

Laboratory Areas:

 

·

Bench/Casework; provide surface raceway with 20-ampere, 120-volt duplex
receptacles mounted 18 inches on center to match existing equipment. Two (2) 20
Amp circuits per bench. Fume Hoods provide (2) dedicated 20 ampere, 120 volt
circuits. Where shown on plans, overhead ceiling utility panels will provide
power to free standing equipment and bench areas. Provide tel/data and alarm
point box/raceway as required by equipment matrix.

Lab Support Areas:

 

·

Provide dedicated duplex receptacles along perimeter walls and 208-volt
receptacles as required by equipment matrix. Provide tel/data box/raceway per
equipment matrix.

Other requirements:

 

·

Security System – new power locations as required by security system component
layouts. (Security system by owner)

 

·

Telephone/Data rooms – new power locations as required by system component
layouts. (Tel/Data system by owner)

Power check metering:

 

·

Electronic check metering equipment furnished by tenant to monitor tenant power
usage.

Standby Power and Generators:

An existing diesel fired generator currently supplies power to tenant lab
systems equipment, mechanical equipment and areas throughout the building.
Existing

Page 6 of 8

AHA Consulting Engineers, Inc.

--------------------------------------------------------------------------------

200 Sidney Street

Cambridge MA

Basis of Design

October 14, 2015

 

distribution will be modified to serve tenant. Branch circuits will be modified
to accommodate the following standby power loads:

 

Office Area:

None

Laboratory Areas:

As required by equipment matrix

Vivarium:

See section below.

Data Room:

As determined by owner.

Mechanical Systems:

Selected ACF Systems and HVAC Controls

 

Vivarium:

The vivarium Electrical system will be served by the modified normal and
optional stand-by power distribution in the building.  

Lighting Controls:

 

·

Holding rooms shall have a local electronic programmable timer switch for
day/night settings (adjustable with DST functionality built in) located outside
the door of each holding room.

 

o

Animal lighting system shall provide 10-30 FC utilizing full spectrum
fluorescent or LED sealed and gasketed fixtures. Holding room lights shall be
dimmable locally within each holding room and have a local override located
outside the door of each holding room.

 

·

Procedure Rooms and remaining areas: Full spectrum fluorescent or LED lighting
system shall be controlled via programmable microprocessor based lighting
control system. Lighting system shall provide 50-75 FC.

 

·

Other Spaces: Lighting controls to meet the local energy Code Chapter 13
requirements. Lighting will be provided utilizing 1’x4’, 2’x2’ and 2’x4’ lensed
fluorescent fixtures to provide sufficient lighting levels.

Power:

 

·

Bench/Casework and equipment power will be provided as required in the equipment
and utility matrix. Tel/data and alarm point locations will be provided as
required in the equipment and utility matrix.

Page 7 of 8

AHA Consulting Engineers, Inc.

--------------------------------------------------------------------------------

200 Sidney Street

Cambridge MA

Basis of Design

October 14, 2015

 

Standby Power:

 

·

Holding Rooms: Lighting will be provided on optional standby power. Each animal
holding rack shall be provided with duplex receptacle on the existing optional
standby power. In addition, optional standby power will be provided as required
in the equipment and utility matrix.

 

·

HVAC Systems as required

Fire Alarm

Base building fire alarm system shall be fully addressable and expansion
capabilities, Tenant shall expand from the base building system and shall be
limited to the renovation area.

ACF fire alarm devices shall be low frequency sounder type with separate strobe
devices.

Communications

Locations for wireless networking will be provided per the tenant’s direction.

Conduits exist to the 1st, 2nd, and 4th floors for tenant communications vendor
to install wiring, devices and terminations.  

Box and conduit for security devices will be provided at access points as
indicated by the architect.  

\\aha-engineers.com\ahalexcam\Projects\2015-Boston-Cam-Rep\M0315-010.30\Correspondence\Scope
of Work\Seres OLA at 200 Sidney BOD 10.14.15.doc

 

 

 

Page 8 of 8

AHA Consulting Engineers, Inc.

--------------------------------------------------------------------------------

 

[g2016031418155717812556.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155722512557.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155725712558.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155728812559.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155731912560.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155736612561.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155739712562.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155742812563.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155747512564.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155752212565.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155755312566.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155760012567.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155763212568.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155766312569.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155769412570.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155774112571.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155778812572.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155783512573.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155788212574.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155791312575.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155794412576.jpg]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418155797512577.jpg]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B-1-b

BASIS OF DESIGN AND URS FOR MANUFACTURING AREA IMPROVEMENTS

[SEE ATTACHED]

 

 

 

 

--------------------------------------------------------------------------------

200 Sidney Street

Cambridge MA   

Basis of Design

November 2, 2015 

 

Seres Therapeutics

Tenant Improvement

 

200 Sidney Street

Cambridge, MA

 

Phase II

Basis of Design

November 2, 2015

Prepared By:

[g2016031418155806912578.jpg]

Lexington, MA | Cambridge, MA | Atlanta, GA | Washington, DC

24 Hartwell Avenue, Third Floor | Lexington, MA 02421

781‐372‐3000

 

Page 1 of 12

AHA Consulting Engineers, Inc.

--------------------------------------------------------------------------------

200 Sidney Street

Cambridge MA   

Basis of Design

November 2, 2015 

 

Based on 8th Edition, Massachusetts Building Code

Fire Protection

The building is provided with an existing automatic wet‐pipe sprinkler
protection and automatic wet standpipes in accordance with 780CMR, and NFPA 13.
An existing fire pump serves the standpipe and sprinkler systems for the
building.

The system design shall include the tenant area coverage shall have concealed
sprinkler heads.

Fire Protection design shall be based upon the following NFPA 13 criteria:

Procedure Rooms and Holding Rooms (without fume hoods), hallways, holding,
gowning and cage prep: Light Hazard

Procedure rooms and Holding Rooms (with fume hoods), storage rooms, and
receiving rooms:   Ordinary Hazard Group 1

Automatic sprinkler systems in areas of Light Hazard Occupancy are designed with
a minimum design density of .10 GPM per square foot over the hydraulically most
remote 1500 square feet.  Maximum protection area per sprinkler head shall be
225 square feet for upright and pendent sprinkler heads.  Hose allowance shall
be 100 GPM.  

Automatic sprinkler systems in areas of Ordinary Hazard Group I Occupancy are
designed with a minimum design density of .15 GPM per square foot over the
hydraulically most remote 1500 square feet.  Maximum protection area per
sprinkler head shall be 130 square feet for upright and pendent sprinkler heads.
Hose allowance shall be 250 GPM.

No specialty fire suppression systems are provided

Plumbing

RO, potable and non‐potable water (hot & cold, vacuum, compressed air, and
tempered water systems shall be provided by the base building. Tenant shall
connect to existing distribution without tenant space and re‐route distribution
piping to suit new lab areas, lab benches, hoods and ceiling panels per the
equipment matrix (dated 10.29.2015) and Architectural equipment plans.

The existing dual stage pH neutralization system shall be as currently provided
by the base building with existing risers. Tenant shall route new distribution
piping to existing risers and connect with a sample testing trap configuration
prior to connection to risers.

Tenant shall be responsible for specialty gas systems (N2, CO2, O2, SG, MA, etc)
with distribution piping routed to locations indicated in the equipment matrix
(dated 10.29.2015) and Architectural equipment plans. Specialty gas vendor shall
provide tanks. Manifolds will part of the distribution system.

 

Page 2 of 12

AHA Consulting Engineers, Inc.

--------------------------------------------------------------------------------

200 Sidney Street

Cambridge MA   

Basis of Design

November 2, 2015 

 

It is our understanding that the special gas as required by the tenant shall
contain a minimum of 10% Hydrogen. Per discussion with the owners
representative, there will be no requirement for flammable gas cabinets.
Flammable gas detection sensors and alarms shall be provided within the
cylinder/manifold room. Alarm shall be local with dry contacts for connection to
BMS.

All cylinder gases shall be distributed in oxygen grade, bagged and capped
copper tubing. All tubing shall be brazed utilizing a continuous nitrogen purge.
All flammable gases shall be installed in type 316 stainless steel tubing, and
shall be joined utilizing Swagelok type fittings and valves.

Office area kitchenette will have domestic cold water, waste and vent connected
to existing building services.  Hot water will be generated by a point of use
heater below the sink or above ceiling depending on whether a dishwasher is
provided in space.

Non-potable hot water is generated by base building duplex gas fired water
heaters located in the penthouse mechanical room and shall serve all laboratory
sinks and equipment throughout the tenant space.

Floor drains shall be provided at all new equipment requiring drains such as ice
makers, glass washers, autoclaves, steam generators, etc.  

Glass wash and autoclave equipment shall have self‐contained electric steam
generators with cool down tanks. A separate cold water connection with connected
temperature sensor in the floor drain trap shall be provided to protect against
cool down system failure, and to prevent the discharge of water in excess of 140
degrees F into the plumbing drainage system in accordance with the Commonwealth
of Massachusetts Uniform Plumbing Code.

RO shall be piped to the humidification units serving the ACF Area. All new RO
piping shall be installed in a continuous loop, with no dead legs. Piping shall
match existing polypropylene material, shall be joined utilizing socket weld
joints, and shall be continuously supported to ensure no trapped sections of
piping. All piping shall be installed with a positive pitch to allow all section
to drain back to risers or sink outlets.

ACF sinks in the receiving and gowning rooms shall be piped to the building
sanitary drainage & vent system, sinks in procedure rooms connection to the lab
waste/vent system with a sampling port.

Pilot plant design shall follow the latest Seres User/Design Requirements signed
off on October 26, 2015. Pilot plant shall consist of the following equipment
and systems.

 

·

A new USP grade pure water distribution skid shall be located within the
basement mechanical space located below the Pilot Lab. Piping shall be
distributed in a continuous loop to all points of use as indicated in the system
matrix. All piping shall be run in interior and exterior electro polished type
316 stainless steel. All SS piping shall be orbitally welded, and fully
passivated prior to being put into use. All drops to equipment shall terminate
with a zero static valve. All connections at drops shall utilize stainless steel
sanitary fittings (tri‐clover).

 

Page 3 of 12

AHA Consulting Engineers, Inc.

--------------------------------------------------------------------------------

200 Sidney Street

Cambridge MA   

Basis of Design

November 2, 2015 

 

 

·

A new RO generating skid shall be located in the basement. This system shall be
dedicated to the HVAC humidification requirements within the Pilot Lab. Flow
rates shall be confirmed pending final HVAC design.  

 

·

A new RO reject reclamation system shall be provided to collect all rejected RO
water from both the pure water skid and the RO skid. The water shall be treated
per MA Plumbing Board requirements (UV filtration.) Piping shall be extended up
to the penthouse where it shall connect to the existing cooling tower make‐up
connection.

 

·

New piping within the Pilot lab shall be provided to all fixtures and outlets as
described in the building matrix as well as the signed off URS document. NCW,
NHW, TW, Vacuum, & CA shall extend from the existing building service mains to
all sinks, safety stations, Autoclaves, BSC’s, etc within the lab space.  

 

·

New specialty gas piping consisting of Instrument Air, Nitrogen, Oxygen, &
Special Gas (10% Hydrogen) shall be distributed locally from cylinder manifolds
located in the gas storage room. All tubing shall be oxygen grade, bagged and
capped, brazed copper as described above. Special gas shall run in polished type
316 stainless steel tubing, and shall be joined utilizing Swagelok style
fittings.  

 

·

All drops within the Pilot Lab clean rooms shall transition to type 316
stainless steel tubing, and shall run exposed on the walls utilizing clean room
style mounting hardware. Outlets shall utilize Swagelok diaphragm style shut
offs. Final connections and regulators shall be provided by the end user.

HVAC

Equipment from the base building is sized to adequately maintain a cooling
temperature within the Tenant areas of an inside condition of 75ºF, dry bulb at
50% relative humidity; with outside condition of 91ºF dry bulb and 74ºF wet bulb
during summer and 72ºF dry bulb inside at zero degree dry bulb outside during
the winter.

The allowance for occupancy density for air conditioning design is one (1)
person for 400 square feet of lab and one (1) person for 200 square feet of
office.

Air flow from the base building system for the lab area is a variable air volume
system with supply and exhaust air capacity at a rate of 2 CFM/SF.  

Air flow from the base building system for the office area is a variable air
volume, with a plenum return system with a capacity of 1.25 CFM/SF.

Hot water shall be piped to all variable air volume units from the base building
distribution system.

Variable air terminal unit shall serve the IT/Data Room.

 

Page 4 of 12

AHA Consulting Engineers, Inc.

--------------------------------------------------------------------------------

200 Sidney Street

Cambridge MA   

Basis of Design

November 2, 2015 

 

Cold rooms shall be storage only, no ventilation is required.

Six foot fume hoods in Biology West and Tissue Culture shall be constant type
rated at 100 FPM face velocity at 18 inch sash height opening (785 CFM/hood).

All 100C% exhausted BSC’s will be ducted to the general exhaust system thru an
exhaust VAV.

All equipment exhaust connections shall be per the latest equipment matrix sent
on October 29, 2015.

ACF Area shall be designated for 72°± 2° dry bulb, 40% (winter) to 55% (summer)
RH range in the holding rooms and 72°± 2° dry bulb, 25% (winter) to 55% (summer)
RH in the remaining rooms. Constant flow terminal units shall be connected to
the base building supply air system with an independent tenant exhaust air
system with dual fans. Each fan will be rated for 55% capacity of the total
system, with both fans operating during normal and generator power conditions.

 

·

Procedure rooms with and without hoods shall have a minimum of 10 air changes
per hour.

 

·

Holding rooms with and without hoods shall a minimum of 15 air changes per hour.

 

·

All other rooms and corridors will be balanced to maintain pressure
relationships per air flow diagram.

A 5 ton split system air conditioning unit with 20 KW electric heating coil
shall be cross connected into the ACF Area ductwork distribution system with
dampers to provide stand – by conditions for the holding rooms only. Air
handling unit shall be located in the basement and connected to an intake plenum
with refrigerant piping connecting the air cooled condensing unit located on
grade. The heating and cooling functions will not operate at the same time and
will be control by the average temperature in the holding rooms.

Air cooled condensing unit for the ACF shall be located on the roof.

Primary electric in line humidifier shall be installed to serve the entire ACF.
Humidifiers shall be stainless steel and served from the RO system. Primary
humidifier shall be controlled from a common exhaust duct from the ACF.
Secondary humidifiers shall be install to serve each holding room and controlled
from wall mounted humidistats. Humidifiers are not operational during normal
power outage.

Sampling room shall have a primary humidification unit, mounted on the wall and
piped into the main ductwork. The unit shall be controlled from a sensor in the
exhaust ductwork stream.  The room shall have 20 ACH of supply air off the house
HVAC system.  

Conference room shall be on independent zones. Open offices and closed offices
shall be grouped in areas.

Pilot plant design shall follow the latest Seres User/Design Requirements signed
off on October 26, 2015. Pilot plant shall consist of the following equipment
and systems. In general, the Grade C areas

 

Page 5 of 12

AHA Consulting Engineers, Inc.

--------------------------------------------------------------------------------

200 Sidney Street

Cambridge MA   

Basis of Design

November 2, 2015 

 

will have 45 air changes per hour with a minimum of 25% outside air and the
Grade D/CNC areas will have 20 air changes per hour with 30% outside air.

 

·

Primary air handling unit rated for 15,000 CFM of 100% outside air, with heat
recovery coil, glycol heating coil, chilled water coil, pre‐filters and 85%
filters, fan wall with in line humidification 450 lb/hr steam supply unit fed
from the Pilot plant RO system. The humidification unit shall either be gas
fired or electric. The primary unit shall serve the secondary air handling
units, and once thru zones as defined on the HVAC zoning plan. Units shall be
double wall construction.

 

·

Primary air unit will require and areaway for 100% outside air.

 

·

Secondary air handling unit serving GMP support areas and corridors as defined
on the HVAC zoning plan. The unit shall include a pre‐filter/85% filter section,
hot water coil, chilled water coil and fan wall. Units shall be double wall
construction.

 

·

Secondary air handling unit serving Prep and Sterilization as defined on the
HVAC zoning plan. The unit shall include a pre‐filter/85% filter section, hot
water coil, chilled water coil and fan wall. Units shall be double wall
construction.

 

·

Secondary air handling unit serving Suite A as defined on the HVAC zoning plan.
The unit shall include a pre‐filter/85% filter section, hot water coil, chilled
water coils, desiccant wheel, high heat section and fan. Units shall be double
wall construction and shall be manufactured by Munter’s. The system shall have a
secondary electric humidification unit rated for 60 lbs/hr and 20 KW.

 

·

Secondary air handling unit serving Suite B as defined on the HVAC zoning plan.
The unit shall include a pre‐filter/85% filter section, hot water coil, chilled
water coil and fan wall. Units shall be double wall construction.

 

·

Secondary air handling unit serving Suite C as defined on the HVAC zoning plan.
The unit shall include a pre‐filter/85% filter section, hot water coil, chilled
water coil and fan wall. Units shall be double wall construction.

 

·

Secondary air handling unit serving Suite D as defined on the HVAC zoning plan.
The unit shall include a pre‐filter/85% filter section, hot water coil, chilled
water coil and fan wall. Units shall be double wall construction.

 

·

200 ton air cooled chilled water system, consisting of two 100 ton air cooled
chillers with 30% glycol solution, pumps and accessories, serving the air
handling units.

 

·

Two 1,500 MBH condensing gas fired hot water boilers with boiler pumps and
system pumps with accessories serving the air handling units and heating coils.
The primary air handling unit shall have a glycol loop.

 

Page 6 of 12

AHA Consulting Engineers, Inc.

--------------------------------------------------------------------------------

200 Sidney Street

Cambridge MA   

Basis of Design

November 2, 2015 

 

 

·

The exhaust unit shall be a high plume fan assembly with 30% filters, heat
recovery coil, and VFD control on the unit with bypass dampers. The matching
heat recovery coil shall be in the primary air handling unit.  

 

·

Control sequence for the VHP purge system is described in the documents.

Automatic Temperature Control system shall be an extension of the base building
system. The following requirements shall be incorporated into the control of
Seres Therapeutics systems for proper operation and energy savings:

 

·

Under normal power all air and water valves shall modulate to maintain set point
temperature.

 

·

In occupied mode the lab and office air valves shall modulate between maximum
and minimum set points.

 

·

In un-occupied mode, the lab valve will reset minimum to 4 air changes and the
office air valves will close. Terminal units shall cycle to maintain night set
back temperatures.

 

·

The ACF control will not change under any condition.

 

·

On generator power all supply and exhaust air valves in the office and lab shall
fail closed, except the fume hood air valves which shall remain operational. In
the ACF the supply valve shall fail closed, the exhaust valve shall remain
operational, and the cross over dampers shall switch operation to allow for the
backup system/sequence to function, serving the three holding rooms.

 

·

The entire Pilot plant shall be on generator power.

Electrical

Lighting Requirements:

In general, lighting will be provided in all spaces. New fixtures will be as
proposed by the architect and lighting designer as required to meet space
lighting requirements as proposed below.

 

·

Office Areas: 30‐40 foot candles.

 

·

Laboratory Areas:  60‐75 foot candles.

 

·

Lab Support Areas: 50 foot candles.

 

·

Vivarium: See section below.

 

·

Pilot Lab: See section below.

 

Page 7 of 12

AHA Consulting Engineers, Inc.

--------------------------------------------------------------------------------

200 Sidney Street

Cambridge MA   

Basis of Design

November 2, 2015 

 

Emergency lighting will be provided via a combination of local battery packs and
small scale remote battery systems.  

Lighting controls will be provided in all spaces as required to meet the current
energy code.

 

·

Open office areas controlled via occupancy sensors with separate controls for
lighting in daylight zones, (as defined as 15’ from exterior glazing) manual
override switch stations and light reduction controls.

 

·

Enclosed office controlled via local occupancy sensors with integral or separate
manual on override switch stations.

 

·

Laboratory areas controlled via programmable microprocessor based lighting
control system with separate controls for lighting in daylight zones, (as
defined as 15’ from exterior glazing) manual override switch stations and light
reduction controls.

 

·

Vivarium: See section below.

 

·

Pilot Lab: See section below.

Power Requirements:

In general, power will be provided as required to meet the program requirements
and as dictated by the equipment and utility matrix and associated equipment cut
information.

Office Areas:

 

·

Provide duplex receptacles and a single tele/data outlet per enclosed
office.  Open office furniture shall be fed from a multi‐wire, 4‐circuit feed.
Conference and multipurpose areas will have additional power for equipment and
in floor locations as required by owner’s telecommunications and audio/video
programming.

Laboratory Areas:  

 

·

Bench/Casework; provide surface raceway with 20‐ampere, 120‐volt duplex
receptacles mounted 18 inches on center to match existing equipment. Two (2) 20
Amp circuits per bench. Fume Hoods provide (2) dedicated 20 ampere, 120 volt
circuits. Where shown on plans, overhead ceiling utility panels will provide
power to free standing equipment and bench areas. Provide tel/data and alarm
point box/raceway as required by equipment matrix.  

 

·

Vivarium: See section below.

 

·

Pilot Lab: See section below.

 

Page 8 of 12

AHA Consulting Engineers, Inc.

--------------------------------------------------------------------------------

200 Sidney Street

Cambridge MA   

Basis of Design

November 2, 2015 

 

Lab Support Areas:

 

·

Provide dedicated duplex receptacles along perimeter walls and 208‐volt
receptacles as required by equipment matrix. Provide tel/data box/raceway per
equipment matrix.  

Other requirements:  

 

·

Security System – new power locations as required by security system component
layouts. (Security system by owner)

 

·

Telephone/Data rooms – new power locations as required by system component
layouts. (Tel/Data system by owner)

Power check metering:  

 

·

Electronic check metering equipment furnished by tenant. The equipment will
interface with landlord provided metering equipment to monitor tenant power
usage.

Standby Power and Generators:

Existing diesel fired generators currently supply power to tenant lab systems
equipment, mechanical equipment and areas throughout the building. Existing
distribution will be modified to serve tenant. Branch circuits will be modified
to accommodate the following standby power loads

 

·

Office Area:                    None

 

·

Laboratory Areas:         As required by equipment matrix

 

·

Mechanical Systems:   Selected ACF Systems HVAC systems and HVAC Controls

 

·

Vivarium:                          See section below.

A new 450kW/562.5kVA natural gas fired optional standby generator will be
provided, mounted on the roof, with a walk‐in, sound attenuated, weatherproof
enclosure. The generator will feed (2) automatic transfer switches, feeding
branch circuits to accommodate the following standby power loads

 

·

Pilot Lab:    See section below.

Vivarium:

The vivarium Electrical system will be served by the modified normal and
existing optional stand‐by power distribution in the building.  

 

Page 9 of 12

AHA Consulting Engineers, Inc.

--------------------------------------------------------------------------------

200 Sidney Street

Cambridge MA   

Basis of Design

November 2, 2015 

 

Lighting Controls:

 

·

Holding rooms shall be controlled via programmable microprocessor based lighting
control system. Animal lighting system shall provide 10-30 FC utilizing full
spectrum fluorescent or LED 1’x4’, 2’x2’ and 2’x4’ sealed and gasketed
fixtures.  Holding room lights shall be dimmable locally and have a local
override located outside the door of each holding room. Animal red light shall
be provided via red filtered jelly jar type fixtures controlled independently
via separate time switch as required by programming.

 

·

Procedure Rooms and remaining areas:  Full spectrum fluorescent or LED lighting
shall provide 50-75 FC utilizing 1’x4’, 2’x2’ and 2’x4’ sealed and gasketed
fixtures. Lights shall be controlled via programmable microprocessor based
lighting control system with local manual override controls.

 

·

Other Spaces:  Lighting controls to meet the local energy Code Chapter 13
requirements.  Lighting will be provided utilizing 1’x4’, 2’x2’ and 2’x4’ lensed
fluorescent fixtures to provide sufficient lighting levels.

Power:

 

·

Bench/Casework and equipment power will be provided as required in the equipment
and utility matrix. Tel/data and alarm point locations will be provided as
required in the equipment and utility matrix.

Standby Power:

 

·

Holding Rooms:  Lighting and controls will be provided on optional standby
power. Each animal holding rack shall be provided with duplex receptacle on the
existing optional standby power.  In addition, optional standby power will be
provided as required in the equipment and utility matrix.

 

·

HVAC Systems as required

Pilot Lab:

Pilot lab design shall follow the latest Seres User/Design Requirements signed
off on October 26, 2015. The Pilot Lab Electrical system will be served by
modified normal and new optional stand‐by power distribution.  

Lighting and Controls:

 

·

Production areas: 1’x4’, 2’x2’ and 2’x4’ recessed class 10,000 sealed, lensed
fluorescent or LED lighting shall provide a uniform light level of 80‐100FC as
measured at 30” AFF. Lighting system shall be controlled via fully programmable
microprocessor based lighting control relay system via a programmed time of day
schedule. Low voltage override control stations will be provided

 

Page 10 of 12

AHA Consulting Engineers, Inc.

--------------------------------------------------------------------------------

200 Sidney Street

Cambridge MA   

Basis of Design

November 2, 2015 

 

 

within or outside each space, as determined, for override and lighting control
outside of a pre‐set schedule.  

 

o

Light filtration to reduce specific light wavelengths will be provided as
determined by space requirements.  

 

·

Support and prep areas:1’x4’, 2’x2’ and 2’x4’ recessed class 100,000 sealed,
lensed fluorescent or LED lighting shall provide a uniform light level of
50‐75FC as measured at 30” AFF. Lighting system shall be controlled via fully
programmable microprocessor based lighting control relay system via a programmed
time of day schedule. Low voltage override control stations will be provided
within each space, for override and lighting control outside of a pre‐set
schedule.

 

o

Light filtration to reduce specific light wavelengths will be provided as
determined by space requirements.  

 

·

Other Spaces:  1’x4’, 2’x2’ and 2’x4’ recessed class 100,000 sealed, lensed
fluorescent or LED lighting shall provide adequate lighting levels for the
space. Lighting system shall be controlled via fully programmable microprocessor
based lighting control relay system via a programmed time of day schedule. Low
voltage override control stations will be provided within each space, for
override and lighting control outside of a pre‐set schedule.

Power:

 

·

Bench/Casework and equipment power will be provided as required in the equipment
and utility matrix. Tel/data and alarm point locations will be provided as
required in the equipment and utility matrix. All devices will be flush mounted
and provided with gasketed WP cover plates.

Standby Power:

 

·

Lighting throughout the pilot lab will be provided on optional standby power.

 

·

Equipment will be provided with optional standby power as required in the
equipment and utility matrix.

 

·

HVAC equipment and control systems will be provided with standby power as
required to maintain supply, exhaust and environmental conditions.

Fire Alarm

The base building fire alarm system shall be fully addressable and expansion
capabilities, Tenant shall expand from the base building system and shall be
limited to the renovation area.

ACF fire alarm devices shall be low frequency sounder type with separate strobe
devices.

 

Page 11 of 12

AHA Consulting Engineers, Inc.

--------------------------------------------------------------------------------

200 Sidney Street

Cambridge MA   

Basis of Design

November 2, 2015 

 

Communications

Locations for wireless networking will be provided per the tenant’s direction.

Box and conduit for Tel/Data and Phone devices will be provided as required in
the equipment and utility matrix.

Box and conduit for security devices will be provided at access points as
indicated by the architect.  

\\aha‐engineers.com\ahalexcam\Projects\2015‐Boston‐Cam‐Rep\M0315‐010.30\Correspondence\Scope
of Work\Seres PL at 200 Sidney BOD 11.02.15.doc

 

 

 

Page 12 of 12

AHA Consulting Engineers, Inc.

--------------------------------------------------------------------------------

 

[g2016031418160227612579.jpg]

SERES THERAPEUTICS

CONFIDENTIAL INFORMATION

All references to Seres document numbers refer to the most current version of
that document, unless otherwise specified

 

 

 

--------------------------------------------------------------------------------

Seres Therapeutics

200 Sidney Street

GMP Pilot Production Facility

User/Design Requirements Specification

 

 

Area

Section

UR #

Description

Category

Concept

 

Overall Design

 

0001

 

Designed to FDA Guidance for Industry: Manufacturing Biological Intermediates
and Biological Drug Substances Using Spore-Forming Microorganisms (current
version)

 

UR

Concept

 

Overall Design

 

0002

 

Clean rooms meet EudraLex Volume 4 Annex 1 (Manufacture of Sterile Medicinal
Products) current version requirements

 

UR

Concept

 

Overall Design

 

0003

 

Facility is intended for multi-product operation on a campaign basis.

 

UR

Concept

 

Overall Design

 

0004

 

Design basis is:

1. Two DS process trains and one DP encapsulation train running simultaneously.

2. One DS process train and one DP process train running simultaneously.

Only case 1 or case 2 is required at the same time; the facility must be capable
of switching between the cases as required for DP production.

 

UR

Architecture

 

Overall Design

 

0005

 

Each manufacturing suite room (including potential associated support suites)
shall be reconfigurable and sized for simultaneous manufacturing at up to one at
250L scale and one at 50L scale, including a shaking incubator, bioreactor,
centrifuge and/or TFF, and associated biosafety cabinets.

 

UR

Architecture

 

Overall Design

 

0006

 

Process train requirements could be met by four simultaneous 250L bioreactors in
the DS processing area.

 

DR

Architecture

 

Overall Design

 

0007

 

Pressure differentials maintain exclusion of foreign material at entrances from
common corridors, and maximize containment of spores within processing suites.
Leak tightness of rooms, including space above ceilings, is adequate to maintain
cleanliness, differential pressures, pest control, and containment.

 

UR

Architecture

 

Overall Design

 

0008

 

Intended use of the facility is as a pilot plant, with future equipment to be
determined. Flexibility in equipment support and configuration is required.

 

UR

Architecture

 

General

 

0009

 

Unclassified support spaces can have exposed duct and pipe. Steel and walls will
be painted. Lighting is appropriate for activities in all areas. Floors are
sealed and suitable for traffic levels.

 

DR

Architecture

 

General

 

00010

 

Janitor closets are included in CNC support space and unclassified support
spaces, including room for storage of cleaning equipment and a sink with USP
pure water for mixing cleaning supplies.

 

DR

Architecture

 

General

 

00011

 

Either a unisex locker room with considerations for privacy, or separate
male/female locker rooms, is provided. This space is used to change from street
clothes to tech suit and clean room shoes.

 

DR

Architecture

 

General

 

00012

 

Space in locker rooms is provided for storage of clean room shoes, street shoes,
street clothes, disposable gowning equipment, and clean tech suits, as well as a
bin for used tech suits.

 

DR

 

Revision 1

Page 1 of 9

 

 

--------------------------------------------------------------------------------

Seres Therapeutics

200 Sidney Street

GMP Pilot Production Facility

User/Design Requirements Specification

 

Area

Section

UR #

Description

Category

Architecture

 

General

 

00013

 

Maintain at least 3 feet for access between fixed equipment and walls, in cases
where access is required.

 

DR

Architecture

 

General

 

00014

 

Ceiling height must allow access for equipment up to 250L Thermo Fisher SUB
reactors and biosafety cabinets including considerations for both operations and
maintenance. Equipment to be confirmed on equipment list.

 

DR

Architecture

 

General

 

00015

 

Doors, airlocks, and corridors are sized to remove the largest relocatable piece
of equipment for maintenance in that area.

 

UR

Architecture

 

General

 

00016

 

Viewing windows are provided within the manufacturing area, where feasible.

 

DR

Architecture

 

General

 

00017

 

In manufacturing areas, utilize portable tables or counter top with undercounter
cart/rack. All will be cleanable and portable rather than fixed cabinetry.

 

DR

Architecture

 

General

 

00018

 

Biosafety cabinets are in Grade C rooms.

 

UR

Architecture

 

General

 

00019

 

Pass throughs will be located to facilitate convenient transfer of materials.
They will be configured to maintain the environment and containment in the
connected spaces, and cleanable in a similar manner to the connected rooms.

 

DR

Architecture

 

General

 

00020

 

A hood is required in the media preparation area for flammables and powder
handling.

 

UR

Architecture

 

General

 

00021

 

The environment within biosafety cabinets is Grade A.

 

UR

Architecture

 

General

 

00022

 

EMS instruments monitor and record critical parameters, including temperature,
humidity, differential pressure, and supply and exhaust airflow in processing
rooms. Instruments are accessible for maintenance and calibration. Outside and
total air changes per hour will be calculated for each suite based on airflow.

 

UR

Architecture

 

General

 

00023

 

Door interlocks will prevent opening more than one door into/out of a classified
room to maximize differential pressure maintenance and spore containment.
Interlock design will consider configuration for VHP cycles, including the
potential for propping doors open

 

DR

Architecture

 

General

 

00024

 

Locker rooms and rooms used for gowning/degowning, such as airlocks, will
contain a demarcation (entrance/exit) line with a change in floor color.

 

DR

Architecture

 

General

 

00025

 

Rooms where gowning or degowning are performed will contain personnel supports
such as bars (preferred) or benches.

 

DR

Architecture

 

General

 

00026

 

Unclassified mechanical room is available for support equipment as needed.

 

UR

Architecture

 

General

 

00027

 

Closed circuit cameras will be provided in manufacturing areas.

 

UR

Architecture

 

Storage

 

00028

 

-80C +/- 10C freezer space in a CNC area. Space requirements to be determined.

 

UR

 

Revision 1

Page 2 of 9

 

 

--------------------------------------------------------------------------------

Seres Therapeutics

200 Sidney Street

GMP Pilot Production Facility

User/Design Requirements Specification

 

Area

Section

UR #

Description

Category

Architecture

 

Storage

 

00029

 

5C +/- 3C refrigerator space in a CNC area. Space requirements to be determined

 

UR

Architecture

 

Storage

 

00030

 

Flammables storage in a CNC area. Space requirements to be determined

 

UR

Architecture

 

Storage

 

00031

 

Cryo storage for master cell banking convenient to the pilot facility. Space
requirements to be determined.

 

UR

Architecture

 

Storage

 

00032

 

Additional -80C freezer space for GMP storage of drug substance outside the
classified areas, but in an access controlled space. Space requirements to be
determined.

 

UR

Architecture

 

Storage

 

00033

 

Additional GMP flammables storage outside the classified areas. Space
requirements to be determined.

 

UR

Architecture

 

Storage

 

00034

 

Controlled room temperature (20-25C with short duration excursions to 15-30C)
storage required for raw materials and disposable equipment. Adequate EMS
instrumentation will be installed to provide representation of temperatures
throughout the space.

 

UR

Architecture

 

Storage

 

00035

 

Humidity controlled storage for capsules at 50% +/- 15%. Adequate EMS
instrumentation will be installed to provide representation of humidity
throughout the storage space.

 

UR

Architecture

 

Storage

 

00036

 

Rejected materials to be caged. All other storage materials can be open storage
in a controlled access room.

 

UR

Architecture

 

Storage

 

00037

 

Sampling room adjacent to warehouse with outside vented biosafety cabinet,
controlled room temperature, and humidity maintained <50%.

 

UR

Architecture

 

Storage

 

00038

 

All storage temperature and humidity parameters are maintained during a loss of
primary electrical power.

 

UR

Automation

 

EMS

 

00039

 

The Seres Environmental Monitoring System (EMS) will be separate from the
landlord system, with access limited to users authorized by Seres.

 

UR

Automation

 

EMS

 

00040

 

The EMS will follow GAMP and IEEE software management practices.

 

UR

Automation

 

EMS

 

00041

 

The EMS with meet 21 CFR Part 11 and EU Annex 11 requirements for storage of
electronic records and signatures in a closed system. No biometric signatures
are required.

 

UR

Automation

 

EMS

 

00042

 

All refrigerators and freezers will have temperature monitored and alarmed on
EMS.

 

UR

Automation

 

EMS

 

00043

 

EMS central equipment will be located in a room that is accessible without
gowning and convenient to the manufacturing area. Access will be controlled.

 

DR

Automation

 

EMS

 

00044

 

A physical interface (desktop computer) to the EMS will be installed on site.

 

DR

Automation

 

EMS

 

00045

 

EMS data storage servers may be located on or off site, and will be provided
with backup power and secure physical and logical access.

 

DR

 

Revision 1

Page 3 of 9

 

 

--------------------------------------------------------------------------------

Seres Therapeutics

200 Sidney Street

GMP Pilot Production Facility

User/Design Requirements Specification

 

Area

Section

UR #

Description

Category

Automation

 

EMS

 

00046

 

Remote access to the EMS to authorized users will be provided, including remote
notification of alarms and warnings and access to graphics.

 

UR

Automation

 

EMS

 

00047

 

Alarms and warnings will be reconfigurable by authorized users. Alarms and
warnings may be configured for each point with any combination of alarms or
warnings used (for example, only low warning, or only low alarm and high
warning, etc.). Each alarm/warning will have a configurable delay; for example,
a low warning may have a different delay from a high alarm for the same point.

 

DR

Automation

 

EMS

 

00048

 

Local Uninterruptible Power Supplies (UPS) will provide emergency power to
maintain EMS data collection and recording.

 

DR

Automation

 

EMS

 

00049

 

Following a restart or loss of power, all EMS setpoint values (including any
control setpoints, alarm/warning setpoints, time delays, etc.) will be
automatically restored .

 

DR

Automation

 

Security

 

00050

 

Key cards will limit access to processing and support areas, including
automation equipment, to authorized personnel.

 

UR

Manufacturing Operations

 

Cleanliness

 

00051

 

Floor drains will be installed in Controlled Non-Classified areas as necessary
to facilitate liquid disposal. Grade C and D areas will not contain floor
drains.

 

UR

Manufacturing Operations

 

Cleanliness

 

00052

 

Cleaning in classified areas will be performed with USP purified or higher
quality water.

 

UR

Manufacturing Operations

 

Cleanliness

 

00053

 

All finishes and equipment in classified spaces will be cleanable, compatible
with SporKlenz and Vaporized Hydrogen Peroxide (VHP), and suitable for pressure
containment (balancing).

 

UR

Manufacturing Operation

 

Cleanliness

 

00054

 

Initial gowning will be performed in locker room(s), consisting of manufacturing
area shoes, tech suit, shoe covers, gloves, and safety glasses.

 

DR

Manufacturing Operations

 

Cleanliness

 

00055

 

Secondary gowning will be performed in entrance air locks, consisting of new
gloves, disposable coveralls, disposable boot covers, hair net, and beard
cover  (when applicable)

 

DR

Manufacturing Operations

 

Cleanliness

 

00056

 

Initial degowning will be performed in exit air locks, including disposal of
hair net, beard cover, and coveralls and replacement of gloves and boot covers,
including gloves and boot covers.

 

DR

Manufacturing Operations

 

Cleanliness

 

00057

 

Final degowning will be performed in locker room(s), consisting of doffing and
storage of manufacturing area shoes (covered with fresh disposable shoe covers),
safety glasses, and tech suit, disposal of gloves, and donning of street clothes
and shoes.

 

DR

Manufacturing Operations

 

Cleanliness

 

00058

 

Sterilizing autoclave in equipment preparation room.

 

UR

Manufacturing Operations

 

Cleanliness

 

00059

 

Washing equipment for small parts in equipment preparation room.

 

UR

 

Revision 1

Page 4 of 9

 

 

--------------------------------------------------------------------------------

Seres Therapeutics

200 Sidney Street

GMP Pilot Production Facility

User/Design Requirements Specification

 

Area

Section

UR #

Description

Category

Manufacturing Operations

 

Cleanliness

 

00060

 

Disinfecting autoclave for waste.

 

UR

Manufacturing Operations

 

Media & Buffer Prep

 

00061

 

Media & buffer prep in Grade Croom to accommodate open transfer of powders

 

UR

Manufacturing Operations

 

Media & Buffer Prep

 

00062

 

Media and buffers will be mixed using USP purified water or better.

 

UR

Manufacturing Operations

 

Media & Buffer Prep

 

00063

 

Incubators available to heat shake flasks to 60C.

 

UR

Manufacturing Operations

 

Media & Buffer Prep

 

00064

 

Agitation available for media sufficient to dissolve components and put into
solution.

 

UR

Manufacturing Operations

 

Media & Buffer Prep

 

00065

 

Provision is made to move 250L batches of media/buffer from preparation to
processing suites.

 

UR

Manufacturing Operations

 

Media & Buffer Prep

 

00066

 

Media and buffers will be sterile filtered.

 

DR

Manufacturing Operations

 

DS

 

00067

 

Disposable bioreactors with aseptic connections will be used; .no CIP/SIP
required.

 

DR

Manufacturing Operations

 

DS

 

00068

 

Bioreactor exhaust filters must be protected to prevent condensation

 

DR

Manufacturing Operations

 

DS

 

00069

 

Sampling of bioreactors, media, and buffer tanks to be in Grade C and conducted
aseptically.

 

UR

Manufacturing Operations

 

DS

 

00070

 

Bioreactors will have self-contained DeltaV controllers. These ,will interface
with the EMS for monitoring only.

 

DR

Manufacturing Operations

 

DS

 

00071

 

Bioreactor controllers continuously monitor temperature, pH, and agitation
speed. Provision is made for Part 11 compliant archival data storage, preferably
on the EMS.

 

UR

Manufacturing Operations

 

DS

 

00072

 

Bioreactor pH probes will be cleaned, autoclaved, and calibration verified prior
to use .

 

DR

Manufacturing Operations

 

DS

 

00073

 

Bioreactors will be maintained at slight positive pressure (~0.5 psi) during
culture using compressed nitrogen. Pressure is not monitored or controlled by
the bioreactor.

 

DR

Manufacturing Operations

 

DS

 

00074

 

MCB/pre-MCB will be transferred from thawing to incubator manually.

 

DR

Manufacturing Operations

 

DS

 

00075

 

Shaking incubators will be provided for each DS manufacturing suite.

 

UR

Manufacturing Operations

 

DS

 

00076

 

Shaking incubator temperature and agitation rate will be alarmed and monitored
on EMS.

 

UR

Manufacturing Operations

 

DS

 

0077

 

Provision will be made to supply bottled compressed air and compressed nitrogen
to incubators.

 

UR

Manufacturing Operations

 

DS

 

00078

 

Nitrogen supplied to incubators and bioreactors will be as low oxygen as
possible and of a quality suitable for product contact.

 

UR

Manufacturing Operations

 

DS

 

00079

 

Compressed air supplied to incubators and bioreactors will be of a quality
suitable for product contact.

 

UR

Manufacturing Operations

 

DS

 

00080

 

Nitrogen will have the capacity to sparge reactors at 0.1 to 0.5 vessel volumes
per minute.

 

DR

Manufacturing Operations

 

DS

 

00081

 

Compressed air will have the capacity to sparge bioreactor at 0.04 to 0.2 vessel
volumes per minute

 

DR

 

Revision 1

Page 5 of 9

 

 

--------------------------------------------------------------------------------

Seres Therapeutics

200 Sidney Street

GMP Pilot Production Facility

User/Design Requirements Specification

 

Area

Section

UR #

Description

Category

Manufacturing Operations

 

DS

 

00082

 

Vacuum will be available for shake flash preparation.

 

UR

Manufacturing Operations

 

DS

 

00083

 

Bioreactor controllers are on local UPS power.

 

DR

Manufacturing Operations

 

DS

 

00084

 

Compressed air will be available at a suitable pressure for TFF filter integrity
testing.

 

DR

Manufacturing Operations

 

DP

 

00085

 

Space for drug product initial processing prior to encapsulation in a Grade C
room with biosafety cabinet.

 

UR

Manufacturing Operations

 

DP

 

00086

 

Encapsulation is within an isolator at Grade A in a Grade C room, either a
separate room or included in a manufacturing suite.

 

UR

Manufacturing Operations

 

DP

 

00087

 

Space for manual bottling, including torquing of container lids and heat
sealing, in the same room as the isolator.

 

UR

Manufacturing Operations

 

DP

 

00088

 

Space & utilities for future lyophilizer in same room as encapsulation.

 

UR

Manufacturing Operations

 

MCB

 

00089

 

MCB/pre-MCB to be stored in LN2 freezer with central alarm and monitoring in
EMS. Backup dewars will be provided on a manifold, with alarms for dewar
level/pressure. 02 monitor will be provided in the room. Access to the room and
to the individual freezers will be controlled (key/card access).

 

DR

Quality &

Regulatory

Compliance

 

General

Quality

 

00090

 

All valves for process utilities and HVAC piping will be tagged with a unique
identifier, assigned from a consistent standard, using a permanent valve tag
(brass or stainless steel, as appropriate for environment). Tags in the field
will match those shown on design drawings.

 

DR

Quality &

Regulatory

Compliance

 

General

Quality

 

00091

 

Applicable construction quality activities, such as pressure testing, flushing,
infrared scanning, etc., will be performed on all utilities modified or
installed as part of the construction process, and documentation provided with
the turnover package.

 

DR

Quality &

Regulatory

Compliance

 

General

Quality

 

00092

 

Construction turnover package will include as-built drawings, including
incorporation of commissioning redlines, in PDF and native (editable) format.

 

DR

Quality &

Regulatory

Compliance

 

EH&S

 

00093

 

Noise levels shall not exceed 85 dB; areas exceeding this level require hearing
protection

 

DR

Quality &

Regulatory

Compliance

 

EH&S

 

00094

 

Pressure relief valves are directed to safe discharge locations.

 

UR

Quality &

Regulatory

Compliance

 

EH&S

 

00095

 

No floor drains under emergency showers in classified areas. Emergency showers
to be located in lower classification or unclassified rooms where possible.

 

DR

Quality &

Regulatory

Compliance

 

EH&S

 

00096

 

Tempered circulated water for eyewash and showers

 

DR

 

Revision 1

Page 6 of 9

 

 

--------------------------------------------------------------------------------

Seres Therapeutics

200 Sidney Street

GMP Pilot Production Facility

User/Design Requirements Specification

 

Area

Section

UR #

Description

Category

Quality &

Regulatory

Compliance

 

EH&S

 

00097

 

Piping will be insulated as process and safety requirements dictate.

 

UR

Quality &

Regulatory

Compliance

 

EH&S

 

00098

 

BSCs must be certified to comply with ASHRAE 110

 

UR

Quality &

Regulatory

Compliance

 

EH&S

 

00099

 

NFPA health ratings of 3 or higher require double containment piping and
container.

 

UR

Quality &

Regulatory

Compliance

 

EH&S

 

00100

 

200 liter tanks and 250 liter bags are the personnel limit for manual handling.

 

UR

Quality &

Regulatory

Compliance

 

EH&S

 

00101

 

Two handed lift repetitive limit is 25 pounds.

 

UR

Quality &

Regulatory

Compliance

 

EH&S

 

00102

 

40 pounds is the maximum lift.

 

UR

Quality &

Regulatory

Compliance

 

EH&S

 

00103

 

Safety showers and eyewash stations need to be located to serve areas dealing
with chemicals.

 

UR

Utilities

 

General

Utilities

 

00104

 

Energy efficiency is considered in the design of the new or modified utility
systems, subject to meeting other requirements (cleanliness, air changes per
hour, required volumes, etc.)

 

DR

Utilities

 

General

Utilities

 

00105

 

Automated handwashes, paper towel dispensers, and waste receptacles will be
located in the controlled nonclassified support areas at convenient locations.

 

DR

Utilities

 

General

Utilities

 

00106

 

Each major system/equipment can be isolated from utilities without affecting
other systems/equipment.

 

DR

Utilities

 

General

Utilities

 

00107

 

Utilities to be isolated with safety shut-off valves for each floor.

 

DR

Utilities

 

General

Utilities

 

00108

 

Air break or back flow prevention is to be incorporated in all process waste
lines.

 

UR

Utilities

 

Electrical

 

00109

 

Standby generator (backup) power shall be available. Exact equipment on
generator power to be described in equipment list.

 

UR

Utilities

 

Electrical

 

00110

 

On a loss of primary electrical power, power must be maintained to all equipment
in the drug product processing rooms. If feasible, backup power will also be
provided to equipment in drug substance processing rooms.

 

UR

Utilities

 

Electrical

 

00111

 

On loss of primary electrical power, the environment must be maintained
throughout the manufacturing area, including differential pressures between
rooms and temperature/humidity in classified areas.

 

UR

Utilities

 

Electrical

 

00112

 

Processing suite electrical supplies shall be as required per the equipment
list.

 

DR

 

Revision 1

Page 7 of 9

 

 

--------------------------------------------------------------------------------

Seres Therapeutics

200 Sidney Street

GMP Pilot Production Facility

User/Design Requirements Specification

 

Area

Section

UR #

Description

Category

Utilities

 

Electrical

 

00113

 

24 hour fuel oil supply for standby generator

 

DR

Utilities

 

HVAC

 

00114

 

Processing suite temperatures maintained 20C +/-1.5C

 

UR

Utilities

 

HVAC

 

00115

 

Processing support areas (gowning, airlocks, etc.) temperatures maintained 20C
+/-2C

 

UR

Utilities

 

HVAC

 

00116

 

Processing suite relative humidity will be controlled to 30-70%

 

UR

Utilities

 

HVAC

 

00117

 

The room containing the encapsulation isolator will have relative humidity
controlled to +/-10% from a user-selectable setpoint. The setpoint shall be
selectable from 30% to 60%. Access to change the setpoint will be controlled.

 

UR

Utilities

 

HVAC

 

00118

 

Classified areas will have a minimum of 6 outside air changes per hour.

 

UR

Utilities

 

HVAC

 

00119

 

Grade C areas will have a minimum of 45 air changes per hour (mixed)

 

UR

Utilities

 

HVAC

 

00120

 

Grade D areas will have a minimum of 20 air changes per hour (mixed)

 

UR

Utilities

 

HVAC

 

00121

 

Air filtration in classified and controlled nonclassified areas provided by room
side replaceable terminal HEPA filters with test ports.

 

DR

Utilities

 

HVAC

 

00122

 

Balancing dampers will be used to provide differential pressure control for
balancing. Remote actuators will be used for any dampers not accessible by
normal means.

 

DR

Utilities

 

HVAC

 

00123

 

Processing suites will contain separate airlocks for personnel entrance,
personnel exit, material entrance, and material exit.

 

DR

Utilities

 

HVAC

 

00124

 

Processing suites will act as their own sinks, with spores to be contained in
suites to the maximum extent feasible

 

DR

Utilities

 

HVAC

 

00125

 

Winter Outdoor Temperature Design Criteria: Minus 18C dry bulb

 

DR

Utilities

 

HVAC

 

00126

 

Summer Outdoor Temperature Design Criteria: 33C dry bulb, 24C wet bulb

 

DR

Utilities

 

HVAC

 

00127

 

HVAC system design considers VHP containment and exhaust. Pressure differentials
are maintained during VHP to the maximum extent possible.

 

UR

Utilities

 

Liquids &

Gases

 

00128

 

One nitrogen drop of product contact quality will be provided in each processing
suite, supplied from bottled gas.

 

DR

Utilities

 

Liquids &

Gases

 

00129

 

One house vacuum drop will be provided in each processing suite, and in the room
where the capsule filling machine is located.

 

DR

Utilities

 

Liquids &

Gases

 

00130

 

VHP distribution points will be located to provide for decontamination of the
suites and associated areas, such as air locks. One suite and associated areas
will be decontaminated at a time.

 

DR

Utilities

 

Liquids &

Gases

 

00131

 

Space for a VHP skid to connect to the distribution system is located in
unclassified space.

 

DR

 

Revision 1

Page 8 of 9

 

 

--------------------------------------------------------------------------------

Seres Therapeutics

200 Sidney Street

GMP Pilot Production Facility

User/Design Requirements Specification

 

Area

Section

UR #

Description

Category

Utilities

 

Liquids &

Gases

 

00132

 

Monitoring for high level VHP concentration in each processing suite and low
level VHP concentration in the area in which the VHP generator is located.

 

DR

Utilities

 

Liquids &

Gases

 

00133

 

Building reverse osmosis water will be used for humidification, provided the
quality of the water will not interfere with the identified cleanliness
standards.

 

DR

Utilities

 

Liquids &

Gases

 

00134

 

If a USP pure water system is installed, it will produce water at USP pure water
grade in volumes sufficient for the uses described in this document. Adequate
information will be recorded , either independently or provided to the EMS, to
prove that water meets the required quality.

 

DR

Utilities

 

Waste

 

00135

 

Waste will be disposed of as required by applicable regulations, potentially
including neutralization, kill, and/or storage for off-site disposal.

 

UR

 

 

 

 

Revision 1

Page 9 of 9

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B-1-c

DRAFT MANUFACTURING AREA SCHEMATIC PLANS

[SEE ATTACHED]

 

 

 

 

--------------------------------------------------------------------------------

[g2016031418160333812580.jpg]

D R A W I N G L I S T

200 Sidney Street

Cambridge, MA

Seres Lab/Office Package:

 

Drawing List:

11/02/2015

SD Set

 

Plumbing

 

 

 

 

 

P-0.1

 

PLUMBING LEGEND & NOTES

P-0.2

 

PLUMBING SCHEDULES

P-0.3

 

PLUMBING DETAILS

P-1.0

 

PLUMBING BASEMENT PLAN

P-1.1B

 

PLUMBING FIRST FLOOR PLAN – AREA B

P-1.1C

 

PLUMBING FIRST FLOOR PLAN – AREA C

P-1.1D

 

PLUMBING FIRST FLOOR PLAN – AREA D

P-1.1E

 

PLUMBING FIRST FLOOR PLAN – AREA E

P-1.4A

 

PLUMBING FOURTH FLOOR PLAN – AREA A

 

Mechanical

 

 

 

 

 

H-0.1

 

HVAC LEGENDS & NOTES

H-0.2

 

HVAC SCHEDULES I OF II

H-0.3

 

HVAC SCHEDULES II OF II

H-0.7

 

HVAC PRESSURIZATION & AHU ZONING PILOT LAB PLAN

H-0.8

 

HVAC VHP CONTROL SEQUENCE DIAGRAM

H-0.9

 

AIRFLOW DIAGRAMS I OF III

H-0.10

 

AIRFLOW DIAGRAMS II OF III

H-0.11

 

AIRFLOW DIAGRAMS III OF III

 

 

 

H-0.12

 

HVAC CHILLED WATER PIPING DIAGRAM

H-0.13

 

HVAC HOT WATER PIPING DIAGRAM

H-0.14

 

HVAC HEAT RECOVERY LOOP

H-1.0

 

HVAC PILOT LAB BASEMENT PLANS

H-1.1

 

HVAC DUCTWORK FIRST FLOOR PLAN

H-1.4

 

HVAC MECHANICAL LEVEL PLAN

H-1.5

 

HVAC ROOF PLAN

 

 

[g2016031418160340012580.jpg]

--------------------------------------------------------------------------------

[g2016031418160333812580.jpg]

D R A W I N G L I S T

 

Electrical

 

 

 

 

 

E-0.2

 

ELECTRICAL RISER DIAGRAM

E-2.0A

 

ELECTRICAL BASEMENT PARTIAL POWER PLAN PART A

E-2.0B

 

ELECTRICAL BASEMENT PARTIAL POWER PLAN PART B

E-2.1A

 

ELECTRICAL FIRST FLOOR PARTIAL POWER PLAN PART A

E-2.1B

 

ELECTRICAL FIRST FLOOR PARTIAL POWER PLAN PART B

E-2.4A

 

ELECTRICAL FOURTH FLOOR PARTIAL POWER PLAN PART A

E-2.4B

 

ELECTRICAL FOURTH FLOOR PARTIAL POWER PLAN PART B

 

\\Aha-engineers.com\ahalexcam\Projects\2015-Boston-Cam-Rep\M0315-010.30\Drawings\x-Dwg
Lists\2015-11-2 SD Set Drawing List.doc

 

 

 

[g2016031418160340012580.jpg]

--------------------------------------------------------------------------------

 

[g2016031418160346312580.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160350912581.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160354112582.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160357212583.jpg]

 

 

--------------------------------------------------------------------------------

 

[g2016031418160361912584.jpg]

 

 

--------------------------------------------------------------------------------

 

[g2016031418160366612585.jpg]

 

 

--------------------------------------------------------------------------------

 

[g2016031418160369712586.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160374412587.jpg]

 

 

--------------------------------------------------------------------------------

 

[g2016031418160379112588.jpg]

 

 

--------------------------------------------------------------------------------

 

[g2016031418160382212589.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160386912590.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160393112591.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160396312592.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160400912593.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160404112594.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160407212595.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160411912596.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160415012597.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160419712598.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160422812599.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160425912600.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160430612601.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160433812602.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160436912603.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160441612604.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160444712605.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160449412606.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160452512607.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160458812608.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160463412609.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160466612610.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160471312611.jpg]

 

--------------------------------------------------------------------------------

 

[g2016031418160474412612.jpg]

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B-2

LANDLORD’S WORK

200 Sidney – Common Area Improvements

 

·

Modifications to existing Sidney Street vestibule to create useable two story
space with linear heating elements at glazing, new exit door, new storefront and
glass film

 

·

Renovations of existing base building entrance to create more direct access
along with new exterior lighting and hardscaping at entry door

 

·

New finishes including flooring, lights, audiovisual panel and entry desk at
building common entry located on Erie Street

 

·

Renovations to existing building common hallway, loading and elevator cabs with
new flooring, ceiling and lighting

 

·

Installaion of two building common shower rooms to support pedestrian commuters

 

·

At least one set of restrooms on floors one (1) and three (3) to be in good
working order

 

·

Restroom and elevator lobby on floor four (4) to be substantially complete
consistent with other restrooms and elevator lobbies in the Building

 

·

Updated Exterior hardscaping along Erie Street including new exterior base
building monument sign (To be completed by Rent Commencement Date)

 

·

Landscaping along the alley on Erie Street to provide informal exterior
gathering space (To be completed by Rent Commencement Date)

 

 

Page B-2

--------------------------------------------------------------------------------

 

EXHIBIT B-3-a

BUDGET FOR LAB/OFFICE IMPROVEMENTS

[SEE ATTACHED]

 

--------------------------------------------------------------------------------

 

BioMed Realty Trust

200 Sidney Street Redevelopment

 

200 Sidney Street - Seres Development Budget

 

 

 

83,396 

 

 rsf

 

11/11/2015

 

 

 

 

 

 

 

 

 

 

 

PROGRAM

RENTABLE SF

 

 

HARD COST

 

 

 

 

 

 

Lab + Office

70,133

 

 

$10,432,768

 

$148.76

 

/ sf

 

TRG Estimate 10/30/15

Animal Care Facility (ACF)

1,890

 

 

$774,859

 

$409.98

 

/ sf

 

TRG Estimate 10/30/15

TOTAL LAB + OFFICE AREA

72,023

 

 

$11,207,627

 

$155.61

 

/ sf

 

 

TOTAL MANUFACTURING AREA

11,373

 

 

$10,734,299

 

$943.84

 

/ sf

 

TRG Estimate 10/30/15

TOTAL

83,396

 

 

$21,941,926

 

$263.11

 

/ sf

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HARD COSTS

Construction - Phase 1+2 Lab + Office Area

 

 

$11,207,627

 

$155.61

 

/ sf *

 

TRG Estimate 10/30/15

Construction - Phase 2 (Manufacturing Area + QC Lab)

 

$10,734,299

 

$943.84

 

/ sf **

 

TRG Estimate 10/30/15

Metering

 

 

$41,698

 

$0.50

 

/ sf

 

Allowance

Hard Cost Contingency

1.7%

 

$375,000

 

$4.50

 

/ sf

 

 

SUB-TOTAL - HARD COST

 

 

$22,358,624

 

$268.10

 

/ sf

 

 

 

 

 

SOFT COSTS

Design Fees - Phase 1+2 Lab + Office Area

 

 

$735,732

 

$8.82

 

/ sf ***

 

Dineen Proposal 11/3/15

Design Reimbursables

 

4.1%

 

$29,800

 

$0.36

 

/ sf

 

Dineen Proposal 11/3/15

Design Fees - Phase 2

 

 

 

$250,000

 

$3.00

 

/ sf

 

Allowance

Design Reimbursables

 

4.0%

 

$10,000

 

$0.12

 

/ sf

 

Allowance

Soft Cost Contingency

 

5.0%

 

$51,276.60

 

$0.61

 

/ sf

 

 

SUB-TOTAL - SOFT COST

 

 

$1,076,809

 

$12.91

 

/ sf

 

 

BioMed Development Fee

 

0.5%

 

$125,000

 

$1.50

 

/ sf

 

Fixed Fee

TOTAL - SOFT COSTS

 

 

 

$1,201,809

 

$14.41

 

/ sf

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

$23,560,433

 

$282.51

 

/ sf

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT IMPROVEMENT ALLOWANCE

 

$12,509,400

 

$150.00

 

/ sf

 

 

 

 

 

 

 

 

 

 

 

 

 

EXCESS TENANT IMPROVEMENT

 

$11,051,033

 

$132.51

 

/ sf

 

 

 

*

$/sf based upon 72,023 rsf (Includes all Phase 1 and Phase 2 Areas with
exception of Phase 2 Manufacturing Area)

**

$/sf based upon 11,373 rsf (Phase 2 Manufacturing Area includes QC Lab and
Gowning Rooms)

***

Fee is Inclusive of $50k in Indemnification Fees

 

 

 

--------------------------------------------------------------------------------

 

 

[g2016031418160569712613.jpg]

 

Seres Therapeutics

200 Sidney Street

Cambridge, MA

10/30/2015

Project Summary Sheet For Office, Lab and ACF

 

Description

 

Budget

 

Office / Lab Budget Dated 10.30.15

 

$10,432,768

 

ACF Budget Budget Dated 10.30.15

 

$774,859

 

Total Project Cost For Office, Lab & ACF

 

$11,207,627

 

Project Alternates

 

A) Provide Dirt Walls instead of Butt Glazing at 4th Floor

 

$

78,000

 

Project Clarifications

1)

Tel/Data & AV system and distribution by Seres

2)

Card Reader system and distribution by Seres

3)

Security Sytem and distribution by Seres

3)

Laboratory Equipment including rigging into place by Seres

4)

Kitchen Appliances not included

5)

Equipment alarms system or distribution not included

6)

supply and install Furniture not included

7)

Signage not included

8)

Any fabric or millwork walls not included

9)

2nd floor humidity is not included

10)

Server racks by Seres

11)

New window treatments not included. We have included modification of existing to
accomidiate layout

12)

Dirtt wall systems not included

13)

Dryroom at sampling carried in Pilot Lab Budget

14)

Moving Existing owner equipment from existing facility to new location not
included

15)

Renovations of restrooms not included in this budget

16)

ACF alarm monitoring or watering system not included

 

 

 

--------------------------------------------------------------------------------

 

 

[g2016031418160675912614.jpg]

 

Seres Therapeutics

 

200 Sidney Street

10/30/2015

Cambridge, MA

RSF 70328

Lab and Office Budget

 

 

Description

 

Budget

 

Total RSF
Cost

 

 

Demolition/Temporary Protection/Daily Cleaning

 

$288,920

 

$4.11

 

 

Concrete

 

$22,300

 

$0.32

 

 

Structural Steel/Misc Metals

 

$16,000

 

$0.23

 

 

Carpentry

 

$138,485

 

$1.97

 

 

Millwork

 

$178,790

 

$2.54

 

 

Roofing/Thermal Moisture Protection

 

$53,000

 

$0.75

 

 

Doors/Frames/Hardware

 

$185,180

 

$2.63

 

 

Glazing

 

$191,496

 

$2.72

 

 

Gypsum Drywall

 

$684,704

 

$9.74

 

 

Ceilings

 

$226,484

 

$3.22

 

 

Flooring

 

$243,583

 

$3.46

 

 

Painting

 

$85,215

 

$1.21

 

 

Specialties

 

$219,200

 

$3.12

 

 

Laboratory Casework

 

$558,522

 

$7.94

 

 

Equipment

 

$0

 

$0.00

 

 

Fire Protection

 

$198,000

 

$2.82

 

 

Plumbing

 

$716,400

 

$10.19

 

 

HVAC

 

$2,723,031

 

$38.72

 

 

Electrical/Fire Alarm

 

$1,974,856

 

$28.08

 

 

General Requirements

 

$75,330

 

$1.07

 

 

General Conditions

 

$71,540

 

$1.02

 

 

Supervision

 

$525,680

 

$7.47

 

 

Engineering

 

$0

 

$0.00

 

 

Insurance and Permits

 

$234,418

 

$3.33

 

 

Contingency

 

$468,836

 

$6.67

 

 

Overhead and Profit

 

$352,799

 

$5.02

 

 

Office & Lab

 

$10,432,768

 

$148.34

 

70,328 RSF

 

 

 

Page 1 of 1

--------------------------------------------------------------------------------

 

[g2016031418160691612615.jpg]

 

Seres Therapeutics

200 Sidney Street

Cambridge, MA

 

 

 

 

 

 

 

 

10/30/2015

 

Division/Description

 

Qty

 

UM

 

Unit $

 

Line Sum

 

Div. Sum

Demolition/Temporary Protection/Daily Cleaning

 

 

 

 

 

 

 

 

 

 

Demolition

 

 

 

 

 

 

 

 

 

 

Select demo labs

 

16,245

 

sf

 

8

 

129,960

 

 

Dumpsters

 

30

 

ea

 

750

 

22,500

 

 

Temporary Protection

 

 

 

 

 

 

 

 

 

 

Floor protection

 

85

 

shts

 

55

 

4,675

 

 

Protect existing windows and sills.

 

45

 

ea

 

273

 

12,285

 

 

Dust protection material

 

1

 

Is

 

14,000

 

14,000

 

 

Protection of existing finishes

 

1

 

Is

 

8,000

 

8,000

 

 

Daily cleaning

 

100

 

days

 

975

 

97,500

 

 

 

 

 

 

 

 

 

 

 

 

$288,920

Concrete

 

 

 

 

 

 

 

 

 

 

Coring for mechanical systems & tel/data

 

1

 

Is

 

8,000

 

8,000

 

 

Conference room floor boxes

 

5 ea

 

 

 

2,200

 

11,000

 

 

Patch floors at floor drains

 

12 ea

 

 

 

275

 

3,300

 

 

 

 

 

 

 

 

 

 

 

 

$22,300

Structural Steel/Misc Metals

 

 

 

 

 

 

 

 

 

 

Support for the operable partitions

 

1

 

Is

 

16,000

 

16,000

 

 

 

 

 

 

 

 

 

 

 

 

$16,000

Carpentry

 

 

 

 

 

 

 

 

 

 

Door and hardware installation

 

116

 

ea

 

445

 

51,620

 

 

General carpentry

 

50

 

days

 

874

 

43,700

 

 

Carpentry material

 

50

 

days

 

280

 

14,000

 

 

Interior blocking

 

2,295

 

If

 

7

 

16,065

 

 

Barricades/safety

 

18

 

wks

 

200

 

3,600

 

 

Install specialties

 

1

 

Is

 

9500

 

9,500

 

 

 

 

 

 

 

 

 

 

 

 

$138,485

 

 

 

 

 

 

 

 

 

 

 

Millwork

 

 

 

 

 

 

 

 

 

 

Coffee Bar Cabinetry

 

36

 

If

 

895

 

32,220

 

 

Cafe Cabinetry, uppers and lowers with solid surface top

 

52

 

If

 

950

 

49,400

 

 

Cafe Island

 

22

 

If

 

985

 

21,670

 

 

Copy area millwork

 

70

 

If

 

650

 

45,500

 

 

Closet shelving and hangers

 

1

 

Is

 

10,000

 

10,000

 

 

Reception desks allowance

 

1

 

ea

 

20,000

 

20,000

 

 

Custom Signage

 

 

 

 

 

 

 

NIC

 

 

 

 

 

 

 

 

 

 

 

 

$178,790

Roofing/Thermal Moisture Protection

 

 

 

 

 

 

 

 

 

 

Roof protection

 

1

 

Is

 

5,000

 

5,000

 

 

Roof safety Garlock rental

 

4

 

mnths

 

1,500

 

6,000

 

 

Roofing for duct & pipe flashing

 

1

 

Is

 

9,000

 

9,000

 

 

Interior sealants

 

1

 

Is

 

10,000

 

10,000

 

 

Fireproofing

 

1

 

Is

 

15,000

 

15,000

 

 

Firestopping

 

1

 

Is

 

8,000

 

8,000

 

 

 

 

 

 

 

 

 

 

 

 

$53,000

Page 1 of 5

--------------------------------------------------------------------------------

 

Division/Description

 

Qty

 

UM

 

Unit $

 

Line Sum

 

Div. Sum

Doors/Frames/Hardware

 

 

 

 

 

 

 

 

 

 

Office doors wood

 

74 ea

 

 

 

1,495

 

110,630

 

 

HM doors at labs

 

42 ea

 

 

 

1,775

 

74,550

 

 

Card readers

 

 

 

 

 

 

 

NIC

 

 

 

 

 

 

 

 

 

 

 

 

$185,180

Glazing

 

 

 

 

 

 

 

 

 

 

Butt Glazing

 

2,798

 

sf

 

52

 

145,496

 

 

Glass doors entrances & Fouth Floor

 

6

 

ea

 

3,000

 

18,000

 

 

Glass sliding doors (4th floor)

 

2

 

ea

 

5,000

 

10,000

 

 

Vision kits for doors

 

60

 

ea

 

200

 

12,000

 

 

Graphics on Glass (Allowance)

 

1

 

Is

 

6,000

 

6,000

 

 

 

 

 

 

 

 

 

 

 

 

$191,496

Gypsum Drywall

 

 

 

 

 

 

 

 

 

 

GWB Walls

 

3,417

 

If

 

128

 

437,376

 

 

Perimeter walls

 

1,045

 

If

 

115

 

120,175

 

 

Soffits

 

4,279

 

sf

 

7

 

29,953

 

 

Column enclosures

 

45

 

ea

 

960

 

43,200

 

 

GWB header for glazing

 

400

 

If

 

115

 

46,000

 

 

FRP on wet walls

 

1

 

Is

 

8,000

 

8,000

 

 

 

 

 

 

 

 

 

 

 

 

$684,704

Ceilings

 

 

 

 

 

 

 

 

 

 

ACT 1 Office Standard

 

24,795

 

sf

 

4.75

 

117,776

 

 

ACT 2 Lab Standard

 

17,100

 

sf

 

4.95

 

84,645

 

 

ACT 3 Vinyl Faced

 

2,750

 

sf

 

8.75

 

24,063

 

 

 

 

 

 

 

 

 

 

 

 

$226,484

Flooring

 

 

 

 

 

 

 

 

 

 

Carpet Tile

 

2,697

 

sy

 

40

 

107,880

 

 

VCT

 

16,975

 

sf

 

2.95

 

50,076

 

 

Solid Vinyl Wood Plank

 

2,857

 

sf

 

9.95

 

28,427

 

 

Johnsonite 4" vinyl cove base

 

7,195

 

If

 

2.50

 

17,988

 

 

Sheet vinyl

 

97

 

sy

 

96

 

9,312

 

 

Epoxy flooring at glasswash room

 

350

 

sf

 

14

 

4,900

 

 

Floor prep allowance

 

25,000

 

sf

 

1

 

25,000

 

 

 

 

 

 

 

 

 

 

 

 

$243,583

Painting

 

 

 

 

 

 

 

 

 

 

Walls

 

 

 

 

 

 

 

 

 

 

Latex paint

 

69,975

 

sf

 

0.98

 

68,576

 

 

Touch up painting

 

1

 

Is

 

7,500

 

7,500

 

 

GWB Ceilings/Soffits

 

4,279

 

sf

 

1.39

 

5,948

 

 

Door and frames

 

 

 

 

 

 

 

 

 

 

Doors/frames

 

42

 

ea

 

76

 

3,192

 

 

 

 

 

 

 

 

 

 

 

 

$85,215

Page 2 of 5

--------------------------------------------------------------------------------

 

Division/Description

 

Qty

 

UM

 

Unit $

 

Line Sum

 

Div. Sum

Specialties

 

 

 

 

 

 

 

 

 

 

Fire extinguishers and cabinets

 

14

 

ea

 

675

 

9,450

 

 

Corner guards

 

25

 

ea

 

275

 

6,875

 

 

Lab coat hooks

 

4

 

ea

 

750

 

3,000

 

 

Bumper guards - two line plastic

 

300

 

If

 

85

 

25,500

 

 

Hufcor Operable Partition with Marker Boards & glass panels

 

32

 

If

 

2,225

 

71,200

 

 

Mesh Partitions

 

475

 

If

 

117

 

55,575

 

 

Glass marker boards - conference/board rooms

 

14

 

ea

 

750

 

10,500

 

 

White boards at private offices

 

38

 

ea

 

450

 

17,100

 

 

Wall mounted dispensers (Allowance)

 

1

 

Is

 

20,000

 

20,000

 

 

Window treatments

 

 

 

 

 

 

 

NIC

 

 

Metro Shelving

 

 

 

 

 

 

 

NIC

 

 

Signage

 

 

 

 

 

 

 

NIC

 

 

 

 

 

 

 

 

 

 

 

 

$219,200

Laboratory Casework

 

 

 

 

 

 

 

 

 

 

Mobile benches Anaerobic Table 36 x 96

 

9

 

ea

 

3,636

 

32,724

 

 

Mobile benches Anaerobic Table 36 x 72

 

8

 

ea

 

2,800

 

22,400

 

 

Lab Bench 30 x 72

 

67

 

ea

 

3,324

 

222,708

 

 

Lab Bench 30 x 96

 

10

 

ea

 

3,724

 

37,240

 

 

End of Lab Bench 30 x 60

 

12

 

ea

 

3,175

 

38,100

 

 

End of Benck 30 x 72

 

6

 

ea

 

3,375

 

20,250

 

 

Fixed Wall Benches

 

225

 

If

 

575

 

129,375

 

 

Shelving

 

50

 

If

 

180

 

9,000

 

 

Utility Panels

 

48

 

ea

 

350

 

16,800

 

 

Recommission existing cold room

 

1

 

ea

 

18,000

 

18,000

 

 

Relocate & refurbish existng Fumehoods

 

3

 

ea

 

3,975

 

11,925

 

 

Anaerobic chambers

 

 

 

 

 

 

 

NIC

 

 

Pilot Plant tables/benches/carts

 

 

 

 

 

 

 

NIC

 

 

Flammable Safety Cabinets

 

 

 

 

 

 

 

NIC

 

 

SS sinks- In plumbing price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$558,522

Equipment

 

 

 

 

 

 

 

 

 

 

Biosafety cabinets

 

 

 

 

 

 

 

NIC

 

 

Glasswashers

 

 

 

 

 

 

 

NIC

 

 

Autoclave

 

 

 

 

 

 

 

NIC

 

 

Appliances

 

 

 

 

 

 

 

NIC

 

 

Lab Equipment

 

 

 

 

 

 

 

NIC

 

 

 

 

 

 

 

 

 

 

 

 

 

Fire Protection

 

 

 

 

 

 

 

 

 

 

Modify existing systems to serve office and labs

 

1

 

Is

 

198,000

 

198,000

 

 

 

 

 

 

 

 

 

 

 

 

$198,000

Plumbing

 

 

 

 

 

 

 

716,400

 

 

Utility drops - VAC & Compressed Air

 

 

 

 

 

 

 

In abv

 

 

C02 Manifold & distribution

 

 

 

 

 

 

 

In abv

 

 

N2 Manifold & distribution

 

 

 

 

 

 

 

In abv

 

 

Gases to Fume Hoods

 

 

 

 

 

 

 

In abv

 

 

RO distribution & drops

 

 

 

 

 

 

 

In abv

 

 

Emergency eyewash distribution and stations

 

 

 

 

 

 

 

In abv

 

 

Potable and non-potable water distribution

 

 

 

 

 

 

 

In abv

 

 

Utility piping & connections to equipment

 

 

 

 

 

 

 

In abv

 

 

Sink assemblies

 

 

 

 

 

 

 

In abv

 

 

Lab waste & vent piping

 

 

 

 

 

 

 

In abv

 

 

Floor drains

 

 

 

 

 

 

 

In abv

 

 

 

 

 

 

 

 

 

 

 

 

$716,400

Page 3 of 5

--------------------------------------------------------------------------------

 

Division/Description

 

Qty

 

UM

 

Unit $

 

Line Sum

 

Div. Sum

HVAC

 

 

 

 

 

 

 

 

 

 

Demolition

 

 

 

 

 

 

 

$20,000

 

 

Phoenix Valves

 

 

 

 

 

 

 

$85,000

 

 

VAV

 

 

 

 

 

 

 

$27,000

 

 

Piping

 

 

 

 

 

 

 

$325,350

 

 

Sheet metal

 

 

 

 

 

 

 

$1,000,000

 

 

AC Unit

 

 

 

 

 

 

 

$4,500

 

 

Insulation

 

 

 

 

 

 

 

$320,000

 

 

HW Coils

 

 

 

 

 

 

 

$1,600

 

 

Vibration Isolation

 

 

 

 

 

 

 

$1,500

 

 

Balancing

 

 

 

 

 

 

 

$40,000

 

 

Controls

 

 

 

 

 

 

 

$473,740

 

 

Coordination Drawings & HVAC direct costs

 

 

 

 

 

 

 

$419,341

 

 

Rigging

 

 

 

 

 

 

 

$5,000

 

 

 

 

 

 

 

 

 

 

 

 

$2,723,031

Electrical and Fire Alarm

 

 

 

 

 

 

 

 

 

 

Demolition/make safe

 

 

 

 

 

 

 

56,304

 

 

Feeders & Power

 

 

 

 

 

 

 

336,792

 

 

Distribution

 

 

 

 

 

 

 

304,960

 

 

Lighting and controls

 

 

 

 

 

 

 

1,017,180

 

 

Fire alarm

 

 

 

 

 

 

 

119,820

 

 

HVAC wiring

 

 

 

 

 

 

 

106,800

 

 

Permits and other direct costs

 

 

 

 

 

 

 

33,000

 

 

 

 

 

 

 

 

 

 

 

 

$1,974,856

General Requirements

 

 

 

 

 

 

 

 

 

 

Parking

 

5

 

mnths

 

950

 

4,750

 

 

Police details

 

8

 

ea

 

385

 

3,080

 

 

Replace plumbing and electrical utilities at fire rated plenums

 

1

 

alw

 

22,000

 

22,000

 

 

Removal of glass panels for loading zones

 

1

 

alw

 

4,000

 

4,000

 

 

Adjusting/modifying existing shades per new layout

 

1

 

Is

 

12,000

 

12,000

 

 

Allowance for MEP distribution in occupied spaces

 

1

 

alw

 

15,000

 

15,000

 

 

Signage for occupancy

 

1

 

Is

 

2,500

 

2,500

 

 

Allowance for rigging equipment

 

1

 

alw

 

12,000

 

12,000

 

 

 

 

 

 

 

 

 

 

 

 

$75,330

General Conditions

 

 

 

 

 

 

 

 

 

 

Safety/third party inspection

 

18

 

wks

 

250

 

4,500

 

 

Consumables

 

1

 

ea

 

12,000

 

12,000

 

 

Field operation expenses

 

18

 

wks

 

780

 

14,040

 

 

Field Office

 

1

 

Is

 

8,500

 

8,500

 

 

Final cleaning

 

44,000

 

sf

 

0.65

 

28,600

 

 

Sanitary facilities

 

4

 

mnths

 

975

 

3,900

 

 

 

 

 

 

 

 

 

 

 

 

$71,540

Supervision

 

 

 

 

 

 

 

 

 

 

Project Executive (2 days/week)

 

48

 

days

 

1,240

 

59,520

 

 

Project Manager

 

24

 

wks

 

4,400

 

105,600

 

 

Assistant Project Manager

 

24

 

wks

 

3,000

 

72,000

 

 

Project Superintendent

 

24

 

wks

 

4,200

 

100,800

 

 

Assistant Superintendent

 

24

 

wks

 

3,000

 

72,000

 

 

Planner (2 days/week)

 

12

 

wks

 

1,920

 

23,040

 

 

MEP Coordinator

 

6

 

wks

 

4,200

 

25,200

 

 

Field Operations Manager

 

4

 

wks

 

4,800

 

19,200

 

 

Estimator

 

4

 

wks

 

5,600

 

22,400

 

 

Project Administrative Assistant

 

24

 

days

 

480

 

11,520

 

 

Project Accountant

 

24

 

days

 

600

 

14,400

 

 

 

 

 

 

 

 

 

 

 

 

$525,680

Page 4 of 5

--------------------------------------------------------------------------------

 

Division/Description

 

Qty

 

UM

 

Unit $

 

Line Sum

 

Div. Sum

Engineering

 

 

 

 

 

 

 

 

 

 

Architectural

 

 

 

 

 

 

 

NIC

 

 

Structural

 

 

 

 

 

 

 

NIC

 

 

MEP

 

 

 

 

 

 

 

NIC

 

 

 

 

 

 

 

 

 

 

 

 

 

Insurance and Permits

 

 

 

 

 

 

 

 

 

 

General Liability Insurance

 

1.00%

 

 

 

 

 

93,767

 

 

Building Permits

 

1.50%

 

 

 

 

 

140,651

 

 

 

 

 

 

 

 

 

 

 

 

$234,418

Contingency

 

5.00%

 

 

 

 

 

468,836

 

 

 

 

 

 

 

 

 

 

 

 

$468,836

 

 

 

 

 

 

 

 

 

 

 

Overhead and Profit

 

3.50%

 

 

 

 

 

 

 

$352,799

 

 

 

 

 

 

 

 

 

 

 

Total Budget

 

 

 

 

 

 

 

 

 

$10,432,768

 

Note - See Office, Lab and ACF Summary Sheet for Alternates and Clarifications

 

 

Page 5 of 5

--------------------------------------------------------------------------------

 

 

[g2016031418160972812616.jpg]

Seres Therapeutics

 

200 Sidney Street

10/30/2015

Cambridge, MA

RSF 1890

ACF Budget

 

 

Description

 

Budget

Demolition/Temporary Protection/Daily Cleaning

 

$29,840

Concrete

 

$6,850

Structural Steel/Misc Metals

 

$32,000

Carpentry

 

$14,002

Millwork

 

$0

Roofing/Thermal Moisture Protection

 

$13,000

Doors/Frames/Hardware

 

$12,870

Glazing

 

$1,200

Gypsum Drywall

 

$67,170

Ceilings

 

$10,063

Flooring

 

$28,500

Painting

 

$10,778

Specialties

 

$7,725

Laboratory Casework

 

$34,550

Equipment

 

$0

Fire Protection

 

$20,930

Plumbing

 

$83,280

HVAC

 

$266,000

Electrical/Fire Alarm

 

$57,668

General Requirements

 

$0

General Conditions

 

$0

Supervision

 

$0

Engineering

 

$0

Insurance and Permits

 

$17,411

Contingency

 

$34,821

Overhead and Profit

 

$26,203

 

 

$774,859

Cost/SF:

 

$409.98

 

 

Page 1 of 1

--------------------------------------------------------------------------------

 

[g2016031418160979112617.jpg]

 

Seres Therapeutics

200 Sidney Street

Cambridge, MA

 

 

 

 

10/30/2015

 

Division/Description

 

Qty

 

UM

 

Unit $

 

Line Sum

 

Div. Sum

Demolition/Temporary Protection/Daily Cleaning

 

 

 

 

 

 

 

 

 

 

Demolition

 

 

 

 

 

 

 

 

 

 

Select demo

 

1,500

 

sf

 

3.00

 

4,500

 

 

Dumpsters

 

5

 

ea

 

750

 

3,750

 

 

Temporary Protection

 

 

 

 

 

 

 

 

 

 

Floor protection

 

20

 

shts

 

55

 

1,100

 

 

Protect existing windows and sills.

 

5

 

ea

 

273

 

1,365

 

 

Dust protection material

 

1

 

Is

 

3,000

 

3,000

 

 

Protection of existing finishes

 

1

 

Is

 

1,500

 

1,500

 

 

Daily cleaning

 

15

 

days

 

975

 

14,625

 

 

 

 

 

 

 

 

 

 

 

 

$29,840

Concrete

 

 

 

 

 

 

 

 

 

 

Coring for mechanical systems & tel/data

 

1

 

Is

 

1,250

 

1,250

 

 

Patch floors at floor drains

 

4

 

ea

 

275

 

1,100

 

 

Masonry opening for backup unit

 

1

 

Is

 

4,500

 

4,500

 

 

 

 

 

 

 

 

 

 

 

 

$6,850

Structural Steel/Misc Metals

 

 

 

 

 

 

 

 

 

 

Secondary AHUs steel support

 

1

 

Is

 

18,000

 

18,000

 

 

Exhaust shaft & roof opening support

 

1

 

Is

 

14,000

 

14,000

 

 

Screen wall

 

 

 

 

 

 

 

NIC

 

 

 

 

 

 

 

 

 

 

 

 

$32,000

Carpentry

 

 

 

 

 

 

 

 

 

 

Door and hardware installation

 

6

 

ea

 

445

 

2,670

 

 

General carpentry

 

8

 

days

 

874

 

6,992

 

 

Carpentry material

 

8

 

days

 

280

 

2,240

 

 

Interior blocking

 

300

 

If

 

7

 

2,100

 

 

 

 

 

 

 

 

 

 

 

 

$14,002

 

 

 

 

 

 

 

 

 

 

 

Millwork

 

 

 

 

 

 

 

NIC

 

 

 

 

 

 

 

 

 

 

 

 

 

Roofing/Thermal Moisture Protection

 

 

 

 

 

 

 

 

 

 

Roofing for duct & pipe flashing

 

1

 

Is

 

6,000

 

6,000

 

 

Interior sealants

 

1

 

Is

 

4,500

 

4,500

 

 

Fisreproofing

 

1

 

Is

 

1,500

 

1,500

 

 

Firestopping

 

1

 

Is

 

1,000

 

1,000

 

 

 

 

 

 

 

 

 

 

 

 

$13,000

Doors/Frames/Hardware

 

 

 

 

 

 

 

 

 

 

Seamless HM ACF

 

6

 

ea

 

2,145

 

12,870

 

 

Card readers

 

 

 

 

 

 

 

NIC

 

 

 

 

 

 

 

 

 

 

 

 

$12,870

Glazing

 

 

 

 

 

 

 

 

 

 

Vision kits for doors

 

6

 

ea

 

200

 

12,870

 

 

Graphics on Glass

 

 

 

 

 

 

 

NIC

 

 

 

 

 

 

 

 

 

 

 

 

$1,200

1 of 3

--------------------------------------------------------------------------------

 

Division/Description

 

Qty

 

UM

 

Unit $

 

Line Sum

 

Div. Sum

Gypsum Drywall

 

 

 

 

 

 

 

 

 

 

ACF Walls

 

350

 

If

 

150

 

52,500

 

 

GWB ceiling ceilings

 

350

 

sf

 

20

 

7,000

 

 

Perimeter walls

 

50

 

If

 

115

 

5,750

 

 

Column enclosures

 

2

 

ea

 

960

 

1,920

 

 

 

 

 

 

 

 

 

 

 

 

$67,170

 

 

 

 

 

 

 

 

 

 

 

ACT 3 Vinyl Faced

 

1,150

 

sf

 

8.75

 

10,063

 

 

 

 

 

 

 

 

 

 

 

 

$10,063

Flooring

 

 

 

 

 

 

 

 

 

 

Epoxy Flooring

 

1,500

 

sf

 

16

 

24,000

 

 

Floor prep allowance

 

1,500

 

sf

 

3

 

4,500

 

 

 

 

 

 

 

 

 

 

 

 

$28,500

Painting

 

 

 

 

 

 

 

 

 

 

Walls

 

7,250

 

sf

 

1.35

 

9,788

 

 

Epoxy Paint - ACF

 

 

 

 

 

 

 

 

 

 

Door and frames

 

 

 

 

 

 

 

 

 

 

Doors

 

6

 

ea

 

89

 

534

 

 

Frames

 

6

 

ea

 

76

 

456

 

 

 

 

 

 

 

 

 

 

 

 

$10,778

Specialties

 

 

 

 

 

 

 

 

 

 

Fire extinguishers and cabinets

 

2

 

ea

 

675

 

1,350

 

 

Corner guards

 

5

 

ea

 

275

 

1,375

 

 

Lab coat hooks

 

1

 

ea

 

750

 

750

 

 

Bumper guards - two line plastic

 

50

 

If

 

85

 

4,250

 

 

Gowning accessories

 

 

 

 

 

 

 

NIC

 

 

Window treatments

 

 

 

 

 

 

 

NIC

 

 

Mesh Partitions

 

 

 

 

 

 

 

NIC

 

 

Metro Shelving

 

 

 

 

 

 

 

NIC

 

 

Signage

 

 

 

 

 

 

 

NIC

 

 

 

 

 

 

 

 

 

 

 

 

$7,725

Laboratory Casework

 

 

 

 

 

 

 

 

 

 

Mobile workstations

 

6

 

ea

 

3,800

 

22,800

 

 

SS Tables in the ACF

 

4

 

ea

 

2,500

 

10,000

 

 

Utility Panels

 

5

 

ea

 

350

 

1,750

 

 

Pilot Plant tables/benches/carts

 

 

 

 

 

 

 

NIC

 

 

Flammable Safety Cabinets

 

 

 

 

 

 

 

NIC

 

 

SS sinks- In plumbing price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$34,550

Equipment

 

 

 

 

 

 

 

 

 

 

Biosafety cabinets

 

 

 

 

 

 

 

NIC

 

 

Glasswashers

 

 

 

 

 

 

 

NIC

 

 

Autoclave

 

 

 

 

 

 

 

NIC

 

 

Appliances

 

 

 

 

 

 

 

NIC

 

 

Lab Equipment

 

 

 

 

 

 

 

NIC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fire Protection

 

 

 

 

 

 

 

 

 

 

Modify existing systems to serve the ACF

 

1

 

Is

 

20,930

 

20,930

 

 

 

 

 

 

 

 

 

 

 

 

$20,930

Plumbing

 

 

 

 

 

 

 

83,280

 

 

Lab sink with RO

 

 

 

 

 

 

 

In abv

 

 

SS sink

 

 

 

 

 

 

 

In abv

 

 

Mop receptor

 

 

 

 

 

 

 

In abv

 

 

2 of 3

--------------------------------------------------------------------------------

 

Division/Description

 

Qty

 

UM

 

Unit $

 

Line Sum

 

Div. Sum

Vac & O2 to BSCs

 

 

 

 

 

 

 

In abv

 

 

CO2 outlets

 

 

 

 

 

 

 

In abv

 

 

Emergency shower/eyewash

 

 

 

 

 

 

 

In abv

 

 

O2 Manifold

 

 

 

 

 

 

 

In abv

 

 

CO2 Manifold

 

 

 

 

 

 

 

In abv

 

 

Floor drain with trap primer

 

 

 

 

 

 

 

In abv

 

 

 

 

 

 

 

 

 

 

 

 

$83,280

HVAC

 

 

 

 

 

 

 

 

 

 

Phoenix Valves

 

 

 

 

 

 

 

$10,000

 

 

HEPAs

 

 

 

 

 

 

 

$8,000

 

 

Humidifiers

 

 

 

 

 

 

 

$35,000

 

 

Piping

 

 

 

 

 

 

 

$33,000

 

 

Sheet metal

 

 

 

 

 

 

 

$45,000

 

 

Insulation

 

 

 

 

 

 

 

$15,000

 

 

Vibration Isolation

 

 

 

 

 

 

 

$2,000

 

 

Balancing

 

 

 

 

 

 

 

$5,000

 

 

Controls

 

 

 

 

 

 

 

$113,000

 

 

 

 

 

 

 

 

 

 

 

 

$266,000

Electrical and Fire Alarm

 

 

 

 

 

 

 

 

 

 

Demolition/make safe

 

 

 

 

 

 

 

2,000

 

 

Feeders & Power

 

 

 

 

 

 

 

10,000

 

 

Distribution

 

 

 

 

 

 

 

10,000

 

 

Lighting and controls

 

 

 

 

 

 

 

17,668

 

 

Devices

 

 

 

 

 

 

 

2,000

 

 

Fire alarm

 

 

 

 

 

 

 

7,000

 

 

HVAC wiring

 

 

 

 

 

 

 

9,000

 

 

 

 

 

 

 

 

 

 

 

 

$57,668

General Requirements

 

 

 

 

 

 

 

 

 

 

GRs carried under the Pilot Plant Project/Budget

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Requirements

 

 

 

 

 

 

 

 

 

 

GCs carried under the Pilot Plant Project/Budget

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Supervision

 

 

 

 

 

 

 

 

 

 

Supervision carried under the Pilot Plant Project/Budget

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Engineering

 

 

 

 

 

 

 

 

 

 

Architectural

 

 

 

 

 

 

 

NIC

 

 

Structural

 

 

 

 

 

 

 

NIC

 

 

MEP

 

 

 

 

 

 

 

NIC

 

 

 

 

 

 

 

 

 

 

 

 

 

Insurance and Permits

 

 

 

 

 

 

 

 

 

 

General Liability Insurance

 

1.00%

 

 

 

 

 

6,964

 

 

Building Permits

 

1.50%

 

 

 

 

 

10,446

 

 

 

 

 

 

 

 

 

 

 

 

$17,411

Contingency

 

5.00%

 

 

 

 

 

34,821

 

 

 

 

 

 

 

 

 

 

 

 

$34,821

Overhead and Profit

 

3.50%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$26,203

 

 

 

 

 

 

 

 

 

 

 

Total Budget

 

 

 

 

 

 

 

 

 

$774,859

 

 

3 of 3

--------------------------------------------------------------------------------

 

EXHIBIT B-3-b

BUDGET FOR MANUFACTURING AREA IMPROVEMENTS

[SEE ATTACHED]

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418161136912618.jpg]

 

Seres Therapeutics

 

200 Sidney Street

10/30/2015

Cambridge, MA

RSF 11177

Preliminary Manufacturing Area Budget

 

 

Description

 

Budget

Demolition/Temporary Protection/Daily Cleaning

 

$173,790

Concrete

 

$154,250

Structural Steel/Misc Metals

 

$444,000

Carpentry

 

$142,465

Millwork

 

$0

Roofing/Thermal Moisture Protection

 

$176,450

Doors/Frames/Hardware

 

$195,500

Glazing

 

$89,500

Gypsum Drywall

 

$461,600

Ceilings

 

$79,800

Flooring

 

$251,400

Painting

 

$92,345

Specialties

 

$148,075

Laboratory Casework

 

$0

Equipment

 

$150,000

Fire Protection

 

$150,000

Plumbing

 

$833,400

HVAC

 

$4,242,096

Electrical/Fire Alarm

 

$828,545

General Requirements

 

$71,280

General Conditions

 

$78,960

Supervision

 

$455,480

Engineering

 

$0

Insurance and Permits

 

$230,473

Contingency

 

$921,894

Overhead and Profit

 

$362,996

 

 

$10,734,299

Cost/SF:

 

$960.39

Exclusions:

*

Process utilities

*

Moving existing owner equipment to the new facility

*

Tel/Data & AV

*

Card Readers

*

Security

*

Signage

*

Laboratory & Clean Room Equipment

*

Equipment alarms

*

UPS

*

Validation

*

SS piping or SS ductwork

Page 1 of 2

--------------------------------------------------------------------------------

 

*

Clad Walls 

*

SS doors

*

Sitework in area way

*

USP Water Skid

*

Clad Walls / Ceiling / Kydex

*

Future MEP Utility capacity for Pilot Expansion

Clarification:

This budget is based on steam generator, boilers and pumps being installed at
the penthouse

 

 

Page 2 of 2

--------------------------------------------------------------------------------

 

 

[g2016031418161246312619.jpg]

 

Seres Therapeutics

200 Sidney Street

Cambridge, MA

 

 

 

 

10/30/2015

 

Division/Description

 

Qty

 

UM

 

Unit $

 

Line Sum

 

Div. Sum

Demolition/Temporary Protection/Daily Cleaning

 

 

 

 

 

 

 

 

 

 

Demolition

 

 

 

 

 

 

 

 

 

 

Select demo

 

8,700

 

sf

 

1.95

 

16,965

 

 

Dumpsters

 

15

 

ea

 

750

 

11,250

 

 

Temporary Protection

 

 

 

 

 

 

 

 

 

 

Floor protection

 

50

 

shts

 

55

 

2,750

 

 

Protect existing windows and sills.

 

25

 

ea

 

273

 

6,825

 

 

Dust protection material

 

1

 

Is

 

14,000

 

14,000

 

 

Protection of existing finishes

 

1

 

Is

 

5,000

 

5,000

 

 

Daily cleaning

 

120

 

days

 

975

 

117,000

 

 

 

 

 

 

 

 

 

 

 

 

$173,790

Concrete

 

 

 

 

 

 

 

 

 

 

Coring for mechanical systems & tel/data

 

1

 

Is

 

8,000

 

8,000

 

 

Concrete sawcutting & trenching

 

350

 

If

 

125

 

43,750

 

 

Concrete slab openings for shafts

 

1

 

Is

 

65,000

 

65,000

 

 

Equipment pads

 

1

 

Is

 

22,000

 

22,000

 

 

Patch floors at floor drains

 

20

 

ea

 

275

 

5,500

 

 

Create a floor opening to allow basement mechanical deliveries

 

1

 

Is

 

10,000

 

10,000

 

 

 

 

 

 

 

 

 

 

 

 

$154,250

Structural Steel/Misc Metals

 

 

 

 

 

 

 

 

 

 

Roof top dunnage for units

 

2

 

ea

 

117,000

 

234,000

 

 

Steel reinforcement for mechanical units

 

1

 

Is

 

80,000

 

80,000

 

 

Steel shaft & floor reinforcement

 

1

 

Is

 

95,000

 

95,000

 

 

Secondary AHUs steel support

 

1

 

Is

 

35,000

 

35,000

 

 

Screen walls

 

 

 

 

 

 

 

NIC

 

 

 

 

 

 

 

 

 

 

 

 

 

Carpentry

 

 

 

 

 

 

 

 

 

$444,000

Door and hardware installation

 

68

 

ea

 

750

 

51,000

 

 

General carpentry

 

50

 

days

 

874

 

43,700

 

 

Carpentry material

 

50

 

days

 

280

 

14,000

 

 

Interior blocking

 

2,995

 

If

 

7

 

20,965

 

 

Barricades/safety

 

24

 

wks

 

200

 

4,800

 

 

Install specialties

 

1

 

Is

 

8000

 

8,000

 

 

 

 

 

 

 

 

 

 

 

 

$142,465

Millwork

 

 

 

 

 

 

 

 

 

 

Signage

 

 

 

 

 

 

 

NIC

 

 

 

 

 

 

 

 

 

 

 

 

 

Roofing/Thermal Moisture Protection

 

 

 

 

 

 

 

 

 

 

Roofing for steel dunnage

 

18

 

days

 

1,150

 

20,700

 

 

Roofing for duct & pipe flashing

 

25

 

days

 

1,150

 

28,750

 

 

Interior sealants

 

20

 

days

 

2,350

 

47,000

 

 

Fireproofing

 

1

 

Is

 

55,000

 

55,000

 

 

Firestopping

 

1

 

Is

 

25,000

 

25,000

 

 

 

 

 

 

 

 

 

 

 

 

$176,450

1 of 5

--------------------------------------------------------------------------------

 

Division/Description

 

Qty

 

UM

 

Unit $

 

Line Sum

 

Div. Sum

Doors/Frames/Hardware

 

 

 

 

 

 

 

 

 

 

Seamless (Painted) HM doors

 

68

 

ea

 

2,875

 

195,500

 

 

Stainlees Teel Doors

 

 

 

 

 

 

 

NIC

 

 

Card readers

 

 

 

 

 

 

 

NIC

 

 

 

 

 

 

 

 

 

 

 

 

$195,500

Glazing

 

 

 

 

 

 

 

 

 

 

Power plant viewing windows

 

12

 

ea

 

6,000

 

72,000

 

 

Vision kits for doors

 

50

 

ea

 

350

 

17,500

 

 

 

 

 

 

 

 

 

 

 

 

$89,500

Gypsum Drywall

 

 

 

 

 

 

 

 

 

 

Pilot Plant Walls

 

1,500

 

If

 

175

 

262,500

 

 

Perimeter walls

 

200

 

If

 

115

 

23,000

 

 

GWB walkable ceilings at the Pilot Plant

 

3,000

 

sf

 

28

 

84,000

 

 

GWB duct shaft walls

 

2,500

 

sf

 

21

 

52,500

 

 

Fiberglass grating for walkable ceilings

 

2,000

 

sf

 

15

 

30,000

 

 

Column enclosures

 

10

 

ea

 

960

 

9,600

 

 

Clad walls

 

 

 

 

 

 

 

NIC

 

 

 

 

 

 

 

 

 

 

 

 

$461,600

Ceilings

 

 

 

 

 

 

 

 

 

 

Clean Room Gasketed Grid System

 

5,700

 

sf

 

14

 

79,800

 

 

 

 

 

 

 

 

 

 

 

 

$79,800

Flooring

 

 

 

 

 

 

 

 

 

 

Epoxy Flooring

 

8,700

 

sf

 

18

 

156,600

 

 

Floor prep allowance

 

8,700

 

sf

 

4

 

34,800

 

 

Penthouse & basement flooring (Allowance)

 

1

 

Is

 

60,000

 

60,000

 

 

 

 

 

 

 

 

 

 

 

 

$251,400

Painting

 

 

 

 

 

 

 

 

 

 

Walls

 

 

 

 

 

 

 

 

 

 

Epoxy paint walls

 

27,700

 

sf

 

1.65

 

45,705

 

 

Epoxy paint ceilings

 

8,700

 

sf

 

1.95

 

16,965

 

 

Touch up painting

 

5

 

days

 

1,175

 

5,875

 

 

Doors/Frames

 

68

 

ea

 

350

 

23,800

 

 

 

 

 

 

 

 

 

 

 

 

$92,345

Specialties

 

 

 

 

 

 

 

 

 

 

Fire extinguishers and cabinets

 

5

 

ea

 

675

 

3,375

 

 

Corner guards

 

18

 

ea

 

275

 

4,950

 

 

Lab coat hooks

 

5

 

ea

 

750

 

3,750

 

 

Bumper guards - two line plastic

 

450

 

If

 

85

 

38,250

 

 

Access panels

 

10

 

ea

 

125

 

1,250

 

 

Gowning benches

 

8

 

ea

 

1,500

 

12,000

 

 

Lockers

 

28

 

If

 

750

 

21,000

 

 

Pass thrus

 

3

 

ea

 

9,500

 

28,500

 

 

Glove Boxes/Glass Holders/Hand sanitizers

 

2

 

loc

 

2,500

 

5,000

 

 

Hand washers / Towel Dispensers

 

2

 

ea

 

5,000

 

10,000

 

 

Gowning material (Allowance)

 

1

 

Is

 

20,000

 

20,000

 

 

Mesh Partitions at the basement

 

 

 

 

 

 

 

NIC

 

 

Gowning accessories

 

 

 

 

 

 

 

NIC

 

 

Window treatments

 

 

 

 

 

 

 

NIC

 

 

Metro Shelving

 

 

 

 

 

 

 

NIC

 

 

Signage

 

 

 

 

 

 

 

NIC

 

 

 

 

 

 

 

 

 

 

 

 

$148,075

Laboratory Casework

 

 

 

 

 

 

 

 

 

 

2 of 5

--------------------------------------------------------------------------------

 

Division/Description

 

Qty

 

UM

 

Unit $

 

Line Sum

 

Div. Sum

Fume Hoods

 

 

 

 

 

 

 

NIC

 

 

Pilot Plant tables/benches/carts

 

 

 

 

 

 

 

NIC

 

 

SS sinks- In plumbing price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equipment

 

 

 

 

 

 

 

 

 

 

VHP Unit (Allowance)

 

 

 

 

 

 

 

150,000

 

 

Biosafety cabinets

 

 

 

 

 

 

 

NIC

 

 

Glasswashers

 

 

 

 

 

 

 

NIC

 

 

Autoclave

 

 

 

 

 

 

 

NIC

 

 

Appliances

 

 

 

 

 

 

 

NIC

 

 

Lab Equipment

 

 

 

 

 

 

 

NIC

 

 

 

 

 

 

 

 

 

 

 

 

$150,000

Fire Protection

 

 

 

 

 

 

 

 

 

 

Complete sprinkler system for the Pilot Lab

 

1

 

Is

 

150,000

 

150,000

 

 

 

 

 

 

 

 

 

 

 

 

$150,000

Plumbing

 

 

 

 

 

 

 

768,400

 

 

VAC & Compressed Air distribution

 

 

 

 

 

 

 

In abv

 

 

Hydrogen manifold

 

 

 

 

 

 

 

In abv

 

 

N2 Manifold

 

 

 

 

 

 

 

In abv

 

 

LN2 delivery system

 

 

 

 

 

 

 

In abv

 

 

RO distribution & drops

 

 

 

 

 

 

 

In abv

 

 

Emergency eyewash distribution and stations

 

 

 

 

 

 

 

In abv

 

 

Utility piping & connections to equipment

 

 

 

 

 

 

 

In abv

 

 

Sink assemblies

 

 

 

 

 

 

 

In abv

 

 

Shower stalls

 

 

 

 

 

 

 

In abv

 

 

Floor drains

 

 

 

 

 

 

 

In abv

 

 

RO reject skid

 

 

 

 

 

 

 

In abv

 

 

SS pipe fittings for VHP distribution into rooms

 

 

 

 

 

 

 

65,000

 

 

 

 

 

 

 

 

 

 

 

 

$833,400

HVAC

 

 

 

 

 

 

 

 

 

 

Sheet Metal

 

 

 

 

 

 

 

1,200,000

 

 

Insulation

 

 

 

 

 

 

 

170,000

 

 

ATC

 

 

 

 

 

 

 

755,000

 

 

Balancing

 

 

 

 

 

 

 

20,000

 

 

Rigging

 

 

 

 

 

 

 

5,000

 

 

VAV / EXV

 

 

 

 

 

 

 

195,000

 

 

HW COILS

 

 

 

 

 

 

 

12,000

 

 

Vibration Isolation

 

 

 

 

 

 

 

2,500

 

 

Munters Unit

 

 

 

 

 

 

 

110,000

 

 

Strobic EHU 12k CFM

 

 

 

 

 

 

 

80,000

 

 

VHP System

 

 

 

 

 

 

 

30,000

 

 

Commissioning Validation

 

 

 

 

 

 

 

10,000

 

 

Piping Labor

 

 

 

 

 

 

 

140,000

 

 

Piping Materials

 

 

 

 

 

 

 

25,000

 

 

Chillers 150 Tons

 

 

 

 

 

 

 

185,000

 

 

6 Secondary AHU

 

 

 

 

 

 

 

80,000

 

 

GMP AHU 22K CFM

 

 

 

 

 

 

 

288,000

 

 

HEPA Diffusers

 

 

 

 

 

 

 

30,000

 

 

PERMIT

 

 

 

 

 

 

 

750

 

 

General Conditions

 

 

 

 

 

 

 

2,000

 

 

Coordination Drawings

 

 

 

 

 

 

 

2,500

 

 

HW Pipe for Pilot Plant

 

 

 

 

 

 

 

86,000

 

 

Dryroom Sampling

 

 

 

 

 

 

 

220,000

 

 

Steam Boiler

 

 

 

 

 

 

 

50,000

 

 

3 of 5

--------------------------------------------------------------------------------

 

Division/Description

 

Qty

 

UM

 

Unit $

 

Line Sum

 

Div. Sum

Steam Pipe

 

 

 

 

 

 

 

75,000

 

 

Supplemental Cooling

 

 

 

 

 

 

 

25,000

 

 

HW Boiler

 

 

 

 

 

 

 

70,000

 

 

Pumps

 

 

 

 

 

 

 

30,000

 

 

Sales Tax

 

 

 

 

 

 

 

69,594

 

 

OHP at 15%

 

 

 

 

 

 

 

563,752

 

 

DELETE FUTURE CAPACITY

 

 

 

 

 

 

 

-315,000

 

 

CONTINGENCY

 

 

 

 

 

 

 

25,000

 

 

 

 

 

 

 

 

 

 

 

 

$4,242,096

Electrical and Fire Alarm

 

 

 

 

 

 

 

 

 

 

Demolition/make safe

 

 

 

 

 

 

 

9,545

 

 

Feeders & Power

 

 

 

 

 

 

 

65,000

 

 

Distribution

 

 

 

 

 

 

 

45,000

 

 

Lighting and controls

 

 

 

 

 

 

 

205,000

 

 

Devices

 

 

 

 

 

 

 

30,000

 

 

Dedicated 450kw Generator

 

 

 

 

 

 

 

360,000

 

 

Interlocks

 

 

 

 

 

 

 

44,000

 

 

Fire alarm

 

 

 

 

 

 

 

30,000

 

 

HVAC wiring

 

 

 

 

 

 

 

40,000

 

 

 

 

 

 

 

 

 

 

 

 

$828,545

General Requirements

 

 

 

 

 

 

 

 

 

 

Parking

 

6

 

mnths

 

950

 

5,700

 

 

Police details

 

8

 

ea

 

385

 

3,080

 

 

Allowance for MEP distribution in occupied spaces

 

1

 

alw

 

35,000

 

35,000

 

 

Signage for occupancy

 

1

 

Is

 

2,500

 

2,500

 

 

Allowance for rigging equipment

 

1

 

alw

 

25,000

 

25,000

 

 

 

 

 

 

 

 

 

 

 

 

$71,280

General Conditions

 

 

 

 

 

 

 

 

 

 

Safety/third party inspection

 

24

 

wks

 

250

 

6,000

 

 

Consumables

 

1

 

ea

 

15,000

 

15,000

 

 

Field operation expenses

 

24

 

wks

 

780

 

18,720

 

 

Final cleaning

 

8,700

 

sf

 

3.95

 

34,365

 

 

Sanitary facilities

 

5

 

mnths

 

975

 

4,875

 

 

 

 

 

 

 

 

 

 

 

 

$78,960

Supervision

 

 

 

 

 

 

 

 

 

 

Project Executive (1 day/week)

 

21

 

days

 

1,240

 

26,040

 

 

Project Manager (PM carried under the Office/Lab/ACF Project)

 

 

 

 

 

 

 

NIC

 

 

Assistant Project Manager

 

24

 

wks

 

3,000

 

72,000

 

 

Assistant Project Manager

 

24

 

wks

 

3,000

 

72,000

 

 

Project Superintendent

 

24

 

wks

 

4,200

 

100,800

 

 

Assistant Superintendent

 

24

 

wks

 

3,000

 

72,000

 

 

Planner (1 day/week)

 

12

 

wks

 

960

 

11,520

 

 

MEP Coordinator

 

8

 

wks

 

4,200

 

33,600

 

 

Field Operations Manager

 

4

 

wks

 

4,800

 

19,200

 

 

Estimator

 

4

 

wks

 

5,600

 

22,400

 

 

Project Administrative Assistant

 

24

 

days

 

480

 

11,520

 

 

Project Accountant

 

24

 

days

 

600

 

14,400

 

 

 

 

 

 

 

 

 

 

 

 

$455,480

Engineering

 

 

 

 

 

 

 

 

 

 

4 of 5

--------------------------------------------------------------------------------

 

Division/Description

 

Qty

 

UM

 

Unit $

 

Line Sum

 

Div. Sum

Architectural

 

 

 

 

 

 

 

NIC

 

 

Structural

 

 

 

 

 

 

 

NIC

 

 

MEP

 

 

 

 

 

 

 

NIC

 

 

 

 

 

 

 

 

 

 

 

 

 

Insurance and Permits

 

 

 

 

 

 

 

 

 

 

General Liability Insurance

 

1.00%

 

 

 

 

 

92,189

 

 

Building Permits

 

1.50%

 

 

 

 

 

138,284

 

 

 

 

 

 

 

 

 

 

 

 

$230,473

Contingency

 

10.00%

 

 

 

 

 

921,894

 

 

 

 

 

 

 

 

 

 

 

 

$921,894

Overhead and Profit

 

3.50%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$362,996

 

 

 

 

 

 

 

 

 

 

 

Total Budget

 

 

 

 

 

 

 

 

 

$10,734,299

 

5 of 5

--------------------------------------------------------------------------------

 

EXHIBIT B-4-a

PHASE 1 SCHEDULE

[SEE ATTACHED]

 

 

 

--------------------------------------------------------------------------------

 

 

[g2016031418161522912620.jpg]

 

--------------------------------------------------------------------------------

 

 

[g2016031418161527512621.jpg]

 

--------------------------------------------------------------------------------

 

 

[g2016031418161533812622.jpg]

 

--------------------------------------------------------------------------------

 

 

 

[g2016031418161540012623.jpg]

 

--------------------------------------------------------------------------------

 

 

[g2016031418161546312624.jpg]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B-4-b

PHASE 2 SCHEDULE

[SEE ATTACHED]

 

 

 

--------------------------------------------------------------------------------

 

 

[g2016031418161555712625.jpg]

 

 

--------------------------------------------------------------------------------

 

 

[g2016031418161561912626.jpg]

 

 

--------------------------------------------------------------------------------

 

 

[g2016031418161566612627.jpg]

 

 

--------------------------------------------------------------------------------

 

 

[g2016031418161572912628.jpg]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B-5

TENANT WORK INSURANCE REQUIREMENTS

Tenant shall be responsible for requiring all of Tenant contractors doing
construction or renovation work to purchase and maintain such insurance as shall
protect it from the claims set forth below which may arise out of or result from
any Tenant Work whether such Tenant Work is completed by Tenant or by any Tenant
contractors or by any person directly or indirectly employed by Tenant or any
Tenant contractors, or by any person for whose acts Tenant or any Tenant
contractors may be liable:

1. Claims under workers’ compensation, disability benefit and other similar
employee benefit acts which are applicable to the Tenant Work to be performed.

2. Claims for damages because of bodily injury, occupational sickness or
disease, or death of employees under any applicable employer’s liability law.

3. Claims for damages because of bodily injury, or death of any person other
than Tenant’s or any Tenant contractors’ employees.

4. Claims for damages insured by usual personal injury liability coverage which
are sustained (a) by any person as a result of an offense directly or indirectly
related to the employment of such person by Tenant or any Tenant contractors or
(b) by any other person.

5. Claims for damages, other than to the Tenant Work itself, because of injury
to or destruction of tangible property, including loss of use therefrom.

6. Claims for damages because of bodily injury or death of any person or
property damage arising out of the ownership, maintenance or use of any motor
vehicle.

Tenant contractors’ Commercial General Liability Insurance shall include
premises/operations (including explosion, collapse and underground coverage if
such Tenant Work involves any underground work), elevators, independent
contractors, products and completed operations, and blanket contractual
liability on all written contracts, all including broad form property damage
coverage.

Tenant contractors’ Commercial General, Automobile, Employers and Umbrella
LiabilityInsurance shall be written for not less than limits of liability as
follows:

 

 

a. Commercial General Liability:

 

Commercially reasonable amounts, but in any event no less than $1,000,000 per

 

 

Bodily Injury and Property

 

occurrence and $2,000,000 general

 

 

Damage

 

aggregate, with $2,000,000 products and completed operations aggregate.

 

 

 

 

 

 

b. Commercial Automobile Liability:

 

$1,000,000 per accident

 

 

Bodily Injury and Property

 

 

 

 

Damage

 

 

 

 

 

 

 

 

c. Employer’s Liability:

 

 

 

 

Each Accident

 

$500,000

 

 

Disease - Policy Limit

 

$500,000

 

 

Disease - Each Employee

 

$500,000

 

 

 

 

 

 

d. Umbrella Liability:

 

Commercially reasonable amounts

 

 

 

 

(excess of coverages a, b and c above),

 

 

Bodily Injury and Property

 

but in any event no less than $5,000,000

 

 

Damage

 

per occurrence / aggregate.

 

 

 

 

 

 

 

 

 

 

All subcontractors for Tenant contractors shall carry the same coverages and
limits as specified above, unless different limits are reasonably approved by
Landlord. The foregoing policies shall contain a provision that coverages
afforded under the policies shall not be canceled or not renewed until at least
thirty (30) days’ prior written notice has been given to the Landlord.
Certificates of insurance including required endorsements showing such coverages
to be in force shall be filed with Landlord prior to the commencement of any
Tenant Work and prior to each renewal. Coverage for completed operations must be
maintained for the lesser of ten (10) years and the applicable statue of repose
following completion of the Tenant Work, and certificates evidencing this
coverage must be provided to Landlord. The minimum A.M. Best’s rating of each
insurer shall be A- VII. Landlord and its mortgagees shall be named

Page B-5-1

--------------------------------------------------------------------------------

 

as an additional insureds under Tenant contractors’ Commercial General
Liability, Commercial Automobile Liability and Umbrella Liability Insurance
policies as respects liability arising from work or operations performed, or
ownership, maintenance or use of autos, by or on behalf of such contractors.
Each contractor and its insurers shall provide waivers of subrogation with
respect to any claims covered or that should have been covered by valid and
collectible insurance, including any deductibles or self-insurance maintained
thereunder.

If any contractor’s work involves the handling or removal of asbestos (as
determined by Landlord in its sole and absolute discretion), such contractor
shall also carry Pollution Legal Liability insurance. Such coverage shall
include bodily injury, sickness, disease, death or mental anguish or shock
sustained by any person; property damage, including physical injury to or
destruction of tangible property (including the resulting loss of use thereof),
clean-up costs and the loss of use of tangible property that has not been
physically injured or destroyed; and defense costs, charges and expenses
incurred in the investigation, adjustment or defense of claims for such damages.
Coverage shall apply to both sudden and non-sudden pollution conditions
including the discharge, dispersal, release or escape of smoke, vapors, soot,
fumes, acids, alkalis, toxic chemicals, liquids or gases, waste materials or
other irritants, contaminants or pollutants into or upon land, the atmosphere or
any watercourse or body of water. Claims-made coverage is permitted, provided
the policy retroactive date is continuously maintained prior to the Term
Commencement Date, and coverage is continuously maintained during all periods in
which

Tenant occupies the Premises. Coverage shall be maintained with limits of not
less than $1,000,000 per incident with a $2,000,000 policy aggregate.

 

 

Page B-5-2

--------------------------------------------------------------------------------

 

EXHIBIT C -1

ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE

This acknowledgement of TERM commencement date is entered into as of [_______],
20[__], with reference to that certain Lease (the “Lease”) dated as of
[_______], 2015, by [_______], a [_______] (“Tenant”), in favor of BMR-Sidney
Research Campus LLC, a Delaware limited liability company (“Landlord”).  All
capitalized terms used herein without definition shall have the meanings
ascribed to them in the Lease.

Tenant hereby confirms the following:

1. Tenant accepted possession of the Fourth Floor Premises for use in accordance
with the Permitted Use on [_______], 20[__]. Tenant first occupied the Premises
for the Permitted Use on [_______], 20[__].

2. The Fourth Floor Premises are in good order, condition and repair.

3. The Phase 1A Improvements are Substantially Complete.

4. Except with respect to Landlord’s delivery of the Phase 1B Premises and the
Phase 2 Premises, all conditions of the Lease to be performed by Landlord as a
condition to the full effectiveness of the Lease have been satisfied, and
Landlord has fulfilled all of its duties in the nature of inducements offered to
Tenant to lease the Premises.

5. In accordance with the provisions of Article 4 of the Lease, the Term
Commencement Date is [_______], 20[__].

6. The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the Premises.

7. Tenant has no existing defenses against the enforcement of the Lease by
Landlord, and there exist no offsets or credits against Rent owed or to be owed
by Tenant.

8. The obligation to pay Rent with respect to the Fourth Floor Premises is
presently in effect and all Rent obligations on the part of Tenant under the
Lease with respect to the Fourth Floor Premises commenced to accrue on
[_______], 20[__], with Base Rent payable on the dates and amounts set forth in
the chart below:

 

Dates

Approximate

Square Feet of Rentable Area

Base Rent per Square

Foot of Rentable

Area

Monthly

Base Rent

Annual Base

Rent

[__]/[__]/[__]-

[__]/[__]/[__]

[________]

$[________]

$[________]

$[________]

9. The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Term Commencement
Date as of the date first written above.

TENANT:

SERES THERAPEUTICS, INC.,

a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C-2

ACKNOWLEDGEMENT OF PHASE 1B SUBSTANTIAL COMPLETION DATE

This acknowledgement of PHASE 1B SUBSTANTIAL COMPLETION date is entered into as
of [_______], 20[__], with reference to that certain Lease (the “Lease”) dated
as of [_______], 2015, by [_______], a [_______] (“Tenant”), in favor of
BMR-Sidney Research Campus LLC, a Delaware limited liability company
(“Landlord”).  All capitalized terms used herein without definition shall have
the meanings ascribed to them in the Lease.

Tenant hereby confirms the following:

1. Tenant accepted possession of the Phase 1B Premises for use in accordance
with the Permitted Use on [_______], 20[__].  

2. The Phase 1B Premises are in good order, condition and repair.

3. The Phase 1B Improvements are Substantially Complete.

4. Except with respect to Landlord’s delivery of the Phase 2 Premises, all
conditions of the Lease to be performed by Landlord as a condition to the full
effectiveness of the Lease have been satisfied, and Landlord has fulfilled all
of its duties in the nature of inducements offered to Tenant to lease the
Premises.

5. The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the Premises.

6. Tenant has no existing defenses against the enforcement of the Lease by
Landlord, and there exist no offsets or credits against Rent owed or to be owed
by Tenant.

7. The obligation to pay Rent with respect to the Fourth Floor Premises and
Phase 1B Premises is presently in effect and all Rent obligations on the part of
Tenant under the Lease with respect to the Phase 1B Premises commenced to accrue
on [_______], 20[__], with Base Rent for the Phase 1B Premises payable on the
dates and amounts set forth in the chart below:

 

Dates

Approximate

Square Feet of Rentable Area

Base Rent per Square

Foot of Rentable

Area

Monthly

Base Rent

Annual Base

Rent

[__]/[__]/[__]-

[__]/[__]/[__]

[________]

$[________]

$[________]

$[________]

8. The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Phase 1B
Substantial Completion Date as of the date first written above.

TENANT:

SERES THERAPEUTICS, INC.,

a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C-3

ACKNOWLEDGEMENT OF PHASE 2 SUBSTANTIAL COMPLETION DATE AND TERM EXPIRATION DATE

This acknowledgement of SUBSTANTIAL COMPLETION OF PHASE 2 PREMISES AND TERM
EXPIRATION DATE is entered into as of [_______], 20[__],with reference to that
certain Lease (the “Lease”) dated as of [_______], 2015, by [_______], a
[_______] (“Tenant”), in favor of BMR-Sidney Research Campus LLC, a Delaware
limited liability company (“Landlord”). All capitalized terms used herein
without definition shall have the meanings ascribed to them in the Lease.

Tenant hereby confirms the following:

1. Tenant delivered that certain Acknowledgement of Term Commencement Date on
[_________], [20___].

2. Landlord has delivered the Phase 2 Premises to Tenant Substantially Complete.

3. The Rent Commencement Date is [________], [20____]

4. The Term Expiration Date is [________], [20____].

5. The Premises are in good order, condition and repair.

6. The Phase 2 Improvements are Substantially Complete.

7. All conditions of the Lease to be performed by Landlord as a condition to the
full effectiveness of the Lease have been satisfied, and Landlord has fulfilled
all of its duties in the nature of inducements offered to Tenant to lease the
Premises.

8. The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the Premises.

9. Tenant has no existing defenses against the enforcement of the Lease by
Landlord, and there exist no offsets or credits against Rent owed or to be owed
by Tenant.

10. The obligation to pay Rent with respect to the entire Premises is presently
in effect and all Rent obligations on the part of Tenant under the Lease with
respect to the entire Premises  commenced to accrue on [_______], 20[__], with
Base Rent applicable to the entire Premises payable on the dates and amounts set
forth in the chart below:

 

Dates

Approximate

Square Feet of Rentable Area

Base Rent per Square

Foot of Rentable Area

Monthly

Base Rent

Annual

Base Rent

[__]/[__]/[__]-

[__]/[__]/[__]

[  ]

$[________]

[  ]

[  ]

11. The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Substantial
Completion of Phase 2 Improvements and Term Expiration Date as of the date first
written above.

TENANT:

SERES THERAPEUTICS, INC.,

a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

LANDLORD/TENANT RESPONSIBILITIES MATRIX

[SEE ATTACHED]

 

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418161622912629.jpg]

Landlord/Tenant Responsibilities Matrix

 

200 Sidney Street

 

 

Cambridge, MA

 

November 02, 2015

 

DESCRIPTION

LANDLORD

TENANT

 

 

 

 

 

Fire

Protection

F.1

Combination sprinkler/standpipe system with fire department valves and based on
ordinary hazard group 2 occupancy

X

 

 

 

 

 

 

 

F.2

Fire service and double-check valve assembly.

X

 

 

 

 

 

 

 

F.3

Fire pump, controller, test header.

X

 

 

 

 

 

 

 

F.4

Alarm check valve and siamese connection.

X

 

 

 

 

 

 

 

F.5

Floor control valve assemblies and test drains.

X

 

 

 

 

 

 

 

F.6

Sprinkler coverage to all core areas.

X

 

 

 

 

 

 

 

F.7

Distribution piping with upright heads within Tenant areas.

X

 

 

 

 

 

 

 

F.8

Flow switches, tamper switches, pressure switches.

X

 

 

 

 

 

 

 

F.9

Modification of sprinkler piping and head layout to suit tenant build-out and
Tenant hazard index.

 

X

 

 

 

 

 

 

F.10

Specialty fire protection systems, ie; pre-action type, FM-200, etc

 

X

 

 

 

 

 

Plumbing

P.1

Domestic sanitary waste piping for Base Building riser

X

 

 

 

 

 

 

 

P.2

Domestic sanitary waste piping for tenant use

 

X

 

 

 

 

 

 

P.3

Lab waste riser piping

X

 

 

 

 

 

 

 

P.4

Lab waste piping within tenant premises

 

X

 

 

 

 

 

 

P.5

Storm system connection and roof drainage system.

X

 

 

 

 

 

 

[g2016031418161635412630.jpg]

--------------------------------------------------------------------------------

200 Sidney Street, Cambridge, MA

Landlord/Tenant Responsibility Matrix

November 02, 2015

 

DESCRIPTION

LANDLORD

TENANT

 

 

 

 

 

 

P.6

Natural gas service to building for Base

Building

X

 

 

 

 

 

 

 

P.7

Tenant gas service including meter and distribution piping for Tenant services.

 

X

 

 

 

 

 

 

P.8

Domestic cold water service to building and domestic cold water booster pump
system.

X

 

 

 

 

 

 

 

P.9

Potable and non-potable risers with valve/cap connections at each floor for
Tenant use.

X

 

 

 

 

 

 

 

P.10

Potable cold water distribution to Base Building equipment and common areas.

X

 

 

 

 

 

 

 

P.11

Base Building toilet/janitor core including cold water, hot water, waste and
vent systems.

X

 

 

 

 

 

 

 

P.12

Wet column including potable cold water, waste, vent systems.

X

 

 

 

 

 

 

 

P.13

Potable and non-potable distribution piping from Base Building risers to Tenant
areas.

 

X

 

 

 

 

 

 

P.14

Distribution piping from wet columns.

 

X

 

 

 

 

 

 

P.15

Lab waste risers with cap connections on each floor for tenant use.

X

 

 

 

 

 

 

 

 

P.16

Lab vent risers with cap connections on each floor for Tenant use.

X

 

 

 

 

 

 

 

P.17

Lab waste distribution system from lab waste risers.

 

X

 

 

 

 

 

 

P.18

Common pH neutralization system and riser.

X

 

 

 

 

 

 

 

P.19

Lab waste piping and connection to ph system

 

X

 

 

 

 

 

 

P.20

Lab vent distribution system from lab vent risers.

 

X

 

 

 

 

 

 

P.21

Tenant potable and non-potable hot water equipment and distribution system.

 

X

 

 

 

 

 

 

P.22

Air compressor system and riser

X

 

 

 

 

 

 

 

P.23

Compressed air distribution from riser

 

X

 

 

 

 

 

 

P.24

Vacuum pump system and riser

X

 

 

 

 

 

 

 

P.25

Vacuum distribution from riser

 

X

 

 

 

 

 

 

P.26

RO equipment system and riser

X

 

 

 

 

 

 

 

P.27

RO distribution from riser

 

X

 

 

 

 

 

 

P.28

Gas cylinders and distribution system (ie: nitrogen co2, argon, etc.)

 

X

 

 

 

 

 

Page 2 | 4

--------------------------------------------------------------------------------

200 Sidney Street, Cambridge, MA

Landlord/Tenant Responsibility Matrix

November 02, 2015

 

DESCRIPTION

LANDLORD

TENANT

 

 

 

 

 

 

P.29

Tempered hot water heater and riser piping for eyewash/shower unit. System shall
have valve/cap connection for tenant use.

X

 

 

 

 

 

 

 

P.30

Tenant tempered water eyewash/showers and distribution piping.

 

X

 

 

 

 

 

HVAC

H.1

Base building air handling units, general exhaust system, chilled water system,
hot water system and condenser water system

X

 

 

 

 

 

 

 

H.2

Tenant-specific HVAC equipment and controls

 

X

 

 

 

 

 

 

H.3

Supply air ductwork risers with connections at vertical shafts for tenant use.

X

 

 

H.4

Horizontal supply air ductwork distribution system from shaft connections for
tenant areas.

 

X

 

 

 

 

 

 

H.5

Return fans and return air risers

X

 

 

 

 

 

 

 

H.6

Return air ductwork distribution from risers to serve tenant areas

 

X

 

 

 

 

 

 

H.7

General exhaust system with heat recovery coils and run around loop

X

 

 

 

 

 

 

 

H.8

Base building basement area HVAC

X

 

 

 

 

 

 

 

H.9

Modifications to basement HVAC

 

X

 

 

 

 

 

 

H.10

Tenant specialty exhaust systems

 

X

 

 

 

 

 

 

H.11

Exhaust air ductwork risers with connections at vertical shafts for tenant use.

X

 

 

 

 

 

 

 

H.12

Horizontal exhaust air ductwork distribution system from shaft connections for
tenant areas.

 

X

 

 

 

 

 

 

H.13

Base Building common area ventilation system

X

 

 

 

 

 

 

 

H.14

Chiller plant serving base building air handling units

X

 

 

 

 

 

 

 

H.15

Hot water plant serving air handling units and Tenant hot water risers with
valve/cap connections  per floor for Tenant use

X

 

 

 

 

 

 

 

H.16

Tenant hot water distribution piping from risers.

 

X

 

 

 

 

 

 

H.17

Base Building heat recovery run around loop piping system.

X

 

 

 

 

 

 

 

H.18

Dedicated Tenant specialty area mechanical systems (ie: cold rooms, warm rooms,
IT rooms, etc.)

 

X

Page 3 | 4

--------------------------------------------------------------------------------

200 Sidney Street, Cambridge, MA

Landlord/Tenant Responsibility Matrix

November 02, 2015

 

DESCRIPTION

LANDLORD

TENANT

 

 

 

 

 

 

H.19

Automatic temperature control system for Base building equipment and common
areas.

X

 

 

 

 

 

 

 

H.20

Automatic temperature control system for Tenant equipment and areas.

 

X

 

 

 

 

 

Electrical

E.1

Transformer vault with Base Building utility supply

X

 

 

 

 

 

 

 

E.2

Conductors, metering equipment and circuit breakers to Tenant areas

 

X

 

 

 

 

 

 

E.3

Main switchboard, metered, for base building systems.

X

 

 

 

 

 

 

 

E.4

Bus duct risers serving floors 1-4

X

 

 

 

 

 

 

 

E.5

Tenant meters, fused disconnect and utility transformer cabinets at all floors.

 

X

 

 

 

 

 

 

E.6

Life safety systems for Tenant use

 

X

 

 

 

 

 

 

E.7

Standby Generator for tenant systems

X

 

 

 

 

 

 

 

E.8

Standby generator distribution system with transfer switches for tenant use.

 

X

 

E.9

Electric closets at floors for base building systems and core areas.

X

 

 

 

 

 

 

 

E.10

Electric closets for tenant areas.

 

X

 

 

 

 

 

 

E.11

Power distribution for tenant areas.

 

X

 

 

 

 

 

 

E.12

Addressable Fire Command Center, Fire Alarm devices to Base Building common
areas, mechanical/electrical rooms and risers

X

 

 

 

 

 

 

 

E.13

Fire Alarm devices within Tenant areas, connected to Base Building risers and
addressable Fire Command Center.

 

X

 

 

 

 

 

 

E.14

Lighting in common and base building areas.

X

 

 

 

 

 

 

 

E.15

Lighting in tenant areas.

 

X

 

 

 

 

 

 

E.16

Lightning protection system for building and Base Building Equipment

X

 

 

 

 

 

 

 

E.17

Lightning Protection system for tenant equipment

 

X

 

 

 

 

 

 

E.18

Base Building telecommunications room and conduit riser system.

 

X

 

 

 

 

 

 

E.19

Tenant – specific communication and Tel-Data cabling

 

X

 

 

 

 

 

 

E.20

Base Building security system to include exterior doors and elevator access

X

 

 

 

 

 

 

Page 4 | 4

--------------------------------------------------------------------------------

200 Sidney Street, Cambridge, MA

Landlord/Tenant Responsibility Matrix

November 02, 2015

 

DESCRIPTION

LANDLORD

TENANT

 

 

 

 

 

 

E.21

Tenant security system for Tenant areas integrated with Base Building system.

 

X

 

 

Page 5 | 4

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF LETTER OF CREDIT

[On letterhead or L/C letterhead of Issuer]

LETTER OF CREDIT

 

Date:

 

, 20

 

 

 

 

 

(the “Beneficiary”)

 

 

 

 

Attention:

 

 

L/C. No.:

 

 

Loan No. :

 

 

Ladies and Gentlemen:

We establish in favor of Beneficiary our irrevocable and unconditional Letter of
Credit numbered as identified above (the “L/C”) for an aggregate amount of
$_______, expiring at __:00 p.m. on _______ or, if such day is not a Banking
Day, then the next succeeding Banking Day (such date, as extended from time to
time, the “Expiry Date”). “Banking Day” means a weekday except a weekday when
commercial banks in _____________ are authorized or required to close.

We authorize Beneficiary to draw on us (the “Issuer”) for the account of _______
(the “Account Party”), under the terms and conditions of this L/C.

Funds under this L/C are available by presenting the following documentation
(the “Drawing Documentation”): (a) the original L/C and (b) a sight draft
substantially in the form of Attachment 1, with blanks filled in and bracketed
items provided as appropriate. No other evidence of authority, certificate, or
documentation is required.

Drawing Documentation must be presented at Issuer’s office at ____________ on or
before the Expiry Date by personal presentation, courier or messenger service,
or fax. Presentation by fax shall be effective upon electronic confirmation of
transmission as evidenced by a printed report from the sender’s fax machine.
After any fax presentation, but not as a condition to its effectiveness,
Beneficiary shall with reasonable promptness deliver the original Drawing
Documentation by any other means.  Issuer will on request issue a receipt for
Drawing Documentation.

We agree, irrevocably, and irrespective of any claim by any other person, to
honor drafts drawn under and in conformity with this L/C, within the maximum
amount of this L/C, presented to us on or before the Expiry Date, provided we
also receive (on or before the Expiry Date) any other Drawing Documentation this
L/C requires.

We shall pay this L/C only from our own funds by check or wire transfer, in
compliance with the Drawing Documentation.

If Beneficiary presents proper Drawing Documentation to us on or before the
Expiry Date, then we shall pay under this L/C at or before the following time
(the “Payment Deadline”): (a) if presentment is made at or before noon of any
Banking Day, then the close of such Banking Day; and (b) otherwise, the close of
the next Banking Day.  We waive any right to delay payment beyond the Payment
Deadline. If we determine that Drawing Documentation is not proper, then we
shall so advise Beneficiary in writing, specifying all grounds for our
determination, within one Banking Day after the Payment Deadline.

Partial drawings are permitted. This L/C shall, except to the extent reduced
thereby, survive any partial drawings.

We shall have no duty or right to inquire into the validity of or basis for any
draw under this L/C or any Drawing Documentation.  We waive any defense based on
fraud or any claim of fraud.

Page E-1

--------------------------------------------------------------------------------

 

The Expiry Date shall automatically be extended by one year (but never beyond
_____ (the “Outside Date”)) unless, on or before the date 90 days before any
Expiry Date, we have given Beneficiary notice that the Expiry Date shall not be
so extended (a “Nonrenewal Notice”). We shall promptly upon request confirm any
extension of the Expiry Date under the preceding sentence by issuing an
amendment to this L/C, but such an amendment is not required for the extension
to be effective. We need not give any notice of the Outside Date.

Beneficiary may from time to time without charge transfer this L/C, in whole but
not in part, to any transferee (the “Transferee”).  Issuer shall look solely to
Account Party for payment of any fee for any transfer of this L/C.  Such payment
is not a condition to any such transfer. Beneficiary or Transferee shall
consummate such transfer by delivering to Issuer the original of this L/C and a
Transfer Notice substantially in the form of Attachment 2, purportedly signed by
Beneficiary, and designating Transferee.  Issuer shall promptly reissue or amend
this L/C in favor of Transferee as Beneficiary.  Upon any transfer, all
references to Beneficiary shall automatically refer to Transferee, who may then
exercise all rights of Beneficiary.  Issuer expressly consents to any transfers
made from time to time in compliance with this paragraph.

Any notice to Beneficiary shall be in writing and delivered by hand with receipt
acknowledged or by overnight delivery service such as FedEx (with proof of
delivery) at the above address, or such other address as Beneficiary may specify
by written notice to Issuer. A copy of any such notice shall also be delivered,
as a condition to the effectiveness of such notice, to: ___________ (or such
replacement as Beneficiary designates from time to time by written notice).

No amendment that adversely affects Beneficiary shall be effective without
Beneficiary’s written consent.

This L/C is subject to and incorporates by reference: (a) the International
Standby Practices 98 (“ISP 98”); and (b) to the extent not inconsistent with ISP
98, Article 5 of the Uniform Commercial Code of the State of New York.

 

Very truly yours,

 

[Issuer Signature]

 

 

 

Page E-2

--------------------------------------------------------------------------------

 

ATTACHMENT 1 TO EXHIBIT E

FORM OF SIGHT DRAFT

[Beneficiary Letterhead]

TO:

[Name and Address of Issuer]

SIGHT DRAFT

AT SIGHT, pay to the Order of ______________, the sum of ______________ United
States Dollars ($______________). Drawn under [Issuer] Letter of Credit No.
______________ dated ______________.

[Issuer is hereby directed to pay the proceeds of this Sight Draft solely to the
following account: _________________________.]

[Name and signature block, with signature or purported signature of Beneficiary]

Date: ________________

Page E-1-1

--------------------------------------------------------------------------------

 

ATTACHMENT 2 TO EXHIBIT E

FORM OF TRANSFER NOTICE

[Beneficiary Letterhead]

TO:

[Name and Address of Issuer] (the “Issuer”)

TRANSFER NOTICE

By signing below, the undersigned, Beneficiary (the “Beneficiary”) under
Issuer’s Letter of Credit No. ______________ dated ______________ (the “L/C”),
transfers the L/C to the following transferee (the “Transferee”):

[Transferee Name and Address]

The original L/C is enclosed. Beneficiary directs Issuer to reissue or amend the
L/C in favor of Transferee as Beneficiary. Beneficiary represents and warrants
that Beneficiary has not transferred, assigned, or encumbered the L/C or any
interest in the L/C, which transfer, assignment, or encumbrance remains in
effect.

[Name and signature block, with signature or purported signature of Beneficiary]

Date: ________________]

 

 

 

Page E-2-1

--------------------------------------------------------------------------------

 

EXHIBIT F

INTENTIONALLY OMITTED

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G

RULES AND REGULATIONS

NOTHING IN THESE RULES AND REGULATIONS (“RULES AND REGULATIONS”) SHALL SUPPLANT
ANY PROVISION OF THE LEASE.  IN THE EVENT OF A CONFLICT OR INCONSISTENCY BETWEEN
THESE RULES AND REGULATIONS AND THE LEASE, THE LEASE SHALL PREVAIL.

1. No Tenant Party shall encumber or obstruct the common entrances, lobbies,
elevators, sidewalks and stairways of the Building(s) or the Project or use them
for any purposes other than ingress or egress to and from the Building(s) or the
Project.

2. Except as specifically provided in the Lease, no sign, placard, picture,
advertisement, name or notice shall be installed or displayed on any part of the
outside of the Premises or the Building(s) without Landlord’s prior written
consent.  Landlord shall have the right to remove, at Tenant’s sole cost and
expense and without notice, any sign installed or displayed in violation of this
rule.

3. If Landlord objects in writing to any curtains, blinds, shades, screens,
hanging plants or other similar objects attached to or used in connection with
any window or door of the Premises or placed on any windowsill, and (a) such
window, door or windowsill is visible from the exterior of the Premises and (b)
such curtain, blind, shade, screen, hanging plant or other object is not
included in plans approved by Landlord, then Tenant shall promptly remove such
curtains, blinds, shades, screens, hanging plants or other similar objects at
its sole cost and expense.

4. Deliveries shall be made no earlier than 7 a.m. or later than 6 p.m.  No
deliveries shall be made that impede or interfere with other tenants in or the
operation of the Project.  Movement of furniture, office equipment or any other
large or bulky material(s) through the Common Area shall be restricted to such
hours as Landlord may designate and shall be subject to reasonable restrictions
that Landlord may impose.  A temporary loading permit is required for all
temporary parking and such permit, which permit Landlord may provide in its sole
and absolute discretion.

5. Tenant shall not place a load upon any floor of the Premises that exceeds the
load per square foot that (a) such floor was designed to carry or (b) is allowed
by Applicable Laws.  Fixtures and equipment that cause noises or vibrations that
may be transmitted to the structure of the Building(s) to such a degree as to be
objectionable to other tenants shall be placed and maintained by Tenant, at
Tenant’s sole cost and expense, on vibration eliminators or other devices
sufficient to eliminate such noises and vibrations to levels reasonably
acceptable to Landlord and the affected tenants of the Project.

6. Tenant shall not use any method of HVAC other than that approved in writing
by Landlord.  

7. Tenant shall not install any radio, television or other antennae; cell or
other communications equipment; or other devices on the roof or exterior walls
of the Premises except in accordance with the Lease.  Tenant shall not interfere
with radio, television or other digital or electronic communications at the
Project or elsewhere.

8. Canvassing, peddling, soliciting and distributing handbills or any other
written material within, on or around the Project (other than within the
Premises) are prohibited.  Tenant shall cooperate with Landlord to prevent such
activities by any Tenant Party.

9. Tenant shall store all of its trash, garbage and Hazardous Materials in
receptacles within its Premises or in receptacles designated by Landlord outside
of the Premises.  Tenant shall not place in any such receptacle any material
that cannot be disposed of in the ordinary and customary manner of trash,
garbage and Hazardous Materials disposal.  Any Hazardous Materials transported
through Common Area shall be held in secondary containment devices.  Tenant
shall be responsible, at its sole cost and expense, for Tenant’s removal of its
trash, garbage and Hazardous Materials.  Tenant is encouraged to participate in
the waste removal and recycling program in place at the Project.

10. The Premises shall not be used for lodging or for any improper, immoral or
objectionable purpose.  No cooking shall be done or permitted in the Premises;
provided, however, that Tenant may use (a) equipment approved in accordance with
the requirements of insurance policies that Landlord or Tenant is required to
purchase and maintain pursuant to the Lease for brewing coffee, tea, hot
chocolate and similar beverages, (b) microwave ovens for employees’ use and (c)
equipment shown on plans approved by Landlord; provided, further, that any such
equipment and microwave ovens are used in accordance with Applicable Laws.

11. Tenant shall not, without Landlord’s prior written consent, use the name of
the Project, if any, in connection with or in promoting or advertising Tenant’s
business except as Tenant’s address.

Page G-1

--------------------------------------------------------------------------------

 

12. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any Governmental
Authority.

13. Tenant assumes any and all responsibility for protecting the Premises from
theft, robbery and pilferage, which responsibility includes keeping doors locked
and other means of entry to the Premises closed.

14. Tenant shall not modify any locks to the Premises without Landlord’s prior
written consent, which consent Landlord shall not unreasonably withhold,
condition or delay.  Tenant shall furnish Landlord with copies of keys, pass
cards or similar devices for locks to the Premises.

15. Tenant shall cooperate and participate in all reasonable security programs
affecting the Premises.

16. Tenant shall not permit any animals in the Project, other than for guide
animals or for use in laboratory experiments.

17. Bicycles shall not be taken into the Building(s) (including the elevators
and stairways of the Building) except into areas designated by Landlord.

18. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances shall be deposited therein.

19. Discharge of industrial sewage shall only be permitted if Tenant, at its
sole expense, first obtains all necessary permits and licenses therefor from all
applicable Governmental Authorities.

20. Smoking is prohibited inside the Building, except in designated outdoor
areas of the Project (if any).

21. The Project’s hours of operation are currently 24 hours per day, seven (7)
days per week.

22. Tenant shall comply with all orders, requirements and conditions now or
hereafter imposed by Applicable Laws or Landlord (“Waste Regulations”) regarding
the collection, sorting, separation and recycling of waste products, garbage,
refuse and trash generated by Tenant (collectively, “Waste Products”), including
(without limitation) the separation of Waste Products into receptacles
reasonably approved by Landlord and the removal of such receptacles in
accordance with any collection schedules prescribed by Waste Regulations.

23. Tenant, at Tenant’s sole cost and expense, shall cause the Premises to be
exterminated on a monthly basis to Landlord’s reasonable satisfaction and shall
cause all portions of the Premises used for the storage, preparation, service or
consumption of food or beverages to be cleaned daily in a manner reasonably
satisfactory to Landlord, and to be treated against infestation by insects,
rodents and other vermin and pests whenever there is evidence of any
infestation.  Tenant shall not permit any person to enter the Premises or the
Project for the purpose of providing such extermination services, unless such
persons have been approved by Landlord.  If requested by Landlord, Tenant shall,
at Tenant’s sole cost and expense, store any refuse generated in the Premises by
the consumption of food or beverages in a cold box or similar facility.

24. If Tenant desires to use any portion of the Common Area for a Tenant-related
event, Tenant must notify Landlord in writing at least thirty (30) days prior to
such event on the form attached as Attachment 1 to this Exhibit, which use shall
be subject to Landlord’s prior written consent, not to be unreasonably withheld,
conditioned or delayed.  Notwithstanding anything in this Lease or the completed
and executed Attachment to the contrary, Tenant shall be solely responsible for
setting up and taking down any equipment or other materials required for the
event, and shall promptly pick up any litter and report any property damage to
Landlord related to the event.  Any use of the Common Area pursuant to this
Section shall be subject to the provisions of Article 28 of the Lease.

Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of Tenant or any
other tenant, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Project, including
Tenant.  These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms
covenants, agreements and conditions of the Lease.  Landlord reserves the right
to make such other and reasonable additional rules and regulations as, in its
judgment, may from time to time be needed for safety and security, the care and
cleanliness of the Project, or the preservation of good order therein; provided,
however, that Tenant shall not be obligated to adhere to such additional rules
or regulations until Landlord has provided Tenant with written notice
thereof.  Tenant agrees to abide by these Rules and Regulations and any such
additional rules and regulations issued or adopted by Landlord.  Tenant shall be
responsible for the observance of these Rules and Regulations by all Tenant
Parties.

 

 

Page G-2

--------------------------------------------------------------------------------

 

ATTACHMENT 1 TO EXHIBIT G

REQUEST FOR USE OF COMMON AREA

REQUEST FOR USE OF COMMON AREA

 

Date of Request:

 

 

 

Landlord/Owner:  

 

 

 

Tenant/Requestor:

 

 

 

Property Location:  

 

 

 

Event Description:

 

 

 

 

 

 

Proposed Plan for Security & Cleaning:

 

 

 

 

 

 

Date of Event:

 

 

Hours of Event: (to include set-up and take down):

 

 

Location at Property (see attached map):

 

 

Number of Attendees:

 

Open to the Public?     [___] YES         [___] NO

Food and/or Beverages?     [___] YES          [___] NO

If YES:

 

·

Will food be prepared on site?    [___] YES      [___] NO

 

·

Please describe:

 

·

Will alcohol be served?  [___] YES      [___] NO

 

·

Please describe:

 

·

Will attendees be charged for alcohol?  [___] YES       [___] NO

 

·

Is alcohol license or permit required?  [___] YES        [___] NO

 

·

Does caterer have alcohol license or permit:  [___] YES        [___]
NO       [___] N/A

Page G-1-1

--------------------------------------------------------------------------------

 

 

Other Amenities (tent, booths, band, food trucks, bounce house, etc.):

 

 

 

 

 

 

 

Other Event Details or Special Circumstances:

 

 

 

 

 

 

 

 

 

The undersigned certifies that the foregoing is true, accurate and complete and
he/she is duly authorized to sign and submit this request on behalf of the
Tenant/Requestor named above.

[INSERT NAME OF TENANT/REQUESTOR]

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

Page G-1-2

--------------------------------------------------------------------------------

 

EXHIBIT H

PTDM

[SEE ATTACHED]

 

 

--------------------------------------------------------------------------------

 

PARKING AND TRAFFIC DEMAND MANAGEMENT

FORT WASHINGTON REALTY TRUST

47 ERIE STREET AND RELATED PARKING

CAMBRIDGE, MA

April 28, 1999

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

I.

 

General Project Description

 

 

 

 

 

II.

 

Commitment to Mode Split

 

 

 

 

 

III.

 

General Transportation Demand Management Programs

 

 

 

 

 

IV.

 

Alternative Mode Promotions and Incentives

 

 

 

 

 

V.

 

Alternative Work Programs

 

 

 

 

 

VI.

 

Parking Management and SOV Disincentives

 

 

 

 

 

VII.

 

Marketing Programs

 

 

 

 

 

VIII.

 

Monitoring and Reporting Plan

 

 

 

 

 

IX.

 

Office of workplace Development Commitment

 

 

 

 

 

X.

 

Corporate Offices Commercial Parking Certification

 

 

Attachments:

1.

Registration

2.

Certification

3.

Vehicle Trips

4.

Site Plan

5.

Guaranteed Ride Home Program

 

 

 

 

--------------------------------------------------------------------------------

 

I.

General Project Description 

The garage at 47 Eric Street (the “Garage”) is being constructed and will be
owned by Fort Washington Realty Trust (“FWRT”) whose address is in care of Lyme
Properties, 101 Main Street, 18th Floor, Cambridge, MA 02142. The Garage and 77
surface spaces located at 40 Erie Street and 270. Albany Street will provide the
accessory parking spaces pursuant to the Cambridge Zoning Ordinance for 270
Albany Street, 21 Erie Street, 40 Erie Street (also known as 130 Waverly Street
and Fort Washington Research Park Phase 1) and 200 Sidney Street (Fort
Washington Research Park Phase 2) (together, the “Buildings”). Of these four
Buildings, all but Fort Washington Phase 2 are built and occupied. All of the
occupied buildings received certificates of occupancy prior to the enactment of
the PTDM ordinance. The Garage contains a total of 447 accessory parking spaces.
The 447 Garage spaces are allocated among the four

Buildings as follows:

 

 

 

Building Square Footage

 

# Spaces

270 Albany Street

 

70,000

 

90

 

 

 

 

 

21 Erie Street

 

52,000

 

63 .

 

 

 

 

 

40 Erie Street (130 Waverly Street)

 

109,000

 

125

 

 

 

 

 

200 Sidney Street

 

135,000

 

169

 

The existing surface spaces serve 40 Erie Street. A “Non-Commercial Parking
Space Registration Form” for the Garage and existing surface spaces at 270
Albany and 40 Erie Street (a total of 524 spaces), a copy of which is attached,
was filed with the Cambridge Department of Traffic, Parking and Transportation
and approved by the Director on October 28, 1997 (Attachment 1).

A building permit for the garage was issued November 4, 1997 (#0997154), and
construction will be complete on or about April 30,1999.

The 447 accessory parking spaces in the Garage are located on six levels and
served by two elevators. All of the Garage and surface spaces are employee
spaces. There are no commercial spaces in the Garage or surface lots. The gross
size of the garage is 121,000 gross square feet.

The tenants located in the Buildings served by the Garage and surface lots are:

·

270 Albany Street:

 

·

Millennium Pharmaceuticals, Inc. (“Millennium”) - 200 employees

 

·

Plex, LLC (“Plex”) - 2 employees

·

21 Erie Street:

 

·

Heliotrope Studios Ltd. (“Heliotrope”) - 3 employees

 

·

Reprogensis, Inc. (“Reprogensis”)-33 employees

 

·

TVisions, Inc. (“TVisions”) - 100 employees

·

40 Erie Street:

 

·

Vertex Pharmaceuticals, Incorporated (“Vertex”) - 261 employees

 

·

Millennium - 50 employees

·

200 Sidney Street:

 

·

Not yet leased, but expected to be 540 employees based on a projection of 4
persons per 1000 square feet

Average daily vehicle trips expected to be generated by the Buildings are set
forth in the attached schedule (Attachment 3).

The nearest public transit is Central Square, approximately ,7 miles away. The
nearest bicycle paths or lanes are on Mass. Ave. in Central Square, along the
Charles River at Memorial Drive and on the MIT campus.

1

 

--------------------------------------------------------------------------------

 

Bicycle lanes are planned for the Sidney/Waverly/Vasser “Cambridge Roadway
Improvements”. A site plan is attached showing the location of the Garage and
the Buildings (Attachment 4).

The contact person for this project is Robert L. Green, Lyme Properties 18th
Floor, 101 Main St., Cambridge, MA 02142, telephone, (617) 225-0909.

II.

Commitment to Mode Split

FWRT has agreed to a mode split goal of 61% for single occupancy vehicles.

III.

General Transportation Demand Management Programs

A. Membership in Transportation Management Association

A Transportation Management Association is a private not-for-profit organization
whose objective is to coordinate member business and other resources to improve
transportation. The local organization, the Charles River Transportation
Management Association (CRTMA), works with employers to develop voluntary, cost
effective measures that benefit the members of the organization. The CRTMA
assists businesses in developing internal transportation policies and programs
that offer employees commute options at reduced costs. The CRTMA can facilitate
the development of joint programs between groups of businesses. The CRTMA
provides a connection with local, state and federal agencies to inform
participating members of recent developments in transportation and assist in
compliance with regulations. Services by the CRTMA include:

·

Corporate transportation policy analysis

·

Monitoring of government policy

·

Guaranteed ride home program.

·

RideSource car and van matching

·

Information resource for commute alternative

·

Marketing of commute choices

·

Development of incentive programs

·

Employer transportation advisor and training program

·

Pedestrian and bicycle incentive program

·

Local shuttle bus service for members

FWRT or an affiliate will join the CRTMA. FWRT will include provisions in all
future tenant leases informing them of the programs available under the CRTMA
and encouraging participation by tenants.

B. Guaranteed Ride Home

Many employees drive to work because of concern that they cannot get home
quickly in the event of an emergency or need a car for unexpected travel. Either
directly or through its leases with tenants, FWRT will provide a guaranteed ride
home to employees in such an event. The attached CRTMA Guaranteed Ride Home
Program or a similar one will be provided (Attachment 5).

C. Employee Transportation Coordinator

FWRT will designate a full-time employee as Employee Transportation Coordinator
(ETC) to assist in the day to day administration of TDM programs. The ETC will
be responsible for coordination with CRTMA and tenants and staffing an on-site
commuter services desk that will sell transit passes, tokens, and commuter
checks; distribute marketing materials; and administer the guaranteed ride home
program.

2

 

--------------------------------------------------------------------------------

 

D. Initial Tenant Survey

In all future tenant leases, FWRT will include a provision encouraging tenants
to provide an initial survey upon occupancy including information about the
characteristics and attitudes of employees and customers in order to refine
existing TDM programs and develop new ones.

E. lectric Vehicle Recharging Facility

Promptly upon a request therefor by any tenant or employee of the Buildings,
FWRT will install an electric vehicle recharging facility in the garage and will
distribute information on the availability and use to tenants and visitors.

IV.

Alternative Mode Promotions and Incentives

A. MBTA Corporate Pass Program and Subsidized Transit Passes

On-site sales of MBTA transit passes and commuter vouchers through the MBTA
Corporate Pass Program will begin after at least 50% of the tenants have
occupied 200 Sidney Street. Working with MBTA and CARAVAN, unsold passes will be
carried over into the next month or returned for credit on future purchases.
Sales will be monitored for several months to establish the appropriate number
of passes to be purchased in subsequent months. FWRT will exercise reasonable
efforts to negotiate lease provisions in future leases regarding tenants who do
not presently subsidize MBTA passes to do so in the future..

B. Participation in Private Bus Shuttle Service

FWRT has also met with CRTMA to discuss establishing shuttle service for the
Buildings. The current CRTMA routes do not provide service to the Red Line or
Central Square. With new membership and additional shuttle participation by its
members, CRTMA has indicated that it might assume responsibility for operating
shuttles that could provide service between the buildings and Central Square.
However, because leases for substantially all of the space in the Buildings are
already in effect and shuttle costs cannot be passed on tenants, FWRT is not
able to unconditionally commit to such service unless it can be provided cost
efficiently and the tenants voluntarily agree to pay for it. However working
with CRTMA, FWRT will exercise reasonable efforts to convince tenants to
participate and implement Red Line shuttle service.

C. Green Line Shuttle Study

Within twelve months of 90% occupancy of 200 Sidney Street, FWRT or CRTMA will
complete a study on the feasibility of providing service connecting the
Buildings to the B, C, and D Green Line branches. This study will be undertaken
by FWRT alone or in combination with others including perhaps tenants of the
Buildings or CRTMA and will include estimates of demand and cost. The study will
be presented to the PDTM Planning Officer along with FWRT’s recommendations

D. Ridesharing Vehicles

FWRT will provide up to 10% of accessory parking in convenient locations in
order to encourage ridesharing. The actual number of spaces will be adjusted
based on usage, but additional preferential spaces will be available as needed
for new ridesharing vehicles. The Employee Transportation Coordinator will
administer, monitor, and adapt the preferential parking as needed.

All site employees will be provided with access to CARAVAN for Commuter’s
Ridesource regional ridesource matching database. Also, a project ridematching
database will be developed.

E. Bicycle and Pedestrian Programs:

FWRT will provide secure bicycle parking in the garage and in exterior locations
and such garage bicycle parking will be covered and secured. No less than the
minimum parking required by zoning will be provided. Short term bicycle parking
will be provided near building entrances for visitors, customers, and couriers.

3

 

--------------------------------------------------------------------------------

 

Set forth below is a chart summarizing existing TDM programs for the Garage and
lots:

 

 

 

Millennium

 

Vertex

 

TVisions 4

 

FWRTon

behalf of

200 Sidney

Shuttle Participation

 

✓

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MBTA Pass Program1

 

✓

 

 

 

 

 

✓

 

 

 

 

 

 

 

 

 

Guaranteed Ride Home2

 

✓

 

 

 

 

 

✓

 

 

 

 

 

 

 

 

 

Carpooling and Caravan Ride matching

 

 

 

 

 

 

 

✓

 

 

 

 

 

 

 

 

 

Flexible Work Schedules

 

✓

 

✓

 

 

 

 

 

 

 

 

 

 

 

 

 

Publicity and Marketing

 

 

 

 

 

 

 

✓

 

 

 

 

 

 

 

 

 

Bicycles/Racks/Showers

 

✓

 

✓

 

 

 

✓

 

 

 

 

 

 

 

 

 

Discount and Preferential Parking for Vanpools and Carpools

 

 

 

 

 

 

 

✓

 

 

 

 

 

 

 

 

 

Financial Incentives3

 

✓

 

 

 

 

 

 

 

In all cases the TDM measures described hereunder will be implemented by FWRT,
individual building owners, or the tenants of the Buildings.

V.

Alternative Work Programs

FWRT will include provisions in all leases giving tenants information on the
advantages and benefits of telecommuting, flexible lime and compressed work week
programs and encouraging tenants to work directly with the City of Cambridge on
such programs.

1. Millennium offers full paymenl up $60 per month, deducted form paychecks
bcfore taxes.

2. Millennium also offcers flee taxi vouchers for meetings.

3. Millenniulll offers $100 per quarter to employces who elect not to commute by
public transit or car.

4. 21 Erie Slreet tenants of 35 or less cmployees excluded.

 

 

4

 

--------------------------------------------------------------------------------

 

Department of Traffic, Parking and Transportation

57 Inman Street

Cambridge, MA 02139

Non- Commercial Parking Space Registration Form

Name and address of property owner FORT WASHINGTON REALTY TRUST [ILLEGIBLE]
MCNEIL MGMT., 320 NORWOOD PARK SOUTH, NORWOOD MA 02062 Telephone 617 762 4800

Name & address of parking facility operator SAME
Telephone                          

Name and address of facility 47 ERIE ST GARAGE, 47 ERIE ST, CAMBRIDGE MA 0213
Telephone                         

 

[ILLEGIBLE]

 

Type of facility:

 

 

 

 

 

 

 

 

 

(Check one)

 

Start of construction:

 

Month

10

Day

30

Year

97

 

 

 

 

 

 

 

 

 

 

o Lot

 

Opening of facility:

 

Month

6

Day

1

Year

97

 

 

 

 

 

 

 

 

 

 

x Garage

 

 

 

 

 

 

 

 

 

 

Type of request:

 

 

(Check one)

 

x New facility

 

 

 

 

 

o Modified facility

 

 

 

 

Number of parking spaces

 

 

 

 

Number of parking spaces

 

 

 

 

 

 

 

 

 

 

 

 

 

Type of Parking Spaces:

 

Existing

 

Proposed

 

 

Type:

 

Existing

 

Proposed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Residential

 

 

 

 

 

 

Commercial

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee

 

14

 

447

 

47[ILLEGIBLE]

Patient

 

 

 

 

 

 

 

15

 

15

 

270[ILLEGIBLE]

 

 

 

 

 

 

Customer

 

254

 

62

 

40[ILLEGIBLE]

Student

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Client

 

 

 

 

 

 

Guest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ILLEGIBLE] have any existing parking facility permits?

 

 

Yes

 

x

No

 

o

 

 

 

 

 

 

 

 

 

 

 

[ILLEGIBLE] type of permit and date issued.

 

SEE ATTACHED LETTER FROM LAUREN PRESTON DATED JAN 27, 1995

 

 

 

 

 

 

 

 

 

 

 

Enforcement Actions Against the Parking Facility:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Departments who have taken action:

 

NONE KNOWN

 

 

 

 

 

 

 

 

 

 

 

Departments who have action pending:

 

NONE KNOWN

 

hereby certify that a commercial parking permit has been obtained for each space
being used for commercial parking. None of the other existing or proposed
parking spaces at this parking facility have been or will be available as
commercial parking spaces until a commercial parking permit therefor has been
obtained. I also certify that all information supplied on this form is true ,
accurate and complete.

 

David Clem Trustee

 

David Clem Trustee

Operator Signature & Title

 

Operator Signature & Title

 

 

 

David Clem Trustee

 

David Clem Trustee

Print Name (Owner) & Title

 

Print Name (Oerator) & Title

 

 

 

--------------------------------------------------------------------------------

 

FOR TRAFFIC, PARKING AND TRANSPORTATION DEPARTMENT USE ONLY

ATTACHMENT

DO NOT WRITE BELOW THIS LINE

 

Date Received: 10/22/97    Comments: Elimination of 14 surface lot spaces at 47
Erie St. to construct a 6 level 447 space garage plus elimination of 220 surface
lot spaces at 40 Erie St. to construct a 4 story office/ R+D building. Also the
reconfiguration of surface lot spaces for existing building at 40 Erie St. and
maintains existing spaces, at 40 Erie St. and 270 Albany St. 

 

Category: oResidentialx Non-Residential or Non-Commercial

 

Number of parking spaces approved :

 

     

  residential

524

  non-residential or non-commercial

 

Approved:

Sig E. Clipping

 

Date:

10-28-97

 

Traffic Director

 

 

 

 

Additional Comments:

447 Garage spaces at 47 Erie St.

62 Lot spaces at 40 Erie St.

5 Garage spaces at 270 Albany St.

10 Lot spaces at 270 Albany St.

524 Total spaces for use

 

 

 

9/97

--------------------------------------------------------------------------------

 

Attachment 2

 

Certification

I hereby certify that a commercial parking permit has been obtained for each
space being used for commercial parking. None of the other existing or proposed
parking spaces at this parking facility have been or will be available as
commercial parking spaces until a commercial parking permit therefor has been
obtained.

 

Fort Washington Realty Trust

\s\ David M. Roby, Trustee

David M. Roby, Trustee

Date

3/11/99

 

--------------------------------------------------------------------------------

 

Attachment 3

 

Vehicle Trips

 

 

 

337,000 SF of lab space @ ITE 760

= 2,782 trips/day

 

 

20,000 SF of office @ ITE 710

= 386 trips/day

 

 

Total trips

= 3168 trips/day

 

 

3168 x 65.6

= 2078 trips/day

 

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418162009112630.jpg]

 

 

 

--------------------------------------------------------------------------------

 

CHARLES RIVER TRANSPORTATION MANAGEMENT ASSOCIATION

 

[g2016031418162020012631.jpg]

c / o Cambridge

 

Technology Partners

 

304 Vassar Street

 

Cambridge, MA 0 2139

 

Phone 617*679*5381 Fax 617*374*8300

 

email coinl@mit.edu

 

By Fax 5 Pages

April 21, 1999

Joseph Barr

TDM Planner

City of Cambridge

Community Development

57 Inman St.

Cambridge, MA 02139

Dear Joe:

Please find attached generic documentation for Charles River Transportation
Management Association’s Guaranteed Ride Home program.

In the past few weeks, we have worked with a number of businesses and developers
who are in the process of preparing IPOP or PTDM plans. Many of these entities
have indicated they will join CRTMA, and rely on us forGuaranteed Ride Home
program.

The attached policies and procedures will provide you with an overview of how
our program will work. The policy and procedure will be reviewed, and may be
modified based on the needs of different CRTMA members but I anticipate programs
will be substantially the same.

Perhaps we should revisit City of Cambridge participation in CRTMA. We would be
very interested in implementing a Guaranteed Ride Home program, and other TDM
measures for city employees as well!

I will call to answer any questions that you may have about Guaranteed Ride
Home.

Sincerely,

Jim Gascoigne

Executive Director

 

cc

 

Tom Lucey

 

 

Tom Ragno

 

 

Debbie Black

 

 

Joan Peyrebrune

 

 

Bob Green

 

 

 

 

--------------------------------------------------------------------------------

 

Set forth below is a chart summarizing existing TDM programs for the Garage and
lots:

 

 

 

Millennium

 

Vertex

 

TVisions 4

 

FWRTon

behalf of

200 Sidney

Shuttle Participation

 

✓

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MBTA Pass Program1

 

✓

 

 

 

 

 

✓

 

 

 

 

 

 

 

 

 

Guaranteed Ride Home2

 

✓

 

 

 

 

 

✓

 

 

 

 

 

 

 

 

 

Carpooling and Caravan Ride matching

 

 

 

 

 

 

 

✓

 

 

 

 

 

 

 

 

 

Flexible Work Schedules

 

✓

 

✓

 

 

 

 

 

 

 

 

 

 

 

 

 

Publicity and Marketing

 

 

 

 

 

 

 

✓

 

 

 

 

 

 

 

 

 

Bicycles/Racks/Showers

 

✓

 

✓

 

 

 

✓

 

 

 

 

 

 

 

 

 

Discount and Preferential Parking for Vanpools and Carpools

 

 

 

 

 

 

 

✓

 

 

 

 

 

 

 

 

 

Financial Incentives3

 

✓

 

 

 

 

 

 

 

In all cases the TDM measures described hereunder will be implemented by FWRT,
individual building owners, or the tenants of the Buildings,

V.

Alternative Work Programs

FWRT will include provisions in all leases giving tenants information on the
advantages and benefits of telecommuting, flexible time and compressed work week
programs and encouraging tenants to work directly with the City of Cambridge on
such programs.

1. Millennium offers full payment up to $560 per "month, deducted form paychecks
before taxes.

2. Millennium also offers free taxi vouchers for meetings.

3. Millennium offers 100 per quarter to employees who elect not to commute by
public transit or car.

4. 21 Eric Street tenants of 35 or less employees excluded.

VI.

Parking Management and SOV Disinceutives

FWRT will control access to the Garage by issuance of access cards and control
devices installed at entrances to the Garage.

VI

Marketing Programs

A. New Employees

FWRT will compile material and information on each of these measures and provide
all of its tenants’ employees with a commute alternatives “packet.” In addition
to information on each measure, the packet will include a set of guidelines
explaining available options and how to establish an in-house TDM program and/or
benefits of participating in the local transportation management association.
The packet will also include public transportation schedules, bicycle path
information, location of on-site bicycle parking and location of
changing/showering facilities.

B. Commuter Newsletter

FWRT will distribute a quarterly newsletter focusing on alternative commuting.
The newsletter will include information on existing the new TDM programs,
discuss advantages of alternative modes, provide maps of transit and shuttle bus
routes, provide a question and answer section, and provide phone numbers
addresses and website addresses for alternative commute resources and programs.
FWRT will designate an individual responsible for the production and
distribution of the newsletter, or contract the task to a third party such as
CRTMA.

C. Website

FWRT or CRTMA will develop and maintain a website devoted to alternative commute
programs and measures or containing a section devoted to alternative commuting.
At a minimum, the website will describe the programs, resources and measures
provided to

7

--------------------------------------------------------------------------------

 

FWRT tenants and contain links to other websites such as City of Cambridge, MBTA
and CARAVAN  for Commuters that provide alternative commuter services and
information.

D. Promotion of Transportation Fair/Events

FWRT will notify its tenants (via flyers or posting at kiosk, bulletin boards,
etc.) of upcoming transportation fairs and events organized by others as the
schedules for such events become available. FWRT or CRTMA will organize an
on-site transportation information fair at least once a year.

E. Commuter Information Centers

Commuter Information Centers, including bus schedules and maps, ridesharing
marketing forms and information about the guaranteed ride home program, will be
created in a central location on site.

Vll

Monitoring and Reporting Plan

The monitoring and reporting plan will include the following:

·

Yearly mode split surveys, including questions about attitudes and suggestions
4/26/99 for new programs.

·

Bi-yearly driveway and parking occupancy counts (starting with the first year of
occupancy).

·

Commitment to report this information to the city on a yearly basis for use in
determining whether the project is meeting its mode split commitment.

IX.

Office of Workforce Development Commitment

FWRT commits to work with the Cambridge Office of Workforce Development.

X.

Corporate Office Certification

Attached is the Corporate Office Certification concerning commercial parking
(Attachment 2).

 

 

8

--------------------------------------------------------------------------------

 

EXHIBIT I

TENANT’S PERSONAL PROPERTY

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT J

FORM OF ESTOPPEL CERTIFICATE

 

To:

 

BMR-Sidney Research Campus LLC

 

 

17190 Bernardo Center Drive

 

 

San Diego, California 92128

 

 

Attention: Vice President, Real Estate Legal

 

 

 

 

 

BioMed Realty, L.P.

 

 

17190 Bernardo Center Drive

 

 

San Diego, California 92128

 

Re:

[PREMISES ADDRESS] (the “Premises”) at 200 Sidney Street, Cambridge,
Massachusetts (the “Property”)

 

The undersigned tenant (“Tenant”) hereby certifies to you as follows:

1.

Tenant is a tenant at the Property under a lease (the “Lease”) for the Premises
dated as of [     ], 20[   ]. The Lease has not been cancelled, modified,
assigned, extended or amended [except as follows: [     ]], and there are no
other agreements, written or oral, affecting or relating to Tenant’s lease of
the Premises or any other space at the Property. The lease term expires on
[     ], 20[   ].

2.

Tenant took possession of the Premises, currently consisting of [     ] square
feet, on [     ], 20[   ], and commenced to pay rent on [     ], 20[   ]. Tenant
has full possession of the Premises, has not assigned the Lease or sublet any
part of the Premises, and does not hold the Premises under an assignment or
sublease [, except as follows: [     ]].

3.

All base rent, rent escalations and additional rent under the Lease have been
paid through [     ], 20[   ]. There is no prepaid rent [, except $[     ]][,
and the amount of security deposit is $[     ] [in cash][OR][in the form of a
letter of credit]]. Tenant currently has no right to any future rent abatement
under the Lease.

4.

Base rent is currently payable in the amount of $[     ] per month.

5.

Tenant is currently paying estimated payments of additional rent of $[     ] per
month on account of real estate taxes, insurance, management fees and Common
Area maintenance expenses.

6.

All work to be performed for Tenant under the Lease has been performed as
required under the Lease and has been accepted by Tenant[, except [     ]], and
all allowances to be paid to Tenant, including allowances for tenant
improvements, moving expenses or other items, have been paid.

7.

The Lease is in full force and effect, free from default and free from any event
that could become a default under the Lease, and Tenant has no claims against
the landlord or offsets or defenses against rent, and there are no disputes with
the landlord. Tenant has received no notice of prior sale, transfer, assignment,
hypothecation or pledge of the Lease or of the rents payable thereunder[, except
[     ]].

8.

[Tenant has the following expansion rights or options for leasing additional
space at the Property: [     ].][OR][Tenant has no rights or options to purchase
the Property.]

9.

To Tenant’s knowledge, no hazardous wastes have been generated, treated, stored
or disposed of by or on behalf of Tenant in, on or around the Premises or the
Project in violation of any environmental laws.

10.

The undersigned has executed this Estoppel Certificate with the knowledge and
understanding that [INSERT NAME OF LANDLORD, PURCHASER OR LENDER, AS
APPROPRIATE] or its assignee is [acquiring the Property/making a loan secured by
the Property] in reliance on this certificate and that the undersigned shall be
bound by this certificate. The statements contained herein may be relied upon by
[INSERT NAME OF PURCHASER OR LENDER, AS APPROPRIATE], BMR-Sidney Research Campus
LLC, BioMed Realty, L.P., BioMed Realty Trust, Inc., and any [other] mortgagee
of the Property and their respective successors and assigns.

Page J-1

--------------------------------------------------------------------------------

 

Any capitalized terms not defined herein shall have the respective meanings
given in the Lease.

Dated this [     ] day of [     ], 20[   ].

[     ],

a [     ]

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Page J-2

--------------------------------------------------------------------------------

 

EXHIBIT K

SURRENDER CONDITION OF MANUFACTURING AREA

[SEE ATTACHED]

 

 

 

 

--------------------------------------------------------------------------------

 

[g2016031418162174712632.jpg]

 

 

 